Exhibit 10.50

EXECUTION VERSION

 

 

UP TO US$400,000,000 SENIOR SECURED CREDIT AGREEMENT

among

GENCO SHIPPING & TRADING LIMITED

as Borrower,

VARIOUS LENDERS

and

NORDEA BANK FINLAND PLC, NEW YORK BRANCH,

as Administrative Agent, as Security Agent and as Co-ordinator

--------------------------------------------------------------------------------

Dated as of November 10, 2016

--------------------------------------------------------------------------------

NORDEA BANK FINLAND PLC, NEW YORK BRANCH, SKANDINAVISKA ENSKILDA BANKEN AB
(PUBL), DVB BANK SE, ABN AMRO CAPITAL USA LLC, CRÉDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, DEUTSCHE BANK AG FILIALE DEUTSCHLANDGESCHÄFT, CRÉDIT INDUSTRIEL
ET COMMERCIAL and BNP PARIBAS,
as Bookrunners and as Mandated Lead Arrangers

 

 

 





--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

SECTION 1

Definitions and Accounting Terms


1 

1.01 

Defined Terms


1 

1.02 

Other Definitional Provisions


32 

1.03 

Rounding


32 

 

 

 

SECTION 2

Amount and Terms of Credit Facilities


33 

2.01 

The Commitments


33 

2.02 

Notice of Borrowing


33 

2.03 

Disbursement of Funds


33 

2.04 

Notes


34 

2.05 

Pro Rata Borrowings


35 

2.06 

Interest


35 

2.07 

Interest Periods


36 

2.08 

Increased Costs, Illegality, Market Disruption, etc


37 

2.09 

Compensation


38 

2.10 

Change of Lending Office; Limitation on Additional Amounts


39 

2.11 

Replacement of Lenders


39 

 

 

 

SECTION 3

Commitment Commission; Fees; Reductions of Commitment


40 

3.01 

Commitment Commission; Fees


40 

3.02 

Voluntary Reduction of Commitments


40 

3.03 

Mandatory Reduction of Commitments


41 

 

 

 

SECTION 4

Prepayments; Payments; Taxes


41 

4.01 

Voluntary Prepayments


41 

4.02 

Mandatory Repayments


42 

4.03 

Method and Place of Payment


44 

4.04 

Net Payments; Taxes


44 

4.05 

Application of Proceeds


46 

 

 

 

SECTION 5

Conditions Precedent


48 

5.01 

Closing Date


48 

5.02 

Conditions to the Borrowing Date


49 

 

 

 

SECTION 6

Representations and Warranties


52 

6.01 

Corporate/Limited Liability Company/Limited Partnership Status


52 

6.02 

Corporate Power and Authority


52 

6.03 

Title; Maintenance of Properties


52 

6.04 

Legal Validity and Enforceability


52 

6.05 

No Violation


53 

6.06 

Governmental Approvals


53 

6.07 

Balance Sheets; Financial Condition; Undisclosed Liabilities


54 

6.08 

Litigation


54 

6.09 

True and Complete Disclosure


55 

6.10 

Use of Proceeds; Margin Regulations


55 

6.11 

Taxes; Tax Returns and Payments


55 

6.12 

Compliance with ERISA


56 

6.13 

Security Documents


57 

6.14 

Representations and Warranties in Documents


58 

6.15 

Subsidiaries


58 

6.16 

Compliance with Statutes, etc.


58 

6.17 

Investment Company Act


58 

(i)

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Page

 

 

 


6.18 

Pollution and Other Regulations


58 

6.19 

Labor Relations


59 

6.20 

Patents, Licenses, Franchises and Formulas


59 

6.21 

Financial Indebtedness


59 

6.22 

Insurance


59 

6.23 

Concerning the Collateral Vessels


60 

6.24 

Citizenship


60 

6.25 

Vessel Classification


60 

6.26 

Money Laundering and Sanctions Laws


60 

6.27 

No Immunity


61 

6.28 

Fees and Enforcement


61 

6.29 

Form of Documentation


61 

6.30 

No Material Adverse Effect


61 

6.31 

Pari Passu or Priority Status


61 

6.32 

Solvency; Winding-up, etc.


61 

6.33 

Completeness of Documentation


62 

 

 

 

SECTION 7

Affirmative Covenants


62 

7.01 

Information Covenants


62 

7.02 

Books, Records and Inspections


66 

7.03 

Maintenance of Property; Insurance Mortgagee Interest Insurance


66 

7.04 

Corporate Franchises


66 

7.05 

Compliance with Statutes, etc


66 

7.06 

Compliance with Environmental Laws


67 

7.07 

ERISA


67 

7.08 

End of Fiscal Years; Fiscal Quarters


68 

7.09 

Performance of Obligations


68 

7.10 

Payment of Taxes


68 

7.11 

Further Assurances


68 

7.12 

Deposit of Earnings; Minimum Liquidity Account; Side Account


69 

7.13 

Ownership of Subsidiaries and Collateral Vessels


70 

7.14 

Citizenship; Flag of Collateral Vessel; Collateral Vessel Classifications;
Operation of Collateral Vessels


70 

7.15 

Use of Proceeds


71 

7.16 

Charter Contracts


71 

7.17 

Technical Management Agreements


71 

7.18 

Separate Existence


72 

7.19 

Sanctions


72 

7.20 

Maintenance of Listing


73 

7.21 

Sale of Designated Vessels


73 

 

 

 

SECTION 8

Negative Covenants


73 

8.01 

Liens


73 

8.02 

Consolidation, Merger, Sale of Assets, etc.


75 

8.03 

Dividends


76 

8.04 

Indebtedness


77 

8.05 

Advances, Investments, Loans and Vessel Acquisitions


78 

8.06 

Transactions with Affiliates


79 

8.07 

Financial Covenants


79 

8.08 

Limitation on Modifications of Certain Documents; etc


80 

8.09 

Limitation on Certain Restrictions on Subsidiaries


81 

(ii)

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Page

 

 

 


8.10 

Limitation on Issuance of Capital Stock


81 

8.11 

Business


81 

8.12 

Manager


82 

8.13 

Bank Accounts


82 

8.14 

Jurisdiction of Employment


82 

8.15 

Operation of Collateral Vessels


82 

8.16 

Corrupt Practices


82 

8.17 

No Investments


82 

8.18 

Other Credit Agreements


82 

8.19 

Hedging Agreements


83 

 

 

 

SECTION 9

Events of Default


83 

9.01 

Payments


83 

9.02 

Representations, etc


83 

9.03 

Covenants


83 

9.04 

Default Under Other Agreements


83 

9.05 

Bankruptcy, etc


84 

9.06 

ERISA


84 

9.07 

Security Documents


85 

9.08 

Guaranty


85 

9.09 

Judgments


86 

9.10 

Termination of Business


86 

9.11 

Authorizations and Consents


86 

9.12 

Arrest; Expropriation


86 

9.13 

Failure to Comply with Final Judgment


86 

9.14 

Breach of Sanctions


86 

 

 

 

SECTION 10

Agency and Security Trustee Provisions


87 

10.01 

Appointment


87 

10.02 

Nature of Duties


87 

10.03 

Lack of Reliance on the Agents


88 

10.04 

Certain Rights of the Agents


88 

10.05 

Reliance


88 

10.06 

Indemnification


88 

10.07 

The Administrative Agent in its Individual Capacity


89 

10.08 

Holders


89 

10.09 

Resignation by the Administrative Agent


89 

10.10 

Collateral Matters


90 

10.11 

Delivery of Information


92 

 

 

 

SECTION 11

Miscellaneous


92 

11.01 

Payment of Expenses, etc


92 

11.02 

Right of Setoff


93 

11.03 

Notices


94 

11.04 

Benefit of Agreement; Assignments; Participations


94 

11.05 

No Waiver; Remedies Cumulative


96 

11.06 

Payments Pro Rata


96 

11.07 

Calculations; Computations


97 

11.08 

Agreement Binding


97 

11.09 

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL


97 

(iii)

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Page

 

 

 


11.10 

Counterparts


99 

11.11 

Effectiveness


99 

11.12 

Headings Descriptive


99 

11.13 

Amendment or Waiver; etc


99 

11.14 

Survival


101 

11.15 

Domicile of the Loan


101 

11.16 

Confidentiality


101 

11.17 

Register


102 

11.18 

Judgment Currency


102 

11.19 

Language


103 

11.20 

Waiver of Immunity


103 

11.21 

USA PATRIOT Act Notice


103 

11.22 

Severability


103 

11.23 

Flag Jurisdiction Transfer


103 

11.24 

Side Account Intercreditor Provisions


104 

11.25 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions


105 

11.26 

German Resident Secured Creditor.


106 

11.27 

Parallel Debt.


107 

 

 

 

 

 

SCHEDULE I

-

Commitments

SCHEDULE II

-

Lender Addresses

SCHEDULE III

-

Subsidiaries

SCHEDULE IV-A

-

Required Insurance

SCHEDULE IV-B

-

Collateral Vessel Insurance

SCHEDULE V

-

ERISA

SCHEDULE VI

-

Collateral Vessels

SCHEDULE VII

-

Notice Addresses

SCHEDULE VIII

-

Financial Indebtedness

SCHEDULE IX

-

Designated Vessels

SCHEDULE X

-

Disqualified Lenders

SCHEDULE XI

-

Scheduled Repayments

 

 

 

EXHIBIT A

-

Form of Notice of Borrowing

EXHIBIT B

-

Form of Note

EXHIBIT C

-

Form of Guaranty

EXHIBIT D-1

-

Form of Marshall Islands Collateral Vessel Mortgage

EXHIBIT D-2

-

Form of Liberian Collateral Vessel Mortgage

EXHIBIT D-3

-

Form of Hong Kong Collateral Vessel Mortgage

EXHIBIT E

-

Form of Pledge Agreement

EXHIBIT F

-

Form of Assignment of Insurances

EXHIBIT G

-

Form of Assignment of Earnings

EXHIBIT H

-

Form of Assignment of Charter

EXHIBIT I

-

Form of Side Account Pledge Agreements

EXHIBIT J-1

-

Form of Compliance Certificate

EXHIBIT J-2

-

Form of Collateral Maintenance Ratio Certificate

EXHIBIT K

-

Form of Subordination Provisions

EXHIBIT L

-

Form of Assignment and Assumption Agreement

EXHIBIT M

-

Form of Solvency Certificate

 

 

 



(iv)

--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT, dated as of November 10, 2016, among GENCO SHIPPING & TRADING
LIMITED, a company incorporated under the laws of the Republic of the Marshall
Islands (the “Borrower”), the Lenders party hereto from time to time, NORDEA
BANK FINLAND PLC, NEW YORK BRANCH (“Nordea”), SKANDINAVISKA ENSKILDA BANKEN AB
(PUBL), DVB BANK SE, ABN AMRO CAPITAL USA LLC (together with its affiliates,
“ABN”), CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, DEUTSCHE BANK AG FILIALE
DEUTSCHLANDGESCHÄFT, CRÉDIT INDUSTRIEL ET COMMERCIAL and BNP PARIBAS, as
Bookrunners and as Mandated Lead Arrangers (in such capacity, the “Lead
Arrangers”) and NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as Administrative
Agent (in such capacity, the “Administrative Agent”) and as Security Agent under
the Security Documents (in such capacity, the “Security Agent”).  All
capitalized terms used herein and defined in Section 1.01 are used herein as
therein defined.

W I T N E S S E T H:

WHEREAS, subject to and upon the terms and conditions herein set forth, the
Lenders are willing to make available to the Borrower the Credit Facility
provided for herein:

NOW, THEREFORE, IT IS AGREED:

SECTION 1       Definitions and Accounting Terms.

1.01       Defined Terms.  As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“ABN” shall have the meaning provided in the first paragraph of this Agreement.

“ABN Obligations” shall mean all Credit Document Obligations owed to ABN under
this Agreement.

“Acceptable Classification Society” shall mean American Bureau of Shipping,
Nippon Kaiji Kyokai, Lloyd’s Register of Shipping, Bureau Veritas and DNV GL, or
such other first class vessel classification society that is a member of the
International Association of Classification Societies that the Required Lenders
may approve from time to time.

“Acceptable Flag Jurisdiction” shall mean the Republic of the Marshall Islands,
Liberia, Hong Kong, Panama, the Bahamas or such other flag jurisdiction as may
be acceptable to all Lenders.

“Additional Collateral” shall mean additional collateral satisfactory to the
Required Lenders granted in favor of the Security Agent to cure non-compliance
with Section 8.07(d) (it being understood that cash collateral comprised of
Dollars (which shall be valued at par) shall be deemed satisfactory), pursuant
to security documentation in form and substance satisfactory to the Security
Agent provided such Additional Collateral is in an aggregate amount at least
sufficient to cure such non-compliance.

“Additional Vessel” shall have the meaning provided in the definition of
“Collateral Vessel”.





-1-

--------------------------------------------------------------------------------

 

 

“Additional Vessel Release Conditions” shall mean, with respect to the release
of any Additional Vessel, the following:

(a)       before and after giving effect to such release, (i) no Default or
Event of Default shall have occurred and be continuing and (ii) the Borrower
shall be, and shall have been at all times during the most recently ended full
fiscal quarter, in compliance with Section 8.07(d); 

(b)       the Borrower shall have delivered to the Administrative Agent, in each
case in form and substance satisfactory to the Administrative Agent and the
Security Agent, (i) an officer’s certificate certifying as to matters in clause
(a) above, (ii) Appraisals for each Collateral Vessel dated no more than fifteen
(15) days prior to the delivery thereof in form and substance reasonably
acceptable to the Administrative Agent and from two Approved Appraisers stating
the then current Appraised Value of each Collateral Vessel and otherwise meeting
the requirements set forth in Section 7.01(d) and (iii) any other documents
reasonably requested by the Administrative Agent; and

(c)       the Borrower shall have paid all costs and expenses of the
Administrative Agent and the Security Agent relating to the preparation,
execution and delivery of the relevant release documents.

“Administrative Agent” shall have the meaning provided in the first paragraph of
this Agreement, and shall include any successor thereto.

“Affiliate” shall mean, with respect to any Person, any other Person (including,
for purposes of Section 8.06 only, all directors, officers and partners of such
Person) directly or indirectly controlling, controlled by, or under direct or
indirect common control with, such Person; provided,  however, that for purposes
of Section 8.06, an Affiliate of the Borrower shall include any Person that
directly or indirectly owns more than 5% of any class of the capital stock of
the Borrower and any officer or director of the Borrower or any of its
Subsidiaries.  A Person shall be deemed to control another Person if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such other Person, whether through the ownership
of voting securities, by contract or otherwise.  Notwithstanding anything to the
contrary contained above, for purposes of Section 8.06, none of the
Administrative Agent, nor the Security Agent, nor any Lead Arranger, nor any
Lender (or any of their respective affiliates) shall be deemed to constitute an
Affiliate of the Borrower or its Subsidiaries in connection with the Credit
Documents or its dealings or arrangements relating thereto.

“Agents” shall mean, collectively, the Administrative Agent and the Security
Agent.

“Aggregate Appraised Value” shall mean at any time, the sum of the Appraised
Value of all Collateral Vessels owned by the Subsidiary Guarantors at such time
which are not then subject to an Event of Loss.

“Agreement” shall mean this Credit Agreement, as modified, supplemented, amended
or restated from time to time.

“Amortization Amount” shall mean, as of any date of determination, an amount,
paid quarterly, such that the Loan is repaid to $0 when the average age of the
Collateral Vessels owned by the Obligors reaches 17 years of age.  The
Amortization Amount for each Payment Date occurring on or after March 31, 2019
as of the Closing Date is set forth on Schedule XI, which Schedule shall be
amended, modified, supplemented and/or replaced by the Administrative Agent in
accordance with Section 4.02(a).

“Anti-Corruption Laws” shall have the meaning provided in Section 6.10(d).

“Applicable Margin” shall mean 3.75% per annum.





-2-

--------------------------------------------------------------------------------

 

 

“Appraisal” shall mean, with respect to a Collateral Vessel, a written appraisal
by an Approved Appraiser in favor of the Administrative Agent of the Appraised
Value of such Collateral Vessel.

“Appraised Value” shall mean for any Collateral Vessel at any time, the
arithmetic mean of the fair market values of such Collateral Vessel as set forth
on the Appraisals of at least two Approved Appraisers (or three Approved
Appraisers, if required under clause (b) below) most recently delivered to, or
obtained by, the Administrative Agent prior to such time pursuant to Section
5.02(e) or Section 7.01(d) and prepared:

(a)       as at a date not more than 15 days prior to such delivery;

(b)       by Approved Appraisers selected by the Borrower; provided that if the
aggregate of the higher Appraisals for all Collateral Vessels so prepared as at
any date differs by more than 15% of the aggregate of the lower Appraisals for
all Collateral Vessels for such date, a third Appraisal may be obtained (and, at
the request of the Required Lenders, shall be obtained) for all such Collateral
Vessels from an Approved Appraiser selected by the Administrative Agent and the
Appraised Value shall be the arithmetic mean of such three (3) Appraisals;

(c)       without physical inspection of the Collateral Vessel, except as
required by the Administrative Agent if an Event of Default has occurred and is
continuing;

(d)       on the basis of a sale for prompt delivery for cash on normal arm’s
length commercial terms as between a willing seller and a willing buyer, free of
any charter or other contract of employment and with no value to be given to any
pooling arrangements; provided that if a range of values is provided in a
particular Appraisal, then the Appraised Value in such Appraisal shall be deemed
to be the median of such values.

“Approved Appraiser” shall mean Clarkson Platou, Arrow Sale & Purchase (UK)
Limited, Simpson Spence & Young Shipbrokers, Braemar ACM, Fearnleys, Maersk
Broker, MSI or Lorentzen & Stemoco, or any other appraiser approved by the
Required Lenders, for the purposes of providing an Appraisal for a Collateral
Vessel.

“Assignment and Assumption Agreement” shall mean an assignment and assumption
agreement substantially in the form of Exhibit L (appropriately completed).

“Assignment of Charter” shall mean an assignment of charter substantially in the
form of Exhibit H.

“Assignment of Earnings” shall mean an assignment of earnings substantially in
the form of Exhibit G.

“Assignment of Insurances” shall mean an assignment of insurances substantially
in the form of Exhibit F.

“Authorized Officer” shall mean the chairman of the board, the president, any
vice president, the treasurer, the secretary, any assistant secretary, any other
financial officer, an authorized manager and any other officer (or a Person or
Persons so designated by any officer) of any Obligor.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the





-3-

--------------------------------------------------------------------------------

 

 

European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” shall have the meaning provided in Section 9.05.

“Bankruptcy Proceeding” shall have the meaning provided in Section 10.10(e).

“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

“Borrowing” shall mean the borrowing of the Loan from all the Lenders (other
than any Defaulting Lender) having Commitments on a given date having the same
Interest Period.

“Borrowing Date” shall mean the date on which the Loan is incurred by the
Borrower pursuant to Section 2.01(a), subject to the conditions set forth in
Section 5.

“Borrowing Date Amendment” shall have the meaning provided in Section 5.02(r).

“Borrowing Date Refinancing” shall mean the termination of the Existing Credit
Agreements and any commitments thereunder, the repayment of all obligations in
connection therewith and the release or termination of all Liens securing the
Existing Credit Agreements (or the making of reasonably satisfactory
arrangements for their release or termination substantially contemporaneously
with the Borrowing Date).

“Business Day” shall mean any day except Saturday, Sunday and any day which
shall be a legal holiday or a day on which banking institutions are authorized
or required by law or other government action to close in New York City, London,
Hamburg, Stockholm, Luxembourg and Paris.

“Cash Equivalents” shall mean (i) securities issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof) having maturities of not more than one year from the date of
acquisition, (ii) time deposits and certificates of deposit of any commercial
bank having, or which is the principal banking subsidiary of a bank holding
company having capital, surplus and undivided profits aggregating in excess of
$200,000,000, with maturities of not more than one year from the date of
acquisition by such Person, (iii) repurchase obligations with a term of not more
than 90 days for underlying securities of the types described in clause (i)
above entered into with any bank meeting the qualifications specified in clause
(ii) above, (iv) commercial paper issued by any Person incorporated in the
United States rated at least A-1 or the equivalent thereof by S&P or at least
P-1 or the equivalent thereof by Moody’s and in each case maturing not more than
one year after the date of acquisition by such Person, and (v) investments in
money market funds substantially all of whose assets are comprised of securities
of the types described in clauses (i) through (iv) above.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended from time to time, 42 U.S.C. § 9601 et seq.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, if not
already enacted as  





-4-

--------------------------------------------------------------------------------

 

 

of the Closing Date, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Change of Control” shall mean any of the following:

(a)       if the Borrower ceases to own directly or indirectly, 100% of the
Equity Interests in any Subsidiary Guarantor other than as a consequence of the
Collateral Disposition of the Collateral Vessel owned by such Subsidiary
Guarantor and the prepayment of the Loan pursuant to Section 4.02(b); or

(b)       any “person” or “group” (as such terms are used in Sections 13(d) and
14(d)(2) of the Exchange Act), other than any Permitted Holder or any group of
Permitted Holders, shall at any time become the ultimate owner, directly or
indirectly, beneficially or of record or the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 of the Exchange Act), of Equity Interests representing
more than 35% of the outstanding voting or economic Equity Interests of the
Borrower or control the appointment of members of the board of directors of the
Borrower, unless the new shareholder(s) is/are acceptable to the Lenders; or

(c)       the replacement of a majority of the directors on the board of
directors of the Borrower over a two-year period from the directors who
constituted the board of directors of the Borrower at the beginning of such
period, and such replacement shall not have been approved by a vote of at least
a majority of the board of directors of the Borrower then still in office who
either were members of such board of directors at the beginning of such period
or whose election as a member of such board of directors was previously so
approved; or

(d)       a “change of control” or similar event shall occur as provided in any
Other Credit Agreement or other outstanding Financial Indebtedness of the
Borrower (or the documentation governing the same).

“Claims” shall have the meaning provided in the definition of “Environmental
Claims”.

“Closing Date” shall have the meaning provided in Section 11.11.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.  Section
references to the Code are to the Code as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including, without limitation, all Pledge
Agreement Collateral, Side Account Collateral, all Earnings Collateral,
Insurance Collateral, all Collateral Vessels, and all cash and Cash Equivalents
at any time delivered as collateral thereunder or as required hereunder.

“Collateral and Guaranty Requirement” shall mean, with respect to each Obligor
and each Collateral Vessel, the requirement that:

(i)       each Subsidiary of the Borrower that is required to be a Subsidiary
Guarantor in accordance with the definition thereof shall have duly authorized,
executed and delivered to the Administrative Agent the Guaranty, substantially
in the form of Exhibit C (as modified, supplemented or amended from time to
time, together with any Joinder Agreement, the “Guaranty”), or a joinder thereto
in form and substance satisfactory to the Administrative Agent (each as
modified, supplemented or amended from time to time, a “Joinder Agreement”) and
the Guaranty shall be in full force and effect;





-5-

--------------------------------------------------------------------------------

 

 

(ii)       the Borrower and each Subsidiary Guarantor shall have duly
authorized, executed and delivered the Pledge Agreement substantially in the
form of Exhibit E (as modified, supplemented or amended from time to time,
together with any Joinder Agreement, the “Pledge Agreement”) or Joinder
Agreement and shall have (x) delivered to the Security Agent, as pledgee, all
the Pledged Securities referred to therein with respect to the Equity Interests
in each Subsidiary Guarantor, the Minimum Liquidity Account and all Earnings
Accounts and (y) duly authorized, executed and delivered any other related
documentation necessary or advisable to perfect the Lien on the Pledge Agreement
Collateral in the respective jurisdictions of formation of the respective
Subsidiary Guarantor or the Borrower, as the case may be;

(iii)      the Borrower, each Subsidiary Guarantor, the Security Agent and
Nordea (or such other deposit account bank as the Administrative Agent may agree
in its sole discretion), as depositary bank, shall have duly executed and
delivered a control agreement substantially in the form attached to the Pledge
Agreement, (or, in each case, such other form as may be reasonably acceptable to
the Administrative Agent), with respect to any Earnings Account or the Minimum
Liquidity Account owned by the Borrower or such Subsidiary Guarantor; provided
that, the Borrower and the Subsidiary Guarantors shall procure that all Earnings
Collateral credited to any deposit account not held at Nordea on the Borrowing
Date shall be transferred and credited to an Earnings Account held at Nordea not
later sixty (60) days after the Borrowing Date (or such later date as the
Security Agent may agree);

(iv)      the Borrower shall have duly authorized, executed and delivered the
Side Account Pledge Agreements substantially in the form of Exhibit I (as
modified, supplemented or amended from time to time, together with any Joinder
Agreement, the “Side Account Pledge Agreements”) and shall have duly authorized,
executed and delivered any other related documentation necessary or advisable to
perfect the Lien on the Side Account Collateral in the respective jurisdictions
of formation of the respective Subsidiary Guarantor or the Borrower, as the case
may be;

(v)      the Subsidiary Guarantor (and any other relevant Obligor) that owns
such Collateral Vessel shall have duly authorized, executed and delivered (x) an
Assignment of Insurances substantially in the form of Exhibit F (as modified,
supplemented or amended from time to time, the “Assignment of Insurances”), (y)
an Assignment of Earnings substantially in the form of Exhibit G (as modified,
supplemented or amended from time to time, the “Assignment of Earnings”)
together covering all of such Obligor’s present and future Earnings Collateral
and Insurance Collateral, and (z) an Assignment of Charters (existing or future)
substantially in the form of Exhibit H (as modified, supplemented or amended
from time to time, the “Assignment of Charters”) for any charter or similar
contract of employment with a term in excess of 24 months (or, with respect to
any charter or similar contract of employment existing on the Borrowing Date, a
remaining term in excess of 24 months) (any such charter, a “Pledged Charter”),
and shall provide appropriate notices and consents related thereto, together
granting a security interest and lien on all of such Obligor’s (i) present and
future Earnings Collateral and Insurance Collateral and (ii) present and future
right and receivables under Pledged Charters, in each case together with proper
Financing Statements (Form UCC-1) in form for filing under the UCC or in other
appropriate filing offices of each jurisdiction as may be necessary to perfect
the security interests purported to be created by the Assignment of Insurances,
the Assignment of Earnings and the Assignment of Charters;

(vi)       each Subsidiary Guarantor that owns a Collateral Vessel shall have
duly authorized, executed and delivered, and caused to be recorded in the
appropriate vessel registry, a Collateral Vessel Mortgage with respect to such
Collateral Vessel and such Collateral Vessel





-6-

--------------------------------------------------------------------------------

 

 

Mortgage shall be effective to create in favor of the Security Agent and/or the
Lenders a legal, valid and enforceable first priority security interest, in and
lien upon such Collateral Vessel;

(vii)       all filings, deliveries of instruments and other actions necessary
or desirable in the reasonable opinion of the Security Agent to perfect and
preserve the security interests described in clauses (i) through and including
(vi) above shall have been duly effected, including, without limitation, proper
financing statements (Form UCC-1) or amendments thereto, as requested by the
Administrative Agent or Security Agent, in form for filing under the UCC or in
other appropriate filing offices of each jurisdiction as may be necessary to
perfect the security interests purported to be created by the Security
Documents, and the Security Agent shall have received evidence thereof in form
and substance reasonably satisfactory to the Security Agent;

(viii)      the Administrative Agent shall have received each of the following:

(a)       certificates of ownership from appropriate authorities showing the
registered ownership of such Collateral Vessel in the name of the relevant
Subsidiary Guarantor in an Acceptable Flag Jurisdiction;

(b)       the results of maritime registry searches with respect to such
Collateral Vessel, indicating no recorded liens other than Liens in favor of the
Security Agent and/or the Lenders and Permitted Liens;

(c)       confirmation of class certificates from an Acceptable Classification
Society indicating that such Collateral Vessel meets the criteria specified in
Section 6.23;

(d)       certified copies of all pooling agreements and agreements related to
the technical and commercial management of each Collateral Vessel and a duly
executed manager’s undertaking from each Technical Manager in accordance with
Section 7.17;  

(e)       certified copies of all ISM Code and ISPS Code documentation for each
Collateral Vessel; and

(f)       a report, in form and scope reasonably satisfactory to the
Administrative Agent, from a firm of independent marine insurance brokers
reasonably acceptable to the Administrative Agent (it being understood that AON,
BankServe and Marsh are acceptable) with respect to the insurance maintained by
the Obligors in respect of such Collateral Vessel, together with a certificate
from such broker certifying that such insurances (i) are placed with such
insurance companies and/or underwriters and/or clubs, in such amounts, against
such risks, and in such form, as are customarily insured against by similarly
situated insureds for the protection of the Administrative Agent, the Security
Agent and/or the Lenders as mortgagee, (ii) otherwise conform with the insurance
requirements of each respective Collateral Vessel Mortgage (it being understood
that, except as required by applicable law, the insurance requirements of such
Collateral Vessel Mortgage shall not exceed the Required Insurance) and (iii)
include copies of the Required Insurance;

(ix)       the Administrative Agent shall have received from (a) special New
York counsel to each of the Obligors (which shall be Kramer Levin Naftalis &
Frankel LLP or other counsel to





-7-

--------------------------------------------------------------------------------

 

 

each of the Obligors qualified in such jurisdiction and reasonably satisfactory
to the Administrative Agent), an opinion addressed to the Administrative Agent
and each of the Lenders and dated as of the Borrowing Date, (b) if applicable,
special Marshall Islands counsel to each of the Obligors (which shall be Reeder
& Simpson P.C. or other counsel to each of the Obligors qualified in such
jurisdiction and reasonably satisfactory to the Administrative Agent), an
opinion addressed to the Administrative Agent and each of the Lenders and dated
as of the Borrowing Date, (c) if applicable, special Liberian counsel to each of
the Obligors (which shall be Poles, Tublin, Stratakis & Gonzalez LLP or other
counsel to each of the Obligors qualified in such jurisdiction and reasonably
satisfactory to the Administrative Agent), an opinion addressed to the
Administrative Agent and each of the Lenders and dated as of the Closing Date,
(d) if applicable, special Hong Kong counsel to the Administrative Agent (which
shall be Ince & Co. or other counsel qualified in such jurisdiction and
reasonably satisfactory to the Administrative Agent), an opinion addressed to
the Administrative Agent and each of the Lenders and dated as of the Borrowing
Date, and (e) if applicable, counsel to each of the Obligors in the jurisdiction
of the flag of the Collateral Vessel, an opinion addressed to the Administrative
Agent and each of the Lenders and dated as of the Borrowing Date covering such
matters as shall be reasonably required by the Administrative Agent, in each
case which shall (x) be in form and substance reasonably acceptable to the
Administrative Agent and (y) cover customary matters, including the perfection
of the security interests (other than those to be covered by opinions delivered
pursuant to the other opinions above) granted pursuant to the Security
Documents, and such other matters incidental to the transactions contemplated
herein as the Administrative Agent may reasonably request;

(x)       (a) the Administrative Agent shall have received a certificate, dated
the Closing Date and reasonably acceptable to the Administrative Agent, signed
by the Chairman of the Board, the Chief Executive Officer, the President, any
Vice President, the Treasurer or an authorized manager, member or general
partner of each Obligor, and attested to by the Secretary or any Assistant
Secretary (or, to the extent such Obligor does not have a Secretary or Assistant
Secretary, the analogous Person within such Obligor) of such Obligor, as the
case may be,  with appropriate insertions, together with copies of the
Organizational Documents of such Obligor and the resolutions of such Obligor
referred to in such certificate authorizing the consummation of the Transaction
and (b) the Administrative Agent shall have received copies of governmental
approvals, good standing certificates and bring-down telegrams or facsimiles, if
any, which the Administrative Agent may have reasonably requested in connection
therewith, such documents and papers, where appropriate, to be certified by
proper corporate or governmental authorities; and

(xi)      the Borrower shall have (x) duly authorized, executed and delivered to
the Security Agent, as secured party on behalf of the Secured Creditors, a
legal, valid and enforceable first priority security interest, in and Lien upon
the Equity Interests in the Subsidiary Guarantors pursuant to documentation in
form and substance reasonably satisfactory to the Administrative Agent and (y)
effected all filings, deliveries of instruments and other actions necessary or
advisable in the reasonable opinion of the Administrative Agent to perfect and
preserve each security interest described in this clause (xi) in each relevant
jurisdiction, as the case may be (including, without limitation, the delivery of
customary lien searches, proper financing statements (Form UCC-1) in form for
filing under the UCC or in other appropriate filing offices of each
jurisdiction, Certificated Securities (as such term is defined in Section
8-102(A)(4) of the UCC), executed and undated transfer powers, legal opinions,
board resolutions and officer’s certificates), in each case which shall be in
form and substance reasonably satisfactory to the Administrative Agent.





-8-

--------------------------------------------------------------------------------

 

 

“Collateral Disposition” shall mean (i) the sale, lease, transfer, bareboat
charter or other disposition by the Borrower or any Subsidiary Guarantor to any
Person other than the Borrower or a Subsidiary Guarantor of any Collateral
Vessel or (ii) any Event of Loss; provided that (i) any bareboat charter or
demise charter entered into with the consent of the Required Lenders and (ii)
any time charter shall not, in each case, be considered a Collateral Disposition
for the purposes of Section 4.02 of this Agreement.

“Collateral Vessel” shall mean (a) each vessel listed on Schedule VI hereto and
(b) such other vessel posted as Additional Collateral (such vessel, an
“Additional Vessel”); provided, that for the purposes of Section 4.02(b) and the
proviso in Section 8.07(a), an Additional Vessel shall not be deemed a
Collateral Vessel; provided,  further, that Schedule VI is automatically updated
to include any Additional Vessel without any further action on the part of the
Administrative Agent.

“Collateral Vessel Mortgage” shall mean, with respect to each Collateral Vessel,
a first preferred mortgage or a statutory mortgage and deed of covenant, if
applicable, in substantially the form of Exhibit D-1,  D-2 or D-3 attached
hereto, or a first preferred mortgage or statutory mortgage and related deed of
covenant (as applicable) in such form as may be reasonably satisfactory to the
Administrative Agent and the Borrower (including, without limitation, any first
preferred mortgage or statutory mortgage and related deed of covenant, as
applicable, delivered pursuant to a Flag Jurisdiction Transfer), as such
preferred mortgage  or statutory mortgage and deed of covenant, if applicable,
may be amended, modified or supplemented from time to time in accordance with
the terms hereof and thereof granted by the applicable Collateral Vessel Owner
in favor of the Security Agent, as security trustee and as mortgagee.

“Collateral Vessel Owner” shall mean, at any time, a Subsidiary Guarantor which
owns a Collateral Vessel.

“Collateral-to-Debt Ratio” shall mean

(a)       the sum of (i) the Aggregate Appraised Value of the Collateral Vessels
which have not been sold, transferred, lost or otherwise disposed of (it being
understood that permitted chartering arrangements do not constitute disposals
for this purpose) and (ii) any Additional Collateral (other than Additional
Vessels), divided by

(b)       the aggregate outstanding principal amount of the Loan (including
capitalized PIK Interest).

“Commitment” shall mean, for each Lender, the amount set forth opposite such
Lender’s name in Schedule I hereto as the same may be (x) terminated pursuant to
Sections 3.02, 3.03 and/or 9, as applicable, or (y) adjusted from time to time
as a result of assignments to or from such Lender pursuant to Section 2.11 or
11.04(b).

“Commitment Commission” shall have the meaning provided in Section 3.01(a).

“Commitment Termination Date” shall mean November 15, 2016.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Commercial Manager” shall mean collectively, one or more commercial managers
selected by the Borrower and reasonably acceptable to the Required Lenders
including, without limitation, Genco Ship Management LLC and each Pool Manager.





-9-

--------------------------------------------------------------------------------

 

 

“Consolidated Tangible Net Worth” shall mean, with respect to any Person, the
Net Worth of such Person and its Subsidiaries determined on a consolidated basis
in accordance with GAAP after appropriate deduction for any minority interests
in Subsidiaries, minus goodwill.

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Financial Indebtedness, leases,
dividends or other obligations (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (b) to advance or supply funds (x) for the
purchase or payment of any such primary obligation or (y) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (c) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (d) otherwise to assure or hold harmless the holder
of such primary obligation against loss in respect thereof; provided,  however,
that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business and any
products warranties extended in the ordinary course of business.  The amount of
any Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if the less, the maximum amount of such
primary obligation for which such Person may be liable pursuant to the terms of
the instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.

“Corresponding Liabilities” shall mean the Secured Obligations of the Borrower,
but excluding its Parallel Liability.

“Credit Document Obligations” shall mean the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of all amounts
owing to the Administrative Agent, the Security Agent or any Lender pursuant to
the terms  of this Agreement or any other Credit Document, including (x) the
principal of, premium, if any, and interest on the Notes issued by, and the
Loans made to, the Borrower under this Agreement and (y) all other obligations
(including obligations which, but for the automatic stay under Section 362(a) of
the Bankruptcy Code or similar operation of any other Debtor Relief Law, would
become due), liabilities and indebtedness owing by the Borrower to the Secured
Creditors (in the capacities referred to in the definition of Secured Creditors)
under this Agreement and each other Credit Document to which the Borrower is a
party (including, without limitation, indemnities, fees and interest thereon
(including any interest accruing after the commencement of any bankruptcy,
insolvency, receivership or similar proceeding at the rate provided for in this
Agreement, whether or not such interest is an allowed claim in any such
proceeding)), whether now existing or hereafter incurred under, arising out of
or in connection with this Agreement and any such other Credit Document and the
due performance and compliance by the Borrower with all of the terms, conditions
and agreements contained in all such Credit Documents.  Notwithstanding anything
to the contrary contained herein or in any other Credit Document, in no event
will the Obligations include any Excluded Swap Obligations.

“Credit Documents” shall mean this Agreement, each Note, each Security Document,
the Guaranty, and, after the execution and delivery thereof, each additional
guaranty or additional security document executed pursuant to Section 7.11 or
8.07(d).

“Credit Facility” shall mean the senior secured term loan facility in the
aggregate principal amount of up to US$400,000,000 as provided under this
Agreement.





-10-

--------------------------------------------------------------------------------

 

 

“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

“Disqualified Lender” shall mean any entity listed on Schedule X hereto and any
affiliates thereof which are clearly identifiable solely on the basis of the
similarity of its name.

“Disqualified Stock” shall mean, with respect to any Person, any Equity Interest
of such Person that, by its terms (or by the terms of any security or other
Equity Interests into which it is convertible or for which it is exchangeable),
or upon the happening of any event or condition, (a) matures or is mandatorily
redeemable (other than solely for common shares of the Borrower) pursuant to a
sinking fund obligation or otherwise (except as a result of a change of control
or asset sale so long as any rights of the holders thereof upon the occurrence
of a change of control or asset sale event shall be subject to the prior
repayment in full of the Loan and all other Credit Document Obligations that are
accrued and payable and the termination of the Commitments), (b) is redeemable
at the option of the holder thereof (other than solely for common shares of the
Borrower), in whole or in part, (c) provides for the scheduled payments of
dividends in cash (except that an Equity Interest shall not be deemed to be
within this clause (c) if its terms provide that (i) cash dividends shall not be
paid if prohibited by law or any agreement to which the Person is a party or
(ii) such Person may substitute dividends of Equity Interests other than
Disqualified Stock of such Person for cash) or (d) is or becomes convertible
into or exchangeable for Financial Indebtedness or any other Equity Interests
that would constitute Disqualified Stock, in each case, prior to the first
anniversary of the Maturity Date; provided,  however, that only the portion of
the Equity Interests that so mature or are mandatorily redeemable, are so
convertible or exchangeable or are so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock; provided,
 further, however, that if such Equity Interest is issued to any employee or to
any plan for the benefit of employees of the Borrower or its Subsidiaries or by
any such plan to such employees, such Equity Interests shall not constitute
Disqualified Stock solely because they may be required to be repurchased by the
Borrower or its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee's termination, death or
disability.  For the avoidance of doubt, it is agreed and acknowledged that the
Equity Interests issued in connection with the Equity Contribution do not
constitute Disqualified Stock.

“Dividend” with respect to any Person, shall mean that such Person has declared
or paid a dividend or distribution or returned any equity capital to its
stockholders, partners or members or authorized or made any other distribution,
payment or delivery of property (other than common stock, a conversion of Equity
Interests into common stock or the right to purchase any of such stock of such
Person) or cash to its stockholders, partners or members as such, or redeemed,
retired, purchased or otherwise acquired, directly or indirectly, for a
consideration of any shares of any class of its capital stock or any other
Equity Interests outstanding on or after the Closing Date (or any options or
warrants issued by such Person with respect to its capital stock or other Equity
Interests), or set aside any funds for any of the foregoing purposes, or shall
have permitted any of its Subsidiaries to purchase or otherwise acquire for a
consideration (other than common stock, Qualified Preferred Stock and the right
to purchase any of such stock of such Person) any shares of any class of the
capital stock of, or other Equity Interests in, such Person outstanding on or
after the Closing Date (or any options or warrants issued by such Person with
respect to its capital stock or other Equity Interests).  Without limiting the
foregoing, “Dividends” with





-11-

--------------------------------------------------------------------------------

 

 

respect to any Person shall also include all payments made or required to be
made by such Person with respect to any stock appreciation rights, plans, equity
incentive or achievement plans or any similar plans or setting aside of any
funds for the foregoing purposes.

“Dollars” and the sign “$” shall each mean lawful money of the United States.

“Earnings” shall mean all moneys whatsoever which are now, or later become,
payable (actually or contingently) to the Borrower, the Subsidiary Guarantors or
the Security Agent and which arise out of the use or operation of a Collateral
Vessel, including (but not limited to):

(a)       all freight, hire and passage moneys, compensation, proceeds of
off-hire insurance, and any other moneys earned, due or payable to the Borrower,
the Subsidiary Guarantors or the Security Agent of whatsoever nature arising out
of or as a result of the ownership, use, operation or management of the
Collateral Vessel, including moneys and claims for moneys due and to become due
in the event of in respect of the actual or constructive total loss of or
requisition of use of or title to the Collateral Vessel for hire, remuneration
for salvage and towage services, demurrage and detention moneys and damages for
breach (or payments for variation or termination) of any charterparty or other
contract for the employment of a Collateral Vessel;

(b)       all moneys which are at any time payable under Insurances in respect
of loss of earnings; and

(c)       if and whenever a Collateral Vessel is employed on terms whereby any
moneys falling within paragraphs (a) or (b) are pooled or shared with any other
person, that proportion of the net receipts of the relevant pooling or sharing
arrangement which is attributable to a Collateral Vessel.

“Earnings Accounts” shall mean those certain deposit accounts of the Borrower
and the Subsidiary Guarantors, respectively designated in the Pledge Agreement
as being pledged to the Security Agent, which deposit accounts shall be held
with the Administrative Agent, and into which the Borrower shall procure that
all Earnings and all hires, freights, insurance proceeds, income and other sums
payable in respect of the Collateral Vessels are credited and which amounts
shall be freely available to the Borrower and the Subsidiary Guarantors,
provided that no Default or Event of Default has occurred and is continuing and
notice has not been given to the Borrower by the Administrative Agent that such
amounts shall not be freely available.

“Earnings Collateral” shall have the meaning provided in the Assignment of
Earnings.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition or (c) any financial institution established in an EEA Member Country
which is a subsidiary of an institution described in clause (a) or (b) of this
definition and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, Norway and the United Kingdom.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.





-12-

--------------------------------------------------------------------------------

 

 

“Eligible Transferee” shall mean and include a commercial bank, insurance
company, financial institution, fund, trust or other Person which regularly
purchases interests in loans or extensions of credit of the types made pursuant
to this Agreement, any other Person which would constitute a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act as
in effect on the Closing Date or other “accredited investor” (as defined in
Regulation D of the Securities Act); provided that neither (i) any Obligor or
any Affiliate of any Obligor nor (ii) any natural Person shall be an Eligible
Transferee at any time.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, orders, consent
decrees, judgments, claims, liens, notices of noncompliance or violation,
investigations or proceedings relating in any way to any Environmental Law or
any permit issued, or any approval given, under any such Environmental Law
(hereafter, “Claims”), including, without limitation, (a) any and all Claims by
governmental or regulatory authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any applicable
Environmental Law and (b) any and all Claims by any third party seeking damages,
contribution, indemnification, cost recovery, compensation or injunctive relief
in connection with alleged injury or threat of injury to health, safety or the
environment due to the presence of Hazardous Materials.

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, Legal Requirement, law, treaty, protocol, rule, regulation, ordinance,
code, binding and enforceable guideline, binding and enforceable written policy,
deed or rule of common law now or hereafter in effect and in each case as
amended, and any judicial or administrative interpretation thereof, including
any judicial or administrative order, consent decree or judgment, to the extent
binding on the Borrower or any of its Subsidiaries, relating to the environment,
or to Hazardous Materials, including, without limitation, CERCLA; OPA; the
Federal Water Pollution Control Act and the Clean Water Act, 33 U.S.C. § 1251 et
seq.; the Hazardous Material Transportation Act, 49 U.S.C. § 5101 et seq.; the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq. (to the extent
relating to exposure to Hazardous Materials); and any state, international,
local or foreign counterparts or equivalents thereof, in each case as amended
from time to time, and any applicable rules, regulations, or requirements of an
Acceptable Classification Society in respect of any Collateral Vessel.

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any common
stock, preferred stock, any limited or general partnership interest and any
limited liability company membership interest.

“Equity Contribution” shall mean that certain cash investment in the Borrower of
not less than $125,000,000 in gross cash proceeds from the issuance of Equity
Interests (other than Disqualified Stock) by the Borrower to the Permitted
Holders and any other third parties identified by the Borrower to the
Administrative Agent.

“ERISA” shall mean the U.S. Employee Retirement Income Security Act of 1974, as
awarded from time to time, and the regulations promulgated and rulings issued
thereunder.  Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary of the Borrower would be deemed
to be a “single employer” within the meaning of Section 414(b), (c), (m) or (o)
of the Code.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.





-13-

--------------------------------------------------------------------------------

 

 

“Eurodollar Rate” shall mean with respect to each Interest Period for the Loan,
the offered rate (rounded upward to the nearest 1/100 of one percent) for
deposits of Dollars for a period equivalent to such period at or about 11:00
A.M. (London time) on the second Business Day before the first day of such
period as is displayed on Reuters LIBOR 01 Page (or such other service as may be
nominated by the ICE Benchmark Administration (or the successor thereto if the
ICE Benchmark Administration is no longer making a London Interbank Offered Rate
available), (the “Screen Rate”), provided that if the Screen Rate shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement; provided,  further that if on such date no such rate is so displayed,
the Eurodollar Rate for such period shall be the arithmetic average (rounded
upward to the nearest 1/100 of 1%) of the rate quoted to the Administrative
Agent by the Reference Banks for deposits of Dollars in an amount approximately
equal to the amount in relation to which the Eurodollar Rate is to be determined
for a period equivalent to such applicable Interest Period by the prime banks in
the London interbank Eurodollar market at or about 11:00 A.M. (London time) on
the second Business Day before the first day of such period, in each case
divided (and rounded upward to the nearest 1/100 of 1%) by a percentage equal to
100% minus the then stated maximum rate of all reserve requirements (including,
without limitation, any marginal, emergency, supplemental, special or other
reserves required by applicable law) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency funding or liabilities as
defined in Regulation D (or any successor category of liabilities under
Regulation D); provided that in the event the Eurodollar Rate calculated in the
immediately preceding proviso shall be less than zero, the Eurodollar Rate for
such period shall be deemed to be zero for the purposes of this Agreement.

“Event of Default” shall have the meaning provided in Section 9.

“Event of Loss” shall mean any of the following events: (x) the actual or
constructive total loss of a Collateral Vessel or the agreed or compromised
total loss of a Collateral Vessel; or (y) the capture, condemnation,
confiscation, expropriation, requisition for title and not hire, purchase,
seizure or forfeiture of, or any taking of title to, a Collateral Vessel.  An
Event of Loss shall be deemed to have occurred: (i) in the event of an actual
loss of a Collateral Vessel, at the time and on the date of such loss or if that
is not known at noon Greenwich Mean Time on the date which such Collateral
Vessel was last heard from; (ii) in the event of damage which results in a
constructive or compromised or arranged total loss of a Collateral Vessel, at
the time and on the date on which notice claiming the loss of the Collateral
Vessel is given to the insurers; or (iii) in the case of an event referred to in
clause (y) above, at the time and on the date on which such event is expressed
to take effect by the Person making the same.  Notwithstanding the foregoing, if
such Collateral Vessel shall have been returned to any Obligor following any
event referred to in clause (y) above prior to the date upon which payment is
required to be made under Section 4.02(b), no Event of Loss shall be deemed to
have occurred by reason of such event.

“Exchange Act” shall mean the Securities Exchange Act of 1934.

“Excess Cash Flow” shall mean, in respect of each fiscal quarter of the Borrower
(or, for the fiscal quarter in which the Closing Date occurs, the period from
the Closing Date to the end of that fiscal quarter), the aggregate amount of all
Earnings received in cash in respect of each Collateral Vessel during such
period, after deduction of the following amounts:

(a)       all interest, costs, fees and expenses paid in cash under the Credit
Documents during such period;

(b)       any amount paid or applied by the Borrower or any Subsidiary during
such period in respect of any Operating Expenses paid in cash in relation to the
Collateral Vessels and the pro rata share of any Overhead Expenses paid in cash
in relation to the Collateral Vessels;





-14-

--------------------------------------------------------------------------------

 

 

(c)       all Scheduled Repayments paid during such period; and

(d)       the net cash proceeds of any Collateral Disposition during such
period.

“Excess Cash Flow Payment Date” shall have the meaning provided in Section
4.02(d).

“Excluded Swap Obligation” shall mean, with respect to any Obligor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Obligor of, or the grant by such Obligor of a security interest to secure, such
Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Obligor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Obligor or the grant of
such security interest becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in the Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.10) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 4.04, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 4.04(c), and (d)
any U.S. federal withholding Taxes imposed under FATCA.

“Executive Order” shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2011.

“Existing Credit Agreements” shall mean, collectively:

(a)       that certain Secured Loan Agreement, dated as of August 30, 2013, by
and among Baltic Hare Limited and Baltic Fox Limited, as borrowers, DVB Bank SE,
as lender, agent, and security agent, and the other parties thereto (as amended,
restated, modified and/or supplemented prior to the Closing Date);

(b)       that certain Secured Loan Agreement, dated as of December 3, 2013, by
and among Baltic Tiger Limited and Baltic Lion Limited, as borrowers, DVB Bank
SE, as lender, agent, and security agent, and the other parties thereto (as
amended, restated, modified and/or supplemented prior to the Closing Date);

(c)       that certain Loan Agreement dated as of August 12, 2010 by and among
the Borrower, as borrower, Crèdit Agricole Corporate and Investment Bank, as
agent and security trustee, and the other parties thereto (as amended, restated,
modified and/or supplemented prior to the Closing Date);





-15-

--------------------------------------------------------------------------------

 

 

(d)       that certain Senior Secured Credit Agreement dated as of December 31,
2014 by and among Baltic Trading Limited, as borrower, Nordea, as administrative
agent and security agent, and the other parties thereto (as amended, restated,
modified and/or supplemented prior to the Closing Date);

(e)       that certain Secured Loan Agreement dated as of August 20, 2010 by and
among the Borrower, as borrower, Deutsche Bank Luxembourg S.A., as agent, and
the other parties thereto (as amended, restated, modified and/or supplemented
prior to the Closing Date); and

(f)       that certain Secured Loan Agreement dated as of April 7, 2015 by and
among Genco Commodus Limited, Genco Maximus Limited, Genco Claudius Limited,
Genco Hunter Limited and Genco Warrior Limited, as borrowers, ABN AMRO Capital
USA LLC, as agent, and security agent, and the other parties thereto (as
amended, restated, modified and/or supplemented prior to the Closing Date).

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantially
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(i) of the Code and any intergovernmental
agreement, or legislation to implement the foregoing.

“FCPA” shall have the meaning provided in Section 6.10(d)

“Federal Funds Rate” shall mean, for any day, an interest rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published for such day (or, if such day is not a Business Day, for
the immediately preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations at approximately 11:00 A.M. (New York time) on such
day on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent in its
sole discretion.

“Fee Letters” shall mean (i) the arrangement fee letter, dated as of June 8,
2016, among the Lead Arrangers and the Borrower and (ii) any letter agreement
between, inter alia, the Administrative Agent and any Obligor with respect to
fees payable in connection with this Agreement.

“Fees” shall mean all amounts payable pursuant to or referred to in Section
3.01.

“Financial Covenants” shall mean the covenants set forth in Section 8.07.

“Financial Indebtedness” shall mean any obligation for the payment or repayment
of money, whether present or future, actual or contingent, in respect of (i)
moneys borrowed; (ii) any acceptance credit; (iii) any bond, note, debenture,
loan stock or similar instrument; (iv) any finance or capital lease; (v)
receivables sold or discounted (other than on a non-recourse basis; (vi)
deferred payments for assets or services; (vii) any amount raised under any
other transaction (including any forward sale or purchase agreement) having the
commercial effect of a borrowing; (viii) any counter-indemnity obligation in
respect of a guarantee, indemnity, bond, standby or documentary letter of credit
or any other instrument issued by a bank or financial institution; (ix) all
Disqualified Stock; and (x) the amount of any liability in respect of any
guarantee or indemnity for any of the items referred to in clauses (i) through
(ix) above; provided that the Financial Indebtedness shall not in any event
include trade payables and expenses accrued in the ordinary course of business.





-16-

--------------------------------------------------------------------------------

 

 

“Flag Jurisdiction” shall mean, with respect to any Collateral Vessel, the flag
jurisdiction of such Collateral Vessel on the Borrowing Date, which, for the
avoidance of doubt, must be an Acceptable Flag Jurisdiction.

“Flag Jurisdiction Transfer” shall mean the transfer of the registration and
flag of a Collateral Vessel from one Acceptable Flag Jurisdiction to another
Acceptable Flag Jurisdiction, provided that the following conditions are
satisfied with respect to such exchange or transfer:

(a)       On each Flag Jurisdiction Transfer Date, the Obligor which is
consummating a Flag Jurisdiction Transfer on such date shall have duly
authorized, executed and delivered, and caused to be recorded in the appropriate
vessel registry a Collateral Vessel Mortgage (which Collateral Vessel Mortgage
shall, to the extent possible, be registered as a “continuation mortgage” to the
original Collateral Vessel Mortgage recorded in the initial Acceptable Flag
Jurisdiction) with respect to the Collateral Vessel being transferred (the
“Transferred Collateral Vessel”) and such Collateral Vessel Mortgage shall be
effective to create in favor of the Security Agent and/or the Lenders a legal,
valid and enforceable first priority security interest, in and lien upon such
Transferred Collateral Vessel, subject only to Permitted Liens.  All filings,
deliveries of instruments and other actions necessary or desirable in the
reasonable opinion of the Security Agent to perfect and preserve such security
interests shall have been duly effected and the Security Agent shall have
received evidence thereof in form and substance reasonably satisfactory to the
Security Agent.

(b)       On each Flag Jurisdiction Transfer Date, the Administrative Agent
shall have received from counsel to the Obligors consummating the relevant Flag
Jurisdiction Transfer reasonably satisfactory to the Administrative Agent
practicing in those jurisdictions in which the Transferred Collateral Vessel is
registered and/or the Obligor owning such Transferred Collateral Vessel is
organized, opinions which shall be addressed to the Administrative Agent and
each of the Lenders and dated such Flag Jurisdiction Transfer Date, which shall
(x) be in form and substance reasonably acceptable to the Administrative Agent
and (y) cover the perfection of the security interests granted pursuant to the
Collateral Vessel Mortgage(s) and such other matters incident thereto as the
Administrative Agent may reasonably request.

(c)        On each Flag Jurisdiction Transfer Date:

(i)       the Administrative Agent shall have received (x) a certificate of
ownership issued by the registry of the applicable Acceptable Flag Jurisdiction
showing the registered ownership of the Transferred Collateral Vessel
transferred on such date in the name of the relevant Subsidiary Guarantor and
(y) a certificate of ownership and encumbrance or, as applicable, a transcript
of registry with respect to the Transferred Collateral Vessel transferred on
such date, indicating no record liens other than Liens in favor of the Security
Agent and/or the Lenders and Permitted Liens; and

(ii)      the Administrative Agent shall have received a report, in form and
scope reasonably satisfactory to the Administrative Agent, from a firm of
independent marine insurance brokers reasonably acceptable to the Administrative
Agent with respect to the insurance maintained by the Obligor in respect of the
Transferred Collateral Vessel transferred on such date, together with a
certificate from such broker certifying that such insurances (x) are placed with
such insurance companies and/or underwriters and/or clubs, in such amounts,
against such risks, and in such form, as are customarily insured against by
similarly situated insureds for the protection of the Security Agent as
mortgagee and (y) conform with the insurance requirements of the respective
Collateral Vessel Mortgages.





-17-

--------------------------------------------------------------------------------

 

 

(d)       On or prior to each Flag Jurisdiction Transfer Date, the
Administrative Agent shall have received a certificate, dated the Flag
Jurisdiction Transfer Date, signed by an Authorized Officer, member, or general
partner of the Obligor consummating such Flag Jurisdiction Transfer, certifying
that (i) all necessary governmental (domestic and foreign) and third party
approvals and/or consents, including evidence of deletion from the existing Flag
Jurisdiction, in connection with the Flag Jurisdiction Transfer being
consummated on such date and otherwise referred to herein shall have been
obtained and remain in effect or that no such approvals and/or consents are
required, (ii) there exists no judgment, order, injunction or other restraint
prohibiting or imposing materially adverse conditions upon such Flag
Jurisdiction Transfer or the other transactions contemplated by this Agreement
and (iii) copies of any authorizing resolutions approving the Flag Jurisdiction
Transfer of such Obligor and any other matter the Administrative Agent may
request.

(e)       On each Flag Jurisdiction Transfer Date, the Collateral and Guaranty
Requirement for the Transferred Collateral Vessel shall have been satisfied.

(f)       On each Flag Jurisdiction Transfer Date, (i) no Event of Default has
occurred and is continuing and (ii) all representations and warranties contained
herein or in any other Credit Document shall be true and correct in all material
respects (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date).

“Flag Jurisdiction Transfer Date” shall mean the date on which a Flag
Jurisdiction Transfer occurs.

“Fleet Vessels” shall mean any vessel (including the Collateral Vessels) from
time to time owned by the Borrower or any of its Subsidiaries.  For the
avoidance of doubt, Fleet Vessels shall not include any vessel owned by a
Non-Recourse Subsidiary.

“Foreign Official” shall mean an officer, employee, or any person acting on
behalf of any foreign governmental body at the national, state, county, city,
municipal, or any other level (including any department, agency, or
instrumentality thereof), as well as entities partially or wholly-owned or
controlled by such a governmental body, state-owned or controlled companies, and
entities owned by sovereign wealth funds.  The term also includes any officer,
employee, or any person acting on behalf of a public international organization,
a political party, party official, or candidate thereof.

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States of America by the Borrower or any one or more of its
Subsidiaries primarily for the benefit of employees of the Borrower or such
Subsidiaries residing outside the United States of America, which plan, fund or
other similar program provides, or results in, retirement income, and which plan
would be covered by Title IV of ERISA but which is not subject to ERISA by
reason of Section 4(b)(4) of ERISA.

“GAAP” shall have the meaning provided in Section 11.07(a).

 “Governmental Authority” shall mean the government of the United States, any
other nation or any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Guaranty” shall mean the guaranty substantially in the form of Exhibit C hereto
to be executed by each Subsidiary Guarantor.





-18-

--------------------------------------------------------------------------------

 

 

“Hazardous Materials” shall mean: (a) any petroleum or petroleum products,
petroleum byproducts, petroleum breakdown products, radioactive materials,
asbestos or asbestos-containing material in any form that is or could become
friable, urea formaldehyde foam insulation, transformers or other equipment that
contain dielectric fluid containing levels of polychlorinated biphenyls, and
radon gas; (b) any chemicals, materials or substances defined as or included in
the definition of “hazardous substances,” “hazardous waste,” “hazardous
materials,” “extremely hazardous substances,” “restricted hazardous waste,”
“toxic substances,” “toxic waste,” “toxic pollutants,” “contaminants,” or
“pollutants,” or words of similar import, under any applicable Environmental
Law; and (c) any other chemical, material or substance, exposure to which is
prohibited, limited or regulated by any Governmental Authority under any
Environmental Law.

“Hayfin Credit Agreement” shall have the meaning provided in the definition of
“Other Credit Agreements”.

“Hedging Agreement” shall mean any interest rate swap agreement, interest rate
cap agreement, interest collar agreement, interest rate hedging agreement,
interest rate floor agreement, foreign currency swap, or other similar agreement
or arrangement meant to hedge interest rate or currency fluctuations.

“Indemnified Parties” shall have the meaning provided in Section 11.01(b).

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Obligor under any Credit Document and (b) to the extent not otherwise described
in preceding clause (a), Other Taxes.

“Insurance Collateral” shall have the meaning provided in the Assignment of
Insurances.

“Interest Determination Date” shall mean the second Business Day prior to the
commencement of any Interest Period relating to the Loan.

“Interest Period” shall have the meaning provided in Section 2.07.

“Interest Rate” shall have the meaning provided in Section 2.06(a).

“International Group” shall have the meaning provided in Schedule IV-A.

“Investments” shall have the meaning provided in Section 8.05.

“ISM Code” shall mean the International Safety Management Code (including the
guidelines on its implementation), adopted by the International Maritime
Organisation Assembly as Resolutions A.741 (18) and A.788 (19), as the same may
be amended or supplemented from time to time.

“ISPS Code” shall mean the International Ship and Port Facility Security Code
constituted pursuant to resolution A.924(22) of the International Maritime
Organisation (“IMO”) adopted by a diplomatic conference of the IMO on Maritime
Security on 13 December 2002 and now set out in Chapter XI-2 of the Safety of
Life at Sea Convention (SOLAS) 1974 (as amended) to take effect on 1 July 2004.

“Lead Arrangers” shall have the meaning provided in the first paragraph of this
Agreement.

“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.





-19-

--------------------------------------------------------------------------------

 

 

“Legal Requirement” shall mean, as to any Person, any law, treaty, convention,
statute, ordinance, decree, award, requirement, order, writ, judgment,
injunction, rule, regulation (or official interpretation of any of the
foregoing) of, and the terms of any license or permit issued by, any
Governmental Authority which is binding on such Person.

“Lender” shall mean each financial institution with a Commitment and/or with an
outstanding amount of the Loan and listed on Schedule I hereto, as well as any
Person which becomes a “Lender” hereunder pursuant to Section 11.04(b).

“Lender Creditors” shall mean the Lenders holding from time to time an
outstanding amount of the Loan and/or Commitments, the Administrative Agent and
the Security Agent, each in their respective capacities.

“Lender Default” shall mean, as to any Lender, (a) the wrongful refusal (which
has not been retracted) of such Lender or the failure of such Lender (which has
not been cured) to make available its portion of any Borrowing when required to
do so in accordance with the terms of this Agreement unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, (b) such Lender having been deemed insolvent or having become the
subject of a bankruptcy or insolvency proceeding or a takeover by a regulatory
authority under any Debtor Relief Law or had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, (c) such
Lender has become the subject of a Bail-In Action or (d) such Lender having
notified the Administrative Agent and/or any Obligor (x) that it does not intend
to comply with its obligations under Section 2.01(a) in circumstances where such
non-compliance would constitute a breach of such Lender’s obligations under the
respective Section (unless such writing or public statement relates to such
Lender’s obligation to fund a Loan hereunder and states that such position is
based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied) or (y) of the events described in preceding clauses (b) or (c);
provided that, for purposes of (and only for purposes of) Section 2.11, the term
“Lender Default” shall also include, as to any Lender, (i) any Affiliate of such
Lender that has “control” (within the meaning provided in the definition of
“Affiliate”) of such Lender having been deemed insolvent or having become the
subject of a bankruptcy or insolvency proceeding or a takeover by a regulatory
authority under any Debtor Relief Law, (ii) any previously cured “Lender
Default” of such Lender under this Agreement, unless such Lender Default has
ceased to exist for a period of at least 90 consecutive days, (iii) any default
by such Lender with respect to its obligations under any other credit facility
to which it is a party and which the Administrative Agent believes in good faith
has occurred and is continuing and (iv) the failure of such Lender to make
available its portion of any Borrowing within one (1) Business Day of the date
(x) the Administrative Agent (in its capacity as a Lender) or (y) Lenders
constituting the Required Lenders has or have, as applicable, funded its or
their portion thereof.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security interest of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice validly filed under the UCC or any
other similar recording or notice statute, and any lease having substantially
the same effect as any of the foregoing).

“Loan” shall have the meaning provided in Section 2.01(a).





-20-

--------------------------------------------------------------------------------

 

 

“Major Casualty” shall mean, in relation to a Collateral Vessel, any casualty to
that Collateral Vessel in respect of which the claim or the aggregate of the
claims against all insurers, before adjustment for any relevant franchise or
deductible, exceeds $1,500,000 or the equivalent in any other currency.

“Margin Regulations” shall mean Regulations T, U and X issued by the Board of
Governors of the United States Federal Reserve System and any successor
regulations thereto, as in effect from time to time.

“Margin Stock” shall have the meaning provided in Regulation U.

“Market Disruption Event” shall mean either of the following events:

(a)       if, at or about noon on the Interest Determination Date for the
relevant Interest Period, the Screen Rate is not available and none or only one
of the Reference Banks supplies a rate to the Administrative Agent to determine
the Eurodollar Rate for the relevant Interest Period; or

(b)       before close of business in New York on the Interest Determination
Date for the relevant Interest Period, the Administrative Agent receives notice
from a Lender or Lenders whose outstanding Loans exceed 50% of the aggregate
Loans outstanding at such time that (i) the cost to such Lenders of obtaining
matching deposits in the London interbank Eurodollar market for the relevant
Interest Period would be in excess of the Eurodollar Rate for such Interest
Period or (ii) such Lenders are unable to obtain funding in the London interbank
Eurodollar market.

“Material Adverse Effect” shall mean any event, change or condition that,
individually or taken as a whole has had or could reasonably be expected to have
a material adverse effect (v) on the rights or remedies of the Lender Creditors,
(w) on the ability of the Borrower or any Subsidiary Guarantor, or the Borrower
and its Subsidiaries taken as a whole, to perform its or their obligations to
the Lender Creditors, (x) with respect to the Transaction or (y) on the
property, assets, operations, liabilities, condition (financial or otherwise),
or prospects of the Borrower or any Subsidiary Guarantor, or the Borrower and
its Subsidiaries taken as a whole.

“Materiality Amount” shall mean $5,000,000.

“Maturity Date” shall mean the earlier of (i) the fifth anniversary of the
Closing Date and (ii) November 15, 2021.

“Minimum Liquidity Accounts” shall have the meaning provided in Section 8.07(a).

“Minimum Liquidity Amount” shall have the meaning provided in Section 8.07(a).

“Money Laundering” shall have the meaning given to it in Article 1 of Directive
2005/60/EC of the European Parliament and of the Council of the European Union
and shall include any analogous definition provided in any anti-money laundering
laws and regulations, including the PATRIOT Act enacted by any Sanctions
Authority or any other relevant Governmental Authority.

“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors.

“Mortgagee's Insurances” means all policies and contracts of mortgagees interest
insurance, mortgagees interest insurance additional perils (pollution) insurance
and any other insurance from time to time taken out by the Security Agent in
relation to a Collateral Vessel.

“Multiemployer Plan” shall mean an “employee pension benefit plan” (within the
meaning of Section 3(2) of ERISA) which is a “multiemployer plan” (within the
meaning of Section





-21-

--------------------------------------------------------------------------------

 

 

4001(a)(3) of ERISA) and which is currently contributed to by (or to which there
is a current obligation to contribute of) the Borrower or a Subsidiary of the
Borrower or any ERISA Affiliate (other than any Person who is considered an
ERISA Affiliate solely pursuant to subsection (m) or (o) of Section 414 of the
Code), and any such “multiemployer plan” (within the meaning of Section
4001(a)(3) of ERISA) to which the Borrower or a Subsidiary of the Borrower or
any ERISA Affiliate (other than any Person who is considered an ERISA Affiliate
solely pursuant to subsection (m) or (o) of Section 414 of the Code) contributed
to or had an obligation to contribute to such “multiemployer plan” (within the
meaning of Section 4001(a)(3) of ERISA) during the preceding five-year period.

“Net Worth” shall mean, as to any Person, the sum of its capital stock, capital
in excess of par or stated value of shares of its capital stock, retained
earnings and any other account which, in accordance with GAAP, constitutes
stockholders’ equity, but excluding treasury stock.

“Non-Consenting Lender” shall have the meaning provided in Section 11.13(b).

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Non-Recourse Indebtedness” shall mean any Financial Indebtedness of a
Non-Recourse Subsidiary that is non-recourse to any Obligor and for which no
Obligor provides any credit support; provided that (i) such Financial
Indebtedness may be full recourse to the Non-Recourse Subsidiary and (ii) the
Borrower or any Subsidiary of the Borrower (other than a Non-Recourse
Subsidiary), which owns a Non-Recourse Subsidiary may provide credit support in
the form of a pledge of the Equity Interests of such Non-Recourse Subsidiary to
secure Non-Recourse Indebtedness so long as recourse thereunder is limited to
the pledged Equity Interests and the proceeds thereof.

“Non-Recourse Subsidiary” shall mean:

(a)       any Subsidiary of the Borrower that is not an Obligor and that is
designated by the Borrower in writing to the Administrative Agent after the
Closing Date as a “Non-Recourse Subsidiary”, provided that:

(i)       such Subsidiary does not own any Collateral Vessel or any direct or
indirect interest in any Subsidiary of the Borrower which is not a Non-Recourse
Subsidiary;

(ii)      such Subsidiary shall be 100% owned, directly or indirectly, by the
Borrower;

(iii)     such Subsidiary is not party to any agreement, contract, arrangement
or understanding with the Borrower or any Subsidiary of the Borrower (other than
any other Non-Recourse Subsidiary) unless the terms of any such agreement,
contract, arrangement or understanding are no less favorable to the Borrower or
such Subsidiary than those that might be obtained at the time from Persons who
are not Affiliates of the Borrower;

(iv)     neither the Borrower nor any Subsidiary of the Borrower (other than a
Non-Recourse Subsidiary) shall have any liability or recourse with respect to
any Non-Recourse Indebtedness of such Non-Recourse Subsidiary; provided that the
Borrower, or any Subsidiary of the Borrower (other than a Non-Recourse
Subsidiary), which owns a Non-Recourse Subsidiary may provide credit support in
the form of a pledge of the Equity Interests of such Non-Recourse Subsidiary to
secure Non-Recourse Indebtedness so long as recourse thereunder is limited to
the pledged Equity Interests;





-22-

--------------------------------------------------------------------------------

 

 

(v)       any such designation of a Subsidiary as a “Non-Recourse Subsidiary”
shall be deemed to be an Investment in such Subsidiary in an amount equal to the
fair market value of the net assets of such Subsidiary at the time such
Subsidiary is designated a Non-Recourse Subsidiary; and

(vi)      for the avoidance of doubt, Investments in Non-Recourse Subsidiaries
may only be made pursuant to Section 8.05(g); and

(b)       any Subsidiary of a Non-Recourse Subsidiary, subject to the
satisfaction of the requirements set forth in (a) above with respect to such
Subsidiary.

“Non-Recourse Subsidiary Basket” shall mean an amount equal to 50% of:

(a)       all moneys whatsoever which are now, or later become, payable
(actually or contingently) to the Non-Recourse Subsidiaries and which arise out
of the use or operation of a vessel owned by any Non-Recourse Subsidiary,
including (but not limited to):

(i)       all freight, hire and passage moneys, compensation, proceeds of
off-hire insurance, and any other moneys earned, due or payable to such
Non-Recourse Subsidiary of whatever nature arising out of or as a result of the
ownership, use, operation or management of such vessel, including moneys and
claims for moneys due and to become due in the event of in respect of the actual
or constructive total loss of or requisition of use of or title to such vessel
for hire, remuneration for salvage and towage services, demurrage and detention
moneys and damages for breach (or payments for variation or termination) of any
charterparty or other contract for the employment of such vessel and  moneys
from  the sale or disposition of such vessel ;

(ii)      all moneys which are at any time payable under insurances in respect
of loss of earnings in connection with such vessel; and

(iii)     if and whenever such vessel is employed on terms whereby any moneys
falling within paragraphs (i) or (ii) are pooled or shared with any other
person, that proportion of the net receipts of the relevant pooling or sharing
arrangement which is attributable to such vessel, less

(b)       an amount equal to the sum of :

(i)       $1,500,000;

(ii)      all interest, costs , fees and expenses paid in cash under any
Non-Recourse Indebtedness during such period;

(iii)      any amount paid or applied by any Non-Recourse Subsidiary during such
period in respect of any Operating Expenses paid in cash in relation to the
vessels owned by such Non-Recourse Subsidiaries and the Overhead Expenses paid
in cash in relation to such vessels;

(iv)      all scheduled repayments and voluntary and mandatory prepayments paid
in connection with any Non-Recourse Indebtedness during such period.

“Nordea” shall have the meaning provided in the first paragraph of this
Agreement.

“Note” shall have the meaning provided in Section 2.04(a).

“Notice of Borrowing” shall have the meaning provided in Section 2.02.





-23-

--------------------------------------------------------------------------------

 

 

“Notice Office” shall mean the office of the Administrative Agent located at
1211 Avenue of the Americas, 23rd Floor New York, New York 10036, or such other
office as the Administrative Agent may hereafter designate in writing as such to
the other parties hereto.

“Obligations” shall mean the full and prompt payment when due (whether at the
stated maturity, by acceleration or otherwise) of all amounts owing to the
Administrative Agent, the Security Agent or any Lender pursuant to the terms  of
this Agreement or any other Credit Document, including (x) the principal of,
premium, if any, and interest on the Notes issued by, and the Loan made to, the
Borrower under this Agreement and (y) all other obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code or similar operation of any other Debtor Relief Law, would
become due), liabilities and indebtedness owing by the Borrower to the Secured
Creditors (in the capacities referred to in the definition of Secured Creditors)
under this Agreement and each other Credit Document to which the Borrower is a
party (including, without limitation, indemnities, fees and interest thereon
(including any interest accruing after the commencement of any bankruptcy,
insolvency, receivership or similar proceeding at the rate provided for in this
Agreement, whether or not such interest is an allowed claim in any such
proceeding)), whether now existing or hereafter incurred under, arising out of
or in connection with this Agreement and any such other Credit Document and the
due performance and compliance by the Borrower with all of the terms, conditions
and agreements contained in all such Credit Documents.  Notwithstanding anything
to the contrary contained herein or in any other Credit Document, in no event
will the Obligations include any Excluded Swap Obligations.

“Obligors” shall mean the Borrower and each Subsidiary Guarantor and “Obligor”
shall mean any one of them.

“OPA” shall mean the Oil Pollution Act of 1990, as amended, 33 U.S.C. § 2701 et
seq., 46 U.S.C. §3703(a) et seq.

“Operating Expenses” shall mean expenses properly and reasonably incurred by the
Borrower or any Subsidiary Guarantor (or if used in calculating the Non-Recourse
Subsidiary Basket, incurred by the Non-Recourse Subsidiaries) in connection with
the ownership, operation, technical management, employment, maintenance
(including expenses relating to dry-docking costs and upgrades to the Collateral
Vessels (or if used in calculating the Non-Recourse Subsidiary Basket, vessels
owned by the Non-Recourse Subsidiaries)), repair and insurance of any Collateral
Vessel (or if used in calculating the Non-Recourse Subsidiary Basket, any vessel
owned by the Non-Recourse Subsidiaries).

“Organizational Documents” with respect to any Obligor shall mean the memorandum
of association or certificate of incorporation, as the case may be, certificate
of formation (including, without limitation, by the filing or modification of
any certificate of designation), by-laws, limited liability company agreement or
partnership agreement (or equivalent organizational documents) of such Obligor.

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising solely from
such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in the Loan or Credit
Document).

“Other Credit Agreements” shall mean, collectively (a) the Sinosure Agreements
and (b) that certain Facility Agreement, dated as of November 4, 2015, by and
among Genco Holdings Limited, as holdco, each of the entities listed in schedule
1 part I thereto, as joint and several borrowers, the financial institutions
party thereto from time to time, as lenders and Hayfin Services LLP, as agent
and security agent (as amended by the Borrowing Date Amendment and as further
amended, restated, replaced, Refinanced or modified from time to time provided
that any such amendment, restatement,





-24-

--------------------------------------------------------------------------------

 

 

replacement, Refinancing or modification shall comply with the requirements set
forth in the definition of Permitted Refinancing Indebtedness) (the “Hayfin
Credit Agreement”).

“Other Credit Documents” shall mean the “Credit Documents” and “Finance
Documents” under and as defined in each Other Credit Agreement.

“Other Creditors” shall mean any Lender or any affiliate thereof and their
successors and assigns if any (even if such Lender or affiliate subsequently
ceases to be a Lender or affiliate of a Lender under this Agreement for any
reason), with which the Borrower enters into any Secured Hedging Agreements from
time to time.

“Other Obligations” shall mean the full and prompt payment when due (whether at
the stated maturity, by acceleration or otherwise) of all amounts owing to the
Other Creditors (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code or similar operation of any other Debtor
Relief Law, would become due), liabilities and indebtedness owing by the
Borrower to the Other Creditors (in the capacities referred to in the definition
of Other Creditors) under any Secured Hedging Agreement, whether such Secured
Hedging Agreement is now in existence or hereafter arising and the due
performance and compliance by the Borrower with all of the terms, conditions and
agreements contained in therein.  Notwithstanding anything to the contrary
contained herein or in any other Credit Document, in no event will the Other
Obligations include any Excluded Swap Obligations.

“Other Taxes” shall have the meaning provided in Section 4.04(b).

“Overhead Expenses” shall mean any and all administrative and overhead expenses,
including, without limitation, expenses for payroll and benefits, insurance,
real estate, travel, technology, rent, utilities, dues and subscriptions,
marketing and communications, service agreements, office equipment and supplies,
inspections and appraisals for vessels, business development and taxes.

“Parallel Liability” shall mean the Borrower’s undertaking pursuant to Section
11.27.

“Participant Register” shall have the meaning provided in Section 11.04(a).

“PATRIOT Act” shall have the meaning provided in Section 11.21.

“Payment Date” shall mean the last Business Day of each March, June, September
and December, commencing with the last Business Day of the first full fiscal
quarter following the Closing Date.

“Payment Office” shall mean the office of the Administrative Agent located at
1211 Avenue of the Americas, 23rd Floor New York, New York 10036, or such other
office as the Administrative Agent may hereafter designate in writing as such to
the other parties hereto.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Permitted Holders” shall mean Apollo Global Management LLC, Centerbridge
Partners L.P., and Strategic Value Partners, LLC; their respective Affiliates;
and their respective funds, managed accounts, and related entities managed by
any of them or their respective Affiliates, or wholly-owned subsidiaries of the
foregoing; but not including, however, any of their operating portfolio
companies.

“Permitted Liens” shall have the meaning provided in Section 8.01.

“Permitted Refinancing Indebtedness” shall mean Financial Indebtedness incurred
to Refinance, in whole or part, any Other Credit Agreement (“Refinanced Debt”);
provided that (i) such





-25-

--------------------------------------------------------------------------------

 

 

refinancing Financial Indebtedness is in an original aggregate principal amount
(or accreted value, if applicable) not greater than the aggregate principal
amount (or accreted value, if applicable) of the Refinanced Debt except by an
amount equal to unpaid accrued interest and premium thereon plus other
reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such refinancing Financial Indebtedness, (ii) such Financial
Indebtedness has a final stated maturity at least six months later than the
final stated maturity of the Refinanced Debt (or, in the case of each of the
Sinosure Agreements, at least six months later than the Maturity Date), (iii)
such Refinanced Debt shall be repaid, defeased or satisfied and discharged in an
amount equal to 100% of the net cash proceeds from any Permitted Refinancing
Indebtedness, and all accrued interest, fees and premiums (if any) in connection
therewith shall be paid, on the date such Permitted Refinancing Indebtedness is
incurred, (iv) such Financial Indebtedness shall not be secured by Liens on any
property or assets of the Borrower or its Subsidiaries other than Liens on the
collateral securing such Refinanced Debt, (v) no Subsidiary of the Borrower
which is not an obligor under such Refinanced Debt shall be an obligor under
such Financial Indebtedness, (vi) such Financial Indebtedness is not subject to
any amortization prior to final maturity and is not subject to mandatory
redemption or prepayment (except (x) customary asset sales, insurance proceeds
or change of control provisions substantially identical to, or less favorable
to, the investors providing such Financial Indebtedness than, those applicable
to the Credit Facility or such Refinanced Debt and (y) amortization payments
reflecting an amortization profile no greater or steeper than the amortization
profile of such Refinanced Debt on the date of incurrence thereof) and (vii)
such Financial Indebtedness shall otherwise be on terms and conditions
(excluding pricing and optional prepayment or redemption terms but including
customary asset sales, insurance proceeds or change of control mandatory
redemption or prepayment provisions) substantially identical to, or less
favorable to, the investors providing such Financial Indebtedness than, those
applicable to the Credit Facility or such Refinanced Debt.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, trust or other enterprise or any government or
political subdivision or any agency, department or instrumentality thereof.

“PIK Interest” shall have the meaning provided in Section 2.06(f).

“PIK Interest Election” shall mean the election by the Borrower during the
period commencing on the date of the initial Interest Period and ending on (and
including) December 31, 2018 to pay PIK Interest on the Loan with respect to any
Interest Period in the manner set forth in Sections 2.06(a)(ii) and 2.06(f);
provided that the Borrower may only make such election if (i) no Default or
Event of Default shall have occurred and be continuing and (ii) such election is
made by notice to Administrative Agent not later than 5:00 P.M. (New York time)
on the first day of such Interest Period.

“Plan” shall mean any “employee pension benefit plan” as defined in Section 3(2)
of ERISA, which is currently maintained or contributed to by (or to which there
is a current obligation to contribute of) the Borrower or a Subsidiary of the
Borrower or any ERISA Affiliate and which is subject to ERISA.

“Pledge Agreement” shall mean the pledge agreement in connection with the
Earnings Accounts, the Minimum Liquidity Account and the Equity Interests of
each Subsidiary Guarantor substantially in the form of Exhibit E to be executed
by the Borrower and each Subsidiary Guarantor, as applicable.

“Pledge Agreement Collateral” shall mean all “Collateral” as defined in the
Pledge Agreement.

“Pledged Liquidity Amount” shall have the meaning provided in Section 8.07(a).





-26-

--------------------------------------------------------------------------------

 

 

“Pool Manager” shall mean Clipper Group (Management) Ltd. – Clipper Logger Pool,
Clipper Bulk A/S – Clipper Sapphire Pool, AS Klaveness Chartering – Bulkhandling
Handymax AS, Lauritzen Bulkers, Navig8 Bulk Pool Inc., Baumarine AS, Oslo and
any other internationally reputable pool managers (in the reasonable opinion of
the Administrative Agent).

“Preferred Equity”, as applied to the Equity Interests of any Person, shall mean
Equity Interests of such Person (other than common Equity Interests of such
Person) of any class or classes (however designed) that ranks prior, as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation, dissolution or winding up of such Person, to shares of
Equity Interests of any other class of such Person, and shall include any
Disqualified Stock.

“Pro Rata Share” shall have the definition provided in Section 4.05(c).

“Qualified Preferred Stock” shall mean any Equity Interest other than
Disqualified Stock. For the avoidance of doubt, for the purposes of this
Agreement, the Equity Interests issued pursuant to the Equity Contribution shall
be deemed to be Qualified Preferred Stock.

“Recipient” shall mean (a) any Agent and (b) any Lender.

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

“Reference Banks” shall mean, at any time, each Lender which agrees to act as a
Reference Bank.

“Refinance” shall mean, in respect of any Financial Indebtedness, to refinance,
extend, renew, defease, amend, increase, modify, supplement, restructure,
refund, replace or repay, or to issue other Financial Indebtedness or enter into
alternative financing arrangements, in exchange or replacement for such
Financial Indebtedness (in whole or in part), including by adding or replacing
lenders, creditors, agents, borrowers and/or guarantors, and including in each
case, but not limited to, after the original instrument giving rise to such
Financial Indebtedness has been terminated and including, in each case, through
any facilities agreement, credit agreement, indenture or other agreement.

“Register” shall have the meaning provided in Section 11.17.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Release” shall mean any releasing or threatening to release, spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, dumping, disposing or migration into, on or about the environment or
any structure.

“Replaced Lender” shall have the meaning provided in Section 2.11.

“Replacement Lender” shall have the meaning provided in Section 2.11.





-27-

--------------------------------------------------------------------------------

 

 

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan (other than any Plan maintained by a Person who is
considered an ERISA Affiliate solely pursuant to subsection (m) or (o) of
Section 414 of the Code or any Multiemployer Plan) that is subject to Title IV
of ERISA other than those events as to which the 30-day notice period referred
to in Section 4043 is waived.

“Representative” shall have the definition provided in Section 4.05(e).

“Required Insurance” shall mean insurance as set forth on Schedule IV-A hereto.

“Required Lenders” shall mean, at any time, Non-Defaulting Lenders the sum of
whose outstanding principal amount of the Loan and Commitments at such time
represents in excess of 66 2/3% of the sum of all outstanding principal amount
of the Loan and available Commitments of Non-Defaulting Lenders.

“Restricted Cash and Cash Equivalents” shall mean all cash and Cash Equivalents
of the Borrower and its Subsidiaries other than Unrestricted Cash and Cash
Equivalents.

“Restricted Party” shall mean a Person (a) that is listed on any Sanctions List
(whether designated by name or by reason of being included in a class of
person); (b) that is domiciled, registered as located or having its main place
of business in, or is incorporated under the laws of, a Sanctioned Country; (c)
that is directly or indirectly owned or controlled by a Person referred to in
clauses (a) and/or (b) above; or (d) with which any Lender is prohibited from
dealing or otherwise engaging in a transaction with by any Sanctions Laws.

“Returns” shall have the meaning provided in Section 6.11(b).

“S&P” shall mean Standard & Poor’s Rating Services, a division of the
McGraw-Hill Companies, Inc., and its successors.

“Sanctions Authority” shall mean (a) the United Nations, the European Union, the
member states of the European Union, the Kingdom of Norway, the United States of
America and any authority acting on behalf of any of them in connection with
Sanctions Laws, including, without limitation, the Office of Foreign Assets
Control of the U.S. Department of the Treasury (“OFAC”), the U.S. Department of
State and Her Majesty’s Treasury of the United Kingdom and (b) otherwise, any
other jurisdiction where an Obligor or is organized or whose law is applicable
to an Obligor.

“Sanctions Laws” shall mean all economic or financial sanctions laws and/or
regulations, trade embargoes, freezing provisions, prohibitions, restructure
measures, decisions, executive orders or notices from regulators implemented,
adapted, imposed, administered, enacted and/or enforced by any Sanctions
Authority.

“Sanctions List” shall mean any list of prohibited persons, vessels or entities
published in connection with Sanctions Laws by or on behalf of any Sanctions
Authority that has the effect of prohibiting transactions with such persons,
including the Specially Designated Nationals and Blocked Persons List and other
prohibited party lists maintained by OFAC or any list of Persons issued by OFAC,
including the Executive Order, at its official website or any replacement
website or other replacement official publication

“Sanctioned Country” shall mean, at any time, a country, region or territory
which is itself, or whose government is, the subject or target of any
comprehensive country-wide, region-wide or territory-wide Sanctions Laws.





-28-

--------------------------------------------------------------------------------

 

 

“Scheduled Repayment” shall mean (i) for each Payment Date commencing with the
Payment Date ending March 31, 2017 until (and including) the Payment Date ending
December 31, 2018, $100,000, (ii) for each Payment Date commencing with the
Payment Date ending March 31, 2019 until (and including) the Payment Date ending
December 31, 2020, an amount equal to 50% of the Amortization Amount, (iii) for
each Payment Date thereafter until (but excluding the Maturity Date), an amount
equal to 100% of the Amortization Amount and (iv) on the Maturity Date, an
amount equal to the remaining outstanding amount of the Loan as of such date, in
each case, as set forth on Schedule XI (as such Schedule may be amended,
modified, supplemented and/or replaced by the Administrative Agent in accordance
with Section 4.02(a)).

“Screen Rate” shall have the meaning provided in the definition of Eurodollar
Rate.

“Secured Creditors” shall mean collectively the Other Creditors together with
the Lender Creditors.

“Secured Hedging Agreement” shall mean any Hedging Agreement meant to hedge
interest rate or currency fluctuations under this Agreement.

“Secured Obligations” shall mean (a) the Credit Document Obligations, (b) the
Other Obligations, (c) any and all sums advanced by the Security Agent in order
to preserve the Collateral or preserve its security interest in the Collateral,
(d) in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations or liabilities of the Obligors referred to in clauses
(a) and (b) above, after an Event of Default shall have occurred and be
continuing, the reasonable expenses of retaking, holding, preparing for sale or
lease, selling or otherwise disposing of or realizing on the Collateral, or of
any exercise by the Security Agent of its rights hereunder, together with
reasonable attorneys’ fees and court costs, and (e) all amounts paid by any
Secured Creditor as to which such Secured Creditor has the right to
reimbursement under the Security Documents.  In no event will the Secured
Obligations include any Excluded Swap Obligations.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Agent” shall mean the Administrative Agent acting as mortgagee,
security trustee or security agent for the Secured Creditors pursuant to the
Security Documents.

“Security Documents” shall mean the Guaranty, the Pledge Agreement, the Side
Account Pledge Agreements, the Assignment of Earnings, the Assignment of
Charter, the Assignment of Insurances, each Collateral Vessel Mortgage and,
after the execution and delivery thereof, each additional security document
executed pursuant to Section 7.11.

“Side Account” shall have the meaning provided in the Side Account Pledge
Agreements.

“Side Account Collateral” shall mean the “Side Accounts” and “Account Rights”,
in each case, as defined in the Side Account Pledge Agreements.

“Side Account Pledge Agreements” shall mean (i) the first ranking pledge
agreement (in respect of bank accounts) to be executed by the Borrower in favor
of ABN and (ii) the second ranking pledge agreement (in respect of bank accounts
to be executed by the Borrower in favor of the Security Agent, in each case, in
connection with the Side Account Collateral substantially in the form of Exhibit
I.

“Side Percentage Amount” shall mean an amount equal to 1.67% of the outstanding
principal amount of the Loan.

“Sinosure Agreements” shall mean, collectively:





-29-

--------------------------------------------------------------------------------

 

 

(a)       that certain Secured Loan Agreement, dated as of October 8, 2014, by
and among Baltic Hornet Limited, as borrower, the lenders party thereto from
time to time, ABN AMRO Capital USA LLC, as agent and security agent and the
other parties thereto (as amended by the Borrowing Date Amendment and as further
amended, restated, replaced, Refinanced or modified from time to time, provided
that any such amendment, restatement, replacement, Refinancing or modification
shall comply with the requirements set forth in the definition of Permitted
Refinancing Indebtedness); and

(b)       that certain Secured Loan Agreement, dated as of October 8, 2014, by
and among Baltic Wasp Limited, as borrower, the lenders party thereto from time
to time, ABN AMRO Capital USA LLC, as agent and security agent and the other
parties thereto (as amended by the Borrowing Date Amendment and as further
amended, restated, replaced, Refinanced or modified from time to time, provided
that any such amendment, restatement, replacement, Refinancing or modification
shall comply with the requirements set forth in the definition of Permitted
Refinancing Indebtedness).

“Specified Currency” shall have the meaning provided in Section 11.18.

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time. For
purposes of this Agreement, each Non-Recourse Subsidiary shall only be deemed to
be a Subsidiary of the Borrower in relation to Sections 6.16, 6.26, 7.05, 7.18,
7.19 and 8.11.

“Subsidiary Guarantor” shall mean each wholly-owned direct and indirect
Subsidiary of the Borrower that owns, directly or indirectly, any Collateral
Vessel, on a joint and several basis, each such Subsidiary to be party to the
Guaranty or execute a counterpart thereof after the Closing Date.

“Swap Obligation” shall mean, with respect to any Obligor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Taxes” shall mean all present or future taxes, levies, imposts, duties, fees,
assessments, deductions, withholdings or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Technical Manager” shall mean any of Anglo-Eastern Shipmanagement, Vships USA
LLC and Wallem Ship Management Limited, or one or more other technical managers
selected by the Borrower and reasonably acceptable to the Required Lenders.

“Technical Management Agreements” shall mean, collectively, all of the technical
ship management agreements with respect to the relevant Collateral Vessels and
entered into with the relevant Technical Manager, each as in effect on the date
hereof and without giving effect to any amendments, restatements, supplements or
other modifications thereto and any other technical ship management agreement
entered into in substitution of any thereof and meeting the requirements of
Section 8.12.

“Test Period” shall mean each period of four consecutive fiscal quarters, in
each case taken as one accounting period.





-30-

--------------------------------------------------------------------------------

 

 

“Total Capitalization” shall mean, at any time of determination for any Person,
the sum of Total Indebtedness of such Person at such time and Consolidated
Tangible Net Worth of such Person at such time.

“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders at such time.

“Total Indebtedness” shall mean, as at any date of determination for any Person,
the aggregate stated balance sheet amount of all Financial Indebtedness (but
including in any event the then outstanding principal amount of the Loan) of
such Person and its Subsidiaries on a consolidated basis as determined in
accordance with GAAP.

“Transaction” shall mean, collectively, (a) the Borrowing Date Refinancing, (b)
the entering into of the Credit Documents and the incurrence of the Loan
hereunder, (c) the Equity Contribution, and (d) the payment of all fees and
expenses in connection with the foregoing.

“Transferred Collateral Vessel” shall have the meaning provided in the
definition of “Flag Jurisdiction Transfer” in this Section 1.01.

“Trigger Date” shall mean December 31, 2020.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

“Unfunded Current Liability” of any Plan shall mean the amount, if any, as of
the most recent valuation date for the applicable Plan, by which the present
value of the Plan’s benefit liabilities determined in accordance with actuarial
assumptions at such time consistent with those prescribed by Section 430 of the
Code and Section 303 of ERISA, exceeds the fair market value of all plan assets
allocable to such liabilities under Title IV of ERISA.

“United States” and “U.S.” shall each mean the United States of America.

“Unrestricted Cash and Cash Equivalents” shall mean, when referring to cash or
Cash Equivalents of the Borrower or any of its Subsidiaries, that such cash or
Cash Equivalents (i) does not appear (or would not be required to appear) as
“restricted” on a consolidated balance sheet of the Borrower or of any such
Subsidiary, (ii) are not subject to any Lien in favor of any Person; provided
that cash or Cash Equivalents subject to a Lien in favor of the Security Agent
for the benefit of the Secured Creditors or the agent under any Other Credit
Documents shall be permitted to be included as Unrestricted Cash and Cash
Equivalents solely for the purposes of calculating the Minimum Liquidity Amount,
or (iii) are otherwise generally available for use by the Borrower or such
Subsidiary.

“Unutilized Commitment” shall mean, at any time, the Total Commitment at such
time less the aggregate outstanding principal amount of the Loan made at such
time.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (a) any corporation 100%
of whose capital stock (other than director’s qualifying shares) is at the time
directly or indirectly owned by such Person and/or one or more Wholly-Owned
Subsidiaries of such Person and (b) any partnership, limited liability company,
association, joint venture or other entity in which such Person and/or one or
more Wholly-Owned Subsidiaries of such Person has directly or indirectly a 100%
equity interest at such time.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time





-31-

--------------------------------------------------------------------------------

 

 

under the Bail-In Legislation for the applicable EEA Member Country, which
write-down and conversion powers are described in the EU Bail-In Legislation
Schedule.

1.02       Other Definitional Provisions.  (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Credit Documents or any certificate or other document
made or delivered pursuant hereto or thereto.

(b)         As used herein and in the other Credit Documents, and any
certificate or other document made or delivered pursuant hereto or thereto, (i)
accounting terms not defined in Section 1.01 shall have the respective meanings
given to them under GAAP, (ii) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (iii) the
word “incur” shall be construed to mean incur, create, issue, assume, become
liable in respect of or suffer to exist (and the words “incurred” and
“incurrence” shall have correlative meanings), (iv) unless the context otherwise
requires, the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, Equity Interests, securities, revenues,
accounts, leasehold interests and contract rights, (v) the word “will” shall be
construed to have the same meaning and effect as the word “shall” and (vi)
unless the context otherwise requires, any reference herein (A) to any Person
shall be construed to include such Person’s successors and assigns and (B) to
the Borrower or any other Obligor shall be construed to include the Borrower or
such Obligor as debtor and debtor-in-possession and any receiver or trustee for
the Borrower or any other Obligor, as the case may be, in any insolvency or
liquidation proceeding.

(c)         The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

(d)         The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

(e)         any reference to Nordea Bank Finland Plc (either directly or
indirectly in its capacity as Lender, Administrative Agent and/or Security Agent
or any other capacity and in relation to any branch thereof) in the Credit
Documents shall be automatically construed as a reference to Nordea Bank AB
(publ) in the event of any corporate reconstruction, merger, amalgamation,
consolidation between Nordea Bank Finland and Nordea Bank AB (publ) where Nordea
Bank AB (publ) is the surviving entity and acquires all the rights of and
assumes all the obligations of Nordea Bank Finland and nothing in the Credit
Documents shall be construed so as to restrict, limit or impose any notification
or other requirement or condition on either Nordea Bank Finland or Nordea Bank
AB (publ) in respect of the acquisition of rights to or assumption of
obligations by Nordea Bank AB (publ) hereunder pursuant to such merger.

(f)         For the avoidance of doubt, for purposes of calculating any
Financial Covenant or any other calculation required hereunder (other than the
Non-Recourse Subsidiary Basket), no Non-Recourse Subsidiary shall be included as
a “Subsidiary”.

1.03       Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a rounding
up if there is no nearest number).





-32-

--------------------------------------------------------------------------------

 

 

SECTION 2       Amount and Terms of Credit Facilities

2.01       The Commitments. (a) Subject to and upon the terms and conditions set
forth herein, each Lender with a Commitment severally agrees to make a term loan
(the “Loan”) to the Borrower, which Loan: (i) may only be incurred pursuant to a
single drawing made by the Borrower on the Borrowing Date, which shall occur on
or after the Closing Date and on or prior to the Commitment Termination Date,
(ii) shall be denominated in Dollars and (iii) shall be made by each such Lender
in an aggregate principal amount which does not exceed the Commitment of such
Lender on the Borrowing Date (determined before giving effect on the Borrowing
Date to the termination thereof on such date pursuant to Section 3.03).  Once
repaid, the Loan incurred hereunder may not be reborrowed.

(b)         Notwithstanding the foregoing, in no event will the principal amount
of the Loan made on the Borrowing Date exceed the lesser of (i) 86.3% of the
Appraised Value, as set forth in Appraisals delivered pursuant to Section
5.02(e), of the Collateral Vessels and (ii) $400,000,000.

2.02       Notice of Borrowing.  Whenever the Borrower desires to incur the Loan
hereunder, it shall give the Administrative Agent at the Notice Office at least
three (3) Business Days’ prior notice (which may be telephonic provided a
written notice is delivered by the Borrower to the Administrative Agent
immediately thereafter), provided that such notice shall be deemed to have been
given on a certain day only if given before 12:00 Noon (New York time) on such
day.  Such written notice (the “Notice of Borrowing”), except as otherwise
expressly provided in Section 2.08, shall be irrevocable and shall be given by
the Borrower substantially in the form of Exhibit A, appropriately completed to
specify and include:

(a)         the aggregate principal amount of the Loan to be incurred pursuant
to such Borrowing;

(b)         the calculations required to establish whether the Borrower is in
compliance with the proviso set forth in Section 2.01(b);

(c)         the date of such Borrowing (which shall be a Business Day); and

(d)         the initial Interest Period to be applicable thereto in accordance
with Section 2.07.

The Administrative Agent shall promptly (and in no event less than three (3)
Business Days prior to the proposed Borrowing Date) give each Lender notice of
such proposed Borrowing, of such Lender’s proportionate share thereof and of the
other matters required by the immediately preceding sentence to be specified in
the Notice of Borrowing.

2.03       Disbursement of Funds.  Except as otherwise specifically provided in
the immediately succeeding sentence, no later than 12:00 Noon (New York time) on
the date specified in the Notice of Borrowing, each Lender will make available
its pro rata portion of the Borrowing requested to be made on such date.  All
such amounts shall be made available in Dollars and in immediately available
funds at the Payment Office of the Administrative Agent and the Administrative
Agent will make available to the Borrower (on such day to the extent of funds
actually received by the Administrative Agent prior to 12:00 Noon (New York
time) on such day) at the Payment Office, in the account specified in the Notice
of Borrowing, the aggregate of the amounts so made available by the
Lenders.  Unless the Administrative Agent shall have been notified by any Lender
prior to the Borrowing Date that such Lender does not intend to make available
to the Administrative Agent such Lender’s portion of any Borrowing to be made on
such Borrowing Date, the Administrative Agent may assume that such Lender has
made such amount available to the Administrative Agent on such Borrowing Date
and the





-33-

--------------------------------------------------------------------------------

 

 

Administrative Agent may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  If such corresponding amount is not in
fact made available to the Administrative Agent by such Lender, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender.  If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify the Borrower and the Borrower shall immediately pay
such corresponding amount to the Administrative Agent.  The Administrative Agent
shall also be entitled to recover on demand from such Lender or the Borrower, as
the case may be, interest on such corresponding amount in respect of each day
from the date such corresponding amount was made available by the Administrative
Agent to the Borrower until the date such corresponding amount is recovered by
the Administrative Agent, at a rate per annum equal to (i) if recovered from
such Lender, the overnight Federal Funds Rate and (ii) if recovered from the
Borrower, the rate of interest applicable to the respective Borrowing, as
determined pursuant to Section 2.06.  If the Borrowing Date does not occur on or
prior to the Commitment Termination Date, the Administrative Agent shall return
the amounts received from each Lender pursuant to this Section 2.03 to such
Lender within one Business Day after the Commitment Termination Date. For the
avoidance of doubt, the Borrower shall be required to make payments pursuant to
Section 2.06 and 2.09 if the Borrowing Date does not occur.

2.04       Notes.  (a)  The Borrower’s obligation to pay the principal of, and
interest on, the Loan made by each Lender shall be evidenced in the Register
maintained by the Administrative Agent pursuant to Section 11.17 and shall, if
requested by such Lender, also be evidenced by a promissory note duly executed
and delivered by the Borrower substantially in the form of Exhibit B, with
blanks appropriately completed in conformity herewith (each, a “Note” and,
collectively, the “Notes”).

(b)         Each Note shall (i) be executed by the Borrower, (ii) be payable to
such Lender or its registered assigns and be dated the Borrowing Date, (iii) be
in a stated principal amount equal to the outstanding amount of the Loan of such
Lender and be payable in the outstanding principal amount of the Loan evidenced
thereby, (iv) mature on the Maturity Date, (v) bear interest as provided in
Section 2.06 in respect of the Loan evidenced thereby, (vi) be subject to
voluntary prepayment as provided in Section 4.01, and mandatory repayment as
provided in Section 4.02, and (vii) be entitled to the benefits of this
Agreement and the other Credit Documents.

(c)         Each Lender will note on its internal records the amount of the Loan
made by it and each payment in respect thereof and will, prior to any transfer
of any of its Notes, endorse on the reverse side thereof the outstanding
principal amount of the Loan evidenced thereby.  Failure to make any such
notation or any error in any such notation or endorsement shall not affect the
Borrower’s obligations in respect of the Loan.

(d)         Notwithstanding anything to the contrary contained above in this
Section 2.04 or elsewhere in this Agreement, Notes shall be delivered only to
Lenders that at any time specifically request the delivery of such Notes.  No
failure of any Lender to request or obtain a Note evidencing its Loan to the
Borrower shall affect or in any manner impair the obligations of the Borrower to
pay the Loan (and all related Credit Document Obligations) incurred by the
Borrower that would otherwise be evidenced thereby in accordance with the
requirements of this Agreement, and shall not in any way affect the security or
guaranties therefor provided pursuant to the Credit Documents.  Any Lender that
does not have a Note evidencing its outstanding Loan shall in no event be
required to make the notations on such Note otherwise described in preceding
clause (b).  At any time (including, without limitation, to replace any Note
that has been destroyed or lost) when any Lender requests the delivery of a Note
to evidence any of its Loan, the Borrower shall promptly execute and deliver to
such Lender the requested Note in the appropriate amount or amounts to evidence
the Loan, provided that, in the case of a substitute or replacement Note, the
Borrower shall have received from such requesting Lender (i) an affidavit of
loss





-34-

--------------------------------------------------------------------------------

 

 

or destruction and (ii) a customary lost/destroyed Note indemnity, in each case
in form and substance reasonably acceptable to the Borrower and such requesting
Lender, and duly executed by such requesting Lender.

2.05       Pro Rata Borrowings.  The Borrowing of the Loan under this Agreement
shall be incurred from the Lenders pro rata on the basis of their Commitments.
The obligations of the Lenders hereunder to make the Loan and to make payments
pursuant to Section 10.06 are several and not joint. It is understood that no
Lender shall be responsible for any default by any other Lender of its
obligation to make the Loan or payments under Section 10.06 hereunder and that
each Lender shall be obligated to make the Loan provided to be made by it
hereunder, regardless of the failure of any other Lender to make its Loan and
payments hereunder.

2.06       Interest.  (a)  (i) The Borrower agrees to pay interest in respect of
the unpaid principal amount of the Loan from the date on which the
Administrative Agent shall have received funds from each Lender pursuant to
Section 2.03 until the maturity thereof (whether by acceleration or otherwise)
at a rate per annum which shall be equal to the sum of the Applicable Margin
plus the Eurodollar Rate (the “Interest Rate”) for the relevant Interest Period,
each as in effect from time to time, subject to clause (ii) below.

(ii)         Notwithstanding the foregoing and subject to clause (f) below, at
any time following a PIK Interest Election by the Borrower, a portion of the
Interest Rate equal to 1.50% per annum in respect of the unpaid principal amount
of the Loan from the Borrowing Date thereof until December 31, 2018 may be paid
in kind.

(b)         If the Borrower fails to pay any amount payable by it under a Credit
Document on its due date, interest shall accrue on the overdue amount (in the
case of overdue interest to the extent permitted by law) from the due date up to
the date of actual payment (both before and after judgment) at a rate which is,
subject to paragraph (c) below, 2% plus the rate then applicable to the
Loan.  Any interest accruing under this Section 2.06(b) shall be immediately
payable by the Borrower on demand by the Administrative Agent.

(c)         If any overdue amount consists of all or part of the Loan which
became due on a day which was not the last day of an Interest Period relating to
the Loan:

(i)          the first Interest Period for that overdue amount shall have a
duration equal to the unexpired portion of the current Interest Period relating
to the Loan; and

(ii)         the rate of interest applying to the overdue amount during that
first Interest Period shall be 2% plus the Interest Rate which would have
applied if the overdue amount had not become due.

Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount at the end of each Interest Period applicable to that
overdue amount but will remain immediately due and payable.

(d)         Subject to clause (f) below, accrued and unpaid interest shall be
payable (i) in arrears on the last day of each Interest Period applicable
thereto and, in the case of an Interest Period in excess of three (3) months, on
each date occurring at three (3) month intervals after the first day of such
Interest Period, and (ii) on any repayment or prepayment (on the amount repaid
or prepaid), at maturity (whether by acceleration or otherwise) and, after such
maturity, on demand.





-35-

--------------------------------------------------------------------------------

 

 

(e)       Upon each Interest Determination Date, the Administrative Agent shall
determine the Eurodollar Rate for each Interest Period applicable to the Loan
made or to be made pursuant to the Borrowing and shall promptly notify the
Borrower and the respective Lenders thereof.  Each such determination shall,
absent manifest error, be final and conclusive and binding on all parties
hereto.

(f)       All interest on the Loan calculated pursuant to, and at the applicable
rate set forth in, Section 2.06(a)(ii) above shall be payable-in-kind (“PIK
Interest”) by capitalizing such interest at the end of the applicable Interest
Period and treating it for all purposes as part of the outstanding principal
amount of the Loan, with any such capitalized PIK Interest being added to the
Scheduled Repayment due on the Maturity Date.

2.07     Interest Periods.  At the time the Borrower gives the Notice of
Borrowing in respect of the making of the Loan (in the case of the initial
Interest Period applicable thereto) or on the third Business Day prior to the
expiration of an Interest Period applicable to the Loan (in the case of any
subsequent Interest Period) (provided that such notice shall be deemed to be
given on a certain day only if given before 12:00 Noon (New York time)), it
shall have the right to elect, by giving the Administrative Agent notice
thereof, the interest period (each an “Interest Period”) applicable to the Loan,
which Interest Period shall, at the option of the Borrower, be a three (3) or
six (6) month period (or such other period as all the Lenders may agree);
provided that:

(i)       each portion of the Loan comprising the Borrowing shall at all times
have the same Interest Period;

(ii)      subject to clause (iii) below, each Interest Period for the Loan after
the initial Interest Period with respect thereto shall commence on the day on
which the immediately preceding Interest Period applicable thereto expires;

(iii)     if any Interest Period relating to the Loan begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period, such Interest Period shall end on the last Business Day of
such calendar month;

(iv)     if any Interest Period would otherwise expire on a day which is not a
Business Day, such Interest Period shall expire on the first succeeding Business
Day; provided,  however, that if any Interest Period for the Loan would
otherwise expire on a day which is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the immediately preceding Business Day;

(v)      no Interest Period in respect of the Borrowing of the Loan shall be
selected which extends beyond the Maturity Date;

(vi)     any Interest Period commencing less than one month prior to the
Maturity Date shall end on the Maturity Date;

(vii)    if an Event of Default has occurred and is continuing, unless the
Required Lenders otherwise agree, the Interest Period shall be three (3) months;
and

(viii)   no Interest Period shall be selected which extends beyond any date upon
which a Scheduled Repayment will be required to be made under Section 4.02(a) if
the aggregate principal amount of the Loan which has an Interest Period which
will expire after such date will





-36-

--------------------------------------------------------------------------------

 

 

be in excess of the aggregate principal amount of the Loan then outstanding less
the aggregate amount of such repayment.

If upon the expiration of any Interest Period applicable to the Borrowing of the
Loan, the Borrower has failed to elect a new Interest Period to be applicable to
the Loan as provided above, the Borrower shall be deemed to have elected a three
(3) month Interest Period to be applicable to the Loan effective as of the
expiration date of such current Interest Period.

2.08     Increased Costs, Illegality, Market Disruption, etc.  (a)  In the event
that any Lender shall have reasonably determined in good faith (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto):

(i)       at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to the
Loan because of, without duplication, the introduction of or effectiveness of
any Change in Law since the Closing Date in any applicable law or governmental
rule, regulation, order, guideline, directive or request (whether or not having
the force of law) concerning capital adequacy or otherwise or in the
interpretation or administration thereof and including the introduction of any
new law or governmental rule, regulation, order, guideline or request, such as,
for example, but not limited to: (A) a change in the basis of taxation of
payment to any Lender of the principal of or interest on the Loan or any other
amounts payable hereunder (except for changes in the rate of Tax on, or
determined by reference to, the net income or net profits of such Lender
pursuant to the laws of the jurisdiction in which such Lender or the entity
controlling such Lender is organized or in which the principal office of such
Lender or the entity controlling such Lender or such Lender’s applicable lending
office is located or any subdivision thereof or therein), but without
duplication of any amounts payable in respect of Taxes pursuant to Section 4.04,
(B) a change in official reserve requirements but, in all events, excluding
reserves required under Regulation D to the extent included in the computation
of the Eurodollar Rate or (C) a change that will have the effect of increasing
the amount of capital adequacy required or requested to be maintained by such
Lender, or any corporation controlling such Lender, based on the existence of
such Lender’s Commitments hereunder or its obligations hereunder; or

(ii)      at any time, that the making or continuance of the Loan has been made
unlawful by any law or governmental rule, regulation or order;

then, and in any such event, such Lender shall promptly give notice (by
telephone confirmed in writing) to the Borrower and, in the case of clause (ii)
above, to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the
Lenders).  Thereafter (x) in the case of clause (i) above, the Borrower agrees
(to the extent applicable), to pay to such Lender, upon its written demand
therefor, such additional amounts as shall be required to compensate such Lender
or such other corporation for the increased costs or reductions to such Lender
or such other corporation and (y) in the case of clause (ii) above, the Borrower
shall take one of the actions specified in Section 2.08(b) as promptly as
possible and, in any event, within the time period required by law.  In
determining such additional amounts, each Lender will act reasonably and in good
faith and will use averaging and attribution methods which are reasonable,
provided that such Lender’s determination of compensation owing under this
Section 2.08(a) shall, absent manifest error (but subject to Section 2.10 (to
the extent applicable)), be final and conclusive and binding on all the parties
hereto.  Each Lender, upon determining that any additional amounts will be
payable pursuant to this Section 2.08(a), will give prompt written notice
thereof to the Borrower, which notice shall show in reasonable detail the basis
for the calculation of such additional amounts; provided that, subject to the
provisions of Section 2.10(b), the failure to give such notice shall not relieve
the Borrower from its obligations hereunder.





-37-

--------------------------------------------------------------------------------

 

 

(b)       At any time that the Loan is affected by the circumstances described
in Section 2.08(a)(i), the Borrower may, and in the case of the Loan is affected
by the circumstances described in Section 2.08(a)(ii), the Borrower shall,
either (x) if the affected Loan is then being made initially, cancel the
respective Borrowing by giving the Administrative Agent telephonic notice
(confirmed in writing) on the same date or the next Business Day that the
Borrower was notified by the affected Lender or the Administrative Agent
pursuant to Section 2.08(a)(i) or (ii) or (y) if the affected Loan is then
outstanding, upon at least three (3) Business Days’ written notice to the
Administrative Agent repay (within the time period required by the applicable
law or governmental rule, governmental regulation or governmental order) the
affected Loan in full in accordance with the applicable requirements of Section
4.02; provided that if more than one Lender is affected at any time in the same
manner and to the same extent, then all affected Lenders must be treated the
same pursuant to this Section 2.08(b).

(c)       If a Market Disruption Event occurs in relation to the Loan for any
Interest Period, then the rate of interest on each Lender’s share of the Loan
for the relevant Interest Period shall be the rate per annum which is the sum
of:

(i)       the Applicable Margin; and

(ii)      the rate determined by each Lender and notified to the Administrative
Agent, which expresses the actual cost to each such Lender of funding its
participation in the Loan for a period equivalent to such Interest Period from
whatever source it may reasonably select.

(d)      If a Market Disruption Event occurs and the Administrative Agent or the
Borrower so require, the Administrative Agent and the Borrower shall enter into
negotiations (for a period of not more than 30 days) with a view to agreeing a
substitute basis for determining the rate of interest.  Any alternative basis
agreed pursuant to the immediately preceding sentence shall, with the prior
consent of all the Lenders and the Borrower, be binding on all parties.  If no
agreement is reached pursuant to this clause (d), the rate provided for in
clause (c) above shall apply for the entire Interest Period.

(e)      If any Reference Bank ceases to be a Lender under this Agreement, (x)
it shall cease to be a Reference Bank and (y) the Administrative Agent shall,
with the approval (which shall not be unreasonably withheld) of the Borrower,
nominate as soon as reasonably practicable another Lender to be a Reference Bank
in place of such Reference Bank.

(f)       The Administrative Agent may not disclose to any Lender any details of
the rate notified to the Administrative Agent by any other Lender acting as a
Reference Bank for the purposes of Section 2.08 (c) or (d).

2.09     Compensation.  The Borrower agrees to compensate each Lender, upon its
written request (which request shall set forth in reasonable detail the basis
for requesting and the calculation of such compensation; provided that no Lender
shall be required to disclose any information that would be confidential or
price sensitive), for all reasonable and documented losses, expenses and
liabilities (including, without limitation, any such loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its share of the Loan but excluding any loss of
anticipated profits) which such Lender may sustain in respect of the Loan made
to the Borrower: (i) if for any reason (other than a default by such Lender or
the Administrative Agent) a Borrowing of the Loan does not occur on the
Borrowing Date (whether or not withdrawn by the Borrower or deemed withdrawn
pursuant to Section 2.08(a)); (ii) if any prepayment or repayment (including any
prepayment or repayment made pursuant to Section 2.08(a), Section 4.01 or
Section 4.02 or as a result of an acceleration of the Loan pursuant to Section
9) of any of its share of the Loan, or assignment of its share of the Loan
pursuant to Section 2.11, occurs on a date which is not the last day of





-38-

--------------------------------------------------------------------------------

 

 

an Interest Period with respect thereto; (iii) if any prepayment of any of its
share of the Loan is not made on any date specified in a notice of prepayment
given by the Borrower; or (iv) as a consequence of any other Default or Event of
Default arising as a result of the Borrower’s failure to repay the Loan or make
payment on any Note held by such Lender when required by the terms of this
Agreement.

2.10     Change of Lending Office; Limitation on Additional Amounts.  (a)  Each
Lender agrees that on the occurrence of any event giving rise to the operation
of Section 2.08(a), Section 2.08(b) or Section 4.04 with respect to such Lender,
it will, if requested by the Borrower, use reasonable good faith efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for the Loan affected by such event, provided that such
designation is made on such terms that such Lender and its lending office suffer
no economic, legal or regulatory disadvantage (other than any such disadvantage
the cost of which is reimbursed by the Borrower), with the object of avoiding
the consequence of the event giving rise to the operation of such
Section.  Nothing in this Section 2.10 shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender provided in Sections
2.08 and 4.04.

(b)       Failure or delay on the part of any Lender to demand compensation
pursuant to Sections 2.08, 2.10 or 4.04 of this Agreement shall not constitute a
waiver of such Lender’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender pursuant to this Section
for any increased costs incurred or reductions suffered more than 180 days prior
to the date that such Lender or Issuing Bank, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions,
and of such Lender’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof).  This Section 2.10(b) shall
have no applicability to any Section of this Agreement other than said Sections
2.08, 2.09 and 4.04.

2.11     Replacement of Lenders.  (x) If any Lender becomes a Defaulting Lender,
(y) upon the occurrence of any event giving rise to the operation of Section
2.08(a), Section 2.08(b) or Section 4.04 with respect to any Lender which
results in such Lender charging to the Borrower increased costs materially in
excess of those being generally charged by the other Lenders or (z) as provided
in Section 11.13(b) in the case of certain refusals by a Lender to consent to
certain proposed changes, waivers, discharges or terminations with respect to
this Agreement which have been approved by the Required Lenders, the Borrower
shall have the right, if no Default or Event of Default will exist immediately
after giving effect to the respective replacement, to replace such Lender (the
“Replaced Lender”) with one or more other Eligible Transferee or Eligible
Transferees, none of whom shall constitute a Defaulting Lender at the time of
such replacement (collectively, the “Replacement Lender”) reasonably acceptable
to the Administrative Agent, provided that:

(i)       at the time of any replacement pursuant to this Section 2.11, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 11.04(b) (and with all fees payable pursuant to
said Section 11.04(b) to be paid by the Replacement Lender) pursuant to which
the Replacement Lender shall acquire all of the Commitments and outstanding
amount of the Loan of the Replaced Lender and, in connection therewith, shall
pay to the Replaced Lender in respect thereof an amount equal to the sum
(without duplication) of (x) an amount equal to the amount of principal of, and
all accrued interest on, the outstanding Loan of the Replaced Lender and (y) an
amount equal to all accrued, but unpaid, Commitment Commission owing to the
Replaced Lender pursuant to Section 3.01;

(ii)     such assignment does not conflict with applicable law; and





-39-

--------------------------------------------------------------------------------

 

 

(iii)     all obligations of the Borrower due and owing to the Replaced Lender
at such time (other than those specifically described in clause (i) above in
respect of which the assignment purchase price has been, or is concurrently
being, paid) shall be paid in full to such Replaced Lender concurrently with
such replacement.

Upon receipt by the Replaced Lender of all amounts required to be paid to it
pursuant to this Section 2.11, the Administrative Agent shall be entitled (but
not obligated) and is authorized (which authorization (x) is coupled with an
interest and (y) shall only arise to the extent the Replaced Lender has not
executed the Assignment and Assumption Agreement within 10 Business Days after
written request therefor) to execute an Assignment and Assumption Agreement on
behalf of such Replaced Lender, and any such Assignment and Assumption Agreement
so executed by the Administrative Agent and the Replacement Lender shall be
effective for purposes of this Section 2.11 and Section 11.04.  Upon the
execution of the respective Assignment and Assumption Agreement, the payment of
amounts referred to in clauses (i) and (ii) above and, if so requested by the
Replacement Lender, delivery to (i) the Replacement Lender of the appropriate
Note or Notes executed by the Borrower, the Replacement Lender shall become a
Lender hereunder and the Replaced Lender shall cease to constitute a Lender
hereunder, except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 2.08, 2.09, 4.04, 11.01 and
11.06), which shall survive as to such Replaced Lender.

SECTION 3       Commitment Commission; Fees; Reductions of Commitment.

3.01      Commitment Commission; Fees.  (a)  The Borrower agrees to pay the
Administrative Agent for distribution to each Non-Defaulting Lender a commitment
commission (the “Commitment Commission”) for the period from the Closing Date to
and including the Borrowing Date computed at a per annum rate equal to 35% of
the Applicable Margin of the daily Unutilized Commitment, in each case, of such
Non-Defaulting Lender.  Accrued Commitment Commission shall be due and payable
in arrears on each Payment Date and on the Maturity Date (or, if earlier, the
date upon which the Total Commitments are terminated).

(b)        The Borrower shall pay (i) the fees set forth in the Fee Letters and
(ii) to the Administrative Agent, for the Administrative Agent’s own account,
such other fees as have been agreed to in writing by the Borrower and the
Administrative Agent.

3.02     Voluntary Reduction of Commitments. 

(a)       Upon at least three Business Days’ prior written notice to the
Administrative Agent at its Notice Office (which notice the Administrative Agent
shall promptly transmit to each of the Lenders), the Borrower shall have the
right, at any time or from time to time, without premium or penalty, to
terminate or reduce the Total Commitment, in whole or in part prior to the
Commitment Termination Date, in integral multiples of $1,000,000 in the case of
partial reductions to the Total Commitments, provided that, in each case, such
reduction shall apply proportionately to permanently reduce the Commitment, as
applicable, of each Lender.

(b)       In the event of certain refusals by a Lender as provided in Section
11.13(b) to consent to certain proposed changes, waivers, discharges or
terminations with respect to this Agreement which have been approved by the
Required Lenders, the Borrower may, subject to the requirements of said Section
11.13(b) and upon five Business Days’ written notice to the Administrative Agent
at its Notice Office (which notice the Administrative Agent shall promptly
transmit to each of the Lenders), terminate all of the Commitment (if any) of
such Lender so long as the Loan, together with accrued and unpaid interest,
Commitment Commission and all other amounts, owing to such Lender are repaid
concurrently with the effectiveness of such termination (at which time Schedule
I hereto shall be deemed modified to reflect such changed amounts), and at such
time such Lender shall no longer constitute a





-40-

--------------------------------------------------------------------------------

 

 

“Lender” for purposes of this Agreement, except with respect to indemnification
provisions under this Agreement (including, without limitation, Sections 2.09,
2.10, 4.04, 11.01, 11.17 and 11.18), which shall survive as to such repaid
Lender.

3.03     Mandatory Reduction of Commitments. 

(a)       The Total Commitment (and the Commitment of each Lender) shall
terminate in its entirety on the earlier of the (i) Borrowing Date after giving
effect to the Borrowing of the Loan on such date and (ii) the Commitment
Termination Date.

(b)       In addition to any other mandatory commitment reductions pursuant to
this Section 3.03, if any event occurs prior to the Borrowing Date which would
require a mandatory prepayment to be made under any Existing Credit Agreement as
a result of a sale, disposition or an Event of Loss of a vessel (howsoever
defined under the relevant Existing Credit Agreement) which would have been a
Collateral Vessel on the Borrowing Date but for such event, the Total Commitment
(and the Commitment of each Lender) shall be reduced by 86.3% of the Appraised
Value of such vessel, provided that, in such case, the reduction shall apply
proportionately to permanently reduce the Commitment, as applicable of each
Lender.

SECTION 4       Prepayments; Payments; Taxes.

4.01      Voluntary Prepayments.  (a)  The Borrower shall have the right to
prepay the Loan, without premium or penalty, in whole or in part at any time and
from time to time on the following terms and conditions:

(i)         the Borrower shall give the Administrative Agent, prior to 12:00
Noon (New York time) at its Notice Office, at least three (3) Business Days’
prior written notice (or telephonic notice promptly confirmed in writing) of its
intent to prepay the Loan, which notice shall specify the amount of such
prepayment and the specific Borrowing or Borrowings pursuant to which such loans
were made, which notice the Administrative Agent shall promptly transmit to each
of the Lenders;

(ii)       each partial prepayment of the Loan pursuant to this Section 4.01
shall be in an aggregate principal amount of at least $1,000,000 (or such lesser
amount as is acceptable to the Administrative Agent in any given case) or
integral multiples of $1,000,000;

(iii)      at the time of any prepayment of the Loan pursuant to this Section
4.01 which occurs on any date other than the last day of the Interest Period
applicable thereto, the Borrower shall pay the amounts required pursuant to
Section 2.09;

(iv)       except as expressly provided in clause (v) below, each prepayment
pursuant to this Section 4.01 in respect of the Loan made pursuant to the
Borrowing shall be applied to reduce future Scheduled Repayments for each
Payment Date (including the final installment amount due on the Maturity Date)
pro rata in accordance with the remaining outstanding principal amounts of such
installments; and

(v)       in the event of a refusal by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 11.13(b), the Borrower may, upon five (5) Business Days’ prior
written notice to the Administrative Agent at the Notice Office (which notice
the Administrative Agent shall promptly transmit to each of the Lenders) repay
the Loan, together with accrued and unpaid interest, Fees, and other amounts
owing to such Lender in





-41-

--------------------------------------------------------------------------------

 

 

accordance with, and subject to the requirements of, said Section 11.13(b) so
long as (I) all Commitments of such Lender are terminated concurrently with such
repayment pursuant to Section 4.02(f) (at which time Schedule I hereto shall be
deemed modified to reflect the changed Commitments) and (II) the consents, if
any, required under Section 11.13(b) in connection with the repayment pursuant
to this clause (b) have been obtained except that to the extent such Lender has
been replaced by a Replacement Lender, the Total Commitment shall not be
reduced.

(b)       Loan prepaid pursuant to this Section 4.01 may not be reborrowed.

4.02     Mandatory Repayments.

(a)       In addition to any other mandatory repayments pursuant to this Section
4.02, the Borrower shall be required to repay the Loan on each Payment Date
(including for the avoidance of doubt, the Maturity Date) in an amount equal to
the Scheduled Repayment for such Payment Date, as set in Schedule XI.  The
Scheduled Repayments shall be adjusted and Schedule XI shall be amended,
modified, supplemented and/or replaced by the Administrative Agent (i) as of the
first day of the fiscal quarters ending March 31, 2019 and March 31, 2021 to
reflect the Amortization Amount recalculated as of such dates and (ii) otherwise
from time to time (A) in connection with any mandatory repayment made in
connection with Section 4.02(b), (B) to give effect to any adjustments to the
Scheduled Repayment due on the Maturity Date following any PIK Election, and (C)
to give effect to any reduction to the Amortization Amounts set forth therein in
accordance with Sections 4.01(a)(iv), 4.02(e) and 4.02(h).

(b)       In addition to any other mandatory repayments required pursuant to
this Section 4.02, but without duplication, on (i) the date of any Collateral
Disposition (other than a Collateral Disposition constituting an Event of Loss)
involving a Collateral Vessel (other than an Additional Vessel) and (ii) the
earlier of (A) the date which is 180 days following any Collateral Disposition
constituting an Event of Loss involving a Collateral Vessel (other than an
Additional Vessel) and (B) the date of receipt by the Borrower, any of its
Subsidiaries or the Administrative Agent of the insurance proceeds relating to
such Event of Loss, the Borrower shall repay the Loan in an amount equal to the
then aggregate principal amount of outstanding Loan multiplied by a fraction,
the numerator of which is the Appraised Value (determined on the basis of the
Appraisals most recently delivered pursuant to Section 5.02(e) or 7.01(d)) of
the Collateral Vessel (other than an Additional Vessel) subject to such
Collateral Disposition and the denominator of which is the aggregate of the
Appraised Value (determined on the basis of the Appraisals most recently
delivered pursuant to Section 5.02(e) or 7.01(d)) of such Collateral Vessels
(other than any Additional Vessels) then securing the Credit Facility.  Schedule
XI shall be amended by the Administrative Agent as of the date of any repayment
pursuant to this clause (b) to reflect a recalculated Amortization Amount based
on the outstanding Loan as of such date and Collateral Vessels owned by the
Obligors as of such date.  For the avoidance of doubt, and without duplication
of any repayment pursuant to Section 4.02(c), on any date on which the Borrower
is required to make a repayment in connection with a Collateral Disposition
under this clause (b), if after giving effect to such repayment the Borrower is
or would not be in compliance with the Financial Covenant set forth in Section
8.07(b) (based on the most recent Appraisals delivered to the Administrative
Agent under Section 5.02(e) or 7.01(d)), the Borrower shall be required to post
Additional Collateral or make an additional repayment in an amount sufficient to
cure such non-compliance in accordance with the provisions of Section 8.07(d).

(c)       In addition to any other mandatory repayments required pursuant to
this Section 4.02, upon the occurrence of an Event of Default resulting from a
failure by the Borrower to provide Additional Collateral or a repayment of the
Loan to cure a breach of Section 8.07(d), the Borrower shall be required to
immediately repay the Loan in an amount sufficient to comply with Section
8.07(d); provided that it is understood and agreed that the requirement to repay
Loan under this Section 4.02(c)





-42-

--------------------------------------------------------------------------------

 

 

shall not be deemed to be a waiver of any other right or remedy that any Secured
Creditor may have as a result of an Event of Default resulting from a breach of
Section 8.07(d).

(d)       In addition to any other mandatory repayments required pursuant to
this Section 4.02, commencing the first full fiscal quarter after the Closing
Date, within 45 days after the end of each fiscal quarter of the Borrower (each
such date, an “Excess Cash Flow Payment Date”), the Borrower shall prepay an
aggregate principal amount of the Loan equal to (i) for each fiscal quarter
ending after the Closing Date but on or prior to December 31, 2018, 100% of the
Excess Cash Flow for such fiscal quarter, (ii) for each fiscal quarter ending
after January 1, 2019 but on or prior to Trigger Date, 75% of the Excess Cash
Flow for such fiscal quarter and (iii) for each fiscal quarter ending
thereafter, the lesser of (x) 50% of Excess Cash Flow for such fiscal quarter
and (y) the amount set forth opposite each Payment Date occurring after the
Trigger Date in the table below:

 

 

 

 

 

Payment Date

    

Maximum ECF Amount

 

March 31, 2021

 

$

14,540,959.98 

 

June 30, 2021

 

$

14,540,959.98 

 

September 30, 2021

 

$

14,540,959.98 

 

 

;  provided that no repayment under this Section 4.02(d) shall be required to be
made from the first $10,000,000 of Excess Cash Flow repayments otherwise
required to be made hereunder in the aggregate for the period from the Closing
Date to any date of determination.

(e)       In addition to any other mandatory repayments required pursuant to
this Section 4.02, upon a Change of Control, the Borrower shall be required to
repay the outstanding principal amount of the Loan in its entirety within 60
days after the date of such Change of Control, provided that, upon a Change of
Control pursuant to clause (a) of the definition thereof, the Borrower shall be
required to repay the outstanding principal amount of the Loan in its entirety
on the date such Change of Control occurs.

(f)       If, in any applicable jurisdiction, it becomes impossible or unlawful
for any Lender or its affiliates to perform any of its obligations as
contemplated in relation to the Credit Facility or to fund or maintain its
participation in the Loan, such Lender’s Unutilized Commitment shall be
immediately reduced and cancelled and the Loan attributable to such Lender shall
be immediately due and payable.

(g)       All repayments of the Loan pursuant to Sections 4.01 and 4.02 shall be
applied to the repayment of the portion of the Loan held by each Lender in
accordance with its Pro Rata Share.

(h)       The amount of all repayments of the Loan pursuant to Sections 4.02(b),
4.02(c) and 4.02(d) shall be applied to reduce the then remaining Scheduled
Repayments (including the Scheduled Repayment due on the Maturity Date) in
inverse order of maturity.

(i)       With respect to each repayment of the Loan under Section 4.01 or
required by this Section 4.02, the Borrower may designate the specific Borrowing
or Borrowings pursuant to which the Loan was made, provided that (i) each
Borrowing of the Loan with Interest Periods ending on such date of required
repayment shall be paid in full prior to the payment of any other Borrowing of
the Loan and (ii) each repayment of any Borrowing of the Loan shall be applied
pro rata among such Borrowing.  In the absence of a designation by the Borrower
as described in the preceding sentence, the Administrative Agent shall, subject
to the preceding provisions of this clause (i), make such designation in its
sole reasonable discretion with a view, but no obligation, to minimize breakage
costs owing pursuant to Section 2.09.





-43-

--------------------------------------------------------------------------------

 

 

(j)       Notwithstanding anything to the contrary contained elsewhere in this
Agreement, all of the outstanding Loan shall be repaid in full on the Maturity
Date.

(k)       Repayments of the Loan pursuant to Section 4.01 and this Section 4.02
may not be reborrowed.

4.03     Method and Place of Payment.  Except as otherwise specifically provided
herein, all payments under this Agreement or any Note shall be made to the
Administrative Agent for the account of the Lender or Lenders entitled thereto
not later than 12:00 Noon (New York time) on the date when due and shall be made
in Dollars in immediately available funds at the Payment Office of the
Administrative Agent or such other office in the State of New York as the
Administrative Agent may hereafter designate in writing.  Whenever any payment
to be made hereunder or under any Note shall be stated to be due on a day which
is not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
shall be payable at the applicable rate during such extension.

4.04     Net Payments; Taxes.   (a)  All payments made by any Obligor hereunder
or under any Note will be made without setoff, counterclaim or other
defense.  All such payments will be made free and clear of, and without
deduction or withholding for any Taxes imposed with respect to such payments
unless required by applicable law.  If applicable law requires the deduction or
withholding of any Taxes from or in respect of any sum payable under any Note,
then:

(i)       the applicable Obligor shall be entitled to make such deduction or
withholding;

(ii)      the applicable Obligor shall pay the full amount deducted or withheld
to the relevant Governmental Authority; and

(iii)     in the case of any Indemnified Taxes, the applicable Obligor agrees to
pay the full amount of such Indemnified Taxes and Other Taxes, and such
additional amounts as may be necessary so that, after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section), the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

If any amounts are payable in respect of Indemnified Taxes pursuant to the
preceding sentence, the Borrower agrees to reimburse each Lender, within 10 days
after the written request of such Lender, for Taxes imposed on or measured by
the net income of such Lender pursuant to the laws of the jurisdiction in which
such Lender is organized or in which the principal office or applicable lending
office of such Lender is located or under the laws of any political subdivision
or Governmental Authority of any such jurisdiction in which such Lender is
organized or in which the principal office or applicable lending office of such
Lender is located and for any withholding of Taxes as such Lender shall
determine are payable by, or withheld from, such Lender, in respect of such
amounts so paid to or on behalf of such Lender pursuant to the preceding
sentence and in respect of any amounts paid to or on behalf of such Lender
pursuant to this sentence, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  The Borrower shall
indemnify each Recipient, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive





-44-

--------------------------------------------------------------------------------

 

 

absent manifest error.  The Borrower will furnish to the Administrative Agent
within 45 days after the date of payment of any Indemnified Taxes is due
pursuant to applicable law certified copies of Tax receipts evidencing such
payment by the Borrower.

(b)       Without duplicating the payments under clause (a) above, the Borrower
agrees to timely pay to the relevant Governmental Authority any and all present
or future stamp, court or documentary Taxes and any other excise (in the nature
of a documentary or similar Tax), property, intangible, filing or mortgage
recording Taxes or charges or similar levies imposed by any Governmental
Authority which arise from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Note excluding (i) such
amounts imposed in connection with an Assignment and Assumption Agreement, grant
of a participation, transfer or assignment to or designation of a new applicable
lending office or other office for receiving payments under any Note, except to
the extent that any such change is requested in writing by the Borrower and (ii)
the registration or presentation of a Note that is mandatorily required by law
(all such non-excluded Taxes described in this Section 4.04(b) being referred to
as “Other Taxes”).

(c)       Any Recipient that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Recipient, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Recipient is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation shall not be required if in the
Recipient’s reasonable judgment such completion, execution or submission would
subject such Recipient to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Recipient.

(d)       If the Administrative Agent or a Lender determines in its sole
discretion that it has actually received or realized a refund of any Indemnified
Taxes as to which it has been indemnified by an Obligor or with respect to which
such Obligor has paid additional amounts pursuant to Section 4.04(a), it shall
pay over such refund to such Obligor (but only to the extent of indemnity
payments made, or additional amounts paid, by such Obligor under Section 4.04(a)
with respect to the Indemnified Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender (including any
Taxes imposed with respect to such refund) as is determined in the sole
discretion of the Administrative Agent or Lender in good faith, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  In the event the Administrative Agent or such
Lender is required to repay such refund to such Governmental Authority, then
such Obligor, upon the written request of the Administrative Agent or such
Lender, agrees to repay within 30 days the amount paid over to such Obligor
(without any penalties, interest or other charges other than any penalties,
interest or charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender.  Nothing in this Section 4.04(d) shall
require a Lender to disclose any confidential information (including, without
limitation, its Tax returns or its calculations).

(e)       If a payment made to a Lender under any Note would be subject to
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law





-45-

--------------------------------------------------------------------------------

 

 

and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code or an intergovernmental
agreement) and such additional documentation reasonably requested by the
Borrower or the Administrative Agent as may be necessary for the Borrower and
the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (e), if any applicable law requires
the deduction or withholding of any Taxes from or in respect of any sum payable
upon the Note, including any Taxes imposed under FATCA, the Administrative Agent
shall be entitled to make deductions or withholding. “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(f)       Each Lender shall severally indemnify the Administrative Agent, within
10 days after demand therefor, for (i) any Indemnified Taxes attributable to
such Lender (but only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 11.04(a)
relating to the maintenance of a Participant Register and (iii) any Taxes
excluded in Section 4.04(a) attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Note, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Note or otherwise payable by the Administrative Agent
to the Lender from any other source against any amount due to the Administrative
Agent under this clause (f).

(g)       Each party’s obligations under this Section 4.04 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.

4.05     Application of Proceeds.  (a)  Subject to Sections 4.05(b) and 11.24,
all monies collected by the Security Agent upon any sale or other disposition of
the Collateral and all proceeds thereof of each Obligor, together with all other
monies received by the Administrative Agent or Security Agent under and in
accordance with this Agreement and the other Credit Documents (except to the
extent (i) such monies are for the account of the Administrative Agent or
Security Agent only or (ii) released in accordance with the applicable
provisions of this Agreement or any other Credit Document) or with respect to
any distribution during a Bankruptcy Proceeding, shall be applied to the payment
of the Secured Obligations in accordance as follows:

(i)       first, to the payment of all amounts owing the Security Agent of the
type described in clauses (c) and (d) of the definition of “Secured
Obligations”;

(ii)      second, to the extent proceeds remain after the application pursuant
to the preceding clause (i), an amount equal to the outstanding Credit Document
Obligations shall be paid to the Lenders as provided in Section 4.05(e) hereof,
with each Lender receiving an amount equal to such outstanding Credit Document
Obligations or, if the proceeds are insufficient to pay in full all such Credit
Document Obligations, its Pro Rata Share of the amount remaining to be
distributed;

(iii)     third, to the extent proceeds remain after the application pursuant to
the preceding clauses (i) and (ii), an amount equal to the outstanding Other
Obligations shall be paid





-46-

--------------------------------------------------------------------------------

 

 

to the Other Creditors as provided in Section 4.05(e) hereof, with each Other
Creditor receiving an amount equal to such outstanding Other Obligations or, if
the proceeds are insufficient to pay in full all such Other Obligations, its Pro
Rata Share of the amount remaining to be distributed; and

(iv)      fourth, to the extent proceeds remain after the application pursuant
to the preceding clauses (i) through (iii), inclusive, and following the
termination of this Agreement and the Credit Documents in accordance with their
terms, to the relevant Obligor or to whomever may be lawfully entitled to
receive such surplus.

(b)       Subject to Section 11.24, all monies collected by ABN or the Security
Agent upon any sale or other disposition of the Side Account Collateral or
proceeds thereof (except to the extent released in accordance with the
applicable provisions of this Agreement or any other Credit Document), or with
respect to any distribution during a Bankruptcy Proceeding shall be applied to
the payment of the Secured Obligations in accordance as follows:

(i)        first, to the extent related to the exercise of remedies or any other
action relating to the Side Account Collateral, the payment of all amounts owing
to ABN of the type described in clauses (c) and (d) of the definition of
“Secured Obligations” (substituting “ABN” for “Security Agent” in each);

(ii)       second, to the extent proceeds remain after the application pursuant
to the preceding clause (i), an amount equal to the Side Percentage Amount shall
be paid to ABN as provided in Section 4.05(e)(z) hereof;

(iii)      third, to the extent proceeds remain after the application pursuant
to preceding clauses (i) and (ii) related to the exercise of remedies or any
other action relating to the Side Account Collateral, the payment of all amounts
owing the Security Agent of the type described in clauses (c) and (d) of the
definition of “Secured Obligations”;

(iv)      fourth, to the extent proceeds remain after the application pursuant
to the preceding clauses (i) through (iii), an amount equal to the outstanding
Credit Document Obligations shall be paid to the Lenders as provided in Section
4.05(e) hereof, with each Lender receiving an amount equal to such outstanding
Credit Document Obligations or, if the proceeds are insufficient to pay in full
all such Credit Document Obligations, its Pro Rata Share of the amount remaining
to be distributed;

(v)       fifth, to the extent proceeds remain after the application pursuant to
the preceding clauses (i) through (iv), an amount equal to the outstanding Other
Obligations shall be paid to the Other Creditors as provided in Section 4.05(e)
hereof, with each Other Creditor receiving an amount equal to such outstanding
Other Obligations or, if the proceeds are insufficient to pay in full all such
Other Obligations, its Pro Rata Share of the amount remaining to be distributed;
and

(vi)      sixth, to the extent proceeds remain after the application pursuant to
the preceding clauses (i) through (v), inclusive, and following the termination
of this Agreement and the Credit Documents in accordance with their terms, to
the relevant Obligor or to whomever may be lawfully entitled to receive such
surplus.

(c)       For purposes of this Agreement, “Pro Rata Share” shall mean, when
calculating a Secured Creditor’s portion of any distribution or amount, that
amount (expressed as a percentage) equal to a fraction the numerator of which is
the then unpaid amount of such Secured Creditor’s Credit Document





-47-

--------------------------------------------------------------------------------

 

 

Obligations or Other Obligations, as the case may be, and the denominator of
which is the then outstanding amount of all Credit Document Obligations or Other
Obligations, as the case may be. Notwithstanding the foregoing, ABN’s Pro Rata
Share shall be deemed to be fixed and shall not be reduced as a result of the
existence of the Side Account Collateral, any application of the Side Account
Collateral pursuant to Section 4.05(b) or any application of the purchase price
under Section 11.24(e)), provided that in no event shall ABN’s Pro Rata Share of
the Loan be deemed to be increased by virtue of the Side Account Collateral.

(d)       When payments to Secured Creditors are based upon their respective Pro
Rata Shares, the amounts received by such Secured Creditors hereunder shall be
applied (for purposes of making determinations under this Section 4.05 only) (i)
first, to their Credit Document Obligations and (ii) second, to their Other
Obligations.  If any payment to any Secured Creditor of its Pro Rata Share of
any distribution would result in overpayment to such Secured Creditor, such
excess amount shall instead be distributed in respect of the unpaid Credit
Document Obligations or Other Obligations, as the case may be, of the other
Secured Creditors, with each Secured Creditor whose Credit Document Obligations
or Other Obligations, as the case may be, have not been paid in full to receive
an amount equal to such excess amount multiplied by a fraction the numerator of
which is the unpaid Credit Document Obligations or Other Obligations, as the
case may be, of such Secured Creditor and the denominator of which is the unpaid
Credit Document Obligations or Other Obligations, as the case may be, of all
Secured Creditors entitled to such distribution.

(e)       All payments required to be made hereunder shall be made (x) if to the
Lender Creditors, to the Administrative Agent under this Agreement for the
account of the Lender Creditors, (y) if to the Other Creditors, to the trustee,
paying agent or other similar representative (each a “Representative”) for the
Other Creditors or, in the absence of such a Representative, directly to the
Other Creditors and (z) if to ABN, to ABN for its own account.

(f)       For purposes of applying payments received in accordance with this
Section 4.05, the Security Agent shall be entitled to rely upon (i) the
Administrative Agent under this Agreement and (ii) the Representative for the
Other Creditors or, in the absence of such a Representative, upon the Other
Creditors for a determination (which the Administrative Agent, each
Representative for any Other Creditors and the Secured Creditors agree (or shall
agree) to provide upon request of the Security Agent) of the outstanding Credit
Document Obligations and Other Obligations owed to the Lender Creditors or the
Other Creditors, as the case may be.  Unless it has actual knowledge (including
by way of written notice from an Other Creditor) to the contrary, the Security
Agent, shall be entitled to assume that no Secured Hedging Agreements are in
existence.

(g)       It is understood and agreed that each Obligor shall remain jointly and
severally liable to the extent of any deficiency between the amount of the
proceeds of the Collateral pledged and Liens granted by it under and pursuant to
the Security Documents and the aggregate amount of the Secured Obligations of
such Obligor.

SECTION 5       Conditions Precedent.

5.01     Closing Date.  This Agreement shall become effective on the date on
which each of the following conditions is satisfied:

(a)        Credit Agreement.  The Borrower, the Administrative Agent and each of
the Lenders who are initially parties hereto shall have signed a counterpart
hereof (whether the same or different counterparts) and shall have delivered the
same to the Administrative Agent.





-48-

--------------------------------------------------------------------------------

 

 

(b)       PATRIOT Act.  The Obligors shall have provided, or procured the supply
of, the “know your customer” information required pursuant to the PATRIOT Act,
to each of the Lenders and the Administrative Agent in connection with their
respective internal compliance regulations thereunder or other information
requested by any Lender or the Administrative Agent to satisfy related checks
under all applicable laws and regulations pursuant to the transactions
contemplated hereby, in each case to the extent requested by any Lender or the
Administrative Agent not later than three (3) days prior to the Closing Date.

5.02     Conditions to the Borrowing Date.  The obligation of each Lender to
make the Loan available to the Borrower on the Borrowing Date is subject to the
satisfaction of each of the following conditions:

(a)       Closing Date; Existing Credit Agreements.  On or prior to the
Borrowing Date, (i) the Closing Date shall have occurred, (ii) there shall have
been delivered to the Administrative Agent for the account of each of the
Lenders that has requested same a Note executed by the Borrower in accordance
with Section 2.04 and (iii) the Borrowing Date Refinancing shall have occurred
substantially contemporaneously with the funding of the Loan hereunder.

(b)       Equity Contribution.  The Equity Contribution shall have been
consummated  substantially simultaneously with the making of the Loan on the
Borrowing Date on terms and conditions, and pursuant to documentation,
satisfactory in form and substance to the Administrative Agent and the Lenders.

(c)       Collateral and Guaranty Requirements.  On or prior to the Borrowing
Date, the Collateral and Guaranty Requirements with respect to each Obligor and
each Collateral Vessel shall be satisfied.

(d)       Officer’s Certificates.  The Administrative Agent shall have received
a certificate in form and substance reasonably acceptable to the Administrative
Agent signed by an authorized officer of the Borrower, with appropriate
insertions, together with copies of the Organizational Documents of the Borrower
and the resolutions of the Borrower referred to in such certificate authorizing
the consummation of the Transaction and certifying that the conditions set forth
in Sections 5.02 (b), (c), (f), (g), (l), (m), (n), (o), (p), (q) and (r) are
satisfied (to the extent that, in each case, such conditions are not required to
be acceptable (reasonably or otherwise) to the Administrative Agent).

(e)       Appraisals.  The Administrative Agent shall have received Appraisals
not older than one hundred twenty (120) days (from the Borrowing Date) from two
Approved Appraisers in acceptable scope, form and substance, stating the then
current fair market value of the Collateral Vessels on an individual
charter-free basis.  It being acknowledged that the Appraisals obtained by the
Administrative Agent and set forth on Schedule VI to this Agreement shall
satisfy the requirements of this Section 5.02(e).

(f)       Material Adverse Effect.  Since December 31, 2015, nothing shall have
occurred (and neither the Administrative Agent nor any of the Lenders shall have
become aware of any condition or circumstance not previously known to it or
them) which the Administrative Agent or the Required Lenders shall determine has
had, or could reasonably be expected to have, a Material Adverse Effect.

(g)       Litigation.  No litigation by any entity (private or governmental)
shall be pending or threatened with respect to any Obligor or any of its
subsidiaries which the Administrative Agent or the Required Lenders shall
determine has had, or could reasonably be expected to have, a Material Adverse
Effect.





-49-

--------------------------------------------------------------------------------

 

 

(h)       Legal Opinions.  The Administrative Agent shall have received, on
behalf of itself and the Lenders, the following legal opinions:

(i)       special New York counsel to the Borrower and the Obligors (which shall
be Kramer Levin Naftalis & Frankel LLP or another New York law firm reasonably
acceptable to the Administrative Agent), an opinion addressed to the
Administrative Agent and each of the Lenders and dated as of the Borrowing Date;

(ii)      special Republic of the Marshall Islands counsel to each of the
Obligors (which shall be Reeder & Simpson, P.C. or another law firm qualified to
render an opinion as to the Republic of the Marshall Islands law reasonably
acceptable to the Administrative Agent), an opinion addressed to the
Administrative Agent and each of the Lenders and dated as of the Borrowing Date,

(iii)      special Liberian counsel to each of the Obligors whose Collateral
Vessels are flagged in Liberia (which shall be Poles, Tublin, Stratakis &
Gonzalez LLP or another law firm qualified to render an opinion as to Liberian
law reasonably acceptable to the Administrative Agent), an opinion addressed to
the Administrative Agent and each of the Lenders and dated as of the Borrowing
Date,

(iv)      special Hong Kong counsel to the Administrative Agent (which shall be
Ince & Co. or another law firm qualified to render an opinion as to Hong Kong
law reasonably acceptable to the Administrative Agent), an opinion addressed to
the Administrative Agent and each of the Lenders and dated as of the Borrowing
Date,

(v)      special counsel in the Netherlands in respect of the Side Account
Pledge Agreements (which shall be Loyens & Loeff N.V. or another law firm
qualified to render an opinion as to Dutch law reasonably acceptable to the
Administrative Agent), an opinion addressed to the Administrative Agent and each
of the Lenders and an opinion addressed to ABN, in each case, dated as of the
Borrowing Date, and

(vi)     if applicable, counsel to each of the Obligors in the jurisdiction of
the flag of such Collateral Vessel (other than the Marshall Islands, Liberia and
Hong Kong, which are covered by opinions in clause (ii), (iii) and (iv)
respectively), an opinion addressed to the Administrative Agent and each of the
Lenders and dated as of the Borrowing Date for such Collateral Vessel covering
such matters as shall be required by the Administrative Agent

in each case which shall be in form and substance reasonably acceptable to the
Lenders;

(i)       Corporate Documentation.  The Administrative Agent shall have received
copies of the Organizational Documents of each Subsidiary Guarantor. To the
extent not previously delivered, the Administrative Agent shall have received
(i) a certificate, dated the Borrowing Date and reasonably acceptable to the
Administrative Agent, signed by an Authorized Officer of each Obligor with
appropriate insertions, together with copies of the Organizational Documents of
such Obligor and the resolutions of such Obligor referred to in such certificate
authorizing the consummation of the Transaction, (ii) copies of governmental
approvals (if any) and good standing certificates which the Administrative Agent
may have reasonably requested in connection therewith and (iii) evidence of the
capitalization and organizational structure of the Borrower and its Subsidiaries
(including the tax structure), which shall be satisfactory in form, scope and
substance to the Administrative Agent and the Lenders, in their reasonable
assessment.





-50-

--------------------------------------------------------------------------------

 

 

(j)       Fees.  All fees and all other reasonable fees and documented
out-of-pocket costs and expenses (including, without limitation, the reasonable
legal fees and expenses of White & Case LLP and other local counsel to the
Administrative Agent) and other compensation due and payable on or prior to the
Borrowing Date, in each case, payable to the Administrative Agent, the Security
Agent, the Lead Arrangers and the Lenders in respect of the transactions
contemplated by this Agreement to the extent reasonably invoiced at least two
(2) Business Days prior to the Borrowing Date.

(k)       Solvency Certificate.  The Borrower shall cause to be delivered to the
Administrative Agent a solvency certificate from an Authorized Officer of the
Borrower, substantially in the form of Exhibit M, which shall be addressed to
the Administrative Agent and dated as of the Borrowing Date, setting forth the
conclusion that, after giving effect to the Transaction and the incurrence of
all the financings contemplated hereby, each Obligor individually (after giving
effect to rights of contribution and subrogation) and the Borrower and its
Subsidiaries taken as a whole, are not insolvent and will not be rendered
insolvent by the incurrence of such indebtedness, and will not be left with
unreasonably small capital with which to engage in its business and will not
have incurred debts beyond its ability to pay such debts as they become due.

(l)       Approvals.  All necessary governmental (domestic and foreign) and
third party approvals and/or consents in connection with the Transaction, the
Loan, and the granting of Liens under the Credit Documents shall have been
obtained and remain in effect, and all applicable waiting periods with respect
thereto shall have expired without any action being taken by any competent
authority which, in the reasonable judgment of the Administrative Agent,
restrains, prevents or imposes materially adverse conditions upon the
consummation of the Transaction, the making of the Loan and the performance by
the Obligors of the Credit Documents.  In addition, there shall not exist any
judgment, order, injunction or other restraint issued or filed or a hearing
seeking injunctive relief or other restraint pending or notified prohibiting or
imposing materially adverse conditions upon the consummation of the Transaction,
the making of the Loan or the performance by the Obligors of the Credit
Documents.

(m)       No Conflicts.  On the Borrowing Date, after giving effect to the
consummation of the Transaction, the making of the Loan and the performance by
the Obligors of the Credit Documents, the financings incurred in connection
therewith and the other transactions contemplated hereby, there shall be no
conflict with, or default under the Other Credit Agreements or any other
material agreement to which the Borrower or any Subsidiary Guarantor is a party.

(n)       Minimum Liquidity.  On the Borrowing Date, after giving effect to the
consummation of the Transactions, the Borrower and its Subsidiaries, on a
consolidated basis, will have no less than $130,000,000 of cash and Cash
Equivalents remaining on its balance sheet.

(o)       Outstanding Indebtedness.  On the Borrowing Date, after giving effect
to the consummation of the Transactions, the Borrower and its Subsidiaries shall
have no outstanding Financial Indebtedness or contingent liabilities except for
those arising under the Credit Documents and the Other Credit Agreements.

(p)       Representations and Warranties.  Before and after giving effect to the
Loan being incurred on the Borrowing Date, all representations and warranties
contained herein or in any other Credit Document shall be true and correct in
all material respects both before and after giving effect to the Loan with the
same effect as though such representations and warranties had been made on the
date of the Loan (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date).





-51-

--------------------------------------------------------------------------------

 

 

(q)       No Default or Event of Default.  No Default or Event of Default shall
have occurred and be continuing, or would result from the Loan being incurred on
the Borrowing Date.

(r)       Other Credit Agreements. The Borrower shall have delivered to the
Administrative Agent true and correct copies of each amendment agreement dated
on or about the date hereof (each, a “Borrowing Date Amendment”) to each Other
Credit Agreement which Borrowing Date Amendment shall be reasonably acceptable
in form and substance to the Lenders; provided that any prepayment under the
Hayfin Credit Agreement in connection with such amendments shall not exceed
$3,000,000.

(s)       Borrowing Notice.  The Administrative Agent shall have received a
Notice of Borrowing as required by Section 2.02.

(t)       Side Percentage Amount.  The Side Account shall have been funded with
the Side Percentage Amount.

The acceptance of the benefits of the Loan shall constitute a representation and
warranty by the Borrower to the Administrative Agent and each of the Lenders
that all of the applicable conditions specified in this Section 5 and applicable
to such Borrowing have been satisfied or waived as of that time. All of the
applicable Notes, certificates, legal opinions and other documents and papers
referred to in Section 5, unless otherwise specified, shall be delivered to the
Administrative Agent at the Notice Office for the account of each of the
Lenders.

SECTION 6       Representations and Warranties.  In order to induce the Lenders
to enter into this Agreement and to make the Loan, the Borrower makes the
following representations and warranties, after giving effect to the
Transaction, all of which shall survive the execution and delivery of this
Agreement and the Notes and the making of the Loan, with the borrowing of the
Loan on or after the Closing Date being deemed to constitute a representation
and warranty that the matters specified in this Section 6 are true and correct
in all material respects on and as of the Closing Date and on the Borrowing Date
(it being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date):

6.01       Corporate/Limited Liability Company/Limited Partnership Status.  Each
of the Borrower and the Subsidiary Guarantors (i) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or formation and (ii) is duly qualified and is authorized to do
business and is in good standing in each jurisdiction where the conduct of its
business as currently conducted requires such qualifications, except for
failures to be so qualified which, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

6.02       Corporate Power and Authority.  Each of the Borrower and the
Subsidiary Guarantors has the corporate or other applicable power and authority
to (i) own its property and assets and to transact the business in which it is
currently engaged and presently proposes to engage and (ii) execute, deliver and
perform the terms and provisions of each of the Credit Documents to which it is
party and has taken or will take in due course all necessary corporate or other
applicable action to authorize the execution, delivery and performance by it of
each of such Credit Documents.

6.03       Title; Maintenance of Properties.  Except as permitted by Section
8.01, each Obligor has good and indefeasible title to all properties owned by
it, free and clear of all Liens, other than Permitted Liens.

6.04       Legal Validity and Enforceability.





-52-

--------------------------------------------------------------------------------

 

 

(a)       Each Obligor has duly executed and delivered each of the Credit
Documents to which it is party, and each of such Credit Documents constitutes
the legal, valid and binding obligation of such Obligor enforceable against such
Obligor in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law).

(b)       After the execution and delivery thereof and upon the taking of the
actions mentioned in the immediately succeeding sentence, each of the Security
Documents creates in favor of the Security Agent for the benefit of the Secured
Creditors a legal, valid and enforceable fully perfected first priority security
interest in and Lien on all right, title and interest of the Obligors party
thereto in the Collateral described therein, subject only to Permitted
Liens.  Subject to Sections 5.02(c) and 6.06, no filings or recordings are
required in order to perfect the security interests created under any Security
Document or to ensure the legality, validity, enforceability or admissibility in
evidence of any Credit Document; except for filings or recordings which shall
have been made on or prior to the Borrowing Date.

(c)       Each of the Credit Documents is or, when executed will be, in proper
legal form under the laws of the Republic of the Marshall Islands and the
applicable Acceptable Flag Jurisdiction for the enforcement thereof under such
laws, subject only to such matters which may affect enforceability arising under
the law of the State of New York.  To ensure the legality, validity,
enforceability or admissibility in evidence of each such Credit Document in the
Republic of the Marshall Islands and the applicable Acceptable Flag
Jurisdiction, it is not necessary that any Credit Document or any other document
be filed or recorded with any court or other authority in the applicable
Acceptable Flag Jurisdiction, except as have been made, or will be made, on or
prior to the Borrowing Date.

(d)       None of the Obligors has a place of business in any jurisdiction which
requires any of the Security Documents to be filed or registered in that
jurisdiction to ensure the validity of the Security Documents to which it is a
party unless all such filings and registrations have been made or will be made
on or prior to the Borrowing Date.

6.05     No Violation.  Neither the execution, delivery or performance by any
Obligor of the Credit Documents to which it is a party, nor compliance by it
with the terms and provisions thereof, will (i) contravene any material
provision of any applicable law, statute, rule or regulation or any applicable
order, judgment, writ, injunction or decree of any court or governmental
instrumentality, (ii) violate, conflict with or result in any breach of any of
the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien (except Permitted Liens) upon any of the material properties
or assets of the Borrower and its Subsidiaries pursuant to the terms of any
indenture, mortgage, deed of trust, credit agreement or loan agreement, or any
other material agreement, contract or instrument, to which any of the Borrower
and its Subsidiaries is a party or by which it or any of its material property
or assets is bound or to which it may be subject or (iii) violate any provision
of the Organizational Documents of any of the Borrower and its Subsidiaries.

6.06     Governmental Approvals.

(a)       No order, consent, approval, license, authorization or validation of,
or filing, recording or registration with or exemption by, any Governmental
Authority or public body, or any subdivision thereof, is required to authorize,
or is required in connection with, (i) the execution, delivery and performance
by any Obligor of any Credit Document to which it is a party or (ii) the
legality, validity, binding effect or enforceability of any Credit Document to
which it is a party, in each case, except (x) as





-53-

--------------------------------------------------------------------------------

 

 

have been obtained or made or (y) filings or other requisite actions necessary
to perfect or establish the priority of the Liens created under the Security
Documents.

(b)       No fees or Taxes, including, without limitation, stamp, transaction,
registration or similar Taxes, are required to be paid to ensure the legality,
validity, or enforceability of this Agreement or any of the other Credit
Documents other than recording and filing fees and/or Taxes which have been, or
will be, paid as and to the extent due.  Under the laws of the Republic of the
Marshall Islands, the choice of the laws of the State of New York as set forth
in the Credit Documents which are stated to be governed by the laws of the State
of New York is a valid choice of law, and the irrevocable submission by each
Obligor to jurisdiction and consent to service of process and, where necessary,
appointment by such Obligor of an agent for service of process, in each case as
set forth in such Credit Documents, is legal, valid, binding and effective.

6.07    Balance Sheets; Financial Condition; Undisclosed Liabilities.

(a)       (i) The audited consolidated balance sheet of the Borrower and its
Subsidiaries at December 31, 2015 and the related consolidated statements of
income and cash flows and changes in shareholders’ equity of the Borrower and
its Subsidiaries for the fiscal year ended on December 31, 2015 in each case
furnished to the Lenders prior to the Closing Date, present fairly in all
material respects the consolidated financial position of the Borrower and its
Subsidiaries at the date of said financial statements and the results for the
respective periods covered thereby and (ii) the unaudited consolidated balance
sheet of the Borrower and its Subsidiaries at September 30, 2016 and the related
consolidated statements of income and cash flows and changes in shareholders’
equity of the Borrower and its Subsidiaries for the nine-month period ended on
such date, furnished to the Lenders prior to the Closing Date, present fairly in
all material respects the consolidated financial condition of the Borrower and
its Subsidiaries at the date of said financial statements and the results for
the period covered thereby, subject to normal year-end adjustments.  All such
financial statements have been prepared in accordance with GAAP consistently
applied except to the extent provided in the notes to said financial statements
and subject, in the case of the unaudited financial statements, to normal
year-end audit adjustments and the absence of footnotes.

(b)       All financial statements provided pursuant to Section 7.01(a) and
Section 7.01(b) have been prepared in accordance with GAAP consistently applied
except to the extent provided in the notes to said financial statements and
subject, in the case of the unaudited financial statements, to normal year-end
audit adjustments and the absence of footnotes.

(c)       Except as fully disclosed in the balance sheets delivered pursuant to
Section 6.07(a) or (b), there were as of the date of delivery of such balance
sheets no liabilities or obligations with respect to the Borrower or any of its
Subsidiaries of any nature whatsoever (whether absolute, accrued, contingent or
otherwise and whether or not due) which, either individually or in the
aggregate, would be materially adverse to the Borrower and its Subsidiaries
taken as a whole.  As of the date of delivery of such balance sheets, none of
the Obligors knows of any basis for the assertion against it of any liability or
obligation of any nature that is not fairly disclosed (including, without
limitation, as to the amount thereof) in the balance sheets delivered pursuant
to Section 6.07(a) which, either individually or in the aggregate, could
reasonably be expected to be materially adverse to the Borrower and its
Subsidiaries taken as a whole.

(d)       Since the Closing Date the Borrower has not paid any Dividends.

6.08     Litigation.  There is no litigation pending or, to the knowledge of any
Obligor, threatened against the Borrower or any of its Subsidiaries (i) with
respect to the Transactions or (ii) which could reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.





-54-

--------------------------------------------------------------------------------

 

 

6.09     True and Complete Disclosure.

(a)       All factual information (taken as a whole) furnished by or on behalf
of the Obligors in writing to the Administrative Agent or any Lender (including,
without limitation, all information contained in the Credit Documents to which
any Obligor is a party and any financial statements referred to in Section
6.07(a)) for purposes of or in connection with this Agreement, the other Credit
Documents or any transaction contemplated herein or therein is, and all other
such factual information  (taken as a whole) hereafter furnished by or on behalf
of any Obligor in writing to the Administrative Agent or any Lender will be,
true and accurate in all material respects and did not fail to state any fact
necessary to make such information (taken as a whole) not misleading in any
material respect at such time as such information was provided (or, if such
information expressly relates to a specific date, as of such specific date).

(b)       The projections delivered to the Administrative Agent and the Lenders
prior to the Closing Date have been prepared in good faith and are based on
reasonable assumptions (it being understood that such financial projections are
subject to uncertainties and contingencies, which may be beyond the control of
the Borrower and that no assurances are given by the Borrower that the
projections will be realized).

6.10     Use of Proceeds; Margin Regulations.

(a)       All proceeds of the Loan shall be used (i) to consummate the Borrowing
Date Refinancing and (ii) for payment of fees and expenses relating to the
Transaction.

(b)       No part of the proceeds of the Loan will be used to buy or carry any
Margin Stock or to extend credit for the purpose of buying or carrying any
Margin Stock.  Neither the making of the Loan nor the use of the proceeds
thereof will violate or be inconsistent with the Margin Regulations.

(c)       No proceeds of the Loan shall be used or made available directly or
indirectly to fund, finance, or facilitate any activities, business or
transaction of or with any Restricted Party, or in any Sanctioned Country in
violation of any Sanctions Laws, nor shall they otherwise be applied in a manner
or for a purpose prohibited by Sanctions Laws or in any manner that could
reasonably be expected to result in any Lender Creditor or any Obligor being in
violation of Sanctions Laws.

(d)       No proceeds of the Loans shall be used, directly or, to the knowledge
of any of the Borrower and its Subsidiaries after making due inquiry,
indirectly, in furtherance of an offer, payment, promise to pay, or
authorization of a payment or giving of money, or anything else of value, to a
Foreign Official or any person in violation of the United States Foreign Corrupt
Practices Act, 15 U.S.C. §§ 78dd-1 et seq. (“FCPA”), the UK Bribery Act 2010,
and the anti-bribery and anti-corruption laws of those jurisdictions in which it
does business (collectively, the “Anti-Corruption Laws”).

(e)       The Borrower is acting for its own account and the account of its
Subsidiaries in connection with the borrowing of the Loan, the performance and
discharge of its obligations and liabilities under this Agreement or any of the
other Credit Documents and the transactions and other arrangements effected or
contemplated hereby or thereby and that the foregoing will not involve or lead
to a contravention of any law, official requirement or other regulatory measure
or procedure which has been implemented to combat Money Laundering.

6.11       Taxes; Tax Returns and Payments.





-55-

--------------------------------------------------------------------------------

 

 

(a)       All payments which an Obligor is liable to make under the Credit
Documents to which it is a party can properly be made without deduction or
withholding for or on account of any Tax payable under any law of any relevant
jurisdiction applicable as of the Closing Date.

(b)       The Borrower and each of its Subsidiaries has timely filed with the
appropriate Governmental Authorities (or obtained extensions with respect
thereto) all U.S. federal income tax returns, statements, forms and reports for
Taxes and all other material U.S. and non- U.S. tax returns, statements, forms
and reports for Taxes required to be filed by or with respect to the income,
properties or operations of the Borrower and/or any of its Subsidiaries (the
“Returns”).  All such Returns accurately reflect in all material respects all
liability for Taxes of the Borrower and its Subsidiaries as a whole for the
periods covered thereby.  The Borrower and each of its Subsidiaries have at all
times paid, or have provided adequate reserves (in accordance with GAAP) for the
payment of, all Taxes payable by them.

(c)       There is no action, suit, proceeding, investigation, audit, or claim
now pending or, to the best knowledge of the Borrower or any of its
Subsidiaries, threatened by any authority regarding any Taxes relating to the
Borrower or any of its Subsidiaries.

(d)       As of the Closing Date, neither the Borrower nor any of its
Subsidiaries has entered into an agreement or waiver or been requested to enter
into an agreement or waiver extending any statute of limitations relating to the
payment or collection of material Taxes of the Borrower or any of its
Subsidiaries, or is aware of any circumstances that would cause the taxable
years or other taxable periods of the Borrower or any of its Subsidiaries not to
be subject to the normally applicable statute of limitations.

6.12     Compliance with ERISA.  (a)  Except as would not reasonably be expected
to have a Material Adverse Effect, individually or in the aggregate,

(i)     each Plan (and each related trust, insurance contract or fund), other
than any Multiemployer Plan and each trust related to the Multiemployer Plan, is
in compliance with its terms and with all applicable laws, including without
limitation ERISA and the Code;

(ii)    each Plan (and each related trust, if any), other than any Multiemployer
Plan and any trust related to the Multiemployer Plan, which is intended to be
qualified under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service, or still has a remaining
period of time in which to apply for or receive such letter and to make any
amendments necessary to obtain a favorable determination;

(iii)   no Reportable Event has occurred;

(iv)   to the knowledge of the Borrower, no Multiemployer Plan is insolvent or
in critical status;

(v)    no Plan (other than a Multiemployer Plan) has an Unfunded Current
Liability;

(vi)   each Plan (other than a Multiemployer Plan) which is subject to Section
412 of the Code or Section 302 of ERISA satisfies the minimum funding standard
of such sections of the Code or ERISA, and no such Plan has applied for or
received a waiver of the minimum funding standard or an extension of any
amortization period, within the meaning of Section 412 of the Code or Section
303 of ERISA;





-56-

--------------------------------------------------------------------------------

 

 

(vii)  all contributions required to be made by the Borrower or any of its
Subsidiaries or ERISA Affiliates with respect to a Plan subject to Title IV of
ERISA have been or will be timely made (except as disclosed on Schedule V
hereto);

(viii) neither the Borrower nor any of its Subsidiaries nor any ERISA Affiliate
has any liability (including any indirect, contingent or secondary liability) to
or on account of a Plan pursuant to Section 4062, 4063, 4064, 4069, 4201, 4204
or 4212 of ERISA or Section 4975 of the Code or reasonably expects to incur any
such liability under any of the foregoing sections with respect to any Plan;

(ix)   neither the Borrower nor any of its Subsidiaries nor any ERISA Affiliate
has received written notice from the PBGC or a plan administrator (in the case
of a Multiemployer Plan) indicating that proceedings have been instituted by the
PBGC to terminate or appoint a trustee to administer any Plan which is subject
to Title IV of ERISA;

(x)    no action, suit, proceeding, hearing, audit or investigation with respect
to the administration, operation or the investment of assets of any Plan, other
than a Multiemployer Plan, (other than routine claims for benefits) is pending,
or, to the best knowledge of the Borrower, expected or threatened;

(xi)   using actuarial assumptions and computation methods consistent with Part
1 of subtitle E of Title IV of ERISA, the Borrower and its Subsidiaries and
ERISA Affiliates have not incurred any liabilities to any Plans which are
Multiemployer Plans as a result of a complete withdrawal therefrom;

(xii)  no lien imposed under the Code or ERISA on the assets of the Borrower or
any of its Subsidiaries or any ERISA Affiliate with respect to a Plan exists and
no event has occurred which could reasonably be expected to give rise to any
such lien on account of any Plan (other than a Multiemployer Plan); and

(xiii) the Borrower and its Subsidiaries do not maintain or contribute to any
employee welfare plan (as defined in Section 3(1) of ERISA and subject to ERISA)
which provides post-employment health benefits to retired employees or other
former employees (other than as required by Section 601 of ERISA or other
similar and applicable law).

(b)       Except as would not reasonably be expected to have a Material Adverse
Effect, individually or in the aggregate, (i) each Foreign Pension Plan has been
maintained in compliance with its terms and with the requirements of any and all
applicable laws, statutes, rules, regulations and orders and has been
maintained, where required, in good standing with applicable regulatory
authorities; (ii) all contributions required to be made with respect to a
Foreign Pension Plan have been or will be timely made; (iii) neither the
Borrower nor any of its Subsidiaries has incurred any obligation in connection
with the termination of or withdrawal from any Foreign Pension Plan; and (iv)
the present value of the accrued benefit liabilities (whether or not vested)
under each Foreign Pension Plan, determined as of the end of the Borrower’s most
recently ended fiscal year on the basis of reasonable actuarial assumptions, did
not exceed the current value of the assets of such Foreign Pension Plan
allocable to such benefit liabilities.

6.13     Security Documents.  After the execution and delivery thereof and upon
the taking of the actions mentioned in the immediately succeeding sentence, each
of the Security Documents will create in favor of the Security Agent for the
benefit of the Secured Creditors a legal, valid and enforceable fully perfected
first priority security interest in and Lien on all right, title and interest of
the Obligors party thereto in the Collateral described therein, subject to no
other Liens other than Permitted





-57-

--------------------------------------------------------------------------------

 

 

Liens.  No filings or recordings are required in order to perfect the security
interests created under any Security Document except for filings or recordings
to be made on or prior to the Closing Date pursuant to the Security Documents.

6.14       Representations and Warranties in Documents.  On the Borrowing Date,
all representations and warranties made by the Borrower and its Subsidiaries in
the other Credit Documents were true and correct in all material respects at the
time at which such representations and warranties were made (or deemed made).

6.15       Subsidiaries.  On and as of the Closing Date, the Borrower has no
Subsidiaries other than those Subsidiaries listed on Schedule III.  Schedule III
sets forth, as of the Closing Date, the percentage ownership (direct and
indirect) of the Borrower in each class of capital stock or other Equity
Interests of each of its Subsidiaries and also identifies the direct owner
thereof.  All outstanding shares of Equity Interests of each Subsidiary of the
Borrower have been duly and validly issued, are fully paid and non-assessable
and have been issued free of preemptive rights.  No Subsidiary of the Borrower
has outstanding any securities convertible into or exchangeable for its Equity
Interests or outstanding any right to subscribe for or to purchase, or any
options or warrants for the purchase of, or any agreement providing for the
issuance (contingent or otherwise) of or any calls, commitments or claims of any
character relating to, its Equity Interests or any stock appreciation or similar
rights.

6.16       Compliance with Statutes, etc.  The Borrower and its Subsidiaries are
in compliance with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all governmental bodies, domestic or
foreign, in respect of the conduct of its business and the ownership of its
property, except such noncompliance as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

6.17       Investment Company Act.  Neither the Borrower nor any of the
Subsidiary Guarantors is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

6.18       Pollution and Other Regulations.  (a)  Each of the Borrower and its
Subsidiaries is in compliance with all applicable Environmental Laws including
those governing its business, Fleet Vessels, and any other facility or vessel
owned, leased, operated or occupied by the Borrower or any of its Subsidiaries,
except for such failures to comply as could not reasonably be expected to have a
Material Adverse Effect, and neither the Borrower nor any of its Subsidiaries is
liable for any material penalties, fines or forfeitures for failure to comply
with any of the foregoing.

(b)         All licenses, permits, registrations or approvals required for the
business of the Borrower and each of its Subsidiaries, as conducted as of the
Closing Date, Fleet Vessels, Real Property, and any other facility or vessel
owned, operated or occupied by the Borrower or any of its Subsidiaries under any
Environmental Law have been secured and the Borrower and each of its
Subsidiaries is in substantial compliance therewith, except for such failures to
secure or comply as could not reasonably be expected to have a Material Adverse
Effect.

(c)         Neither the Borrower nor any of its Subsidiaries is, to its
knowledge, in any respect in noncompliance with, breach of or default under any
applicable writ, order, judgment, injunction, or decree to which the Borrower or
such Subsidiary is a party or which would affect the ability of the Borrower or
such Subsidiary to operate any Fleet Vessel, Real Property or other facility or
vessel and no event has occurred and is continuing which, with the passage of
time or the giving of notice or both, would constitute noncompliance, breach of
or default thereunder, except in each such case, such noncompliance, breaches or
defaults as could not reasonably be expected to, individually or in the
aggregate, have a Material Adverse Effect.





-58-

--------------------------------------------------------------------------------

 

 

(d)       There are no Environmental Claims pending or, to the knowledge of the
Borrower, threatened against the Borrower or any of its Subsidiaries which,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

(e)       There are no facts, circumstances, conditions or occurrences on or
relating to the past or present business of the Borrower and each of its
Subsidiaries, any Fleet Vessel, Real Property or other facility or vessel
currently or formerly owned, operated or occupied by the Borrower or any of its
Subsidiaries that is reasonably likely (i) to form the basis of an Environmental
Claim against the Borrower or any of its Subsidiaries, including relating to any
Collateral Vessel, Real Property or other facility or vessel owned by the
Borrower or any its Subsidiaries or (ii) to cause such Fleet Vessel, Real
Property or other facility or vessel to be subject to any restrictions on its
ownership, occupancy, use or transferability under any Environmental Law, except
in each such case, such Environmental Claims or restrictions that individually
or in the aggregate could not reasonably be expected to have a Material Adverse
Effect.

(f)        Hazardous Materials have not at any time prior to the Closing Date,
been (i) generated, used, treated or stored on, or transported to or from, any
Fleet Vessel, Real Property or other facility or vessel at any time owned,
operated or occupied by the Borrower or any of the Subsidiary Guarantors or (ii)
Released on or from any such Fleet Vessel, Real Property or other facility or
vessel, except in each case for clauses (i) and (ii) above where such occurrence
or event, either individually or in the aggregate, is reasonably likely to have
a Material Adverse Effect.

6.19     Labor Relations.  Neither the Borrower nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect and there is (i) no unfair labor practice complaint
pending against the Borrower or any of the its Subsidiaries, to the Borrower’s
knowledge, threatened against any of them before the National Labor Relations
Board, and no material grievance or arbitration proceeding arising out of or
under any collective bargaining agreement is so pending against the Borrower or
any of its Subsidiaries or, to the Borrower’s knowledge, threatened against any
of them, (ii) no strike, labor dispute, slowdown or stoppage pending against the
Borrower or any of such  Subsidiaries or, to the Borrower’s knowledge,
threatened against the Borrower or any of such  Subsidiaries and (iii) no union
representation proceeding pending with respect to the employees of the Borrower
or any of such  Subsidiaries, except (with respect to the matters specified in
clauses (i), (ii) and (iii) above) as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

6.20     Patents, Licenses, Franchises and Formulas.  Each of the Borrower and
each of its Subsidiaries owns, or has the right to use, all material patents,
trademarks, permits, service marks, trade names, copyrights, licenses,
franchises and formulas, and has obtained assignments of all leases and other
rights of whatever nature, necessary for the present conduct of its business,
without any known conflict with the rights of others, except for such failures
and conflicts which could not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

6.21     Financial Indebtedness.  Schedule VIII sets forth a true and complete
list of all Financial Indebtedness of the Borrower and its Subsidiaries as of
the Closing Date (other than Financial Indebtedness under the Other Credit
Agreements) and which is to remain outstanding after the Closing Date, in each
case showing the aggregate principal amount thereof and the name of the borrower
thereunder and any other entity which directly or indirectly guarantees such
debt.

6.22     Insurance.  Schedule IV-B hereto sets forth a true and complete listing
of all insurance maintained by each Obligor with, as of the Closing Date, the
amounts insured (and any deductibles) set forth therein.





-59-

--------------------------------------------------------------------------------

 

 

6.23     Concerning the Collateral Vessels.  The name, registered owner (which
shall be a Subsidiary Guarantor), official number, jurisdiction of registration
and flag (which shall be an Acceptable Flag Jurisdiction), vessel type,
deadweight tonnage, builder’s hull number, delivery date and Appraised Value as
of the Closing Date of each Collateral Vessel shall be set forth on Schedule VI
hereto.  Each Collateral Vessel owned or to be owned by a Subsidiary Guarantor
or the Borrower will be operated in material compliance with all applicable law,
rules and regulations.

6.24     Citizenship.  The Borrower and each other Obligor which owns or
operates, or will own or operate, one or more Collateral Vessels is qualified to
own and operate such Collateral Vessel under the laws of the Republic of the
Marshall Islands, the Republic of Liberia or Hong Kong, as applicable, or such
other jurisdiction in which any such Collateral Vessel is permitted, or will be
permitted, to be flagged in accordance with the terms of the respective
Collateral Vessel Mortgages.

6.25     Vessel Classification; Flag.  Each Collateral Vessel is (i) classified
in the highest class available for vessels of its age and type by an Acceptable
Classification Society, free of any conditions or recommendations, other than as
permitted, or as will be permitted, under the Collateral Vessel Mortgages and
(ii) flagged in an Acceptable Flag Jurisdiction.

6.26     Money Laundering and Sanctions Laws.

(a)       To the extent applicable, each of the Borrower and its Subsidiaries is
in compliance, in all material respects, with (i) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, (ii) all
United States laws relating to terrorism or money laundering including the
Executive Order, (iii) the PATRIOT Act and (iv) any analogous European Union or
other applicable law, rule or regulation. 

(b)       None of the Borrower and its Subsidiaries nor, after making due
inquiry, any Affiliate of any of the Borrower and its Subsidiaries, is, or will
be after consummation of the Transaction and application of the proceeds of the
Loan, a Restricted Party.

(c)       The Borrower and its Subsidiaries do not, in violation of Sanctions
Law, deal in, or otherwise engage in any transaction relating to, any property
or interests in property blocked pursuant to Sanction Law or engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Sanctions Law.

(d)       Each of the Borrower and its Subsidiaries and their respective
directors, officers, employees or, to the knowledge of the Borrower and its
Subsidiaries after making due inquiry, Affiliates, agents or representatives has
been for the past five years and is in compliance with Sanctions Laws and
applicable Anti-Corruption Laws and anti-money laundering laws or regulations in
any applicable jurisdiction.

(e)       None of the Borrower nor its Subsidiaries, nor their respective
directors, officers, employees, or, to the knowledge of the Borrower and its
Subsidiaries after making due inquiry, agents or representatives (i) is a
Restricted Party, or is involved in any transaction through which it is likely
to become a Restricted Party; or (ii) is subject to or involved in any inquiry,
claim, action, suit, proceeding or investigation against it with respect to
Sanctions Laws by any Sanctions Authority.

(f)        Each of the Borrower and its Subsidiaries has implemented and
maintains in effect policies and procedures with respect Anti-Corruption Laws,
Sanctions Laws and anti-money laundering laws, which policies and procedures are
designed to promote compliance with Sanctions





-60-

--------------------------------------------------------------------------------

 

 

Laws, Anti-Corruption Laws and anti-money laundering laws by it, its
Subsidiaries and their respective directors, officers, employees and agents and
such parties are required to comply therewith.

6.27       No Immunity.  The Borrower does not, nor does any other Obligor or
any of their respective properties, have any right of immunity on the grounds of
sovereignty or otherwise from the jurisdiction of any court or from setoff or
any legal process (whether through service or notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) under the laws
of any jurisdiction. The execution and delivery of the Credit Documents by the
Obligors and the performance by them of their respective obligations thereunder
constitute commercial transactions.

6.28       Fees and Enforcement.  No fees or Taxes, including, without
limitation, stamp, transaction, registration or similar Taxes, are required to
be paid to ensure the legality, validity, or enforceability of this Agreement or
any of the other Credit Documents other than recording taxes which have been, or
will be, paid as and to the extent due.  Under the laws of the each applicable
Acceptable Flag Jurisdiction, the choice of the laws of the State of New York as
set forth in the Credit Documents which are stated to be governed by the laws of
the State of New York is a valid choice of law, and the irrevocable submission
by each Obligor to jurisdiction and consent to service of process and, where
necessary, appointment by such Obligor of an agent for service of process, in
each case as set forth in such Credit Documents, is legal, valid, binding and
effective.

6.29       Form of Documentation.  Each of the Credit Documents is in proper
legal form under the laws of the applicable Acceptable Flag Jurisdiction for the
enforcement thereof under such laws, subject only to such matters which may
affect enforceability arising under the law of the State of New York.  To ensure
the legality, validity, enforceability or admissibility in evidence of each such
Credit Document in the applicable Acceptable Flag Jurisdiction, it is not
necessary that any Credit Document or any other document be filed or recorded
with any court or other authority in the applicable Acceptable Flag
Jurisdiction, or notarized or executed under seal, or physically executed in any
such jurisdiction, except as have been made, or will be made, on or prior to the
Borrowing Date.

6.30       No Material Adverse Effect.  Since December 31, 2015, nothing has
occurred that has had or could reasonably be expected to have a Material Adverse
Effect.

6.31       Pari Passu or Priority Status.  The claims of the Administrative
Agent, the Security Agent and the Lenders against the Borrower and the other
Obligors under this Agreement or the other Credit Documents will rank at least
pari passu with the claims of all unsecured creditors of the Borrower or any
other Obligor, as the case may be (other than claims of such creditors to the
extent that they are statutorily preferred), and senior in priority to the
claims of any creditor of the Borrower or any other Obligor.

6.32       Solvency; Winding-up, etc..  (a)  On and as of the Closing Date and
the Borrowing Date and after giving effect to the Transaction and to all
Financial Indebtedness (including the Loan) being incurred or assumed and Liens
created by the Obligors in connection therewith (i) the sum of the assets
(including its right of contribution and subrogation it may have with respect to
any other Person), at a fair valuation, of each Obligor on a stand-alone basis
and of the Borrower and its Subsidiaries taken as a whole will exceed their
respective debts, (ii) each Obligor on a stand-alone basis and the Borrower and
its Subsidiaries taken as a whole have not incurred and do not intend to incur,
and do not believe that they will incur, debts beyond their respective ability
to pay such debts as such debts mature and (iii) each Obligor on a stand-alone
basis and the Borrower and its Subsidiaries taken as a whole do not have
unreasonably small working capital with which to continue their respective
businesses.  For purposes of this Section 6.32(a), “debt” shall mean any
liability on a claim, and “claim” shall mean (x) right to payment, whether or
not such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured,
or unsecured or (y) right





-61-

--------------------------------------------------------------------------------

 

 

to an equitable remedy for breach of performance if such breach gives rise to a
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured.  The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

(b)       Neither the Borrower nor any other Obligor has taken any corporate
action nor have any other steps been taken or legal proceedings been started or
(to its knowledge and belief) threatened against any of them for the winding-up,
dissolution or for the appointment of a liquidator, administrator, receiver,
administrative receiver, trustee or similar officer of any of them or any or all
of their assets or revenues nor have any of them sought any other relief under
any applicable insolvency or bankruptcy law.

6.33     Completeness of Documentation.  The copies of the Technical Management
Agreements delivered to the Administrative Agent are true and complete copies of
each such document constituting valid and binding obligations of the parties
thereto enforceable in accordance with their respective terms and no action has
been taken, to the best knowledge of the Borrower, by the parties thereto which
would in any way render such document inoperative or unenforceable.

SECTION 7       Affirmative Covenants.  The Borrower hereby covenants and agrees
that on and after the Closing Date and until the Loan and Notes (in each case
together with interest thereon), Fees and all other Credit Document Obligations
(other than indemnities described in Section 11.01(b) which are not then due and
payable) incurred hereunder and thereunder, are paid in full:

7.01     Information Covenants.   The Borrower will furnish to the
Administrative Agent, with sufficient copies for each of the Lenders:

(a)       Quarterly Financial Statements.  Commencing with the fiscal quarter
ending March 31, 2017, within 45 days (or, if applicable, such shorter period as
the Securities and Exchange Commission shall specify for the filing of quarterly
reports on Form 10-Q if the Borrower is required to file such a quarterly
report) after the end of each of the first three fiscal quarters of each fiscal
year, (i) a consolidated balance sheet and related statements of operations and
cash flows showing the financial position of the Borrower and its Subsidiaries
as of the close of such fiscal quarter and the consolidated results of its
operations during such fiscal quarter and the then-elapsed portion of the fiscal
year and setting forth in comparative form the corresponding figures for the
corresponding periods of the prior fiscal year, all of which shall be in
reasonable detail and which consolidated balance sheet and related statements of
operations and cash flows shall be certified by an Authorized Officer of the
Borrower as fairly presenting, in all material respects, the financial position
and results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP (subject to normal year-end audit adjustments and
the absence of footnotes) and (ii) management’s discussion and analysis of the
important operational and financial developments during such fiscal quarters.

(b)       Annual Financial Statements.  Within 90 days (or, if applicable, such
shorter period as the Securities and Exchange Commission shall specify for the
filing of annual reports on Form 10-K if the Borrower is required to file such
an annual report) after the end of each fiscal year, (i) a consolidated balance
sheet and related statements of operations, cash flows and owners’ equity
showing the financial position of the Borrower and its Subsidiaries as of the
close of such fiscal year and the consolidated results of its operations during
such fiscal year and setting forth in comparative form the corresponding figures
for the prior fiscal year, which consolidated balance sheet and related
statements of operations, cash flows and owners’ equity shall be audited by
independent public accountants of recognized national standing and accompanied
by an opinion of such accountants (which shall not be qualified in any material
respect) to the effect that such consolidated financial statements fairly
present, in





-62-

--------------------------------------------------------------------------------

 

 

all material respects, the financial position and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
and (ii) management’s discussion and analysis of the important operational and
financial developments during such fiscal year.

(c)       Projections, etc.  As soon as available but not more than 45 days
after the end of each calendar year, and at any other time within 15 days of the
written request of a Lender, cash flow projections (including a balance sheet
and statement of profit and loss and cash flow) of the Borrower and its
Subsidiaries in reasonable detail for the calendar year in which such cash flow
projections are actually delivered.

(d)       Appraisal Reports.  At the time of delivery of the certificates
provided for in Section 7.01(e)(ii), and at any other time within 14 days of the
written request of the Administrative Agent, Appraisals for each Collateral
Vessel dated no more than 15 days prior to the delivery thereof in form and
substance reasonably acceptable to the Administrative Agent and from two
Approved Appraisers (or, subject to the requirements set forth in the definition
of Appraised Value, three Approved Appraisers) stating the then current
Appraised Value of each Collateral Vessel.  All such Appraisals shall be
conducted by, and made at the expense of, the Borrower (it being understood that
the Administrative Agent may and, at the request of the Required Lenders, shall,
upon notice to the Borrower, obtain such Appraisals and that the cost of all
such Appraisals will be for the account of the Borrower); provided that, unless
an Event of Default shall then be continuing, in no event shall the Borrower be
required to pay for more than four Appraisals in excess of the quarterly
Appraisals obtained pursuant to this Section 7.01(d) in any single fiscal year
of the Borrower, with the cost of any such reports in excess thereof to be paid
by the Lenders on a pro rata basis.

(e)       Officer’s Compliance Certificates. 

(i)       At the time of the delivery of the financial statements provided for
in Sections 7.01(a) and (b), a certificate of an Authorized Officer of the
Borrower  substantially in the form of Exhibit J-1 to the effect that no Default
or Event of Default has occurred and is continuing or, if any Default or Event
of Default has occurred and is continuing, specifying the nature and extent
thereof (in reasonable detail), which certificate shall (x) set forth the
calculations required to establish whether the Borrower is in compliance with
the Financial Covenants at the end of the relevant fiscal quarter or year, as
the case may be, (y) setting forth the amount of Excess Cash Flow for such
fiscal quarter (commencing with the financial statements delivered in respect of
the first full fiscal quarter ending after the Closing Date) and the applicable
amount of the mandatory prepayment to be made on the relevant Excess Cash Flow
Payment Date, in each case, together with the calculation thereof in reasonable
detail, and (z) certify that there have been no changes to any of the
representations or warranties set forth in each of the Security Documents since
the Borrowing Date or, if later, since the date of the most recent certificate
delivered pursuant to this Section 7.01(e), or if there have been any such
changes, a list in reasonable detail of such changes and whether the Borrower
and the other Obligors have otherwise taken all actions required to be taken by
them pursuant to such Security Documents or any one of them.

(ii)     Not later than 15 days after the end of each fiscal quarter, a
certificate of an Authorized Officer of the Borrower substantially in the form
of Exhibit J-2 to the effect that no Default or Event of Default has occurred
and is continuing or, if any Default or Event of Default has occurred and is
continuing, specifying the nature and extent thereof (in reasonable detail),
which certificate shall set forth the calculations required to establish whether
the Borrower is in compliance with the Financial Covenant set forth in Section
8.07(d).

(iii)     At the time of a Collateral Disposition in respect of any Collateral
Vessel, a certificate of an Authorized Officer of the Borrower which certificate
shall (x) certify on behalf of the





-63-

--------------------------------------------------------------------------------

 

 

Borrower the last Appraisals received pursuant to Section 7.01(d) determining
the Aggregate Appraised Value of all Collateral Vessels, after giving effect to
such disposition(s) and/or showing the individual Appraised Value of all
Collateral Vessels owned by the Subsidiary Guarantors which have not been sold,
transferred, lost or otherwise disposed of at such time, and (y) set forth the
calculations required to establish whether the Borrower is in compliance with
the provisions of Section 8.07(d) after giving effect to such disposition.

(f)       Notice of Default, Material Litigation, Event of Loss or Major
Casualty.  Promptly, and in any event within three (3) Business Days after the
Borrower obtains actual knowledge thereof, notice of (i) the occurrence of any
event which constitutes a Default or Event of Default which notice shall specify
the nature thereof, the period of existence thereof and what action the Borrower
proposes to take with respect thereto, (ii) any material litigation or
governmental investigation or proceeding pending or threatened against the
Borrower or any of its Subsidiaries, (iii) any Event of Loss in respect of any
Collateral Vessel, (iv) any Major Casualty in respect of any Collateral Vessel
and (v) any material default under any charter relating to a Collateral Vessel.

(g)       Other Reports and Filings.  Promptly, (i) copies of all financial
information, proxy materials and other information and reports, if any, which
the Borrower or any of its Subsidiaries has filed with the Securities and
Exchange Commission (or any successor thereto) provided that publicly filing
such documents with the Securities and Exchange Commission in any event will
satisfy the requirements of this clause (g)(i) and shall be deemed furnished and
delivered on the date such information (x) has been posted on the SEC website
accessible through http://www.sec.gov/edgar/searchedgar/webusers.htm or such
successor webpage of the SEC thereto and (y) the Administrative Agent shall have
been notified thereofor (ii) copies of all financial information and other
information and reports, if any, which the Borrower or any of its Subsidiaries
has delivered to holders of its Financial Indebtedness pursuant to the terms of
the documentation governing such Financial Indebtedness (or any trustee, agent
or other representative therefor).

(h)       Environmental Matters.  Promptly upon, and in any event within five
(5) Business Days after, the Borrower obtains knowledge thereof, written notice
of any of the following environmental matters occurring after the Closing Date,
except to the extent that such environmental matters could not, individually or
in the aggregate, be reasonably expected to have a Material Adverse Effect:

(i)       any Environmental Claim pending or threatened in writing against the
Borrower or any of its Subsidiaries or any Collateral Vessel or property owned
or operated or occupied by the Borrower or any of its Subsidiaries;

(ii)     any condition or occurrence on or arising from any Collateral Vessel or
property owned or operated or occupied by the Borrower or any of its
Subsidiaries or any other location that (A) results in noncompliance by the
Borrower or such Subsidiary with any applicable Environmental Law or (B) could
reasonably be expected to form the basis of an Environmental Claim against the
Borrower or any of its Subsidiaries or relating to any such Collateral Vessel or
property;

(iii)     any condition or occurrence on any Collateral Vessel or property owned
or operated or occupied by the Borrower or any of its Subsidiaries that could
reasonably be expected to cause such Collateral Vessel or property to be subject
to any restrictions on the ownership, occupancy, use or transferability by the
Borrower or any of its Subsidiaries of such Collateral Vessel or property under
any Environmental Law; and





-64-

--------------------------------------------------------------------------------

 

 

(iv)     the conducting of any removal or remedial action in response any the
actual or alleged presence or Release of any Hazardous Material on or from any
Collateral Vessel or property owned or operated or occupied by the Borrower or
any of its Subsidiaries as required by any Environmental Law or any governmental
or other administrative agency; provided that in any event the Borrower shall
deliver to the Administrative Agent all material notices received by the
Borrower or any of its Subsidiaries from any government, governmental agency or
any Person relating to, under, or pursuant to, CERCLA or OPA or their state
equivalents.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Borrower’s or such Subsidiary; response thereto.  In addition, the Borrower will
provide the Administrative Agent with copies of all material communications with
any government, governmental agency or Person relating to any Environmental
Claim of which notice is required to be given pursuant to this Section 7.01(h),
and such detailed reports of any such Environmental Claim as may reasonably be
requested by the Administrative Agent or the Required Lenders.

(i)       Sanctions and Money Laundering Matters.  Promptly and in any event
within three (3) Business Days after any Obligor obtains actual knowledge
thereof, the relevant Obligor shall supply to the Administrative Agent (i) the
details of any inquiry, claim, action, suit, proceeding or investigation
pursuant to Sanctions Laws by any Sanctions Authority or implemented to combat
Money Laundering against it, any of its Subsidiaries, any of its Affiliates, any
of its direct or indirect owners, or any of their respective directors,
officers, employees, agents or representatives as well as information on what
steps are being taken to answer or oppose such inquiry, claim, action, suit,
proceeding or investigation, (ii) that any Obligor, any of its Subsidiaries, any
of its Affiliates, or any of its direct or indirect owners, or any of their
respective directors, officers, employees, agents or representatives has become
or is likely to become a Restricted Party and (iii) information, certificates
and any documents with respect to such Obligor reasonably required by a Lender
to ensure such Lender’s compliance with any law, official requirement or other
regulatory measure or procedure implemented to combat Money Laundering.

(j)       Material Breach; Other Credit Documents.  Promptly upon, and in any
event within five Business Days after, without duplication of any other
reporting requirements herein, receipt of any notices of default, financial
reporting and collateral reporting under the Other Credit Documents, and copies
of all effectuated additions, amendments, restatements, supplements or other
modifications in respect of the Other Credit Documents.

(k)       Management Letters.  Promptly after the Borrower’s or any Subsidiary’s
receipt thereof, a copy of any “management letter” received from its certified
public accountants and management’s response thereto.

(l)       Other Information.  From time to time, such other information with
respect to the business, condition (financial or otherwise), operations,
performance, properties or prospects of the Borrower, its Subsidiaries and any
Non-Recourse Subsidiaries as the Administrative Agent (or the Lenders through
the Administrative Agent) may reasonably request.

(m)       Non-Recourse Subsidiaries. Simultaneously with the delivery of each
set of consolidated financial statements referred to in Sections 7.01(a) and
7.01(b) above, a summary of the pro forma adjustments necessary to eliminate the
accounts of Non-Recourse Subsidiaries (if any) from such consolidated financial
statements.





-65-

--------------------------------------------------------------------------------

 

 

7.02     Books, Records and Inspections.  The Borrower will, and will cause its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries, in conformity in all material respects with generally accepted
accounting principles and all requirements of law, shall be made of all dealings
and transactions in relation to its business.  The Borrower will, and will cause
its Subsidiaries to, permit officers and designated representatives of the
Administrative Agent and the Lenders as a group to visit and inspect, during
regular business hours and under guidance of officers of the Borrower or its
Subsidiaries, any of the properties of the Borrower or any of its Subsidiaries,
and to examine the books of account of the Borrower or such Subsidiary and
discuss the affairs, finances and accounts of the Borrower or such Subsidiary
with, and be advised as to the same by, its and their officers and independent
accountants, all upon reasonable advance notice and at such reasonable times and
intervals and to such reasonable extent as the Administrative Agent or the
Required Lenders may request; provided that, unless an Event of Default exists
and is continuing at such time, the Administrative Agent and the Lenders shall
not be entitled to request more than two such visitations and/or examinations in
any fiscal year of the Borrower.

7.03    Maintenance of Property; Insurance Mortgagee Interest
Insurance.  (a)  The Borrower will, and will cause each of the Subsidiary
Guarantors to, (i) keep all material property necessary to its business in good
working order and condition (ordinary wear and tear and loss or damage by
casualty or condemnation excepted), (ii) maintain insurance with respect to
material property that is not Collateral Vessels in at least such amounts and
against at least such risks as are in accordance with normal industry practice
for similarly situated insureds, (iii) maintain the Required Insurance with
respect to the Collateral Vessels at all times and (iv) furnish to the
Administrative Agent, at the written request of the Administrative Agent, a
complete description of the material terms of insurance carried, or, at the
Borrower’s option, copies of such policies.

(b)      The Borrower will reimburse the Administrative Agent, the Security
Agent and/or the Lenders for all costs, fees and expenses incurred in relation
to Mortgagee’s Insurances.

7.04    Corporate Franchises.  The Borrower will, and will cause each of its
Subsidiaries to, do or cause to be done all things necessary to preserve and
keep in full force and effect its existence and its material rights, franchises,
licenses and patents (if any) used in its business, provided that nothing in
this Section 7.04 shall prevent (i) sales or other dispositions of assets,
consolidations or mergers by or involving the Borrower or any Subsidiary which
are permitted in accordance with Section 8.02 or (ii) the abandonment by the
Borrower or any Subsidiary of any rights, franchises, licenses and patents that
could not be reasonably expected to have a Material Adverse Effect.

7.05    Compliance with Statutes, etc.  The Borrower will, and will cause each
of its Subsidiaries and each Non-Recourse Subsidiary to:

(a)       comply with all applicable statutes, regulations and order of, and all
applicable restrictions (including all laws and regulations relating to money
laundering and corrupt practices, including the FCPA) imposed by, all
Governmental Authorities: (i) applicable to their business, except when the
failure to comply could not reasonably be expected to have a Material Adverse
Effect and (ii) applicable to each Collateral Vessel, its ownership, employment,
operation, management and registration, including the ISM Code, the ISPS Code,
all Environmental Laws, all Sanctions Laws and the laws of the relevant
Acceptable Flag Jurisdiction;

(b)     obtain, comply with and do all that is necessary to maintain in full
force and effect any permits, licenses, and approvals required by any
Environmental Law; and

(c)     without limiting paragraph (a) above, not employ any Collateral Vessel
nor allow its employment, operation or management in any manner contrary to any
applicable law or regulation





-66-

--------------------------------------------------------------------------------

 

 

including, but not limited, to the ISM Code, the ISPS Code, all Environmental
Laws and all Sanctions Laws.

7.06       Compliance with Environmental Laws.  (a) The Borrower will, and will
cause each of its Subsidiaries to, comply in all material respects with all
Environmental Laws applicable to the business of the Borrower and each of its
Subsidiaries, the ownership or use of any Collateral Vessel, Real Property or
other property, facility or vessel now or hereafter owned, operated or occupied
by the Borrower or any of its Subsidiaries, pay or cause to be paid within a
reasonable time period all costs and expenses incurred in connection with such
compliance (except to the extent being contested in good faith), and keep or
cause to be kept all such Collateral Vessel, Real Property, or other property,
facility or vessel free and clear of any Liens imposed pursuant to such
Environmental Laws.  Neither the Borrower nor any of its Subsidiaries will
generate, use, treat, store, Release or dispose of, or permit the generation,
use, treatment, storage, Release or disposal of, Hazardous Materials on or from
any Collateral Vessel, Real Property or other property, facility or vessel now
or hereafter owned, operated or occupied by the Borrower or any of its
Subsidiaries, or transport or permit the transportation of Hazardous Materials
to or from any ports or property, except in each case in material compliance
with all applicable Environmental Laws and as reasonably required in connection
with the operation, use and maintenance of any such property or otherwise in
connection with their businesses. The Borrower will, and will cause each of its
Subsidiaries to, maintain insurance on the Collateral Vessels and any other
Fleet Vessel in at least such amounts as are in accordance with normal industry
practice for similarly situated insureds, against losses from oil spills and
other environmental pollution.

7.07      ERISA.  (a)  As soon as reasonably possible and, in any event, within
10 days after the Borrower knows or has reason to know of the occurrence of any
of the following that could reasonably be expected to result in a Material
Adverse Effect, the Borrower will deliver to the Administrative Agent a
certificate of an Authorized Officer of the Borrower setting forth the details
as to such occurrence and the action, if any, that the Borrower, such Subsidiary
or such ERISA Affiliate is required or proposes to take:

(i)        that a Reportable Event has occurred (except to the extent that the
Borrower has previously delivered to the Administrative Agent a certificate
concerning such event pursuant to the next clause hereof); or

(ii)       that a contributing sponsor (as defined in Section 4001(a)(13) of
ERISA) of a Plan subject to Title IV of ERISA is subject to the advance
reporting requirement of PBGC Regulation Section 4043.61 (which is not waived),
and an event described in subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC
Regulation Section 4043 is reasonably expected to occur with respect to such
Plan within the following 30 days; or

(iii)      that a Plan (other than a Multiemployer Plan) has failed to satisfy
the minimum funding standard of Section 412 of the Code or Section 302 of ERISA,
or an application has been made for a waiver or modification of the minimum
funding standard (including any required installment payments) or an extension
of any amortization period under Section 412 of the Code or Section 303 of ERISA
with respect to a Plan (other than a Multiemployer Plan); or

(iv)      that any contribution required to be made by the Borrower or any of
its Subsidiaries or any ERISA Affiliate with respect to a Plan subject to Title
IV of ERISA or by the Borrower or any of its Subsidiaries with respect to a
Foreign Pension Plan has not been timely made; or

(v)       that a Plan has been terminated, reorganized, partitioned or declared
insolvent under Title IV of ERISA; or





-67-

--------------------------------------------------------------------------------

 

 

(vi)      that Borrower or any of its Subsidiaries or any ERISA Affiliate has
received written notice from the PBGC or a plan administrator (in the case of a
Multiemployer Plan) indicating that proceedings have been instituted by the PBGC
to terminate or appoint a trustee to administer a Plan which is subject to Title
IV of ERISA; or

(vii)     that the Borrower or any of its Subsidiaries or any ERISA Affiliate
has any liability (including any indirect, contingent, or secondary liability)
to or on account of the termination of or withdrawal from a Plan under Section
4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or with respect to a Plan
under Section 4975 of the Code.

(b)        The Borrower and each of its applicable Subsidiaries shall ensure
that all Foreign Pension Plans administered by it, and shall monitor that all
other Foreign Pension Plans into which it makes payments, obtain or retain (as
applicable) registered status under and as required by applicable law and are
administered in a timely manner in all respects in compliance with all
applicable laws except where the failure to do any of the foregoing could not be
reasonably likely to result in a Material Adverse Effect.

7.08      End of Fiscal Years; Fiscal Quarters.  The Borrower will cause (i)
each of its and its Subsidiaries’ fiscal years to end on December 31 and (ii)
each of its and its Subsidiaries’ fiscal quarters to end on March 31, June 30,
September 30 and December 31 of each year or such other date as shall be agreed
to by the Administrative Agent (such consent not to be unreasonably withheld).

7.09      Performance of Obligations.  The Borrower will, and will cause each of
its Subsidiaries to, perform all of its obligations under the terms of each
mortgage, indenture, security agreement and other debt instrument (including,
without limitation, the Credit Documents and the Other Credit Documents) by
which it is bound, except such non-performances as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

7.10      Payment of Taxes.  The Borrower will, and will cause each of its
Subsidiaries to, pay and discharge, all material Taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, prior to the date on which penalties attach
thereto, and all lawful claims for sums that have become due and payable which,
if unpaid, might become a Lien not otherwise permitted under Section 8.01,
provided that neither the Borrower nor any of its Subsidiaries shall be required
to pay any such Tax, assessment, charge, levy or claim which is being contested
in good faith and by proper proceedings if it maintains adequate reserves with
respect thereto in accordance with GAAP.

7.11      Further Assurances.  (a)  The Borrower, and each other Obligor, agrees
that at any time and from time to time, at the expense of the Borrower or such
other Obligor, it will promptly execute and deliver all further instruments and
documents, and take all further action that may be reasonably necessary, or that
the Administrative Agent may reasonably require, to perfect and protect any Lien
granted or purported to be granted hereby or by the other Credit Documents, or
to enable the Security Agent to exercise and enforce its rights and remedies
with respect to any Collateral.  Without limiting the generality of the
foregoing, the Borrower will execute, if required, and file, or cause to be
filed, such financing or continuation statements under the UCC (or any non-U.S.
equivalent thereto), or amendments thereto, such amendments or supplements to
the Collateral Vessel Mortgages (including any amendments required to maintain
Liens granted by such Collateral Vessel Mortgages), and such other instruments
or notices, as may be reasonably necessary, or that the Administrative Agent may
reasonably require, to protect and preserve the Liens granted or purported to be
granted hereby and by the other Credit Documents.





-68-

--------------------------------------------------------------------------------

 

 

(b)        The Borrower hereby authorizes the Security Agent to file one or more
financing or continuation statements under the UCC (or any non-U.S. equivalent
thereto), and amendments thereto, relative to all or any part of the Collateral
without the signature of the Borrower or any other Obligor, where permitted by
law.  The Security Agent will promptly send the Borrower a copy of any financing
or continuation statements which it may file without the signature of the
Borrower or any other Obligor and the filing or recordation information with
respect thereto.

(c)         If at any time any Subsidiary of the Borrower owns a Collateral
Vessel or owns, directly or indirectly, an interest in any Subsidiary which owns
a Collateral Vessel and the Collateral and Guaranty Requirement with respect to
such Subsidiary has not been satisfied, the Borrower will cause the Collateral
and Guaranty Requirement with respect to such Subsidiary (and any Subsidiary
which directly or indirectly owns the Equity Interests of such Subsidiary to the
extent not an Obligor) to be satisfied with respect to each relevant Collateral
Vessel as if such Subsidiary had been an Obligor on the Borrowing Date.

(d)         At the reasonable written request of any counterparty to a Secured
Hedging Agreement entered into after the Closing Date (to the extent permitted
under this Agreement to be entered into and secured) with one or more Lenders or
any Affiliate thereof (even if, after the entry into such Secured Hedging
Agreement, the respective Lender subsequently ceases to be a Lender for any
reason), the applicable Obligor and, at the written direction of the Security
Agent, the mortgagee, shall promptly execute an amendment to each Collateral
Vessel Mortgage adding obligations under such Secured Hedging Agreement as an
additional secured obligation under each Collateral Vessel Mortgage (and
allowing such obligations to be secured on such basis as set forth in this
Agreement or in the Pledge Agreement), and cause the same to be promptly and
duly recorded, and such amendment shall be in form and substance reasonably
satisfactory to the Security Agent.

7.12      Deposit of Earnings; Minimum Liquidity Account; Side Account. (a) On
and after the Borrowing Date, each Obligor will cause the Earnings derived from
each of the respective Collateral Vessels, to the extent constituting Earnings
Collateral and Insurance Collateral, to be deposited by the respective account
debtor in respect of such earnings into one or more of the Earnings Accounts
maintained for such Obligor or the Borrower from time to time (it being
understood that, absent an Event of Default, the Borrower and its Subsidiaries
shall have full access to the funds within such Earnings Account).  Without
limiting any Obligor’s obligations in respect of this Section 7.12, each Obligor
agrees that, in the event it receives any earnings constituting Earnings
Collateral and Insurance Collateral, or any such earnings are deposited other
than in one of the Earnings Accounts, it shall promptly deposit all such
proceeds into one of the Earnings Accounts maintained for such Obligor or the
Borrower from time to time.  No Obligor will enter into any agreement or
arrangement for the sharing of any Earnings Collateral and Insurance Collateral
(other than with respect to pooling arrangements in the ordinary course of
business).

(b)        The Borrower shall cause an amount equal to the Pledged Liquidity
Amount to be on deposit in the Minimum Liquidity Account at all times on and
after the Borrowing Date.

(c)        The Borrower shall cause an amount equal to the Side Percentage
Amount to be on deposit in the Side Account at all times on and after the
Borrowing Date.  To the extent the amount on deposit in the Side Account exceeds
the Side Percentage Amount, the amount of such excess shall be released by ABN
(which release may be upon request from the Security Agent (at the request of
the Required Lenders) or the Borrower) to the Minimum Liquidity Account without
notice to or consent of any other Secured Creditor or any Agent. The Borrower
may not use the proceeds on deposit in the Side Account for any other purpose. 





-69-

--------------------------------------------------------------------------------

 

 

7.13      Ownership of Subsidiaries and Collateral Vessels.  (a)  The Borrower
will directly (or indirectly through a Wholly-Owned Subsidiary of the Borrower),
own 100% of the Equity Interests in each Subsidiary Guarantor.

(b)        The Borrower shall cause each Subsidiary Guarantor, to at all times,
be directly wholly-owned by one or more Obligors.

(c)        The Borrower will cause each Collateral Vessel to be owned at all
times by a single Subsidiary Guarantor that owns no other Collateral Vessels.

7.14      Citizenship; Flag of Collateral Vessel; Collateral Vessel
Classifications; Operation of Collateral Vessels.  (a)  The Borrower shall, and
shall cause each Subsidiary Guarantor that owns a Collateral Vessel to, cause
each Collateral Vessel to be registered in an Acceptable Flag Jurisdiction. The
Borrower will, and will cause each Subsidiary Guarantor which owns or operates a
Collateral Vessel to, be qualified to own and operate such Collateral Vessel
under the laws of the applicable Acceptable Flag Jurisdiction, in each case in
accordance with the terms of the related Collateral Vessel
Mortgage.  Notwithstanding the foregoing, any Obligor may transfer a Collateral
Vessel to another Acceptable Flag Jurisdiction pursuant to the requirements set
forth in the definition of “Flag Jurisdiction Transfer”.

(b)        The Borrower will and will cause each Subsidiary Guarantor which owns
a Collateral Vessel to (i) comply with and satisfy in all material respects all
applicable Legal Requirements of the jurisdiction of such Collateral Vessel’s
home port, now or hereafter from time to time in effect, in order that such
Collateral Vessel shall continue to be registered pursuant to the laws of the
jurisdiction of its home port with such endorsements as shall qualify such
Collateral Vessel for participation in the trades and services to which it may
be dedicated from time to time or (ii) not do or allow to be done anything
whereby such registration is or could reasonably be expected to be forfeited.

(c)         Other than as a result of damage or casualty, the Borrower will and
will cause each Subsidiary Guarantor which owns a Collateral Vessel to keep such
Collateral Vessel in a good and sufficient state of repair consistent with the
ship-ownership and management practice employed by first class owners of vessels
of similar size and type and so as to ensure that each Collateral Vessel is
classified in the highest class available for vessels of its age and type with
an Acceptable Classification Society, free of any overdue conditions or overdue
recommendations affecting the class of such Collateral Vessel, provided that if
the classification of any of the Collateral Vessels shall be subject to any such
overdue recommendations, the Borrower will and will cause each Subsidiary
Guarantor which owns such Collateral Vessel to provide a written report to the
Administrative Agent describing the overdue recommendations and assessing the
steps required to be taken to prevent such overdue recommendations from
affecting such Collateral Vessel’s classification.

(d)        The Borrower will and will cause each Subsidiary Guarantor which owns
a Collateral Vessel to (i) make or cause to be made all repairs to or
replacement of any damaged, worn or lost parts or equipment such that the value
of such Collateral Vessel will not be materially impaired and (ii) except as
otherwise contemplated by this Agreement, not remove any material part of, or
item of, equipment owned by the Obligors installed on such Collateral Vessel
except in the ordinary course of the operation and maintenance of such
Collateral Vessel unless (x) the part or item so removed is forthwith replaced
by a suitable part or item which is in the same condition as or better condition
than the part or item removed, is free from any Lien (other than Permitted
Liens) in favor of any Person other than the Security Agent and becomes, upon
installation on such Collateral Vessel, the property of the Obligors and subject
to the security constituted by the Collateral Vessel Mortgage or the Pledge
Agreement or (y) the removal will not materially diminish the value of such
Collateral Vessel.





-70-

--------------------------------------------------------------------------------

 

 

(e)       The Borrower will and will cause each Subsidiary Guarantor which owns
a Collateral Vessel to submit such Collateral Vessel to such periodic or other
surveys as may be required for classification purposes and, upon the written
request of the Security Agent, supply to the Security Agent copies of all survey
reports and classification certificates issued in respect thereof.

(f)       The Borrower will and will cause each Subsidiary Guarantor which owns
a Collateral Vessel to promptly pay and discharge all tolls, dues, taxes,
assessments, governmental charges, fines, penalties, debts, damages and
liabilities whatsoever which have given or may give rise to maritime or
possessory Liens (other than Permitted Liens) on, or claims enforceable against,
such Collateral Vessel other than any of the foregoing being contested in good
faith and diligently by appropriate proceedings, and, in the event of arrest of
any Collateral Vessel pursuant to legal process, or in the event of its
detention in exercise or purported exercise of any such Lien or claim as
aforesaid, procure, if possible, the release of such Collateral Vessel from such
arrest or detention forthwith upon receiving notice thereof by providing bail or
otherwise as the circumstances may require.

(g)       The Borrower will and will cause each Subsidiary Guarantor which owns
a Collateral Vessel to maintain, or cause to be maintained by the charterer or
lessee of any Collateral Vessel, a valid Certificate of Financial Responsibility
(Oil Pollution) issued by the United States Coast Guard pursuant to the Federal
Water Pollution Control Act to the extent that such certificate may be required
by applicable Legal Requirements for any Collateral Vessel and such other
similar certificates as may be required in the course of the operations of any
Collateral Vessel pursuant to the International Convention on Civil Liability
for Oil Pollution Damage of 1969, or other applicable Legal Requirements.

(h)       The Borrower will and will cause each Subsidiary Guarantor which owns
a Collateral Vessel to cause such Collateral Vessels to be managed by its
Technical Manager and a Commercial Manager; provided that nothing herein shall
prohibit the Collateral Vessels from being entered into pooling arrangements
with Pool Managers.

(i)       The Borrower will and will cause each Subsidiary Guarantor which owns
a Collateral Vessel to cause each Collateral Vessel to be used only for civil
merchant trading.

7.15     Use of Proceeds.  (a) The Borrower will use the proceeds of the Loan
only as provided in Section 6.10.

(b)       The Borrower shall not (and shall procure that none of its
Subsidiaries will) (i) in violation of any applicable Sanctions Laws or in any
manner that would cause any Lender Creditor to be in violation of any applicable
Sanctions Laws, repay or prepay the Loan under this Agreement or any part
thereof from funds or assets that constitute property of, or that are
beneficially owned directly or indirectly by, any Restricted Party, or from
funds or assets obtained or derived from transactions with or relating to any
Sanctioned Country or (ii) fund all or any part of any payment under this
Agreement out of proceeds derived from transactions in violation of any
applicable Sanctions Laws or in any manner that would cause any Lender Creditor
to be in violation of any applicable Sanctions Laws.

7.16       Charter Contracts.  In connection with any time charters having a
stated term in excess of 24 months the applicable Obligor shall (i) at its own
cost and expense, promptly and duly execute and deliver to the Security Agent an
Assignment of Charter in respect of such charter contract and (ii) will notify
the charterer under such charter of such Assignment of Charter and use its
commercially reasonable efforts to cause such charterer to execute and deliver
to the Security Agent a consent to such Assignment of Charter in form and
substance satisfactory to the Administrative Agent.

7.17       Technical Management Agreements.  On and after the Borrowing Date,
the Borrower will cause each Technical Manager’s rights to payment under its
respective Technical





-71-

--------------------------------------------------------------------------------

 

 

Management Agreement and any liens created in favor of the Technical Manager
thereunder to be subordinated to those of the Lenders pursuant to a duly
executed manager’s undertaking in a form consistent with market practice in ship
finance transactions delivered by each Technical Manager (it being understood
that the Borrower will use commercially reasonable efforts after the Borrowing
Date to obtain such manager’s undertakings from any Technical Manager which is
not an Affiliate of the Borrower) in favor of the Security Agent in a form and
substance reasonably acceptable to the Security Agent.

7.18    Separate Existence.  (a) The Borrower will, and will cause each of its
Subsidiaries to:

(i)       maintain its books, financial records and accounts, including checking
and other bank accounts, and custodian and other securities safekeeping
accounts, separate and distinct from those of the other Subsidiaries;

(ii)      maintain its books, financial records and accounts (including
inter-entity transaction accounts) in a manner so that it will not be difficult
or costly to segregate, ascertain or otherwise identify its assets and
liabilities separate and distinct from the assets and liabilities of the other
Subsidiaries;

(iii)     not commingle any of its assets, funds or liabilities with the assets,
funds or liabilities of the other Subsidiaries provided nothing herein shall
prohibit transactions permitted by Section 8.05;

(iv)     observe all requisite organizational procedures and formalities,
including the holding of meetings of the boards of directors as required by its
Organizational Documents, the recordation and maintenance of minutes of such
meetings, and the recordation of and maintenance of resolutions adopted at such
meetings; and

(v)      except as permitted by Section 8.02, not be consensually merged or
consolidated with the other Subsidiaries (other than for financial reporting
purposes).

(b)      The Borrower and its Subsidiaries shall ensure that:

(i)       all transactions, agreements and dealings between the Borrower and the
Subsidiaries (including, in each case, transactions, agreements and dealings
pursuant to which the assets or property of one is used or to be used by the
other), will reflect the separate identity and legal existence of each such
Person;

(ii)      transactions between any of the Borrower and the Subsidiaries, on the
one hand, and any third parties, on the other hand, will be conducted in the
name of the Borrower or such Subsidiary, as applicable, as an entity separate
and distinct from the Borrower or such Subsidiary, as applicable; and

(iii)     no Subsidiary will refer to the Borrower as a department or division
of such Subsidiary and will not otherwise refer to the Borrower in a manner
inconsistent with its status as a separate and distinct legal entity.

7.19    Sanctions.  (a)  The Borrower and its Subsidiaries shall ensure that
none of it, nor any of its directors, officers or employees, and shall use its
best efforts to ensure that none of its agents or representatives or any other
person acting on any of their behalf is or will become a Restricted Party.

(b)        The Borrower and its Subsidiaries shall:





-72-

--------------------------------------------------------------------------------

 

 

(i)          ensure that any Collateral Vessel owned and controlled by it shall
not be used by or for the benefit of any Restricted Party in violation of
Sanctions Law;

(ii)         ensure that such Collateral Vessel shall not be used in trading in
violation of Sanctions Laws;

(iii)        ensure that such Collateral Vessel shall not be used in trading in
any manner which would trigger the operation of any sanctions limitation or
exclusion clause (or similar) in the Insurance Collateral relating to such
Collateral Vessel,

(iv)     use commercially reasonable efforts to ensure that each charterparty in
respect of such Collateral Vessel entered into after the Closing Date shall
contain, for the benefit of the relevant Obligor, language which gives effect to
the provisions of this Section 7.19 and which permits refusal of employment or
voyage orders in compliance therewith would result in a violation of Sanctions
Law.

7.20       Maintenance of Listing.  The Borrower shall maintain its listing on
the New York Stock Exchange or such other reputable international stock exchange
approved by the Administrative Agent (acting on the instructions of the Required
Lenders) in writing, such approval not to be unreasonably withheld or delayed.

7.21       Sale of Designated Vessels.  The Borrower shall sell for cash and to
a third-party in an arm’s length transaction for fair market value each of the
vessels listed in Schedule IX hereto by no later than March 31, 2017 (as such
date may be extended (i) with the consent of the Administrative Agent up to June
30, 2017 or (ii) to such later date as the Required Lenders may reasonably
agree) and such vessels shall until the time of such sale, remain unencumbered
by any liens (other than as permitted by Section 8.01(e)).

SECTION 8       Negative Covenants.  The Borrower hereby covenants and agrees
that on and after the Closing Date (or, with respect to Sections 8.01, 8.07,
8.09, 8.13 and 8.18(a) only, the Borrowing Date) and until the Loan and Notes
(in each case together with interest thereon), Fees and all other Credit
Document Obligations (other than indemnities described in Section 11.01(b) which
are not then due and payable) incurred hereunder and thereunder, are paid in
full:

8.01       Liens.  The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to (x) any of the vessels listed in Schedule IX hereto or (y) any
Collateral, whether now owned or hereafter acquired, or sell any such Collateral
subject to an understanding or agreement, contingent or otherwise, to repurchase
such Collateral (including sales of accounts receivable with recourse to the
Borrower or any of its Subsidiaries); provided that the provisions of this
Section 8.01 shall not prevent the creation, incurrence, assumption or existence
of the following (Liens described below are herein referred to as “Permitted
Liens”):

(a)          inchoate Liens for Taxes, assessments or governmental charges or
levies not yet due and payable or Liens for Taxes, assessments or governmental
charges or levies being contested in good faith and by appropriate proceedings
for which adequate reserves have been established in accordance with GAAP;

(b)          Liens imposed by law, which were incurred in the ordinary course of
business and do not secure Financial Indebtedness for borrowed money, such as
carriers’, warehousemen’s, materialmen’s and mechanics’ liens, liens for
necessaries, salvage liens, general average liens, liens in respect of or
covered by insurance (including permitted deductibles) and other similar Liens
arising in the





-73-

--------------------------------------------------------------------------------

 

 

ordinary course of business, and (x) which do not in the aggregate materially
detract from the value of the Collateral and do not materially impair the use
thereof in the operation of the business of the Borrower or any Subsidiary or
(y) which are being contested in good faith by appropriate proceedings, which
proceedings (or orders entered in connection with such proceedings) have the
effect of preventing the forfeiture or sale of the Collateral subject to any
such Lien;

(c)       Liens created pursuant to the Security Documents;

(d)       Liens arising out of judgments, awards, decrees or attachments with
respect to which the Borrower or any of its Subsidiaries shall in good faith be
prosecuting an appeal or proceedings for review, provided that the aggregate
amount of all such judgments, awards, decrees or attachments shall not exceed
the Materiality Amount;

(e)       Liens in respect of seamen’s wages, chartering operations, drydocking
and maintenance which are not past due and other maritime Liens arising in the
ordinary course of business up to an aggregate amount not to exceed the
Materiality Amount, which are for amounts (x) not more than 30 days past due or
(y) which are being contested in good faith by appropriate proceedings, which
proceedings (or orders entered in connection with such proceedings) have the
effect of preventing the forfeiture or sale of the Collateral subject to any
such Lien;

(f)       Liens granted in favor of (i) Nordea, its branches and/or its
Affiliates pursuant to the account agreements establishing any Earnings Account
and the Minimum Liquidity Account and (ii) ABN, its branches and/or its
Affiliates pursuant to the account agreements establishing the Side Account;

(g)       Liens which rank after the Liens created by the Security Documents to
secure the performance of bids, tenders, bonds or contracts; provided that such
bids, tenders, bonds or contracts directly relate to the Collateral Vessels, are
incurred in the ordinary course of business and do not relate to the incurrence
of Financial Indebtedness for borrowed money; provided,  further, that at any
time outstanding, the aggregate amount of Liens under this clause (g) shall not
secure obligations in excess of the Materiality Amount;

(h)       Liens for salvage or general average for amounts which are not
delinquent or which are being contested in good faith and by appropriate
proceedings diligently conducted if adequate reserves with respect thereto are
maintained on the books of the applicable Obligor in accordance with GAAP;

(i)        Liens (other than any Lien imposed by ERISA) incurred or deposits
made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security, Liens
to secure the performance of tenders, statutory obligations (other than excise
taxes), surety, stay, customs and appeal bonds, statutory bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations in each case incurred in the ordinary course of
business (exclusive of obligations for the payment of borrowed money) and Liens
arising by virtue of deposits made in the ordinary course of business to secure
liability for premiums to insurance carriers; provided that the aggregate value
of all cash and property at any time encumbered pursuant to this clause (i)
shall not exceed $2,500,000;

(j)       Easements, rights-of-way, restrictions, encroachments, exceptions to
title and other similar charges or encumbrances on any Collateral Vessel or any
other property of the Borrower or any of its Subsidiaries arising in the
ordinary course of business which do not materially detract from the value of
such Collateral Vessel or the property subject thereto; and





-74-

--------------------------------------------------------------------------------

 

 

(k)       bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by the Borrower or any Subsidiary, in each case granted in
the ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank or banks with
respect to cash management and operating account arrangements.

In connection with the granting of Liens described above in this Section 8.01 by
the Borrower or any of its Subsidiaries, the Administrative Agent and the
Security Agent shall be authorized to take any actions deemed appropriate by it
in connection therewith (including, without limitation, by executing appropriate
lien subordination agreements in favor of the holder or holders of such Liens,
in respect of the item or items of equipment or other assets subject to such
Liens).

8.02     Consolidation, Merger, Sale of Assets, etc.  The Borrower will not, and
will not permit any Subsidiary to, wind up, liquidate or dissolve its affairs or
enter into, any transaction of merger or consolidation, or convey, sell, lease,
charter (otherwise than in the ordinary course of business but excluding any
bareboat charter) or otherwise dispose of all or substantially all of its assets
(determined on a consolidated basis) or any of the Collateral, or enter into any
sale-leaseback transactions involving all or substantially all of its assets
(determined on a consolidated basis) or any of the Collateral, except that:

(a)       the Borrower and each of its Subsidiaries may sell, lease or otherwise
dispose of any Fleet Vessel (or 100% of the Equity Interests of the Subsidiary
that owns such Fleet Vessel), provided that (i) in the case of any Collateral
Vessels, such sale is made at fair market value (taking into consideration the
Appraisals most recently delivered to the Administrative Agent (or obtained by
the Administrative Agent) pursuant to Section 7.01(d) or delivered at the time
of such sale to the Administrative Agent by the Borrower), (ii) in the case of
the Collateral Vessels, 100% of the consideration in respect of such sale shall
consist of cash or Cash Equivalents received by the Borrower, or the respective
Subsidiary Guarantor which owned such Collateral Vessel, on the date of
consummation of such sale, (iii) in the case of the Collateral Vessels, the net
cash proceeds of such sale or other disposition shall be applied as required by
Section 4.02(b), to repay the Loan, (iv) no Default or Event of Default shall
exist at such time, (v) before and after giving effect to any sale of a
Collateral Vessel, the Borrower shall be in compliance with the Financial
Covenant set forth in Section 8.07(d) and (vi) no Collateral Vessel shall be
sold to a Non-Recourse Subsidiary unless (x) the Collateral-to-Debt Ratio is
more than 100% (after giving effect to any prepayment of the Loan required by
such sale) and such sale is done on an arm’s length basis or (y) the sale is
approved by all Lenders;

(b)       (i) any Obligor may transfer assets or lease to or acquire or lease
assets from any other Obligor and (ii) the Borrower or any Subsidiary of the
Borrower (other than a Subsidiary Guarantor) may transfer assets or lease to or
acquire or lease assets from the Borrower or any other Subsidiary of the
Borrower (other than a Subsidiary Guarantor) or any Subsidiary of the Borrower
(other than a Subsidiary Guarantor) may be merged into any Subsidiary of the
Borrower (other than a Subsidiary Guarantor) or any Subsidiary Guarantor may be
merged into the Borrower or any other Subsidiary Guarantor, in each case so long
as (x) all actions necessary or desirable to preserve, protect and maintain the
security interest and Lien of the Security Agent in any Collateral held by any
Person involved in any such transaction are taken to the satisfaction of the
Administrative Agent and (y) no Default or Event of Default exists after giving
effect thereto;

(c)       following a Collateral Disposition permitted by this Agreement, the
Subsidiary Guarantor that owned the Collateral Vessel that is the subject of
such Collateral Disposition may dissolve (or the equivalent), provided that (x)
the net cash proceeds of such Collateral Disposition shall be applied to repay
the Loan as required by Section 4.02(b), (y) all of the proceeds of such
dissolution shall be paid





-75-

--------------------------------------------------------------------------------

 

 

only to the Borrower or a Subsidiary Guarantor and (z) no Event of Default is
continuing at the time of such dissolution;

(d)       the Borrower and its Subsidiaries may make dispositions of assets made
in the ordinary course of trading of the disposing entity (excluding
dispositions of Collateral Vessels or other Collateral) including without
limitation, the payment of cash as consideration for the purchase or acquisition
of any asset or service or in the discharge of any obligation incurred for value
in the ordinary course of trading;

(e)       the Borrower and its Subsidiaries may make dispositions of assets
(other than the Collateral Vessels or other Collateral) owned by them in
exchange for other assets comparable or superior as to type and value;

(f)       the Borrower and its Subsidiaries may sell or discount, in each case
without recourse and in the ordinary course of business, overdue accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof consistent with customary industry
practice (and not as part of any bulk sale); and

(g)       the Borrower may consolidate or merge, with the prior written consent
of the Required Lenders (such consent not to be unreasonably withheld), with any
other Person if (A) at the time of such transaction and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing
(or would arise after giving effect to such transaction), (B) the surviving
entity in such transaction shall be the Borrower, (C) such Person are in the
same or related business as the Obligors that is otherwise permitted by Section
8.11, (D) at the time of such transaction, the Borrower shall be in pro forma
compliance with the Financial Covenant, (E) all representations and warranties
set forth in Section 6 and in each other Credit Document shall be true and
correct in all material respects (or, in the case of any representation or
warranty qualified by materiality, in all respects) on and as of the date of
such transaction, (F) the Collateral and Guaranty Requirements are satisfied
after giving effect to such transaction and (G) the Borrower shall have
delivered to the Administrative Agent, not less than thirty (30) Business Days
in advance of such consolidation or merger, an officer’s certificate signed by a
senior financial officer, certifying compliance with preceding clauses (A)
through (F) (and setting forth in reasonable detail calculations demonstrating
compliance with preceding clause (D)).

To the extent the Required Lenders waive the provisions of this Section 8.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by Sections 8.02(a) or (c), such Collateral (unless sold to the
Borrower or a Subsidiary of the Borrower) shall be sold free and clear of the
Liens created by the Security Documents, and the Administrative Agent and
Security Agent shall be authorized to take any actions deemed appropriate in
order to effect the foregoing.

8.03     Dividends.  The Borrower will not, and will not permit any of its
Subsidiaries to, authorize, declare or, pay any Dividends, except that:

(a)       any Subsidiary may pay Dividends to the Borrower or to any Subsidiary
of the Borrower which owns such Subsidiary;

(b)       the Borrower and each of its Subsidiaries may authorize, make, pay,
distribute or declare Dividends payable solely in the Equity Interests (other
than Disqualified Stock) of such Person, including without limitation
authorizing, declaring, and distributing a Dividend of rights to acquire Equity
Interests (other than Disqualified Stock) of such Person;

(c)       after the Trigger Date, the Borrower may make, pay or declare cash
Dividends (or repurchase or declare or make an offer to repurchase Equity
Interests in cash); provided that, for all





-76-

--------------------------------------------------------------------------------

 

 

Dividends pursuant to this clause (c), (i) no Default or Event of Default shall
have occurred and be continuing at the time of declaration or payment (or would
arise after giving effect thereto), (ii) the Unrestricted Cash and Cash
Equivalents of the Borrower shall be at least $25,000,000 more than the Minimum
Liquidity Amount then in effect pursuant to Section 8.07(a) immediately after
giving effect thereto, (iii) the Aggregate Appraised Value of the Collateral
Vessels which have not been sold, transferred, lost or otherwise disposed of
shall not be less than 200% of the sum of the then aggregate outstanding
principal amount of the Loan and (iv) on or prior to the declaration and payment
of a Dividend, the Borrower shall deliver to the Administrative Agent an
officer’s certificate signed by the senior financial officer of the Borrower,
certifying that the requirements set forth in preceding clauses (i) through
(iii) are satisfied; and

(d)       The Borrower may make, pay or declare cash Dividends (or repurchase or
declare or make an offer to repurchase Equity Interests in cash) in any fiscal
quarter in an amount equal to the lesser of (i) the amount of Dividends paid by
the Non-Recourse Subsidiaries to the Borrower (directly or indirectly) in cash
during such fiscal quarter and (ii) the Non-Recourse Subsidiary Basket; provided
that (i) no Default or Event of Default shall have occurred and be continuing at
the time of declaration or payment (or would arise after giving effect thereto)
and (ii) at the time of such payment or declaration, the Borrower shall deliver
an officer’s certificate to the Administrative Agent certifying as to compliance
with this Section 8.03(d) and setting forth a reasonably detailed calculation of
the Non-Recourse Subsidiary Basket as of such date.

8.04     Indebtedness.  (a)  The Borrower and its Subsidiaries will not
contract, create, incur, assume or suffer to exist any Financial Indebtedness
(other than Financial Indebtedness incurred pursuant to this Agreement and the
other Credit Documents) except:

(i)        prior to the Trigger Date, with the prior written consent of the
Required Lenders and the Administrative Agent;

(ii)       after the Trigger Date, Financial Indebtedness so long as at the time
such Financial Indebtedness is incurred: (x) no Default or Event of Default has
occurred and is continuing, (y) such Financial Indebtedness would not cause any
Default or Event of Default, either on a pro forma basis for the most recently
ended Test Period (or at the time of such incurrence, as applicable), with each
of the covenants set forth in Section 8.07 and (z) the Borrower shall have
delivered an officer’s certificate from the senior financial officer of the
Borrower certifying that the conditions set forth in clauses (x) and (y) above
are satisfied and setting forth the calculations of the pro forma compliance
described in clause (y) above in reasonable detail;

(iii)      (x) Financial Indebtedness under the Other Credit Agreements
(including any Permitted Refinancing Indebtedness relating thereto) and Other
Credit Documents of the Borrower and any Subsidiary of the Borrower party
thereto and (y) Financial Indebtedness of the Borrower and its Subsidiaries
outstanding on the Closing Date as set forth on Schedule VIII hereto;

(iv)      Financial Indebtedness permitted under Section 8.05(c);

(v)       the Subsidiary Guarantors may issue guarantees of Financial
Indebtedness permitted under Section 8.04(a)(ii); and

(vi)      Financial Indebtedness under the Existing Credit Agreements; provided
that such Financial Indebtedness is repaid in full on the Borrowing Date.





-77-

--------------------------------------------------------------------------------

 

 

(b)       Notwithstanding anything to the contrary set forth above in this
Section 8.04, (i) no Subsidiary Guarantor shall incur any Financial Indebtedness
for borrowed money (including Contingent Obligations in respect thereof) except
for (x) Financial Indebtedness incurred pursuant to this Agreement and the other
Credit Documents and (y) intercompany Indebtedness permitted pursuant to Section
8.05(c), which shall be subordinated to the Secured Obligations of the
respective Obligor pursuant to written subordination provisions substantially in
the form of Exhibit K and (ii) except as permitted under Section 8.04(a)(iv),
the Subsidiary Guarantors shall not assume, incur or suffer to exist any
Contingent Obligations in respect of any Financial Indebtedness of any
Subsidiary of the Borrower which is not an Obligor.

8.05     Advances, Investments, Loans and Vessel Acquisitions.  The Borrower
will not, and will not permit any of its Subsidiaries to, directly or
indirectly, lend money or credit or make advances to any Person, or purchase or
acquire any Equity Interests in, or make any capital contribution to any other
Person or acquire any vessel (each of the foregoing an “Investment” and,
collectively, “Investments”), without the prior written consent of the
Administrative Agent and the Required Lenders, except that:

(a)       the Borrower and its Subsidiaries may acquire and hold accounts
receivable owing to any of them;

(b)       so long as no Event of Default exists or would result therefrom, the
Borrower and its Subsidiaries may make loans and advances in the ordinary course
of business to its employees so long as the aggregate principal amount thereof
at any time outstanding which are in existence on or made on or after the
Closing Date (determined without regard to any write-downs or write-offs of such
loans and advances) shall not exceed $500,000;

(c)       the Borrower and the Subsidiary Guarantors may make intercompany loans
and advances to the Borrower (in the case of the Subsidiary Guarantors) and
between or among one another (including the Borrower), and Subsidiaries of the
Borrower other than the Subsidiary Guarantors may make intercompany loans and
advances to the Borrower or any other Subsidiary of the Borrower (other than any
Non-Recourse Subsidiaries), provided that any loans or advances to the Borrower
or any Subsidiary Guarantors pursuant to this Section 8.05(c) shall be
subordinated to the Secured Obligations of the respective Obligor pursuant to
written subordination provisions substantially in the form of Exhibit K;

(d)       the Borrower and its Subsidiaries may sell or transfer assets to the
extent permitted by Section 8.02;

(e)       the Borrower may make loans and advances to, and Investments in,
Subsidiaries of the Borrower (other than (i) the Obligors and (ii) the
Non-Recourse Subsidiaries);

(f)       after the Trigger Date, additional Investments by the Borrower and its
Subsidiaries (other than Non-Recourse Subsidiaries), subject to (i) no Default
or Event of Default having occurred or being continuing both before and after
giving effect thereto, (ii) both before and after giving effect to such
Investment, the Borrower and its Subsidiaries are in pro forma compliance with
each of the covenants set forth in Section 8.07 and (iii) if such Investment
constitutes the direct or indirect acquisition of a vessel, not more than 50% of
the consideration for any such vessel shall consist of Financial Indebtedness;
and

(g)       Investments in Non-Recourse Subsidiaries by the Borrower and its
Subsidiaries which are not Non-Recourse Subsidiaries in the form of (i) loans by
Borrower or its Subsidiaries which are Non-Recourse Subsidiaries for amounts
paid or applied in respect of general and administrative





-78-

--------------------------------------------------------------------------------

 

 

expenses of the Non-Recourse Subsidiaries or paid by the Borrower or such
Subsidiaries (which are not Non-Recourse Subsidiaries) on behalf of the
Non-Recourse Subsidiaries in an aggregate amount up to $1,500,000 outstanding at
any time and which are to be reimbursed by the Non-Recourse Subsidiaries in the
ordinary course of business, (ii) equity contributions, in each case solely
funded by the net cash proceeds received by the Borrower after the Borrowing
Date from the issuance of its Equity Interests (other than Disqualified Stock),
and (iii) contributions to initial capital in an amount not exceeding $1,000 for
each Non-Recourse Subsidiary.

8.06     Transactions with Affiliates.  The Borrower will not, and will not
permit any of its Subsidiary Guarantors to, enter into any transaction or series
of related transactions, whether or not in the ordinary course of business, with
any Affiliate of such Person, other than on terms and conditions no less
favorable to such Person as would be obtained by such Person at that time in a
comparable arm’s-length transaction with a Person other than an Affiliate,
except that:

(a)       Dividends may be paid to the extent provided in Section 8.03;

(b)       loans and Investments may be made and other transactions may be
entered into between the Borrower and its Subsidiaries to the extent not
prohibited by Sections 8.04 and 8.05;

(c)       the Borrower and its Subsidiary Guarantors may pay customary
director’s fees;

(d)       the Borrower and its Subsidiary Guarantors may enter into employment
agreements or arrangements with their respective officers and employees in the
ordinary course of business;

(e)       the Borrower may pay management fees to Wholly-Owned Subsidiaries
other than Non-Recourse Subsidiaries in the ordinary course of business; and

(f)       The Borrower may pay any fees or other amounts to its Affiliates as
expressly permitted by Sections 8.03, 8.05 and this Section 8.06; provided that
no such payments shall be made to Non-Recourse Subsidiaries other than as
permitted by Section 8.05(g).

8.07     Financial Covenants.

(a)       Minimum Liquidity.  The Borrower will not permit the aggregate of all
cash and Cash Equivalents held by the Borrower and its Subsidiaries at any time
during any period set forth under the heading “Compliance Period” below to be
less than an amount equal to the product of (x) the amount set forth opposite
such period under the heading “Minimum Liquidity Amount” and (y) the number of
vessels owned by the Borrower and its Subsidiaries (other than Non-Recourse
Subsidiaries) (the “Minimum Liquidity Amount”); provided that the Minimum
Liquidity Amount shall, at any time during any period set forth under the
heading “Compliance Period” below, include an amount not less than (x) Side
Percentage Amount plus (y) the product (such product, the “Pledged Liquidity
Amount”) of (i) the amount set forth opposite such period under the heading
“Pledged Liquidity Amount” below and (ii) the number of Collateral Vessels, with
such Minimum Liquidity Amount to be deposited into one or more blocked accounts
held with the Administrative Agent (the “Minimum Liquidity Accounts”) pledged in
favor of the Secured Creditors pursuant to the Pledge Agreement.

 

 

 

 

 

 

 

 

Compliance Period

    

Minimum Liquidity
Amount

    

Pledged Liquidity
Amount

 

Closing Date to (and including) December 31, 2018

 

$


250,000 

 

$


100,000 

 

January 1, 2019 to (and including) December 31, 2019

 

$


400,000 

 

$


250,000 

 

January 1, 2020 and thereafter

 

$


700,000 

 

$


500,000 

 

 





-79-

--------------------------------------------------------------------------------

 

 

(b)       Minimum Working Capital.  The Borrower will not permit the
consolidated current assets (determined on a consolidated basis in accordance
with GAAP, but excluding Restricted Cash and Cash Equivalents) of the Borrower
and its Subsidiaries (other than Non-Recourse Subsidiaries) less consolidated
current liabilities (determined on a consolidated basis in accordance with GAAP,
but excluding the current portion of long-term Financial Indebtedness) of the
Borrower and its Subsidiaries (other than Non-Recourse Subsidiaries) to be less
than $0 at all times, which shall be tested as of the last day of each fiscal
quarter.

(c)       Debt to Capitalization Ratio.  The Borrower will maintain a ratio of
Total Indebtedness to Total Capitalization of not greater than 0.70 to 1:00 at
all times, which shall be tested as of the last day of each fiscal quarter.

(d)       Collateral Maintenance.  The Borrower will not permit the sum of (i)
the Aggregate Appraised Value of the Collateral Vessels which have not been
sold, transferred, lost or otherwise disposed of (it being understood that
permitted chartering arrangements do not constitute disposals for this purpose)
and (ii) any Additional Collateral (other than Additional Vessels) (A) for the
period from and including June 30, 2018 through December 30, 2018, to be less
than an amount equal to 105%, (B) for the period from and including December 31,
2018 through December 30, 2020, to be less than an amount equal to 115% and (C)
thereafter to be less than an amount equal to 135%, in each case, of the
aggregate outstanding principal amount of the Loan (including capitalized PIK
Interest);  provided that any non-compliance with this Section 8.07(d) shall not
constitute an Event of Default (but shall constitute a Default), so long as
within 30 days of the Administrative Agent’s request, the Borrower shall either
(x) post Additional Collateral (and shall during such period, and prior to
satisfactory completion thereof, be diligently carrying out such actions) (it
being agreed that cash collateral comprised of U.S. Dollars shall be deemed
satisfactory to the Required Lenders and valued at par) or (y) prepay the Loan
in an amount sufficient to cure such non-compliance; provided,  further, that
the Security Agent shall (and the Lenders hereby authorize the Security Agent
to), upon the request of the Borrower, release any Additional Vessel from the
Collateral and terminate the related Security Documents (including the Guaranty)
if the Additional Vessel Release Conditions shall have been satisfied.

(e)       Changes to GAAP. If at any time after the Closing Date, the GAAP
requirements materially change so as to impact the Financial Covenants set forth
in Sections 8.07(a), (b), (c) and (d), and if agreed between the Borrower and
the Administrative Agent (acting upon the written consent of the Required
Lenders), this Agreement shall be amended and/or supplemented to reflect such
changes.  If no such agreement is made, the GAAP requirements prior to any such
change shall apply in determination of the Financial Covenants.

8.08     Limitation on Modifications of Certain Documents; etc.  (a)  The
Borrower will not, and the Borrower will not permit any Subsidiary Guarantor to,
amend, modify or change its Organizational Documents or any agreement entered
into by it with respect to its Equity Interests, or enter into any new agreement
with respect to its Equity Interests, other than any amendments, modifications
or changes or any such new agreements which are not in any way materially
adverse to the interests of the Lenders.

(b)       The Borrower or relevant Collateral Vessel Owner party to any
Technical Management Agreement or charter will not agree to any amendments
thereto or grant any waiver thereunder, in each case, which would be materially
adverse to the interests of the Lenders, without the consent of the
Administrative Agent.





-80-

--------------------------------------------------------------------------------

 

 

8.09     Limitation on Certain Restrictions on Subsidiaries.  The Borrower will
not, and will not permit any Subsidiary to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any encumbrance or
restriction on the ability of any such Subsidiary to (a) pay Dividends or make
any other distributions on its capital stock or any other interest or
participation in its profits owned by the Borrower or any Subsidiary, or pay any
Financial Indebtedness owed to the Borrower or a Subsidiary, (b) make loans or
advances to the Borrower or any Subsidiary or (c) transfer any of its properties
or assets to the Borrower or any Subsidiary, except for such encumbrances or
restrictions existing under or by reason of (i) applicable law, (ii) this
Agreement and the other Credit Documents, (iii) customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of the
Borrower or a Subsidiary of the Borrower, (iv) customary provisions restricting
assignment of any agreement (including a ship purchase agreement) entered into
by the Borrower or a Subsidiary in the ordinary course of business, (v) any
holder of a Lien on assets other than the Collateral may restrict the transfer
of the asset or assets subject thereto, (vi) restrictions which are not more
restrictive than those contained in this Agreement, (vii) with respect to the
Subsidiaries of the Borrower that are not Subsidiary Guarantors only,
restrictions under agreements relating to Financial Indebtedness permitted to be
incurred by such Persons and (viii) Non-Recourse Indebtedness.

8.10     Limitation on Issuance of Capital Stock.  (a) The Borrower will not
issue, and will not permit any Subsidiary to issue, any Preferred Equity other
than Qualified Preferred Stock, provided that any Subsidiary of the Borrower may
issue Equity Interests to the Borrower or any Wholly-Owned Subsidiary of the
Borrower.

(b)       The Borrower will not permit any Subsidiary Guarantor to issue any
capital stock (including by way of sales of treasury stock) or any options or
warrants to purchase, or securities convertible into, capital stock, except (i)
for transfers and replacements of then outstanding shares of capital stock, (ii)
for stock splits, stock dividends and additional issuances which do not decrease
the percentage ownership of the Borrower or any of its Subsidiaries in any class
of the capital stock of such Subsidiary, (iii) in the case of foreign
Subsidiaries of the Borrower, to qualify directors to the extent required by
applicable law, (iv) to the Borrower or another Subsidiary Guarantor.  All
capital stock of any Subsidiary Guarantor issued in accordance with this Section
8.10(b) shall be delivered to the Security Agent pursuant to the Pledge
Agreement.

8.11     Business.  (a)  The Borrower, its Subsidiaries and the Non-Recourse
Subsidiaries will not engage in any business other than the businesses in which
any of them is engaged in as of the Closing Date (or, in the case of any
Subsidiary or any Non-Recourse Subsidiary that is formed or incorporated after
the Closing Date, any business in which the Borrower, any other Subsidiary or
any other Non-Recourse Subsidiary is engaged as of the Closing Date) and
activities directly related thereto, and similar or related maritime businesses.

(b)       The Borrower and Subsidiary Guarantors will not engage in any
operating or business activities other than: (i) ownership, management or
operation of the Collateral Vessels, (ii) maintenance of legal existence
(including the ability to incur fees, costs, expenses and taxes relating to such
management), (iii) the entering into and performance of its obligations under
this Agreement and the other Credit Documents and its Organizational Documents,
(iv) if applicable, participating in tax, accounting and other administrative
matters as a member of the consolidated group of the Borrower and its
Subsidiaries, (v) holding any cash, Cash Equivalents and other property
necessary or desirable in connection with or incidental to, the ownership,
management and operation of the Collateral Vessels, (vi) payment of Dividends,
incurring Financial Indebtedness, making Investments and engaging in any other
activities to the extent permitted hereunder and under the other Credit
Documents, (vii) providing indemnification to officers and directors, (viii) any
activities incidental or reasonably related to the foregoing and (ix) owning the
Equity Interests in any of their respective Subsidiaries.





-81-

--------------------------------------------------------------------------------

 

 

8.12       Manager.  The Borrowers and the Subsidiary Guarantors shall not,
without the prior written consent of the Administrative Agent (such consent not
be unreasonably withheld or delayed), (i) change the Technical Manager of any
Collateral Vessel unless such Technical Manager is replaced within 30 days by
another Technical Manager in compliance with the definition of “Technical
Manager” or (ii) change the Commercial Manager unless such Commercial Manager is
replaced within 30 days by another Commercial Manager in compliance with the
definition of “Commercial Manager”.

8.13       Bank Accounts.  The Borrower will not, and will not permit any
Subsidiary Guarantor to, maintain any deposit, savings, investment or other
similar accounts other than the Earnings Accounts, the Minimum Liquidity
Accounts and the Side Account.

8.14       Jurisdiction of Employment.  The Borrower will not, and will not
permit the Subsidiary Guarantors or any third party charterer of a Collateral
Vessel to employ or cause to be employed any Collateral Vessel in any country or
jurisdiction in which the Borrower, the Subsidiary Guarantors or such third
party charterer of a Collateral Vessel is prohibited by law from doing business,
(ii) the Lien created by the applicable Collateral Vessel Mortgage will be
rendered unenforceable or (iii) the Security Agent’s foreclosure or enforcement
rights will be materially impaired or hindered.

8.15       Operation of Collateral Vessels.  The Borrower will not, and will not
permit any Subsidiary Guarantor to:

(a)         without giving prior written notice thereof to the Security Agent,
change the registered owner, name, official or patent number, as the case may
be, the home port or class of any Collateral Vessel; and

(b)         without the prior consent of the Administrative Agent (or, in the
case of the registry, the Required Lenders) (such consent not to be unreasonably
withheld), change the registered flag registry or classification society of any
Collateral Vessel unless the change is to an Acceptable Flag Jurisdiction (and
the requirements of the Flag Jurisdiction Transfer have been satisfied) or to an
Acceptable Classification Society.

8.16       Corrupt Practices.  The Borrower and each Obligor shall not use any
part of the proceeds of the Loan, directly or, to the knowledge of any Obligor,
indirectly, in furtherance of an offer, payment, promise to pay, or
authorization of a payment of giving of money, or anything of value, to a
Foreign Official or any person, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of Anti-Corruption Laws.

8.17       No Investments.  The Borrower and each Obligor shall not use any
Investments, directly or, to the knowledge of any Obligor, indirectly, to or for
the benefit of a Restricted Party nor shall they otherwise be applied in a
manner or for a purpose prohibited by Sanctions Laws.

8.18       Other Credit Agreements.  (a) To the extent that a voluntary
prepayment of any Financial Indebtedness under any Other Credit Agreement (or
the incurrence of any Permitted Refinancing Indebtedness the effect of which is
to reduce the aggregate principal amount outstanding under any Other Credit
Agreement) is proposed to be made, the Borrower will not permit any such
voluntary prepayment (or reduction pursuant to a Permitted Refinancing) unless,
prior thereto or contemporaneously therewith, a voluntary prepayment of the
Loans under this Agreement is made in accordance with the requirements of
Section 4.01(a) in an amount equal to the aggregate principal amount of the Loan
under this Agreement at such time, multiplied by a fraction, the number of which
is the amount of the voluntary prepayment of such Financial Indebtedness under
such Other Credit Agreement and the denominator of which is the loans under such
Other Credit Agreements at such time (prior to giving effect to such proposed
voluntary prepayment or reduction); provided that neither (i) a prepayment made
under any Other Credit Agreement in an amount up to the amount sufficient to
come into





-82-

--------------------------------------------------------------------------------

 

 

compliance with any “collateral maintenance ratio” or similar minimum value
covenant under such Other Credit Agreement or (ii) incurrence of Permitted
Refinancing Indebtedness in an aggregate principal amount equal to or greater
than the Refinanced Debt relating thereto shall be deemed to be a voluntary
prepayment pursuant to this clause (a).

(b)         In addition to the incurrence of any Permitted Refinancing
Indebtedness, the Borrower will not, and will not permit any Subsidiary to
amend, modify, refinance or replace any Other Credit Agreement (or any Permitted
Refinancing Indebtedness relating thereto) in a manner that would result in (i)
any required or mandatory repayment of any Financial Indebtedness thereunder
prior to the scheduled maturity thereof (except scheduled amortization in
accordance with clause (ii) below, customary asset sales or change of control
provisions substantially identical to, or less favorable to, the investors
providing such Financial Indebtedness than, those applicable to the Credit
Facility or such Other Credit Agreement), (ii) an increase in an amount of the
required or mandatory prepayments (except amortization in the amount of no
greater than the amortization profile of such Other Credit Agreement on the date
of incurrence thereof), and (iii) except to maintain collateral maintenance
requirements set forth therein, the Borrower or any Subsidiary of the Borrower
providing additional guarantees, credit support or collateral to secure the
obligations under such Other Credit Agreement than such guarantees, credit
support or collateral in connection with such Other Credit Agreement on the
Closing Date.

8.19       Hedging Agreements.  The Borrower will not and will not permit any
Subsidiary to enter into Hedging Agreements or other hedging or similar
agreements other than Hedging Agreements entered into in the ordinary course of
business and not for speculative purposes, provided that the Borrower may only
enter into and remain liable under Secured Hedging Agreements entered into with
a Lender or an Affiliate of a Lender with respect to the Collateral Vessels or
the obligations of the Borrower and each other Obligor under this Agreement;
 provided further that the obligations of the Borrower under any Secured Hedging
Agreements are fully subordinated to its obligations hereunder on terms
satisfactory to the Administrative Agent and the Subsidiary Guarantors may
guarantee the obligations thereunder.

SECTION 9       Events of Default.  Each of the following shall constitute an
“Event of Default” for purposes of this Agreement and the other Credit
Documents:

9.01       Payments.  The Borrower shall (i) default in the payment when due of
any principal or interest payable in connection with the Loan or any Note or
(ii) default in the payment when due of any other sums payable under a Credit
Document or under any document relating to a Credit Document or, in the case of
sums payable on demand, within five (5) Business Days after the date when first
demanded; provided that if such failure to pay a sum when due is solely the
result of an administrative or technical error, it shall not constitute an Event
of Default unless such failure continues unremedied for more than three (3)
Business Days; or

9.02       Representations, etc.  Any representation, warranty or statement made
by any Obligor herein or in any other Credit Document or in any certificate
delivered pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made or deemed made; or

9.03       Covenants.  Any Obligor shall (i) default in the due performance or
observance by it of any term, covenant or agreement contained in Sections
7.01(f)(i), 7.03 (other than clause (a)(i) or (iv) thereof), 7.06, 7.19 or
Section 8.07 or (ii) default in the due performance or observance by it of any
other term, covenant or agreement contained in this Agreement or any other
Credit Document to which it is a party and, in the case of this clause (ii),
such default shall continue unremedied for a period of 30 days after written
notice to the Borrower by the Administrative Agent; or

9.04       Default Under Other Agreements.  (i) The Borrower or any of its
Subsidiaries shall default in any payment of any Financial Indebtedness (other
than the Credit Document Obligations)





-83-

--------------------------------------------------------------------------------

 

 

beyond the original period of grace, if any, provided in the instrument or
agreement under which such Financial Indebtedness was created or (ii) the
Borrower or any of its Subsidiaries shall default in the observance or
performance of any agreement or condition relating to any Financial Indebtedness
(other than the Credit Document Obligations) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Financial
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause (determined without regard to whether any notice is required), any such
Financial Indebtedness to become due prior to its stated maturity or (iii) any
Financial Indebtedness (other than the Credit Document Obligations) of the
Borrower or any of its Subsidiaries shall be declared to be due and payable, or
required to be prepaid other than by (x) a regularly scheduled required
prepayment or (y) in connection with an asset sale, casualty or condemnation or
other similar mandatory prepayment, prior to the stated maturity thereof,
provided that it shall not be a Default or Event of Default under this Section
9.04 unless the aggregate principal amount of all Financial Indebtedness as
described in preceding clauses (i) through (iii), inclusive, exceeds $5,000,000
or (iv) the Borrower or any of its Subsidiaries shall default in the observance
or performance of any agreement or condition contained in any of the Other
Credit Agreements, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of Financial Indebtedness under any such Other Credit
Agreements (or a trustee or agent on behalf of such holder or holders) to cause
(determined without regard to whether any notice is required), any such
Financial Indebtedness to become due prior to its stated maturity; or

9.05       Bankruptcy, etc.  The Borrower, any of its Subsidiaries shall
commence a voluntary case concerning itself under Title 11 of the United States
Code entitled “Bankruptcy,” as now or hereafter in effect, or any successor
thereto (the “Bankruptcy Code”) or any other Debtor Relief Law; or an
involuntary proceeding is commenced against the Borrower or any of its
Subsidiaries under any Debtor Relief Law which is not controverted within 30
days after service of summons (or such longer period as may be provided by such
summons), or is not dismissed within 60 days, after commencement of the
proceeding; or a receiver, custodian, trustee, examiner, liquidator or similar
official is appointed for, or takes charge of, all or substantially all of the
property of the Borrower or any of its Subsidiaries, or the Borrower or any of
its Subsidiaries commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the Borrower or any of its Subsidiaries or there is commenced
against the Borrower or any of its Subsidiaries any such proceeding which
remains undismissed for a period of 60 days, or the Borrower or any of its
Subsidiaries is adjudicated insolvent or bankrupt; or any order of relief or
other order approving any such case or proceeding is entered; or any of its
Subsidiaries suffers any appointment of any receiver, custodian, trustee,
examiner, liquidator or similar official or the like for it or any substantial
part of its property to continue undischarged or unstayed for a period of 60
days; or the Borrower or any of its Subsidiaries makes a general assignment for
the benefit of creditors; or any corporate action is taken by the Borrower or
any of its Subsidiaries for the purpose of effecting any of the foregoing; or

9.06       ERISA.  If:

(a)      (i)       any Plan (other than a Multiemployer Plan) shall fail to
satisfy the minimum funding standard required for any plan year or part thereof
under Section 412 of the Code or Section 302 of ERISA or a waiver of such
standard or extension of any amortization period is sought or granted under
Section 412 of the Code or Section 303 of ERISA;

(ii)       a Reportable Event shall have occurred;

(iii)      a contributing sponsor (as defined in Section 4001(a)(13) of ERISA)
of a Plan subject to Title IV of ERISA shall be subject to the advance reporting
requirement of PBGC





-84-

--------------------------------------------------------------------------------

 

 

Regulation Section 4043.61 (which is not waived) and an event described in
subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC Regulation Section 4043
shall be reasonably expected to occur with respect to such Plan within the
following 30 days;

(iv)      any Plan (other than a Multiemployer Plan) which is subject to Title
IV of ERISA shall have had or is reasonably likely to have a trustee appointed
to administer such Plan;

(v)       any Plan which is subject to Title IV of ERISA is, or shall have been,
terminated or the subject of termination proceedings under ERISA;

(vi)      a contribution required to be made by the Borrower or any of its
Subsidiaries or any ERISA Affiliate with respect to a Plan subject to Title IV
of ERISA or by the Borrower or any of its Subsidiaries with respect to a Foreign
Pension Plan is not timely made;

(vii)     any Plan (other than a Multiemployer Plan) shall have an Unfunded
Current Liability;

(viii)    the Borrower or any of its Subsidiaries or any ERISA Affiliate has
received written notice from the PBGC or a plan administrator (in the case of a
Multiemployer Plan) indicating that proceedings have been instituted by the PBGC
to terminate or appoint a trustee to administer a Plan subject to Title IV of
ERISA;

(ix)      the Borrower or any of its Subsidiaries or any ERISA Affiliate has or
is reasonably likely to have any liability to or on account of a Plan under
Section 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section 4975 of
the Code; or

(x)       a “default,” within the meaning of Section 4219(c)(5) of ERISA, shall
occur with respect any Multiemployer Plan;

(b)    there shall result from any such event or events the imposition of a
lien, the granting of a security interest, or a liability or a material and
impending risk of incurring a liability; and

(c)    such lien, security interest or liability, individually, and/or in the
aggregate, has had, or would reasonably be expected to have, a Material Adverse
Effect; or

9.07      Security Documents.  At any time after the execution and delivery
thereof, any of the Security Documents shall, other than in accordance with the
terms hereof or thereof, cease to be in full force and effect, or shall cease in
any material respect to give the Security Agent for the benefit of the Secured
Creditors the Liens, rights, powers and privileges purported to be created
thereby (including, without limitation, a perfected security interest in, and
Lien on, all of the Collateral), in favor of the Security Agent, superior to and
prior to the rights of all third Persons (except in connection with Permitted
Liens), and subject to no other Liens (except Permitted Liens), or any Obligor
shall default in the due performance or observance of any term, covenant or
agreement on is part to be performed or observed pursuant to any of the Security
Documents and such default shall continue beyond any original period of grace
(if any) specifically applicable thereto pursuant to the terms of such Security
Document or any “event of default” (as defined in any Collateral Vessel
Mortgage) shall occur in respect of any Collateral Vessel Mortgage; or

9.08       Guaranty.  After the execution and delivery thereof, any Guaranty, or
any provision thereof, shall cease to be in full force or effect as to the
relevant Subsidiary Guarantor (unless such Subsidiary Guarantor is no longer a
Subsidiary of the Borrower by virtue of a liquidation, sale, merger or
consolidation permitted by Section 8.02) or any Subsidiary Guarantor (or Person
acting by or





-85-

--------------------------------------------------------------------------------

 

 

on behalf of such Subsidiary Guarantor) shall deny or disaffirm such Subsidiary
Guarantor’s obligations under the Guaranty to which it is a party or any
Subsidiary Guarantor shall default in the due performance or observance of any
term, covenant or agreement on is part to be performed or observed pursuant to
the Guaranty to which it is a party and such default shall continue beyond any
original period of grace (if any) specifically applicable thereto pursuant to
the terms of such Guaranty; or

9.09       Judgments.  One or more judgments or decrees shall be entered against
the Borrower or any of its Subsidiaries involving in the aggregate for the
Borrower and its Subsidiaries a liability (not paid or fully covered by a
reputable and solvent insurance company) and such judgments and decrees either
shall be final and non-appealable or shall not be vacated, discharged or stayed
or bonded pending appeal for any period of sixty (60) Business Days, and the
aggregate amount of all such judgments, to the extent not covered by insurance,
exceeds the Materiality Amount; or

9.10       Termination of Business.  Any Obligor ceases or suspends or threatens
to cease or suspend the carrying on of its business, or a part of its business
(in each case other than in connection with dry dockings, maintenance of the
Collateral Vessel and other temporary suspensions of operations in the ordinary
course of business) which, in the opinion of the Required Lenders, is material
in the context of this Agreement; or

9.11       Authorizations and Consents.  Any consent necessary to enable a
Collateral Vessel Owner to own, operate or charter the Collateral Vessel owned
by it or to enable the Borrower or any other Obligor to comply with any
provision which the Required Lenders consider material of a Credit Document is
not granted, expires without being renewed, is revoked or becomes liable to be
revoked or any condition of such a consent is not fulfilled, unless cured within
thirty (30) Business Days; or

9.12       Arrest; Expropriation.  All or a material part of the undertakings,
assets, rights or revenues of, or shares or other ownership interest in, any
Obligor are arrested, seized, nationalized, expropriated or compulsorily
acquired by or under the authority of any government, unless cured within thirty
(30) Business Days, and provided that in the reasonable opinion of the
Administrative Agent, such occurrence would adversely affect any Obligor’s
ability to perform its obligations under the Credit Documents to which it is a
party; or

9.13       Failure to Comply with Final Judgment.  The Borrower or any of its
Subsidiaries fail to comply with a final judgment issued by any court of
competent jurisdiction; or

9.14       Breach of Sanctions.  The Borrower or any of its Subsidiaries,
directors, officers or employees, violates any Sanctions Laws or becomes a
Restricted Party; or

Upon the occurrence and during the continuance of any Event of Default, the
Administrative Agent may, and upon the written request of the Required Lenders,
shall by written notice to the Borrower, take any or all of the following
actions, without prejudice to the rights of the Administrative Agent, any Lender
or the holder of any Note to enforce its claims against any Obligor (provided
that, if an Event of Default specified in Section 9.05 shall occur, the result
which would occur upon the giving of written notice by the Administrative Agent
to the Borrower as specified in clauses (i) and (ii) below shall occur
automatically without the giving of any such notice): (i) declare the
Commitments terminated, whereupon all Commitments of each Lender shall forthwith
terminate immediately and any Commitment Commission shall forthwith become due
and payable without any other notice of any kind; (ii) declare the principal of
and any accrued interest in respect of the Loan, Notes and all Credit Document
Obligations owing hereunder or thereunder to be, whereupon the same shall
become, forthwith due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by each Obligor; or (iii)
enforce, as Security Agent, all of the Liens and security interests created
pursuant to the Security Documents.





-86-

--------------------------------------------------------------------------------

 

 

Upon the earliest of (i) notice by the Administrative Agent of any action taken
by it or the Required Lenders pursuant to the immediately preceding paragraph
and (ii) the final Maturity Date of the Credit Facility, ABN may, without notice
to or consent of any other Secured Creditor or the Administrative Agent, enforce
all of the Liens and security interests created over the Side Account Collateral
pursuant to the Side Account Pledge Agreements.  The Administrative Agent shall
agree to give notice to ABN concurrently with any acceleration or commencement
of exercise of remedies pursuant to the preceding paragraph.

SECTION 10       Agency and Security Trustee Provisions.

10.01       Appointment.  (a)  The Lenders in their capacity as Lenders and
Other Creditors (by their acceptance of the benefits hereof and of the other
Credit Documents) hereby irrevocably designate and appoint Nordea, as
Administrative Agent (for purposes of this Section 10 the term “Administrative
Agent” shall include Nordea (and/or any of its affiliates) in its capacity as
Security Agent pursuant to the Security Documents and in its capacity as
mortgagee (if applicable) and security trustee pursuant to the Collateral Vessel
Mortgages) to act as specified herein and in the other Credit Documents.  Each
Lender hereby irrevocably authorizes, and each holder of any Note by the
acceptance of such Note shall be deemed irrevocably to authorize, the Agents to
take such action on its behalf under the provisions of this Agreement, the other
Credit Documents and any other instruments and agreements referred to herein or
therein and to exercise such powers and to perform such duties hereunder and
thereunder as are specifically delegated to or required of such Agent by the
terms hereof and thereof and such other powers as are reasonably incidental
thereto.  The Agents may perform any of their duties hereunder by or through its
respective officers, directors, agents, employees or affiliates and, may assign
from time to time any or all of its rights, duties and obligations hereunder and
under the Security Documents to any of its banking affiliates.

(b)          The Lenders hereby irrevocably designate and appoint Nordea as
security trustee solely for the purpose of holding legal title to the Collateral
Vessel Mortgages on each of the Collateral Vessels in an Acceptable Flag
Jurisdiction on behalf of the Lenders, from time to time, with regard to the (i)
security, powers, rights, titles, benefits and interests (both present and
future) constituted by and conferred on the Lenders or any of them or for the
benefit thereof under or pursuant to the Collateral Vessel Mortgages (including,
without limitation, the benefit of all covenants, undertakings, representations,
warranties and obligations given, made or undertaken by any Lender in the
Collateral Vessel Mortgages), (ii) all money, property and other assets paid or
transferred to or vested in any Lender or any agent of any Lender or received or
recovered by any Lender or any agent of any Lender pursuant to, or in connection
with the Collateral Vessel Mortgages, whether from the Borrower or any
Subsidiary Guarantor or any other Person and (iii) all money, investments,
property and other assets at any time representing or deriving from any of the
foregoing, including all interest, income and other sums at any time received or
receivable by any Lender or any agent of any Lender in respect of the same (or
any part thereof).  Nordea hereby accepts such appointment as security trustee.

10.02       Nature of Duties.  (a)  The Agents shall have no duties or
responsibilities except those expressly set forth in this Agreement and the
Security Documents.  None of the Agents nor any of their respective officers,
directors, agents, employees or affiliates shall be liable for any action taken
or omitted by it or them hereunder or under any other Credit Document or in
connection herewith or therewith, unless caused by such Person’s gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and non-appealable decision (any such liability limited
to the applicable Agent to whom such Person relates).  The duties of each of the
Agents shall be mechanical and administrative in nature; none of the Agents
shall have by reason of this Agreement or any other Credit Document any
fiduciary relationship in respect of any Lender or the holder of any Note; and
nothing in this Agreement or any other Credit Document, expressed or implied, is
intended to or shall be so





-87-

--------------------------------------------------------------------------------

 

 

construed as to impose upon any Agents any obligations in respect of this
Agreement or any other Credit Document except as expressly set forth herein or
therein.

(b)       It is understood and agreed that the use of the term “agent” herein or
in any other Credit Documents (or any other similar term) with reference to the
Administrative Agent in such capacity is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law.  Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

(c)       No Agent, in its capacity as such, shall have any responsibility, duty
or liability for monitoring or enforcing the list of Disqualified Lender or for
any assignment of any Loan or Commitment or for the sale of any participation,
in either case, to a Disqualified Lender.

10.03      Lack of Reliance on the Agents.  Independently and without reliance
upon the Agents, each Lender and the holder of each Note, to the extent it deems
appropriate, has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of the Borrower and its
Subsidiaries in connection with the making and the continuance of the Loan and
the taking or not taking of any action in connection herewith and (ii) its own
appraisal of the creditworthiness of the Borrower and its Subsidiaries and,
except as expressly provided in this Agreement, none of the Agents shall have
any duty or responsibility, either initially or on a continuing basis, to
provide any Lender or the holder of any Note with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loan or at any time or times thereafter.  None of the Agents shall
be responsible to any Lender or the holder of any Note for any recitals,
statements, information, representations or warranties herein or in any
document, certificate or other writing delivered in connection herewith or for
the execution, effectiveness, genuineness, validity, enforceability, perfection,
collectability, priority or sufficiency of this Agreement or any other Credit
Document or the financial condition of the Borrower and its Subsidiaries or be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this Agreement or any other Credit
Document, or the financial condition of the Borrower and its Subsidiaries or the
existence or possible existence of any Default or Event of Default.

10.04       Certain Rights of the Agents.  If any of the Agents shall request
instructions from the Required Lenders with respect to any act or action
(including failure to act) in connection with this Agreement or any other Credit
Document, the Agents shall be entitled to refrain from such act or taking such
action unless and until the Agents shall have received instructions from the
Required Lenders; and the Agents shall not incur liability to any Person by
reason of so refraining.  Without limiting the foregoing, no Lender or the
holder of any Note shall have any right of action whatsoever against the Agents
as a result of any of the Agents acting or refraining from acting hereunder or
under any other Credit Document in accordance with the instructions of the
Required Lenders.

10.05       Reliance.  Each of the Agents shall be entitled to rely, and shall
be fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, email, or telecopier message, order or other document or
telephone message signed, sent or made by any Person that the applicable Agent
reasonably believed to be the proper Person, and, with respect to all legal
matters pertaining to this Agreement and any other Credit Document and its
duties hereunder and thereunder, upon advice of counsel selected by the
Administrative Agent.

10.06       Indemnification.  To the extent any of the Agents is not reimbursed
and indemnified by the Borrower, the Lenders severally agree to reimburse and
indemnify the applicable Agents, pro rata to their respective Commitments for
and against any and all liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements of whatsoever kind
or nature which may be imposed on, asserted against or incurred by such Agents
in performing their





-88-

--------------------------------------------------------------------------------

 

 

respective duties hereunder or under any other Credit Document, in any way
relating to or arising out of this Agreement or any other Credit Document
(including, without limitation, as a result of a breach of any Sanctions Laws by
any Obligor or their respective directors, officers, employees, agents or
representatives); provided that no Lender shall be liable in respect to an Agent
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Agent’s gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision).  The indemnities
contained in this Section 10.06 shall cover any cost, loss or liability incurred
by each Indemnified Party in any jurisdiction arising or asserted under or in
connection with any law relating to safety at sea, the ISM Code, the ISPS Code
or any Environmental Law.

10.07       The Administrative Agent in its Individual Capacity.  With respect
to its obligation to make the Loan under this Agreement, each of the Agents
shall have the rights and powers specified herein for a “Lender” and may
exercise the same rights and powers as though it were not performing the duties
specified herein; and the term “Lenders,” “Secured Creditors”, “Required
Lenders”, “holders of Notes” or any similar terms shall, unless the context
clearly otherwise indicates, include each of the Agents in their respective
individual capacity.  Each of the Agents may accept deposits from, lend money
to,  and generally engage in any kind of banking, trust or other business with
any Obligor or any Affiliate of any Obligor as if it were not performing the
duties specified herein, and may accept fees and other consideration from the
Borrower or any other Obligor for services in connection with this Agreement and
otherwise without having to account for the same to the Lenders.

10.08       Holders.  The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with the Administrative Agent.  Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee, assignee or endorsee, as the case may be,
of such Note or of any Note or Notes issued in exchange therefor.

10.09       Resignation by the Administrative Agent.

(a)       The Administrative Agent may resign from the performance of all its
functions and duties hereunder and/or under the other Credit Documents at any
time by giving thirty (30) Business Days’ prior written notice to the Borrower
and the Lenders or appoint one of its Affiliates, including, without limitation,
Nordea Bank AB (publ), as a successor by giving five (5) Business Days’ prior
written notice to the Borrower and the Lenders.  A resignation by the
Administrative Agent without the appointment of an Affiliate as successor as
contemplated herein shall take effect upon the appointment of a successor
Administrative Agent pursuant to clauses (b) and (c) below or as otherwise
provided below.

(b)       Upon a notice of resignation delivered by the Administrative Agent
pursuant to Section 10.09(a), the Required Lenders shall appoint a successor
Administrative Agent hereunder or thereunder who shall be a commercial bank or
trust company that is, unless an Event of Default has occurred and is continuing
at such time, reasonably acceptable to the Borrower.

(c)        If, following the Administrative Agent delivering a notice of
resignation pursuant to Section 10.09(a), a successor Administrative Agent shall
not have been so appointed within such thirty (30) Business Day period, the
Administrative Agent, with the consent of the Borrower (which shall not be
unreasonably withheld or delayed and shall not be required if an Event of
Default is continuing at such time), shall then appoint a commercial bank or
trust company with capital and surplus of not less than $500,000,000 as
successor Administrative Agent who shall serve as





-89-

--------------------------------------------------------------------------------

 

 

Administrative Agent hereunder or thereunder until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above.

(d)       If no successor Administrative Agent has been appointed pursuant to
clause (b) or (c) above by the twenty fifth (25th) Business Day after the date
such notice of resignation was given by the Administrative Agent, the
Administrative Agent’s resignation shall become effective and the Required
Lenders shall thereafter perform all the duties of the Administrative Agent
hereunder and/or under any other Credit Document until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above.

10.10      Collateral Matters.  (a)  Each Lender authorizes and directs the
Security Agent to enter into the Security Documents for the benefit of the
Lenders and the other Secured Creditors.  Each Lender hereby agrees, and each
holder of any Note by the acceptance thereof will be deemed to agree, that,
except as otherwise set forth herein, any action taken by the Required Lenders
in accordance with the provisions of this Agreement or the Security Documents,
and the exercise by the Required Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders.  The Security Agent is
hereby authorized on behalf of all of the Lenders, without the necessity of any
notice to or further consent from any Lender, from time to time prior to, or
during, an Event of Default, to take any action with respect to any Collateral
or Security Documents which may be necessary to perfect and maintain perfected
the security interest in and Liens upon the Collateral granted pursuant to the
Security Documents.

(b)       The Lenders hereby authorize the Security Agent, at its option and in
its discretion, to release any Lien on any property granted to or held by the
Security Agent under any Credit Document (i) upon payment and satisfaction in
full in cash of the Credit Document Obligations (other than contingent
indemnification obligations) at any time arising under or in respect of this
Agreement or the Credit Documents or the transactions contemplated hereby or
thereby, (ii) that is sold or otherwise disposed of (to Persons other than the
Borrower and its Subsidiaries) upon the sale or other disposition thereof in
compliance with Section 8.02, (iii) in connection with any Flag Jurisdiction
Transfer, provided that the requirements thereof are satisfied by the relevant
Obligor, and (iv) if approved, authorized or ratified in writing by the Required
Lenders (or all of the Lenders hereunder, to the extent required by Section
11.13) or (v) as otherwise may be expressly provided in the relevant Security
Documents.  Upon request by the Administrative Agent at any time, the Lenders
will confirm in writing the Security Agent’s authority to release its interest
in particular types or items of Collateral pursuant to this Section 10.10.

(c)       The Lenders hereby agree to, and direct the Administrative Agent and
the Security Agent to, automatically release any Subsidiary Guarantor from the
Guaranty (i) upon payment and satisfaction of all of the Credit Document
Obligations (other than inchoate indemnification obligations) at any time
arising under or in respect of this Agreement or the Credit Documents or the
transactions contemplated hereby or thereby, (ii) that is wound up, liquidated,
dissolved, merged consolidated or amalgamated in compliance with Section 8.02,
(iii) if approved, authorized or ratified in writing by the Required Lenders (or
all of the Lenders hereunder, to the extent required by Section 11.13) or (iv)
as otherwise may be expressly provided in the Guaranty.

(d)       The Security Agent shall have no obligation whatsoever to the Lenders
or to any other Person to assure that the Collateral exists or is owned by any
Obligor or is cared for, protected or insured or that the Liens granted to the
Security Agent herein or pursuant hereto have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise or to continue exercising at all or in any
manner or under any duty of care, disclosure or fidelity any of the rights,
authorities and powers granted or available to the Security Agent in this
Section 10.10 or in any of the Security Documents, it being understood and
agreed that in respect of the





-90-

--------------------------------------------------------------------------------

 

 

Collateral, or any act, omission or event related thereto, the Security Agent
shall have no duty or liability whatsoever to the Lenders, except for its gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

(e)       (i)       The Other Creditors shall not have any right whatsoever to
do any of the following: (A) exercise any rights or remedies with respect to the
Collateral or to direct any Agent to do the same, including, without limitation,
the right to (1) enforce any Liens or sell or otherwise foreclose on any portion
of the Collateral, (2) request any action, institute any proceedings, exercise
any voting rights, give any instructions, make any election or make collections
with respect to all or any portion of the Collateral or (3) release any Obligor
under any Credit Document or release any Collateral from the Liens of any
Security Document or consent to or otherwise approve any such release; (B)
demand, accept or obtain any Lien on any Collateral (except for Liens arising
under, and subject to the terms of, the Credit Documents); (C) vote in any case
concerning any Obligor under the Bankruptcy Code or any other proceeding under
any reorganization, arrangement, adjudication of debt, relief of debtors,
dissolution, insolvency, liquidation or similar proceeding in respect of the
Obligors or any of their respective Subsidiaries (any such proceeding, for
purposes of this clause (d)(i), a “Bankruptcy Proceeding”) with respect to, or
take any other actions concerning the Collateral; (D) receive any proceeds from
any sale, transfer or other disposition of any of the Collateral (except in
accordance with this Agreement); (E) oppose any sale, transfer or other
disposition of the Collateral; (F) object to any debtor-in-possession financing
in any Bankruptcy Proceeding which is provided by one or more Lenders among
others (including on a priming basis under Section 364(d) of the Bankruptcy
Code); (G) object to the use of cash collateral in respect of the Collateral in
any Bankruptcy Proceeding; or (H) seek, or object to the Lenders or any Agent
seeking on an equal and ratable basis, any adequate protection or relief from
the automatic stay with respect to the Collateral in any Bankruptcy Proceeding.

(ii)       Each Other Creditor, by its acceptance of the benefits of this
Agreement and the other Credit Documents, agrees that in exercising rights and
remedies with respect to the Collateral, the Agents and the Lenders may enforce
the provisions of the Credit Documents and exercise remedies thereunder (or
refrain from enforcing rights and exercising remedies), all in such order and in
such manner as they may determine in the exercise of their sole business
judgment.  Such exercise and enforcement shall include, without limitation, the
rights to collect, sell, dispose of or otherwise realize upon all or any part of
the Collateral, to incur expenses in connection with such collection, sale,
disposition or other realization and to exercise all the rights and remedies of
a secured lender under the UCC. The Other Creditors by their acceptance of the
benefits of this Agreement and the other Credit Documents hereby agree not to
contest or otherwise challenge any such collection, sale, disposition or other
realization of or upon all or any of the Collateral.  Whether or not a
Bankruptcy Proceeding has been commenced, the Other Creditors shall be deemed to
have consented to any sale or other disposition of any property, business or
assets of the Obligors and the release of any or all of the Collateral from the
Liens of any Security Document in connection therewith.

(iii)     To the maximum extent permitted by law, each Other Creditor waives any
claim it might have against the Agents or the Lenders with respect to, or
arising out of, any action or failure to act or any error of judgment,
negligence, or mistake or oversight whatsoever on the part of any Agent or the
Lenders or their respective directors, officers, employees or agents with
respect to any exercise of rights or remedies under the Credit Documents or any
transaction relating to the Collateral (including, without limitation, any such
exercise described in Section 10.10(e)(ii)), except for any such action or
failure to act that constitutes willful misconduct or gross negligence of such
Person.  To the maximum extent permitted by applicable law, none of either Agent
or any Lender or any of their respective directors, officers, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of the Borrower, any
Subsidiary of the Borrower, any Other Creditor





-91-

--------------------------------------------------------------------------------

 

 

or any other Person or to take any other action or forbear from doing so
whatsoever with regard to the Collateral or any part thereof, except for any
such action or failure to act that constitutes willful misconduct or gross
negligence of such Person.

10.11       Delivery of Information.  The Agents shall not be required to
deliver to any Lender originals or copies of any documents, instruments,
notices, communications or other information received by the Agents from any
Obligor, any Subsidiary, the Required Lenders, any Lender or any other Person
under or in connection with this Agreement or any other Credit Document except
(i) as specifically provided in this Agreement or any other Credit Document and
(ii) as specifically requested from time to time in writing by any Lender with
respect to a specific document, instrument, notice or other written
communication received by and in the possession of any Agent at the time of
receipt of such request and then only in accordance with such specific request.

SECTION 11       Miscellaneous.

11.01       Payment of Expenses, etc (a)  The Borrower shall pay (i) (x) all
reasonable and documented out-of-pocket costs and expenses of each of the Agents
and their Affiliates (which shall be limited, in the case of legal fees, to the
reasonable and documented fees and disbursements of one legal counsel to the
Administrative Agent and the Lead Arrangers, and local counsel (as necessary) to
the Administrative Agent) in connection with the syndication of the Credit
Facilities, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Credit Documents and the documents and
instruments referred to herein and therein and any amendment, waiver or consent
relating hereto or thereto (whether or not the transactions herein contemplated
are consummated) and (y) all reasonable fees, value added tax and expenses of
one legal counsel to ABN up to $15,000 in connection with the Side Account
Pledge Agreements, and (ii) all reasonable and documented out-of-pocket costs
and expenses of each of the Agents and the Lenders (including, without
limitation, the reasonable fees, charges and disbursements of any counsel
(excluding in-house counsel) for each of the Agents and for each of the Lenders)
in connection with the enforcement or protection of its rights (A) in connection
this Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein and (B) in connection with the Loan made
hereunder, including such expenses incurred during any workout, restructuring or
negotiations in respect of the Loan.

(b)         In addition, the Borrower shall indemnify the Agents, each Lender
and their respective Affiliates, and each of their respective officers,
directors, trustees, employees, representatives and agents (collectively, the
“Indemnified Parties”) from, and hold each of them harmless against, any and all
liabilities, obligations (including removal or remedial actions), losses,
damages, penalties, claims, actions, judgments, suits and out-of-pocket costs,
expenses and disbursements (including reasonable and documented out-of-pocket
attorneys’ and consultants’ fees, charges and disbursements) incurred by,
imposed on or assessed against any of them by any Person (including the Borrower
or any other Obligor) other than such Indemnified Party and its Affiliates,
officers, directors, trustees, employees, representatives and agents as a result
of, or arising out of, or in any way related to, or by reason of:

(i)       (w) to the execution, delivery or performance of this Agreement or any
other Credit Document, or any agreement or instrument contemplated hereby or
thereby, (x) the use of proceeds of the Loan hereunder, (y) the consummation of
any transactions contemplated herein or in any other Credit Document, or in any
agreement or instrument contemplated hereby or thereby, or (z) the exercise of
any of their rights or remedies provided herein or in any other Credit Document,
or in any agreement or instrument contemplated hereby or thereby,

(ii)      the actual or alleged presence of Hazardous Materials on or from any
Collateral Vessel or Real Property or facility at any time owned, operated or
occupied by the Borrower or any Subsidiary,





-92-

--------------------------------------------------------------------------------

 

 

(iii)     the generation, storage, transportation, handling, disposal or Release
of Hazardous Materials at any location, whether or not owned or operated by the
Borrower,

(iv)     the actual or alleged non-compliance of any Collateral Vessel or any
Real Property or facility or vessel at any time owned, operated or occupied by
the Borrower or any Subsidiary with Environmental Law, ISM Code, ISPS Code or
applicable foreign, federal, state and local laws, regulations, and ordinances
(including applicable permits thereunder) and any law relating to safety at sea,

(v)       any Environmental Claim asserted any Agent, any Lender, the Borrower,
any Subsidiary Guarantor or any Collateral Vessel or any Real Property or
facility at any time owned or operated by the Borrower or any Subsidiary,

(vi)      conduct of any Obligor or any of its partners, directors, officers or
employees, that violates any Sanctions Laws, or

(vii)     any actual or prospective claim, investigation, litigation or other
proceeding (whether or not any of the Agents, the Security Agent, any Lender or
any other Indemnified Party is a party thereto) related to any of the foregoing,
whether based on contract, tort or any other theory,

in each case excluding any losses, liabilities, claims, damages, penalties,
actions, judgments, suits, costs, disbursements or expenses to the extent
incurred, as determined by a court of competent jurisdiction by final and
non-appealable judgment, by reason of the gross negligence of, the breach in bad
faith of the Credit Documents by, or wilful misconduct of, any such Indemnified
Party.  To the extent that the undertaking to indemnify, pay or hold harmless
each of the Agents or any Lender set forth in the preceding sentence may be
unenforceable because it violates any law or public policy, the Borrower shall
make the maximum contribution to the payment and satisfaction of each of the
indemnified liabilities which is permissible under applicable
law.  Notwithstanding the foregoing, no party hereto shall be responsible to any
Person for any consequential, indirect, special or punitive damages which may be
alleged by such Person arising out of this Agreement or the other Credit
Documents or any agreement or instrument contemplated hereby, there transactions
contemplated hereby or thereby, the Loan or the use of the proceeds thereof;
provided that this sentence shall not limit the Borrower’s indemnification
obligations set forth in this clause (b).

11.02      Right of Setoff.  In addition to any rights now or hereafter granted
under applicable law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
each Lender and each of its Affiliates is hereby authorized at any time or from
time to time, to the fullest extent permitted by applicable law, without
presentment, demand, protest or other notice of any kind to any Subsidiary or
the Borrower or to any other Person, any such notice being hereby expressly
waived, to set off and to appropriate and apply any and all deposits (general or
special, time or demand, provisional or final, in any currency) and any other
Financial Indebtedness at any time held or owing by such Lender (including,
without limitation, by Affiliates, branches and agencies of such Lender wherever
located) to or for the credit or the account of the Borrower or any Subsidiary
Guarantor, but in any event excluding assets held in trust for any such Person,
against and on account of the Credit Document Obligations and liabilities of the
Borrower or such Subsidiary Guarantor, as applicable, to such Lender under this
Agreement or under any of the other Credit Documents, including, without
limitation, all interests in Credit Document Obligations purchased by such
Lender pursuant to Section 11.06(b), and all other claims of any nature or
description arising out of or connected with this Agreement or any other Credit
Document, irrespective of whether or not such Lender shall have made any demand
hereunder and although said Credit Document Obligations, liabilities or





-93-

--------------------------------------------------------------------------------

 

 

claims, or any of them, shall be contingent or unmatured.  The rights of each
Lender and its respective Affiliates under this Section 11.02 are in addition to
other rights and remedies (including other rights of setoff) that such Lender
and its Affiliates may have.  Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

11.03       Notices.  Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
telegraphic, telecopier or e-mail communication) and mailed, e-mailed,
telecopied or delivered:  if to the Borrower, at the Borrower’s address
specified on Schedule VII hereto; if to any Lender, at its address specified
opposite its name on Schedule II hereto; and if to the Administrative Agent, at
its Notice Office; or, as to any other Obligor, at such other address as shall
be designated by such party in a written notice to the other parties hereto and,
as to each Lender, at such other address as shall be designated by such Lender
in a written notice to the Borrower and the Administrative Agent.  All such
notices and communications shall, (i) when mailed, be effective three (3)
Business Days after being deposited in the mails, prepaid and properly addressed
for delivery, (ii) when sent by overnight courier, be effective one (1) Business
Day after delivery to the overnight courier prepaid and properly addressed for
delivery on such next Business Day or (iii) when sent by telecopier or e-mail,
be effective when sent by telecopier or e-mail, except that notices and
communications to the Administrative Agent shall not be effective until received
by the Administrative Agent.  Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

11.04       Benefit of Agreement; Assignments; Participations.  (a)  This
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the respective successors and assigns of the parties hereto; provided,
 however, that (i) no Obligor may assign or transfer any of its rights,
obligations or interest hereunder or under any other Credit Document without the
prior written consent of the Lenders, (ii) although any Lender may grant
participations in its rights hereunder to any Person (other than a natural
Person, or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural Person, or the Borrower or any of
the Borrower’s Affiliates or Subsidiaries), such Lender shall remain a Lender
for all purposes hereunder (and may not transfer or assign all or any portion of
its Commitments hereunder except as provided in Section 11.04(b)), no
participant shall constitute a Lender hereunder, and such Lender shall remain
solely responsible to the other parties hereto for the performance of such
Lender’s obligations under this Agreement and (iii) no Lender shall transfer or
grant any participation under which the participant shall have rights to approve
any amendment to or waiver of this Agreement or any other Credit Document except
to the extent such amendment or waiver would (x) extend the final scheduled
maturity of the Loan or Note in which such participant is participating, or
reduce the rate or extend the time of payment of interest or Commitment
Commission thereon (except (I) in connection with a waiver of applicability of
any post-default increase in interest rates and (II) that any amendment or
modification to the financial definitions in this Agreement shall not constitute
a reduction in the rate of interest for purposes of this clause (x)) or reduce
the principal amount thereof, or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default or of a mandatory reduction in the
Total Commitments shall not constitute a change in the terms of such
participation, and that an increase in any Commitment or the Loan shall be
permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (y) consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement or (z) release all or substantially all of the Collateral
under all of the Security Documents (except as expressly provided in the Credit
Documents) securing the Loan hereunder in which such participant is
participating.  In the case of any such participation, the participant shall not
have any rights under this Agreement or any of the other Credit Documents (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto) and all





-94-

--------------------------------------------------------------------------------

 

 

amounts payable by the Borrower hereunder shall be determined as if such Lender
had not sold such participation.  Each Lender that sells a participation shall,
acting solely for this purpose as an agent of the Borrower, maintain a register
on which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the Loan or
other obligations under the Note (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any commitments, loans or
its other obligations under any Note) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(b)       Notwithstanding the foregoing, any Lender (or any Lender together with
one or more other Lenders) may:

(x)       assign all or a portion of its Commitment and/or its outstanding share
of the Loan to (i) its parent company and/or any Affiliate, subsidiary or branch
of such Lender or its parent company or company controlled by or part of the
same group as, such Lender, (ii) a fund or a trust which is managed or
administered or advised directly or indirectly by its parent company and/or any
Affiliate, subsidiary or branch of such Lender or its parent company or company
controlled by or part of the same group as, such Lender or (iii) to one or more
Lenders, or

(y)       assign all, or if less than all, a portion equal to at least
$10,000,000 (or such lower amount as the Borrower and Administrative Agent shall
agree) in the aggregate for the assigning Lender or assigning Lenders, of such
Commitments and outstanding principal amount of the Loan hereunder to one or
more Eligible Transferees (treating any fund that invests in bank loans and any
other fund that invests in bank loans and is managed or advised by the same
investment advisor of such fund or by an Affiliate of such investment advisor as
a single Eligible Transferee), with prior written notice to the Borrower;
provided that unless an Event of Default has occurred and is continuing, no
assignment to a Disqualified Lender shall be permitted to be made,

provided that (i) at such time Schedule I hereto shall be deemed modified to
reflect the Commitments (and/or outstanding amount of the Loan, as the case may
be) of such new Lender and of the existing Lenders, (ii) new Notes will be
issued, at the Borrower’s expense, to such new Lender and to the assigning
Lender upon the request of such new Lender or assigning Lender, such new Notes
to be in conformity with the requirements of Section 2.04 (with appropriate
modifications) to the extent needed to reflect the revised Commitments (and/or
outstanding amount of the Loan, as the case may be), (iii) the consent of the
Administrative Agent shall be required in connection with any assignment
pursuant to preceding clause (y) (which consent shall not be unreasonably
withheld or delayed and which shall be subject only to the Administrative
Agent’s receipt of satisfactory “know your customer” documentation on the
transferee, (iv) each of which assignees shall become a party to this Agreement
as a Lender by execution of an Assignment and Assumption Agreement and (v) the
Administrative Agent shall receive at the time of each such assignment, from the
assigning or assignee Lender, the payment of a non-refundable assignment fee of
$5,000.  To the extent of any assignment pursuant to this Section 11.04(b), the
assigning Lender shall be relieved of its obligations hereunder with respect to
its assigned Commitments (it being understood that the indemnification
provisions under this Agreement (including, without limitation, Sections 2.08,
2.09, 4.04 and 11.01) shall survive as to such assigning Lender with respect to
matters occurring prior to the date such assigning Lender ceases to be a
Lender).  To the extent that an





-95-

--------------------------------------------------------------------------------

 

 

assignment of all or any portion of a Lender’s Commitments and related
outstanding Credit Document Obligations pursuant to Section 2.11 or this Section
11.04(b) would, at the time of such assignment, result in increased costs under
Section 2.08, 2.09 or 4.04 from those being charged by the respective assigning
Lender prior to such assignment, then the Borrower shall not be obligated to pay
such increased costs (although the Borrower shall be obligated to pay any other
increased costs of the type described above resulting from any Change in Law
after the date of the respective assignment).  To the extent a Lender assigns a
portion of its Commitments and/or its outstanding amount of the Loan pursuant to
this Section 11.04(b), such partial assignment shall be made as an assignment of
a proportionate part of all such Lender’s rights and obligations under this
Agreement with respect to the assigned share of the Loan and/or the Commitment.

(c)       Nothing in this Agreement shall prevent or prohibit any Lender from
pledging its share of the Loan and Notes hereunder to a Federal Reserve Bank or
other central bank in support of borrowings made by such Lender from such
Federal Reserve Bank or other central bank and, with the consent of the
Administrative Agent, any Lender which is a fund may pledge all or any portion
of its Notes or share of the Loan to a trustee for the benefit of investors and
in support of its obligation to such investors; provided,  however, no such
pledge shall release a Lender from any of its obligations hereunder or
substitute any such pledgee for such Lender as a party hereto.

(d)       Notwithstanding anything to the contrary contained in this Section
11.04, no assignment shall be made to (i) the Borrower or any Obligor or any of
their respective Affiliates or Subsidiaries, (ii) any Defaulting Lender or any
of its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute a Defaulting Lender or a Subsidiary thereof or (iii) a natural Person
(or a holding company, investment vehicle or trust for, or owned and operated
for the primary benefit of, a natural Person).

(e)       The Agents shall not be responsible or have any liability for, or have
any duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions hereof relating to Disqualified Lenders. Without limiting the
generality of the foregoing, the Administrative Agent (and its sub-agents) shall
not (x) be obligated to ascertain, monitor or inquire as to whether any Lender
or Participant or prospective Lender or Participant is a Disqualified Lender or
(y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
Disqualified Lender.

11.05       No Waiver; Remedies Cumulative.  No failure or delay on the part of
the Administrative Agent or any Lender or any holder of any Note in exercising
any right, power or privilege hereunder or under any other Credit Document and
no course of dealing between the Borrower or any other Obligor and the
Administrative Agent or any Lender or the holder of any Note shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder.  The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which the Administrative Agent or any Lender or the
holder of any Note would otherwise have.  No notice to or demand on any Obligor
in any case shall entitle any Obligor to any other or further notice or demand
in similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent or any Lender or the holder of any Note to any other or
further action in any circumstances without notice or demand.

11.06       Payments Pro Rata.  (a)  Except as otherwise provided in this
Agreement, the Administrative Agent agrees that promptly after its receipt of
each payment from or on behalf of the Borrower in respect of any Credit Document
Obligations hereunder, it shall distribute such payment to the





-96-

--------------------------------------------------------------------------------

 

 

Lenders (other than any Lender that has consented in writing to waive its pro
rata share of any such payment) pro rata based upon their respective shares, if
any, of the Credit Document Obligations with respect to which such payment was
received.

(b)       Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise), which is applicable to the payment of the principal of, or interest
on, the Loan or Commitment Commission, of a sum which with respect to the
related sum or sums received by other Lenders is in a greater proportion than
the total of such Credit Document Obligation then owed and due to such Lender
bears to the total of such Credit Document Obligation then owed and due to all
of the Lenders immediately prior to such receipt, then such Lender receiving
such excess Credit Document payment shall purchase for cash without recourse or
warranty from the other Lenders an interest in the Obligations of the respective
Obligor to such Lenders in such amount as shall result in a proportional
participation by all the Lenders in such amount; provided that if all or any
portion of such excess amount is thereafter recovered from such Lender, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest; provided,  further, that this clause (b)
shall not apply to (i) any sum received by ABN from the Side Account Collateral
or (ii) any payment obtained by a Lender as consideration for the assignment of
or sale of a participation in any of the Loan.

(c)       Notwithstanding anything to the contrary contained herein, the
provisions of the preceding Sections 11.06(a) and (b) shall be subject to the
express provisions of this Agreement which require, or permit, differing
payments to be made to Non-Defaulting Lenders as opposed to Defaulting Lenders.

11.07   Calculations; Computations.  (a)  The financial statements to be
furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with generally accepted accounting principles in the United States
consistently applied throughout the periods involved (except as set forth in the
notes thereto or as otherwise disclosed in writing by the Borrower to the
Lenders).  In addition, all computations determining compliance with the
Financial Covenants shall utilize accounting principles and policies in
conformity with those in effect on the Closing Date (with the foregoing
generally accepted accounting principles, subject to the preceding proviso,
herein called “GAAP”), subject, in the case of the unaudited financial
statements, to normal year-end audit adjustments and the absence of
footnotes.  Unless otherwise noted, all references in this Agreement to “GAAP”
shall mean generally accepted accounting principles as in effect in the United
States.

(b)       All computations of interest for the Loan, Commitment Commission and
other Fees hereunder shall be made on the basis of a year of 360 days for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, Commitment Commission or Fees
are payable.

11.08     Agreement Binding.  The Borrower and each other Obligor agree that
they shall be bound by the terms of this Agreement and the obligations and
covenants expressed to be binding on each of them under this Agreement even if
the terms, covenants or obligations contained hereunder are inconsistent with,
or less favorable to the Borrower or such Obligor (as the case may be) than the
Borrower’s or such Obligor’s rights and obligations under any other document
that they are a party to or are otherwise bound by, including without
limitation, the Technical Management Agreement, notwithstanding that the Lender
Creditors are aware of or have been provided with such other document pursuant
to this Agreement or otherwise.

11.09       GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL.  (a)  THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND





-97-

--------------------------------------------------------------------------------

 

 

THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT
AS OTHERWISE PROVIDED IN CERTAIN OF THE COLLATERAL VESSEL MORTGAGES AND OTHER
SECURITY DOCUMENTS, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE
OF NEW YORK LOCATED IN NEW YORK COUNTY IN THE CITY OF NEW YORK OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY ACCEPTS
FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS.  EACH OF THE PARTIES TO THIS
AGREEMENT FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF
THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE BORROWER
AT ITS ADDRESS SET FORTH ON SCHEDULE VII HERETO, SUCH SERVICE TO BECOME
EFFECTIVE 30 DAYS AFTER SUCH MAILING.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF
THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT, ANY LENDER OR THE HOLDER OF ANY
NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY OBLIGOR IN ANY OTHER
JURISDICTION.  THE BORROWER HEREBY IRREVOCABLY DESIGNATES, APPOINTS, AUTHORIZES
AND EMPOWERS KRAMER LEVIN NAFTALIS & FRANKEL LLP, WITH OFFICES CURRENTLY LOCATED
AT 1177 AVENUE OF AMERICAS, NEW YORK, NEW YORK 10036, ATTENTION:  DAVID J.
FISHER, AS ITS DESIGNEE, APPOINTEE AND AGENT TO RECEIVE AND ACCEPT FOR AND ON
ITS BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL
PROCESS, SUMMONS, NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH ACTION
OR PROCEEDING.  IF FOR ANY REASON SUCH DESIGNEE, APPOINTEE AND AGENT SHALL CEASE
TO BE AVAILABLE TO ACT AS SUCH, THE BORROWER AGREES TO DESIGNATE A NEW DESIGNEE,
APPOINTEE AND AGENT IN NEW YORK, NEW YORK ON THE TERMS AND FOR THE PURPOSES OF
THIS PROVISION SATISFACTORY TO THE ADMINISTRATIVE AGENT; PROVIDED THAT ANY
FAILURE ON THE PART OF THE BORROWER TO COMPLY WITH THE FOREGOING PROVISIONS OF
THIS SENTENCE SHALL NOT IN ANY WAY PREJUDICE OR LIMIT THE SERVICE OF PROCESS OR
SUMMONS IN ANY OTHER MANNER DESCRIBED ABOVE IN THIS SECTION 11.09 OR OTHERWISE
PERMITTED BY LAW.

(b)       EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF
THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(c)       EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS





-98-

--------------------------------------------------------------------------------

 

 

AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

11.10       Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original (including if
delivered by e-mail or facsimile transmission), but all of which shall together
constitute one and the same instrument.  A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Administrative
Agent. This Agreement and the other Credit Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.

11.11       Effectiveness.  This Agreement shall become effective on the date
(the “Closing Date”) on which the conditions set forth in Section 5.01 shall
have been satisfied or waived by the Lenders.  The Lenders party hereto, solely
in their capacities as lenders under the Existing Credit Agreements to which
they are a party, hereby waive any default or event of default under such
Existing Credit Agreements that may result from the incurrence of the loans
hereunder and any liens granted in connection therewith.

11.12       Headings Descriptive.  The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

11.13       Amendment or Waiver; etc.  (a)  Neither this Agreement nor any other
Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the respective Obligors party thereto and the Required
Lenders, provided that no such change, waiver, discharge or termination shall,
without the consent of each Lender (other than a Defaulting Lender) (or in the
case of clauses (i) and (iii), each Lender (other than a Defaulting Lender)
directly and negatively affected thereby),

(i)          Extend the timing for or reduce (x) the final scheduled maturity of
the Loan or Note or (y) any Scheduled Repayment or reduce the rate or reduce or
extend the time of payment of interest on the Loan or Note or Commitment
Commission (except in connection with the waiver of applicability of any
post-default increase in interest rates), or reduce the principal amount thereof
(except to the extent repaid in cash),

(ii)         release any of the Collateral (except as expressly provided in the
Credit Documents),

(iii)        an increase in or extension of any Lender’s Commitment,

(iv)        amend, modify or waive any provision of this Section 11.13 or of any
other Section that expressly requires the consent of all the Lenders to do so,

(v)         reduce the percentage specified in the definition of Required
Lenders or otherwise amend the definition of Required Lenders,

(vi)       consent to the assignment or transfer by the Borrower or any
Subsidiary Guarantor of any of its respective rights and obligations under this
Agreement,

(vii)       substitute or replace the Borrower or any Subsidiary Guarantor or
release any Subsidiary Guarantor from the Guaranty,





-99-

--------------------------------------------------------------------------------

 

 

(viii)       amend, modify or waive Section 2.05 or amend, modify or waive any
other provision in this Agreement to the extent providing for payments or
prepayments of the Loan to be applied pro rata among the Lenders entitled to
such payments or prepayments of the Loan (it being understood that the waiver of
any mandatory prepayment of the Loan by the Required Lenders shall not
constitute an amendment, modification or waiver for purposes of this clause
(viii)), or

(ix)        reduce the Applicable Margin;

provided,  further, that no such change, waiver, discharge or termination shall
(A) increase or extend the Commitments of any Lender over the amount thereof
then in effect without the consent of such Lender (it being understood that
waivers or modifications of Section 2.01(b), conditions precedent, covenants,
Defaults or Events of Default or of a mandatory reduction in the Commitments
shall not result in an increase of the Commitment of any Lender, and that an
increase in the available portion of any Commitment of any Lender shall not
result in an increase in the Commitment of such Lender), (B) without the consent
of each Agent, amend, modify or waive any provision of Section 10 as same
applies to such Agent or any other provision as same relates to the rights or
obligations of such Agent, (C) without the consent of the Security Agent, amend,
modify or waive any provision relating to the rights or obligations of the
Security Agent or (D) without the consent of ABN, (i) release the Side Account
Collateral, (ii) or amend, modify or waive any provision relating to the rights
or obligations of the Side Account Pledge Agreements, (iii) reduce the Side
Percentage Amount or (iv) make any amendments to Section 4.05(b) of this
Agreement, provided that this clause (D) shall not apply to any amendment,
modification or waiver of the second lien security agreements relating to such
Side Account in a manner not adverse to ABN.

(b)       If, in connection with any proposed change, waiver, discharge or
termination to any of the provisions of this Agreement as contemplated by
clauses (i) through (vi), inclusive, of the first proviso to Section 11.13(a),
the consent of the Required Lenders is obtained but the consent of one or more
of such other Lenders whose consent is required (any such Lender, a
“Non-Consenting Lender”) is not obtained, then the Borrower shall have the
right, so long as all Non-Consenting Lenders whose individual consent is
required are treated as described in either clauses (i) or (ii) below, to either
(i) replace each such Non-Consenting Lender (or, at the option of the Borrower
if the respective Non-Consenting Lender’s consent is required with respect to
less than the share of the Loan (or related Commitments) of such Non-Consenting
Lender, to replace only the respective Commitments and/or the share of the Loan
of the respective Non-Consenting Lender which gave rise to the need to obtain
such Non-Consenting Lender’s individual consent) with one or more Replacement
Lenders pursuant to Section 2.11 so long as at the time of such replacement,
each such Replacement Lender consents to the proposed change, waiver, discharge
or termination or (ii) terminate such Non-Consenting Lender’s Commitment (if
such Non-Consenting Lender’s consent is required as a result of its Commitment),
and/or repay the outstanding amount of the Loan and terminate any outstanding
Commitments of such Non-Consenting Lender which gave rise to the need to obtain
such Non-Consenting Lender’s consent, in accordance with Section 4.01(a),
provided that, unless the Commitments that are terminated and/or the portion of
the Loan that is repaid pursuant to preceding clause (ii) are immediately
replaced in full at such time through the addition of new Lenders or the
increase of the Commitments and/or the outstanding amount of the Loan of
existing Lenders (who in each case must specifically consent thereto), then in
the case of any action pursuant to preceding clause (ii) the Required Lenders
(determined before giving effect to the proposed action) shall specifically
consent thereto, provided,  further, that in any event the Borrower shall not
have the right to replace a Lender, terminate such Lender’s Commitment or repay
such Lender’s share of the Loan solely as a result of the exercise of such
Lender’s rights (and the withholding of any required consent by such Lender)
pursuant to the second proviso to Section 11.13(a), provided,  further that such
Replacement Lender shall be a bank or financial institution.





-100-

--------------------------------------------------------------------------------

 

 

(c)       The Administrative Agent and the Borrower may amend any Credit
Document to correct administrative errors or omissions, or to effect
administrative changes that are not adverse to any Lender.  Notwithstanding
anything to the contrary contained herein, such amendment shall become effective
without any further consent of any other party to such Credit Document.

(d)       In case of any assignment by ABN under this Section 11.13, ABN’s
rights in the Side Account Collateral and pursuant to the Side Account Pledge
Agreements shall inure to the benefit of such assignee.

(e)       Notwithstanding any other provision in this Section 11.13, an
amendment or waiver which relates to the rights or obligations of the
Administrative Agent may not be effected without the consent of the
Administrative Agent.

11.14   Survival.  All indemnities set forth herein including, without
limitation, in Sections 2.08, 2.09, 4.04, 11.01 and 11.06 shall survive the
execution, delivery and termination of this Agreement and the Notes and the
making and repayment of the Loan.

11.15   Domicile of the Loan.  Each Lender may transfer and carry its pro rata
portion of the Loan at, to or for the account of any office, Subsidiary or
Affiliate of such Lender.  Notwithstanding anything to the contrary contained
herein, to the extent that a transfer of the Loan pursuant to this Section 11.15
would, at the time of such transfer, result in increased costs under Section
2.08, 2.09 or 4.04 from those being charged by the respective Lender prior to
such transfer, then the Borrower shall not be obligated to pay such increased
costs (although the Borrower shall be obligated to pay any other increased costs
of the type described above resulting from changes after the date of the
respective transfer).

11.16   Confidentiality.  (a)  Subject to the provisions of clause (b) of this
Section 11.16, each Lender agrees that it will not disclose without the prior
consent of the Borrower (other than to its officers, directors, employees,
auditors, advisors or counsel or to another Lender if the Lender or such
Lender’s holding or parent company or board of trustees in its sole discretion
determines that any such party should have access to such information, provided
such Persons shall be subject to the provisions of this Section 11.16 to the
same extent as such Lender) any information with respect to the Borrower or any
of its Subsidiaries which is now or in the future furnished pursuant to this
Agreement or any other Credit Document, provided that any Lender may disclose
any such information (i) as has become generally available to the public other
than by virtue of a breach of this Section 11.16(a) by the respective Lender,
(ii) as may be required or requested by any municipal, state or Federal
regulatory body having or claiming to have jurisdiction over such Lender or to
the Federal Reserve Board or the Federal Deposit Insurance Corporation or
similar organizations (whether in the United States or elsewhere) or their
successors, (iii) as may be required or requested in respect to any summons or
subpoena or in connection with any litigation, (iv) in order to comply with any
law, order, regulation or ruling applicable to such Lender, (v) to the
Administrative Agent or the Security Agent, (vi) to any auditor or professional
financial or legal advisor of such Lender employed in the normal course of its
business, (vii) to any branch, Affiliate or Subsidiary of such Lender or to the
parent company, head office or regional office of such Lender in connection with
the transactions contemplated herein, (viii) to any prospective or actual
transferee or participant in connection with any contemplated transfer or
participation of any of the Notes or Commitments or any interest therein by such
Lender and any direct, indirect, actual or prospective counterparty (and its
advisor) to any swap, derivative, credit insurance or securitization transaction
related to the Borrower and its obligations under this Agreement, provided that
such prospective transferee or counterparty expressly agrees to execute and does
execute (including by way of customary “click through” arrangements) a
confidentiality agreement and be bound by the confidentiality provisions
contained in this Section 11.16, (ix) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Agreement or any other Credit





-101-

--------------------------------------------------------------------------------

 

 

Document or the enforcement of rights hereunder or thereunder or (x) to the
extent such information (a) becomes publicly available other than as a result of
a breach of this Section, or (b) becomes available to the Administrative Agent,
any Lender or any of their respective Affiliates on a nonconfidential basis from
a source other than the Borrower. In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Agents and the Lenders in connection with
the administration of this Agreement, the other Credit Documents, and the
Commitments.

(b)       The Borrower hereby acknowledges and agrees that each Lender may share
with any of its affiliates any information related to the Borrower or any of its
Subsidiaries (including, without limitation, any nonpublic customer information
regarding the creditworthiness of the Borrower or its Subsidiaries), provided
such Persons shall be subject to the provisions of this Section 11.16 to the
same extent as such Lender.

11.17   Register.  The Borrower hereby designates the Administrative Agent to
serve as the Borrower’s agent, solely for purposes of this Section 11.17, to
maintain a register (the “Register”) on which it will record the Commitments
from time to time of each of the Lenders, the Loan made by each of the Lenders
and each repayment and prepayment in respect of the principal amount of the Loan
of each Lender.  Failure to make any such recordation, or any error in such
recordation shall not affect the Borrower’s obligations in respect of the
Loan.  With respect to any Lender, the transfer of the Commitments of such
Lender and the rights to the principal of, and interest on, the Loan made
pursuant to such Commitments shall not be effective until such transfer is
recorded on the Register maintained by the Administrative Agent with respect to
ownership of such Commitments and the Loan and prior to such recordation all
amounts owing to the transferor with respect to such Commitments and the Loan
shall remain owing to the transferor.  The registration of assignment or
transfer of all or part of any Commitments and the Loan shall be recorded by the
Administrative Agent on the Register only upon the acceptance by the
Administrative Agent of a properly executed and delivered Assignment and
Assumption Agreement pursuant to Section 11.04(b).  Coincident with the delivery
of such an Assignment and Assumption Agreement to the Administrative Agent for
acceptance and registration of assignment or transfer of all or part of the
Loan, or as soon thereafter as practicable, the assigning or transferor Lender
shall surrender the Note evidencing the Loan, and thereupon one or more new
Notes in the same aggregate principal amount shall be issued to the assigning or
transferor Lender and/or the new Lender.  The Borrower agrees to indemnify the
Administrative Agent from and against any and all losses, claims, damages and
liabilities of whatsoever nature which may be imposed on, asserted against or
incurred by the Administrative Agent in performing its duties under this Section
11.17, except to the extent caused by the Administrative Agent’s own gross
negligence, willful misconduct or unlawful acts.

11.18   Judgment Currency.  If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from the Borrower hereunder or under
any of the Notes in the currency expressed to be payable herein or under the
Notes (the “Specified Currency”) into another currency, the parties hereto
agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the Specified Currency with
such other currency at the Administrative Agent’s New York office on the
Business Day preceding that on which final judgment is given.  The obligations
of the Borrower in respect of any sum due to any Lender or the Administrative
Agent hereunder or under any Note shall, notwithstanding any judgment in a
currency other than the Specified Currency, be discharged only to the extent
that on the Business Day following receipt by such Lender or the Administrative
Agent (as the case may be) of any sum adjudged to be so due in such other
currency, such Lender or the Administrative Agent (as the case may be) may in
accordance with normal banking procedures purchase the Specified Currency with
such other currency; if the amount of the Specified Currency so purchased is
less than the





-102-

--------------------------------------------------------------------------------

 

 

sum originally due to such Lender or the Administrative Agent, as the case may
be, in the Specified Currency, the Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the Specified Currency so purchased
exceeds the sum originally due to any Lender or the Administrative Agent, as the
case may be, in the Specified Currency, such Lender or the Administrative Agent,
as the case may be, agrees to remit such excess to the Borrower.

11.19       Language.  All correspondence, including, without limitation, all
notices, reports and/or certificates, delivered by any Obligor to the
Administrative Agent, the Security Agent or any Lender shall, unless otherwise
agreed by the respective recipients thereof, be submitted in the English
language or, to the extent the original of such document is not in the English
language, such document shall be delivered with a certified English translation
thereof.

11.20       Waiver of Immunity.  The Borrower, in respect of itself, each other
Obligor, its and their process agents, and its and their properties and
revenues, hereby irrevocably agrees that, to the extent that the Borrower, any
other Obligor or any of its or their properties has or may hereafter acquire any
right of immunity from any legal proceedings, whether in the United States, any
Acceptable Flag Jurisdiction or elsewhere, to enforce or collect upon the Credit
Document Obligations of the Borrower or any other Obligor related to or arising
from the transactions contemplated by any of the Credit Documents, including,
without limitation, immunity from service of process, immunity from jurisdiction
or judgment of any court or tribunal, immunity from execution of a judgment, and
immunity of any of its property from attachment prior to any entry of judgment,
or from attachment in aid of execution upon a judgment, the Borrower, for itself
and on behalf of the other Obligors, hereby expressly waives, to the fullest
extent permissible under applicable law, any such immunity, and agrees not to
assert any such right or claim in any such proceeding, whether in the United
States, any Acceptable Flag Jurisdiction or elsewhere.

11.21       USA PATRIOT Act Notice.  Each Lender hereby notifies each Obligor
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub.:
107-56 (signed into law October 26, 2001)) (the “PATRIOT Act”), it is required
to obtain, verify, and record information that identifies each Obligor, which
information includes the name of each Obligor and other “know your customer”
information that will allow such Lender to identify each Obligor in accordance
with the PATRIOT Act and anti-money laundering rules and regulations, and each
Obligor agrees to provide such information from time to time to any Lender.

11.22       Severability.  If any provisions of this Agreement or the other
Credit Documents is held to be illegal, invalid or unenforceable: (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Credit Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions; provided that the Lenders shall charge no
fee in connection with any such amendment.  The invalidity of a provision in a
particular jurisdiction shall not invalid or render unenforceable such provision
in any other jurisdiction.

11.23       Flag Jurisdiction Transfer.  In the event that the Borrower desires
to implement a Flag Jurisdiction Transfer with respect to a Collateral Vessel,
upon receipt of reasonable advance notice thereof from the Borrower, the
Security Agent shall use commercially reasonably efforts to provide, or (as
necessary) procure the provision of, all such reasonable assistance as any
Obligor may request from time to time in relation to (i) the Flag Jurisdiction
Transfer, (ii) the related deregistration of the relevant Collateral Vessel from
its previous flag jurisdiction and (iii) the release and discharge of the
related Security Documents; provided that the relevant Obligor shall pay all
documented out of pocket costs and





-103-

--------------------------------------------------------------------------------

 

 

expenses reasonably incurred by the Security Agent in connection with provision
of such assistance.  Each Lender hereby consents in connection with any Flag
Jurisdiction Transfer and subject to the satisfaction of the requirements
thereof to be satisfied by the relevant Obligor, to (x) deregister such
Collateral Vessel from its previous flag jurisdiction and (y) release and hereby
direct the Security Agent to release the relevant Collateral Vessel
Mortgage.  Each Lender hereby directs the Security Agent, and the Security Agent
agrees to execute and deliver or, at the Borrower’s expense, file such documents
and perform other actions reasonably necessary to release the relevant
Collateral Vessel Mortgages when and as directed pursuant to this Section 11.23.

11.24     Side Account Intercreditor Provisions.  (a)  The Security Agent on
behalf of itself and the other Secured Creditors agrees that it will not contest
any objections that ABN may make to any motions with respect to a cash
collateral order nor will it contest any consensual cash collateral agreement
and order between Borrower and ABN in each case to the extent relating expressly
to the use of the Side Account Collateral or adequate protection for ABN’s first
priority interest in the Side Account Collateral, regardless of any adequate
protection for their second priority lien on the Side Account Collateral, or
otherwise dispute or contest in any insolvency or bankruptcy proceeding the
validity, perfection or priority of or non-avoidability of the Side Account
Collateral.  

(b)        The Borrower and the Security Agent on behalf of itself and the other
Secured Creditors agree that (i) the grant of the first priority liens in the
Side Account Collateral to ABN and the grant of the second priority liens in the
Side Account Collateral to the Security Agent and the Lenders, create two
separate and distinct liens and (ii) because of, among other things, their
differing rights in the Side Account Collateral, the ABN Obligations and the
Secured Obligations are fundamentally different from each other with respect to
the Side Account Collateral and must be separately classified in any plan of
reorganization proposed or adopted in an insolvency or liquidation proceeding.

(c)       Notwithstanding anything contained in this Agreement, the security
agreements which create the first priority or second priority liens or any other
agreement or instrument or operation of law to the contrary, or any other
circumstance whatsoever and irrespective of (i) how a lien was acquired (whether
by grant, possession, statute, operation of law, subrogation, or otherwise),
(ii) the time, manner, or order of the grant, attachment or perfection of a
Lien, (iii) any conflicting provision of the New York UCC or other applicable
law, (iv) any defect in, or non-perfection, setting aside, or avoidance of, a
lien or a security agreement, (v) the modification of the ABN Obligations or
Secured Obligations, or (vi) the subordination of a lien on the Side Account
Collateral securing the ABN Obligations to a lien securing another obligation of
the Borrower or any other person that is permitted under the security agreements
or securing a debtor-in-possession financing, or the subordination of a lien on
the Side Account Collateral securing the Secured Obligations to a lien securing
another obligation of the Borrower or any other person (other than the ABN
Obligations) that is permitted under the security agreements or securing a
debtor-in-possession financing, the Security Agent, on behalf of itself and the
other Secured Creditors, hereby agrees that (i) any first priority lien on the
Side Account Collateral now or hereafter held by or for the benefit of ABN shall
be senior in right, priority, operation, effect and all other respects to any
and all second priority liens on the Side Account Collateral and (ii) any second
priority lien on the Side Account Collateral now or hereafter held by or for the
benefit of any Secured Creditor shall be (x) junior and subordinate in right,
priority, operation, effect and all other respects to any and all first priority
liens on the Side Account Collateral and (y) senior in right, priority,
operation, effect and all other respects to any and all others liens (other than
the first priority lien) on the Side Account Collateral.

(d)       Prior to the final discharge of the ABN Obligations, without the prior
written consent of ABN, the Security Agent, for itself and on behalf of each
Secured Creditor, hereby agrees that neither the Security Agent nor any other
Secured Creditor shall (i) commence (or join with any person in commencing) any
judicial or nonjudicial foreclosure proceedings with respect to, seek to have a
trustee,





-104-

--------------------------------------------------------------------------------

 

 

receiver, liquidator or similar official appointed for or over, attempt any
action to take possession of, exercise any right, remedy or power with respect
to, or otherwise take any action to enforce its interest in or realize upon, or
take any other action available to it in respect of, the Side Account Collateral
under the first lien security agreement, applicable law or otherwise (including
but not limited to any right of setoff), it being agreed that only ABN, acting
in accordance with the first lien security agreement, shall have the exclusive
right (and whether or not any insolvency or liquidation proceeding has been
commenced), to take any such actions or exercise any such remedies, in each
case, without any consultation with or the consent of the Security Agent or any
other Secured Creditor) or (ii) contest, protest or object to any foreclosure
proceeding or action brought by ABN or any other exercise by ABN of any rights
and remedies relating to the Side Account Collateral, under the first lien
security agreement or otherwise, or object to the forbearance by ABN from
bringing or pursuing any foreclosure proceeding or action or any other exercise
of any rights or remedies relating to the Side Account Collateral.  Subject to
the restrictions set forth in Section 11.24(c), in exercising rights and
remedies with respect to the Side Account Collateral, ABN may enforce the
provisions of the first lien security agreement and exercise remedies
thereunder, all in such order and in such manner as it may determine in its sole
discretion and regardless of whether such exercise and enforcement is adverse to
the interest of any Secured Creditor.  Such exercise and enforcement shall
include the rights of an agent appointed by ABN to dispose of the Side Account
Collateral, upon foreclosure, to incur expenses in connection with any such
disposition and to exercise all the rights and remedies of a secured creditor
under the Uniform Commercial Code, the Bankruptcy Code or any other bankruptcy
law.

(e)       The Security Agent, for itself and on behalf of the other Secured
Creditors, hereby acknowledges and agrees that no covenant, agreement or
restriction contained in any security agreement shall be deemed to restrict in
any way the rights and remedies of ABN with respect to the Side Account
Collateral, as set forth in this Agreement.  Notwithstanding the foregoing, the
Security Agent, on behalf of the Secured Creditors, may, but will have no
obligation to, take all such actions (not adverse to ABN with respect to its
first priority lien on the Side Account Collateral and its rights under the
definitive documentation) it deems necessary to perfect or continue the
perfection of the second priority liens in the Side Account Collateral, or to
create, preserve or protect (but not enforce) the second priority liens in the
Side Account Collateral, in a manner not otherwise inconsistent with this
Agreement.  Nothing herein shall limit the right or ability of the Secured
Creditors (i) to purchase (by credit bid or otherwise) all or any portion of the
Side Account Collateral from ABN, in connection with any proposed sale thereof
by ABN pursuant to the first lien security agreement to the extent that, and so
long as, ABN receives payment in full in cash of all ABN Obligations (up to the
Side Percentage Amount) after giving effect thereto or (ii) to file proofs of
claim with respect to the Secured Obligations.

(f)       With respect to ABN’s right to enforce against the Side Account
Collateral, each of the Security Agent, for itself and on behalf of the other
Secured Creditors, and the Borrower waives all rights it may otherwise have to
require that the Collateral be enforced in any particular order or manner or at
any particular time or that any amount received or recovered from any person, or
by virtue of the enforcement of any of the Collateral or of any other security
interest, which is capable of being applied in or towards discharge of any of
the Liens is so applied including any right to demand, request, plead or
otherwise assert or claim the benefit of any marshalling, appraisal, valuation
or other similar right that may be available under applicable law.

11.25   Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Credit Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:





-105-

--------------------------------------------------------------------------------

 

 

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)        the effects of any Bail-In Action on any such liability, including,
if applicable:

(i)       a reduction in full or in part or cancellation of any such liability;

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

(iii)       the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

11.26    German Resident Secured Creditor. To the extent a Lender Creditor is
resident in Germany (“Inländer”) within the meaning of Section 2 Paragraph 15 of
the German foreign trade and payment act (AWG Außenwirtschaftsgesetz) and
therefore subject to Section 7 of the AWV or is subject to EU Regulation
2271/1996 and it would not be permitted to accept a representation or an
undertaking that is made or is to be made or is granted or is to be granted by
an Obligor with respect to Sanctions Laws under this Agreement, such Lender
Creditor shall not, in the event of a breach by an Obligor of any such
representation or undertaking be entitled to invoke or declare an Event of
Default or vote for a cancellation of the Total Commitments and immediate
repayment of the Loan pursuant to Section 9.

(b)       The representations in Section 6.26 given by, and the undertakings in
Sections 7.05, 7.15 and 7.19 of, any Obligor to any Lender Creditor resident in
Germany (“Inländer”) within the meaning of Section 2 Para. 15 of the AWV are
granted only to the extent that such Lender Creditor itself would be permitted
to receive such representations or undertakings pursuant to Section 7 of the AWV
or to EU Regulation 2271/1996.

(c)       On any matter referred to in paragraph (a) above in respect of which
the Lenders are to vote but in respect of which a German-resident Lender to whom
paragraph (a) above applies shall not vote in accordance with such paragraph:

(i)       for the purposes of determining whether approval of the Required
Lenders is obtained the references in the definition of “Required Lenders” to
66⅔ per cent. of the Commitments of Non-Defaulting Lenders and to 66⅔ per cent.
of the Loan of Non-Defaulting Lenders shall for this purpose be construed to
refer to 66⅔ per cent. of such Commitments or, as the case may be, such amount
of the Loan only taking account of the other Commitments of, or as the case may
be, the participation in the Loan of, the Non-Defaulting Lenders and other than
the Commitment of or, as the case may be, the participation in the Loan of, the
German-resident Lender; and an action taken by the Required Lenders as such
definition is modified by this paragraph (c) shall be valid in the applicable
circumstances and binding all parties hereto; and

(ii)       for the purposes of determining whether the approval of all Lenders
is obtained, all Lenders shall be construed to mean the other Lenders other than
the German-resident Lender and an action taken by all Lenders as modified by
this paragraph (c) shall be valid in the applicable circumstances and binding on
all Parties.





-106-

--------------------------------------------------------------------------------

 

 

11.27    Parallel Debt. 

(a)The Borrower irrevocably and unconditionally undertakes to pay to the
Security Agent an amount equal to the aggregate amount of its Corresponding
Liabilities (as these may exist from time to time).

(b)        The Parties agree that:

(i)         the Borrower’s Parallel Liability is due and payable at the same
time as, for the same amount of and in the same currency as its Corresponding
Liabilities;

(ii)        the Borrower’s Parallel Liability is decreased to the extent that
its Corresponding Liabilities have been irrevocably paid or discharged and its
Corresponding Liabilities are decreased to the extent that its Parallel
Liability has been irrevocably paid or discharged;

(iii)       the Borrower’s Parallel Liability is independent and separate from,
and without prejudice to, its Corresponding Liabilities, and constitutes a
single obligation of the Obligor to the Security Agent (even though the Borrower
may owe more than one Corresponding Liability to the Secured Creditors under the
Credit Documents) and an independent and separate claim of the Security Agent to
receive payment of that Parallel Liability (in its capacity as the independent
and separate creditor of that Parallel Liability and not as a co-creditor in
respect of the Corresponding Liabilities);

(iv)       for purposes of this Section 11.27, the Security Agent acts in its
own name and not as agent, representative or trustee of the Secured Creditors
and accordingly holds (x) neither its claim resulting from the Parallel
Liability on trust nor (y) any Lien securing the Parallel Liability on trust.

*       *       *

 

 



-107-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

 

 

 

GENCO SHIPPING & TRADING LIMITED, as the Borrower

 

 

 

 

 

By:

/s/ Apostolos Zafolias

 

 

Name:  Apostolos Zafolias

 

 

Title:  Chief Financial Officer and Executive Vice President, Finance

 

 

 

 





Signature page to Genco Shipping & Trading Limited Credit Agreement

--------------------------------------------------------------------------------

 

 

 

 

 

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH, individually, as Administrative Agent,
Security Agent and Lender

 

 

 

 

 

By:

/s/ Erik Havnvik

 

 

Name:  Erik Havnvik

 

 

Title:  First Vice President

 

 

 

 

 

 

 

By:

/s/ Christopher G. Spitler

 

 

Name:  Christopher G. Spitler

 

 

Title:  Senior Vice President

 





Signature page to Genco Shipping & Trading Limited Credit Agreement

--------------------------------------------------------------------------------

 

 

 

 

 

 

SKANDINAVISKA ENSKILDA BANKEN AB (PUBL), as Lender

 

 

 

 

 

By:

/s/ Arne Juell-Skielse

 

 

Name:  Arne Juell-Skielse

 

 

Title:  Head of Shipping Finance Sweden

 

 

 

 

 

 

 

By:

/s/ Magnus Rundgren

 

 

Name:  Magnus Rundren

 

 

Title:  Legal Counsel

 





Signature page to Genco Shipping & Trading Limited Credit Agreement

--------------------------------------------------------------------------------

 

 

 

 

 

 

DVB BANK SE, as Lender

 

 

 

 

 

By:

/s/ Christian Cruden

 

 

Name:  Christian Cruden

 

 

Title:  Vice President

 

 

 

 

 

 

 

By:

/s/ Wijnand Botman

 

 

Name:  Wijnand Botman

 

 

Title:  Vice President

 





Signature page to Genco Shipping & Trading Limited Credit Agreement

--------------------------------------------------------------------------------

 

 

 

 

 

 

ABN AMRO CAPITAL USA LLC, as Lender

 

 

 

 

 

By:

/s/ Rajbir Talwar

 

 

Name:  Rajbir Talwar

 

 

Title:  Director

 

 

 

 

 

 

 

By:

/s/ Urvashi Zutshi

 

 

Name:  Urvashi Zutshi

 

 

Title:  Managing Director

 





Signature page to Genco Shipping & Trading Limited Credit Agreement

--------------------------------------------------------------------------------

 

 

 

 

 

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Lender

 

 

 

 

 

By:

/s/ J. Duval

 

 

Name:  J. Duval

 

 

Title:  N. D.

 

 

 

 

 

 

 

By:

/s/ Y. Le Gourieres

 

 

Name:  Y. Le Gourieres

 

 

Title:  Director

 





Signature page to Genco Shipping & Trading Limited Credit Agreement

--------------------------------------------------------------------------------

 

 

 

 

 

 

CRÉDIT INDUSTRIEL ET COMMERCIAL, as Lender

 

 

 

 

 

By:

/s/ Andrew McKuin

 

 

Name:  Andrew McKuin

 

 

Title:  Managing Director

 

 

 

 

 

 

 

By:

/s/ Adrienne Molloy

 

 

Name:  Adrienne Molloy

 

 

Title:  Managing Director

 





Signature page to Genco Shipping & Trading Limited Credit Agreement

--------------------------------------------------------------------------------

 

 

 

 

 

 

DEUTSCHE BANK AG FILIALE DEUTSCHLANDGESCHÄFT, as Lender

 

 

 

 

 

By:

/s/ Kerstin Seefeld

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

/s/ Bastian Duhmert

 

 

Name:  Bastian Duhmert

 

 

Title: 

 





Signature page to Genco Shipping & Trading Limited Credit Agreement

--------------------------------------------------------------------------------

 

 

 

 

 

 

BNP PARIBAS, as Lender

 

 

 

 

 

By:

/s/ Eric Dulcire

 

 

Name:  Eric Dulcire

 

 

Title:  Director

 

 

 

 

 

 

 

By:

/s/ Vincent Pascal

 

 

Name:  Vincent Pascal

 

 

Title:  Managing Director

 

 



Signature page to Genco Shipping & Trading Limited Credit Agreement

--------------------------------------------------------------------------------

 

 

SCHEDULE I

COMMITMENTS

 

 

 

 

 

Lender

    

Commitments

 

Skandinaviska Enskilda Banken AB (publ)

 

$


105,718,816.06 

 

 

 

 

 

 

DVB Bank SE

 

$


86,506,765.22 

 

 

 

 

 

 

Nordea Bank Finland Plc, New York Branch

 

$


63,983,645.09 

 

 

 

 

 

 

ABN AMRO Capital USA LLC

 

$


48,848,243.22 

 

 

 

 

 

 

Crédit Agricole Corporate and Investment Bank

 

$


41,257,162.85 

 

 

 

 

 

 

Deutsche Bank AG Filiale Deutschlandgeschäft

 

$


24,378,400.42 

 

 

 

 

 

 

Crédit Industriel et Commercial

 

$


17,356,770.53 

 

 

 

 

 

 

BNP Paribas

 

$


11,950,196.62 

 

 

 

 

 

 

Total

 

$


400,000,000 

 

 





 

--------------------------------------------------------------------------------

 

 

SCHEDULE II

LENDER ADDRESSES

 

 

INSTITUTIONS

ADDRESSES

NORDEA BANK FINLAND PLC, NEW YORK BRANCH

1211 Avenue of the Americas, 23rd Floor

 

New York, New York 10036

 

Attn:  Shipping, Offshore and Oil Services

 

Telephone: 212-318-9634

 

Facsimile: 212-421-4420

 

 

SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)

Kungstradgardsgatan 8

 

SE-106 40 Stockholm, Sweden

 

Attn:  Arne Juell-Skielse

 

Telephone:  +46 8 763 86 38

 

 

DVB BANK SE

Platz der Republik 6

 

60325 Frankfurt am Main, Germany

 

Attn: Jurek Bochner

 

Telephone: 212 858 2609

 

Facsimile:  212 858 2673

 

 

ABN AMRO CAPITAL USA LLC

100 Park Avenue, 24th Floor

 

New York, New York 10017

 

Attn: Francis Birkeland

 

Telephone: 212 284 6947

 

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK

12, Place des Etats-Unis-CS 70052,

 

92547 Montrouge Cedex, France

 

Attn : Olver Carvalho Azevedo

 

Telephone: +33 1 41894663

 

 

DEUTSCHE BANK AG FILIALE DEUTSCHLANDGESCHÄFT

Adolphsplatz 7

 

20457 Hamburg, Germany

 

Attn: Bastian Duehmert

 

Telephone: +49 40 3701 3937

 

Facismiile: +49 40 3701 4550

 

 

CRÉDIT INDUSTRIEL ET COMMERCIAL

520 Madison Avenue, 37th Floor

 

New York, New York 10022

 

Attn: Andrew McKuin

 

Telephone: 212-715-4430

 

Facsimile: 212-715-4535

 

 

BNP PARIBAS

16 rue du Hanovre

 

75078 Paris Cedex 02, France

 

Attn: Shipping & Offshore

 

Telephone: +33 (0)1 42 98 18 89

 

Facsimile: +33 (0)1 42 98 43 55

 





 

--------------------------------------------------------------------------------

 

 

SCHEDULE III

SUBSIDIARIES

 

 

 

NAME OF SUBSIDIARY

DIRECT OWNER & OWNERSHIP
PERCENTAGE

OWNERSHIP
PERCENTAGE
(DIRECT OR
INDIRECT) OF
BORROWER

Genco Leader Limited

Genco Shipping & Trading Limited – 100%

100%

Genco Pioneer Limited

Genco Shipping & Trading Limited – 100%

100%

Genco Progress Limited

Genco Shipping & Trading Limited – 100%

100%

Genco Wisdom Limited

Genco Shipping & Trading Limited – 100%

100%

Genco Investments LLC

Genco Shipping & Trading Limited – 100%

100%

Baltic Trading Limited

Genco Investments LLC- 100%

100%

Baltic Bear Limited

Baltic Trading Limited – 100%

100%

Baltic Breeze Limited

Baltic Trading Limited – 100%

100%

Baltic Cougar Limited

Baltic Trading Limited – 100%

100%

Baltic Cove Limited

Baltic Trading Limited – 100%

100%

Baltic Fox Limited

Baltic Trading Limited – 100%

100%

Baltic Hare Limited

Baltic Trading Limited – 100%

100%

Baltic Hornet Limited

Baltic Trading Limited – 100%

100%

Baltic Jaguar Limited

Baltic Trading Limited – 100%

100%

Baltic Leopard Limited

Baltic Trading Limited – 100%

100%

Baltic Mantis Limited

Baltic Trading Limited – 100%

100%

Baltic Panther Limited

Baltic Trading Limited – 100%

100%

Baltic Scorpion Limited

Baltic Trading Limited – 100%

100%

Baltic Wasp Limited

Baltic Trading Limited – 100%

100%

Baltic Wind Limited

Baltic Trading Limited – 100%

100%

Baltic Wolf Limited

Baltic Trading Limited – 100%

100%

Genco Ship Management LLC

Genco Shipping & Trading Limited – 100%

100%

Genco Management (USA) LLC

Genco Ship Management LLC – 100%

100%

Genco Acheron Limited

Genco Shipping & Trading Limited – 100%

100%

Genco Carrier Limited

Genco Shipping & Trading Limited – 100%

100%

Genco Marine Limited

Genco Shipping & Trading Limited – 100%

100%

Genco Muse Limited

Genco Shipping & Trading Limited – 100%

100%

Genco Success Limited

Genco Shipping & Trading Limited – 100%

100%

Genco Surprise Limited

Genco Shipping & Trading Limited – 100%

100%

Genco Holdings Limited

Genco Shipping & Trading Limited – 100%

100%

Genco Augustus Limited

Genco Holdings Limited – 100%

100%

Genco Beauty Limited

Genco Holdings Limited – 100%

100%

Genco Cavalier Limited

Genco Holdings Limited – 100%

100%

Genco Champion Limited

Genco Holdings Limited – 100%

100%

Genco Charger Limited

Genco Holdings Limited – 100%

100%

Genco Constantine Limited

Genco Holdings Limited – 100%

100%

Genco Hadrian Limited

Genco Holdings Limited – 100%

100%

Genco Knight Limited

Genco Holdings Limited – 100%

100%

Genco London Limited

Genco Holdings Limited – 100%

100%

Genco Predator Limited

Genco Holdings Limited – 100%

100%

Genco Tiberius Limited

Genco Holdings Limited – 100%

100%

Genco Titus Limited

Genco Holdings Limited – 100%

100%

 

--------------------------------------------------------------------------------

 

 

Genco Vigour Limited

Genco Holdings Limited – 100%

100%

Genco RE Investments LLC

Genco Shipping & Trading Limited – 100%

100%

Genco Avra Limited

Genco Shipping & Trading Limited – 100%

100%

Genco Bay Limited

Genco Shipping & Trading Limited – 100%

100%

Genco Mare Limited

Genco Shipping & Trading Limited – 100%

100%

Genco Ocean Limited

Genco Shipping & Trading Limited – 100%

100%

Genco Prosperity Limited

Genco Shipping & Trading Limited – 100%

100%

Genco Spirit Limited

Genco Shipping & Trading Limited – 100%

100%

Genco Sugar Limited

Genco Shipping & Trading Limited – 100%

100%

Baltic Tiger Limited

Genco Shipping & Trading Limited – 100%

100%

Baltic Lion Limited

Genco Shipping & Trading Limited – 100%

100%

Genco Aquitaine Limited

Genco Shipping & Trading Limited – 100%

100%

Genco Ardennes Limited

Genco Shipping & Trading Limited – 100%

100%

Genco Auvergne Limited

Genco Shipping & Trading Limited – 100%

100%

Genco Bourgogne Limited

Genco Shipping & Trading Limited – 100%

100%

Genco Brittany Limited

Genco Shipping & Trading Limited – 100%

100%

Genco Challenger Limited

Genco Shipping & Trading Limited – 100%

100%

Genco Explorer Limited

Genco Shipping & Trading Limited – 100%

100%

Genco Languedoc Limited

Genco Shipping & Trading Limited – 100%

100%

Genco Loire Limited

Genco Shipping & Trading Limited – 100%

100%

Genco Lorraine Limited

Genco Shipping & Trading Limited – 100%

100%

Genco Normandy Limited

Genco Shipping & Trading Limited – 100%

100%

Genco Picardy Limited

Genco Shipping & Trading Limited – 100%

100%

Genco Provence Limited

Genco Shipping & Trading Limited – 100%

100%

Genco Pyrenees Limited

Genco Shipping & Trading Limited – 100%

100%

Genco Raptor Limited

Genco Shipping & Trading Limited – 100%

100%

Genco Reliance Limited

Genco Shipping & Trading Limited – 100%

100%

Genco Rhone Limited

Genco Shipping & Trading Limited – 100%

100%

Genco Thunder Limited

Genco Shipping & Trading Limited – 100%

100%

Genco Claudius Limited

Genco Shipping & Trading Limited – 100%

100%

Genco Commodus Limited

Genco Shipping & Trading Limited – 100%

100%

Genco Hunter Limited

Genco Shipping & Trading Limited – 100%

100%

Genco Maximus Limited

Genco Shipping & Trading Limited – 100%

100%

Genco Warrior Limited

Genco Shipping & Trading Limited – 100%

100%

 

 

 



 

--------------------------------------------------------------------------------

 

Schedule IV-A

Page 1

SCHEDULE IV-A

REQUIRED INSURANCE

Insurance to be maintained on the Collateral Vessel:

(a)       The Borrower and applicable Subsidiary Guarantor shall keep the
Collateral Vessel insured with insurers and protection and indemnity clubs or
associations of internationally recognized reputation, and placed in such
markets, on such terms and conditions, and through brokers, reasonably
satisfactory to the Security Agent and under forms of policies approved by the
Security Agent against the risks indicated below and such other risks as the
Security Agent may reasonably specify from time to time; however, in no case
shall the Security Agent specify insurance in excess of the customary insurances
purchased by first-class owners of comparable vessels:

(i)         Marine and war risk, including terrorism, confiscation, London
Blocking and Trapping Addendum and Missing Collateral Vessel Clause, hull and
machinery insurance, hull interest insurance and freight interest insurance,
together in an amount in U.S. dollars at all times equal to or greater than (x)
its Appraised Value and (y) an amount which, when aggregated with the insured
value of the other Collateral Vessels then subject to a Collateral Vessel
Mortgage, is equal to 120% of the aggregate principal amount of the Loan and the
Commitments.  The insured value for hull and machinery required under this
clause (i) for the Collateral Vessel shall at all times be in an amount equal to
or greater than (x) eighty per cent (80%) of the Appraised Value of the
Collateral Vessel and (y) an amount which, when aggregated with the hull and
machinery insured value of the other Collateral Vessels then subject to a
Collateral Vessel Mortgage, is equal to the aggregate principal amount of the
Loan and the Commitment outstanding, and the remaining marine and war risk
insurance required by this clause (i) may be taken out as hull and freight
interest insurance.

(ii)        Marine and war risk protection and indemnity insurance or equivalent
insurance (including coverage against liability for crew, fines and penalties
arising out of the operation of the Collateral Vessel, insurance against
liability arising out of pollution, spillage or leakage, and workmen’s
compensation or longshoremen’s and harbor workers’ insurance as shall be
required by applicable law) in such amounts approved by the Security Agent;
provided,  however, that insurance against liability under law or international
convention arising out of pollution, spillage or leakage shall be in an amount
not less than the greater of:

(x)       the maximum amount reasonably available from the International Group
of Protection and Indemnity Associations (the “International Group”) or
alternatively such sources of pollution, spillage or leakage coverage as are
commercially available in any absence of such coverage by the International
Group as shall be carried by prudent shipowners engaged in similar trades; and

(y)       the amounts required by the laws or regulations of the United States
of America or any applicable jurisdiction in which the Collateral Vessel may be
trading from time to time.

(iii)       While the Collateral Vessel is idle or laid up, at the option of the
Borrower and in lieu of the above-mentioned marine and war risk hull insurance,
port risk insurance insuring the Collateral Vessel against the usual risks
encountered by like vessels under similar circumstances.

(b)        The Security Agent will obtain Mortgagee’s Insurances on such
conditions as the Security Agent may reasonably require, satisfactory to the
Security Agent and for an amount in U.S. dollars approved by the Security Agent
but not being less than an amount which, when aggregated with





 

--------------------------------------------------------------------------------

 

Schedule IV-A

Page 2

the insured value of the other Collateral Vessels then subject to a Collateral
Vessel Mortgage, is equal to 110% of the sum of the aggregate principal amount
of Loan and Commitments outstanding pursuant to the Credit Agreement, the
Borrower and the Collateral Vessel Owner having no interest or entitlement in
respect of such policies; all such Mortgagee’s Insurances cover shall be
obtained directly by the Security Agent, provided that in no event shall the
Borrower be required to reimburse the Security Agent for any such costs in
excess of the premium level then available to the Security Agent in the market.

(c)       The marine and commercial war-risk insurance required in this Schedule
IV-A for the Collateral Vessel shall have deductibles and franchises in amounts
reasonably satisfactory to the Security Agent.

All insurance maintained hereunder shall be primary insurance without right of
contribution against any other insurance maintained by the Security Agent.  The
policy of marine and war risk hull and machinery insurance with respect to the
Collateral Vessel shall, if so requested by the Security Agent, provide that the
Security Agent shall be a named insured in its capacity as mortgagee and as loss
payee.  The entry in a marine and war risk protection indemnity club with
respect to the Collateral Vessel shall note the interest of the Security
Agent.  The Administrative Agent, the Security Agent and each of their
respective successors and assigns shall not be responsible for any premiums,
club calls, assessments or any other obligations or for the representations and
warranties made therein by the Borrower, any of the Borrower’s Subsidiaries or
any other Person. In addition, the Borrower shall reimburse the Administrative
Agent for the cost of Mortgagee’s Insurances which the Administrative Agent will
take out on the Collateral Vessel upon such terms and in such amounts as the
Administrative Agent shall deem appropriate.

(d)       The Security Agent shall from time to time obtain a detailed report
signed by a firm of marine insurance brokers acceptable to the Security Agent
with respect to P & I entry, the hull and machinery and war risk insurance
carried and maintained on the Collateral Vessel, together with their opinion as
to the adequacy thereof and its compliance with the provisions of this Schedule
IV-A.  At the Borrower’s expense the Borrower will use its best efforts to cause
its insurance broker (which, for the avoidance of doubt shall be a different
insurance broker from the firm of marine insurance brokers referred to in the
immediately preceding sentence) and the P & I club or association providing P &
I insurance referred to in part (a)(ii) of this Schedule IV-A, to agree to
advise the Security Agent by electronic mail of any expiration, termination,
alteration or cancellation of any policy, any default in the payment of any
premium and of any other act or omission on the part of the Borrower of which
the Borrower has knowledge and which might invalidate or render unenforceable,
in whole or in part, any insurance on the Collateral Vessel, and to provide an
opportunity of paying any such unpaid premium or call, such right being
exercisable by the Security Agent on the Collateral Vessel on an individual and
not on a fleet basis.  In addition, the Borrower shall promptly provide the
Security Agent with any information which the Security Agent reasonably requests
for the purpose of obtaining or preparing any report from the Security Agent’s
independent marine insurance consultant as to the adequacy of the insurances
effected or proposed to be effected in accordance with this Schedule IV-A as of
the date hereof or in connection with any renewal thereof, and the Borrower
shall upon demand indemnify the Security Agent in respect of all reasonable fees
and other expenses incurred by or for the account of the Security Agent in
connection with any such report, provided that the Security Agent shall be
entitled to such indemnity only for one such report during a period of 12
months.

The underwriters or brokers shall furnish the Security Agent with a letter or
letters of undertaking to the effect that:

(i)       they will hold the instruments of insurance, and the benefit of the
insurances thereunder, to the order of the Security Agent in accordance with the
terms of the loss payable clause referred to in the relevant Assignment of
Insurances for the Collateral Vessel;





 

--------------------------------------------------------------------------------

 

Schedule IV-A

Page 3

(ii)       they will have endorsed on each and every policy as and when the same
is issued the loss payable clause, to be in the excess of U.S. $1,500,000, and
the notice of assignment referred to in the relevant Assignment of Insurances
for the Collateral Vessel; and

(iii)      they will not set off against any sum recoverable in respect of a
claim against any Collateral Vessel under the said underwriters or brokers or
any other Person in respect of any other vessel nor cancel the said insurances
by reason of non-payment of such premiums or other amounts.

All policies of insurance required hereby shall provide for not less than 14
days prior written notice to be received by the Security Agent of the
termination or cancellation of the insurance evidenced thereby.  All policies of
insurance maintained pursuant to this Schedule IV-A for risks covered by
insurance other than that provided by a P & I Club shall contain provisions
waiving underwriters’ rights of subrogation thereunder against any assured named
in such policy and any assignee of said assured, only to the extent such
underwriters agree to so waive rights of subrogation (provided that it is
understood and agreed that the Borrower shall use commercially reasonable
efforts to obtain such waivers).  The Borrower shall assign to the Security
Agent its full rights under any policies of insurance in respect of the
Collateral Vessel in accordance with the terms contained herein (and, for the
avoidance of doubt, such assignments shall include any additional value of any
insurance that exceeds the values expressly required herein in respect of the
Collateral Vessel).  The Borrower agrees that it shall deliver unless the
insurances by their terms provide that they cannot cease (by reason of
nonrenewal or otherwise) without the Security Agent being informed and having
the right to continue the insurance by paying any premiums not paid by the
Borrower, receipts showing payment of premiums for Required Insurance and also
of demands from the Collateral Vessel’s P & I underwriters to the Security Agent
at least 2 days before the risk in question commences.

(e)        Unless the Security Agent shall otherwise agree, all amounts of
whatsoever nature payable under any insurance must be payable to the Security
Agent for distribution first to itself and thereafter to the Borrower or others
as their interests may appear, provided that, notwithstanding anything to the
contrary herein, until otherwise required by the Security Agent by notice to the
underwriters upon the occurrence and continuance of an Event of Default
hereunder, (i) amounts payable under any insurance on the Collateral Vessel with
respect to protection and indemnity risks may be paid directly to (x) the
Borrower to reimburse it for any loss, damage or expense incurred by it and
covered by such insurance or (y) the Person to whom any liability covered by
such insurance has been incurred, and (ii) amounts payable under any insurance
with respect to the Collateral Vessel involving any damage to the Collateral
Vessel not constituting an Event of Loss, may be paid by underwriters directly
for the repair, salvage or other charges involved or, if the Borrower shall have
first fully repaired the damage or paid all of the salvage or other charges, may
be paid to the Borrower as reimbursement therefor; provided,  however, that if
such amounts (including any franchise or deductible) are in excess of U.S.
$1,500,000, the underwriters shall not make such payment without first obtaining
the written consent thereto of the Security Agent and the loss payable clauses
pertaining to such insurances shall be endorsed to that effect.

(f)        All amounts paid to the Security Agent in respect of any insurance on
the Collateral Vessel shall be disposed of as follows (after deduction of the
expenses of the Security Agent in collecting such amounts):

(i)       any amount which might have been paid at the time, in accordance with
the provisions of paragraph (d) above, directly to the Borrower or others shall
be paid by the Security Agent to, or as directed by, the Borrower;

(ii)      all amounts paid to the Security Agent in respect of an Event of Loss
of the Collateral Vessel shall be applied by the Security Agent to the payment
of the Financial Indebtedness hereby secured pursuant to Section 4.02(b) of the
Credit Agreement; and





 

--------------------------------------------------------------------------------

 

Schedule IV-A

Page 4

(iii)       all other amounts paid to the Security Agent in respect of any
insurance on the Collateral Vessel may, in the Security Agent’s sole discretion,
be held and applied to the prepayment of the Credit Document Obligations or to
making of needed repairs or other work on the Collateral Vessel, or to the
payment of other claims incurred by the Borrower relating to the Collateral
Vessel, or may be paid to the Borrower or whosoever may be entitled thereto.

The Borrower shall deliver to the Security Agent certified copies and, whenever
so reasonably requested by the Security Agent, if available to the Borrower, the
originals of all certificates of entry, cover notes, binders, evidences of
insurance and policies and all endorsements and riders amendatory thereof in
respect of insurance maintained pursuant to Section 7.03 of the Credit Agreement
and this Schedule IV-A for the purpose of inspection or safekeeping, or,
alternatively, satisfactory letters of undertaking from the broker holding the
same.  The Security Agent shall be under no duty or obligation to verify the
adequacy or existence of any such insurance or any such policies, endorsement or
riders.

The Borrower will not execute or permit or willingly allow to be done any act by
which any insurance may be suspended, impaired or cancelled, and that it will
not permit or allow the Collateral Vessel to undertake any voyage or run any
risk or transport any cargo which may not be permitted by the policies in force,
without having previously notified the insurers and the Security Agent in
writing and insured the Collateral Vessel by additional coverage to extend to
such voyages, risks, passengers or cargoes.

In case any underwriter proposes to pay less on any claim than the amount
thereof, the Borrower shall forthwith inform the Security Agent, and if a
Default, Event of Default or an Event of Loss has occurred and is continuing,
the Security Agent shall have the exclusive right to negotiate and agree to any
compromise.

The Borrower will comply with and satisfy all of the provisions of any
applicable law, convention, regulation, proclamation or order concerning
financial responsibility for liabilities imposed on the Borrower or the
Collateral Vessel with respect to pollution by any state or nation or political
subdivision thereof and will maintain all certificates or other evidence of
financial responsibility as may be required by any such law, convention,
regulation, proclamation or order with respect to the trade in which the
Collateral Vessel are from time to time engaged and the cargo carried by it.

 

 



 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE V

ERISA

None.

 





 

--------------------------------------------------------------------------------

 

 

 

 

SCHEDULE VII

NOTICE ADDRESSES

If to any Obligor, to:

Genco Shipping & Trading Limited

299 Park Avenue, 12th Floor

New York, NY 10171

Attention:  John C. Wobensmith

Telephone: (646) 443-8550

Facsimile: (646) 443-8551

Email:John.Wobensmith@gencoshipping.com

with copies to:

Kramer Levin Naftalis &Frankel LLP

1177 Avenue of the Americas

New York, NY 10036

Attention:  David Fisher

Telephone:  (212) 715-9284

Facsimile:  (212) 715-8059

Email:dfisher@kramerlevin.com

 





 

--------------------------------------------------------------------------------

 

 

SCHEDULE VIII

FINANCIAL INDEBTEDNESS

1.    Letter of Credit for $300,000 issued by Nordea Bank Finland plc, New York
Branch, on behalf of Genco Shipping & Trading Limited.

2.    

 





 

--------------------------------------------------------------------------------

 

 

SCHEDULE IX

DESIGNATED VESSELS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

#

    

Collateral Vessel

    

Type

    

DWT

    

Built

    

Flag Jurisdiction

    

Official
Number

    

Owner

 

1

 

Genco Reliance

 

Handysize

 

29,952 

 

16.09.1999

 

Hong Kong

 

12278 

 

Genco Reliance Limited

 

2

 

Genco Carrier

 

Handymax

 

47,180 

 

08.01.1998

 

Hong Kong

 

12276 

 

Genco Carrier Limited

 

3

 

Genco Prosperity

 

Handymax

 

47,180 

 

03.06.1997

 

Hong Kong

 

12367 

 

Genco Prosperity Limited

 

4

 

Genco Success

 

Handymax

 

47,186 

 

18.04.1997

 

Hong Kong

 

12280 

 

Genco Success Limited

 

5

 

Genco Wisdom

 

Handymax

 

47,180 

 

15.07.1997

 

Hong Kong

 

12282 

 

Genco Wisdom Limited

 

6

 

Genco Acheron

 

Panamax

 

72,495 

 

26.01.1999

 

Hong Kong

 

19235 

 

Genco Acheron Limited

 

 

 

Total

 

 

291,300

 

 

 

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 

 

SCHEDULE XI

SCHEDULED REPAYMENTS

 

 

 

 

 

Payment Date

    

Scheduled Repayment

 

March 31, 2017

 

$

100,000.00

 

June 30, 2017

 

$

100,000.00

 

September 30, 2017

 

$

100,000.00

 

December 31, 2017

 

$

100,000.00

 

March 31, 2018

 

$

100,000.00

 

June 30, 2018

 

$

100,000.00

 

September 30, 2018

 

$

100,000.00

 

December 31, 2018

 

$

100,000.00

 

March 31, 2019

 

$

7,610,097.49

 

June 30, 2019

 

$

7,610,097.49

 

September 30, 2019

 

$

7,610,097.49

 

December 31, 2019

 

$

7,610,097.49

 

March 31, 2020

 

$

7,610,097.49

 

June 30, 2020

 

$

7,610,097.49

 

September 30, 2020

 

$

7,610,097.49

 

December 31, 2020

 

$

7,610,097.49

 

March 31, 2021

 

$

18,571,262.58

 

June 30, 2021

 

$

18,571,262.58

 

September 30, 2021

 

$

18,571,262.58

 

November 15, 2021 (Maturity Date)

 

$

282,605,432.31

 

 

 



 

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF NOTICE OF BORROWING

[Date]

Nordea Bank Finland plc, New York Branch,

as Administrative Agent for the Lenders party

to the Credit Agreement referred to below

1211 Avenue of the Americas, 23rd Floor

New York, New York 10036

Attention:  Loan Administration

Ladies and Gentlemen:

The undersigned, Genco Shipping & Trading Limited (the “Borrower”), refers to
the credit agreement, dated as of November 10, 2016 (as amended, restated,
modified and/or supplemented from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among the Borrower,
the lenders from time to time party thereto (the “Lenders”) and you, as
Administrative Agent and as Security Agent for such Lenders, and hereby gives
you notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement, that
the undersigned hereby requests a Borrowing under the Credit Agreement, and in
that connection set forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02 of the Credit Agreement:

(i)         The aggregate principal amount of the Proposed Borrowing is
$____________.1

(ii)        The Business Day of the Proposed Borrowing is____________.2

(iii)       The initial Interest Period for the Proposed Borrowing is _____
months(s).3

(iv)        Attached hereto as Exhibit A are the calculations establishing and
evidencing the Borrower’s compliance with the requirements of Section 2.01(b) of
the Credit Agreement for the Proposed Borrowing.

(v)         The proceeds of the Proposed Borrowing shall be deposited in the
following account:  Account No. [_____________], Account Name [_______________].

The undersigned hereby certifies on behalf of the Borrower that the following
statements are true on the date hereof, and will be true on the Borrowing Date:

(A)        all representations and warranties contained in the Credit Agreement
and in any other Credit Document shall be true and correct in all material
respects, on and as of the Borrowing Date both before and after giving effect to
the Proposed Borrowing with the same effect as though such representations and
warranties had been made on the Borrowing Date (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct in all material respects only as
of such specified date);

--------------------------------------------------------------------------------

1         An amount not exceed the lesser of (i) 86.3% of the Appraised Value,
as set forth in Appraisals delivered pursuant to Section 5.02(f) of the Credit
Agreement, of the Collateral Vessels and (ii) $400,000,000.

2         Shall be a Business Day at least three Business Days after the date
hereof, provided that (in each case) any such notice shall be deemed to have
been given on a certain day only if given before 12:00 p.m. (New York time) on
such day.

3         The initial Interest Period for any Loan shall commence on the
Borrowing Date of the Loan and each Interest Period occurring thereafter in
respect of such Loan shall commence on the day on which the immediately
preceding Interest Period applicable thereto expires, and shall be a three or
six month period or such other period as provided under Section 2.07 of the
Credit Agreement.







--------------------------------------------------------------------------------

 

EXHIBIT A

Page 2

(B)       all of the applicable conditions set forth in Section 5 of the Credit
Agreement have been satisfied and will be satisfied on the Borrowing Date; and

(C)       no Default or Event of Default shall have occurred and be continuing
on the Borrowing Date or would result from giving effect to the Proposed
Borrowing made on such date.

 

 

 

 

Very truly yours,

 

 

 

GENCO SHIPPING & TRADING LIMITED

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 





 

--------------------------------------------------------------------------------

 

EXHIBIT A

Page 3

Exhibit A

[Insert calculations evidencing compliance with Section 2.01(b) of the Credit
Agreement]

 

 



 

--------------------------------------------------------------------------------

 

EXHIBIT B

FORM OF NOTE

 

 

US$[     ]

New York, New York

 

[Date]

 

FOR VALUE RECEIVED, GENCO SHIPPING & TRADING LIMITED, a corporation organized
under the laws of the Republic of the Marshall Islands (the “Borrower”), hereby
promises to pay to [          ] or its assigns registered pursuant to Section
11.17 of the Credit Agreement (as defined below) (the “Lender”) in lawful money
of the United States of America in immediately available funds, at the office of
Nordea Bank Finland Plc, New York Branch (the “Administrative Agent”) located at
1211 Avenue of the Americas, 23rd Floor, New York, NY 10036, on the Maturity
Date (as defined in the Credit Agreement referred to below) the principal sum of
_____________ Dollars ($______) or, if less, the then aggregate unpaid principal
amount of the Loan (as defined in the Credit Agreement) made by the Lender
pursuant to the Credit Agreement.

The Borrower also promises to pay interest on the unpaid principal amount hereof
in like money at said office from the date hereof until paid at the rates and at
the times provided in Section 2.06 of the Credit Agreement.

This Note is one of the Notes referred to in the credit agreement, dated as of
November 10, 2016, among the Borrower, the lenders from time to time party
thereto (including, without limitation, the Lender), Nordea Bank Finland Plc,
New York Branch, as Administrative Agent and as Security Agent (as amended,
restated, modified and/or supplemented from time to time, the “Credit
Agreement”), and is entitled to the benefits thereof and of the other Credit
Documents (as defined in the Credit Agreement).  This Note is secured by the
Security Documents (as defined in the Credit Agreement) and is entitled to the
benefits of the Guaranty (as defined in the Credit Agreement).  This Note is
subject to voluntary prepayment and mandatory repayment prior to the Maturity
Date, in whole or in part, as provided in the Credit Agreement.

If an Event of Default (as defined in the Credit Agreement) shall occur and be
continuing, the principal of and accrued interest on this Note may become or be
declared to be due and payable in the manner and with the effect provided in the
Credit Agreement.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.







--------------------------------------------------------------------------------

 

EXHIBIT B

Page 2

 

 

 

 

GENCO SHIPPING & TRADING LIMITED

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 



 

--------------------------------------------------------------------------------

 

EXHIBIT C

Page 1

FORM OF GUARANTY

THIS GUARANTY, dated as of [●], 2016 (as amended, modified, restated and/or
supplemented from time to time, this “Guaranty”), is made by each of the
undersigned guarantors (each a “Guarantor” and, together with any other entity
that becomes a guarantor hereunder pursuant to Section 25 hereof, the
“Guarantors”).  Except as otherwise defined herein, capitalized terms used
herein and defined in the Credit Agreement (as defined below) shall be used
herein as therein defined.

W I T N E S S E T H :

WHEREAS, Genco Shipping & Trading Limited (the “Borrower”), the lenders from
time to time party thereto (the “Lenders”) and Nordea Bank Finland Plc, New York
Branch, as Administrative Agent (in such capacity, together with any successor
Administrative Agent, the “Administrative Agent”), and as Security Agent (in
such capacity, together with any successor Security Agent, the “Security Agent”)
have entered into a credit agreement, dated as of November 10, 2016 (as amended,
modified, restated and/or supplemented from time to time, the “Credit
Agreement”), providing for the making of the Loan to the Borrower as
contemplated therein (the Lenders, the Security Agent and the Administrative
Agent are herein called the “Lender Creditors”):

WHEREAS, the Borrower may at any time and from time to time enter into, or
guaranty the obligations of one or more other Guarantors or any of their
respective Subsidiaries under, one or more Secured Hedging Agreements with
respect to the Borrower’s obligations under the Credit Agreement with respect to
the outstanding Loan and/or Commitment from time to time with one or more
Lenders or any affiliate thereof (each such Lender or affiliate, even if the
respective Lender subsequently ceases to be a Lender under the Credit Agreement
for any reason, together with such Lender’s or affiliate’s successors and
assigns, if any, collectively, the “Other Creditors” and, together with the
Lender Creditors, the “Secured Creditors”):

WHEREAS, each Guarantor is a direct or indirect Subsidiary of the Borrower;

WHEREAS, it is a condition to the making of the Loan under the Credit Agreement
that each Guarantor shall have executed and delivered this Guaranty; and

WHEREAS, each Guarantor will obtain benefits from the incurrence of the Loan by
the Borrower under the Credit Agreement and the entering into by the Borrower of
Secured Hedging Agreements and, accordingly, desires to execute this Guaranty in
order to satisfy the conditions described in the preceding paragraph.

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Secured Creditors and hereby covenants and agrees with each Secured Creditor as
follows:

1.        Each Guarantor, jointly and severally, irrevocably, absolutely and
unconditionally guarantees:  (i) to the Lender Creditors the full and prompt
payment when due (whether at the stated maturity, by acceleration or otherwise)
of (x) the principal of, premium, if any, and interest on the Notes, if any,
issued by, and the Loan made to, the Borrower under the Credit Agreement, and
(y) all other obligations (including obligations which, but for the automatic
stay under Section 362(a) of the Bankruptcy Code, would become due), liabilities
and indebtedness owing by the Borrower to the Lender Creditors (in the
capacities referred to in the definition of Lender Creditors) under the Credit
Agreement and each other Credit Document to which the Borrower is a party
(including, without limitation, indemnities, fees and interest thereon
(including any interest accruing after the commencement of any bankruptcy,
insolvency, receivership or similar proceeding at the rate provided for in the
Credit





 

--------------------------------------------------------------------------------

 

EXHIBIT C

Page 2

Agreement, whether or not such interest is an allowed claim in any such
proceeding)), whether now existing or hereafter incurred under, arising out of
or in connection with the Credit Agreement and any such other Credit Document
and the due performance and compliance by the Borrower with all of the terms,
conditions and agreements contained in all such Credit Documents (all such
principal, premium, interest, liabilities, indebtedness and obligations being
herein collectively called the “Credit Document Obligations”); and (ii) to each
Other Creditor the full and prompt payment when due (whether at the stated
maturity, by acceleration or otherwise) of all obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due), liabilities and indebtedness (including any
interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for in the respective
Secured Hedging Agreements, whether or not such interest is an allowed claim in
any such proceeding) owing by the Borrower under any Secured Hedging Agreement
entered into in respect of the Borrower’s obligations with respect to the
outstanding Loan and/or Commitments from time to time, whether now in existence
or hereafter arising, and the due performance and compliance by the Borrower
with all of the terms, conditions and agreements contained in each such Secured
Hedging Agreement to which it is a party (all such obligations, liabilities and
indebtedness being herein collectively called the “Other Obligations” and,
together with the Credit Document Obligations, the “Guaranteed
Obligations”).  Notwithstanding anything to the contrary contained herein, in no
event will Guaranteed Obligations include any Excluded Swap Obligations.  As
used herein, the term “Guaranteed Party” shall mean the Borrower party to or as
guarantor of any Guarantor or its Subsidiaries party to any Secured Hedging
Agreement with an Other Creditor.  Each Guarantor understands, agrees and
confirms that the Secured Creditors may enforce this Guaranty up to the full
amount of the Guaranteed Obligations against such Guarantor without proceeding
against any other Guarantor, the Borrower, any other Guaranteed Party, against
any security for the Guaranteed Obligations, or under any other guaranty
covering all or a portion of the Guaranteed Obligations.

2.        Additionally, each Guarantor, jointly and severally, unconditionally,
absolutely and irrevocably, guarantees the payment of any and all Guaranteed
Obligations whether or not due or payable by the Borrower or any other
Guaranteed Party upon the occurrence in respect of the Borrower or any such
other Guaranteed Party of any of the events specified in Section 9.05 of the
Credit Agreement, and unconditionally and irrevocably, jointly and severally,
promises to pay such Guaranteed Obligations to the Secured Creditors, or order,
on demand.  This Guaranty shall constitute a guaranty of payment, and not of
collection.

3.        The liability of each Guarantor hereunder is primary, absolute, joint
and several, and unconditional and is exclusive and independent of any security
for or other guaranty of the indebtedness of the Borrower or any other
Guaranteed Party whether executed by such Guarantor, any other Guarantor, any
other guarantor or by any other party, and the liability of each Guarantor
hereunder shall not be affected or impaired by any circumstance or occurrence
whatsoever, including, without limitation:  (a) any direction as to application
of payment by the Borrower or any other Guaranteed Party or by any other party,
(b) any other continuing or other guaranty, undertaking or maximum liability of
a guarantor or of any other party as to the Guaranteed Obligations, (c) any
payment on or in reduction of any such other guaranty or undertaking, (d) any
dissolution, change in corporate structure, termination or increase, decrease or
change in personnel, by the Borrower or any other Guaranteed Party, (e) to the
extent permitted by applicable law, any payment made to any Secured Creditor on
the indebtedness which any Secured Creditor repays the Borrower or any other
Guaranteed Party pursuant to court order in any bankruptcy, reorganization,
arrangement, moratorium or other debtor relief proceeding, and each Guarantor
waives any right to the deferral or modification of its obligations hereunder by
reason of any such proceeding, (f) any action or inaction by the Secured
Creditors as contemplated in Section 6 hereof or (g) any invalidity,
irregularity or unenforceability of all or any part of the Guaranteed
Obligations or of





 

--------------------------------------------------------------------------------

 

EXHIBIT C

Page 3

any security therefor, including, without limitation, any such invalidity,
irregularity or unenforceability caused by a change in law.

4.        The obligations of each Guarantor hereunder are independent of the
obligations of any other Guarantor, any other guarantor, the Borrower or any
other Guaranteed Party, and a separate action or actions may be brought and
prosecuted against each Guarantor whether or not action is brought against any
other Guarantor, any other guarantor, the Borrower or any other Guaranteed Party
and whether or not any other Guarantor, any other guarantor, the Borrower or any
other Guaranteed Party is joined in any such action or actions.  Each Guarantor
waives, to the fullest extent permitted by law, the benefits of any statute of
limitations affecting its liability hereunder or the enforcement thereof.  Any
payment by the Borrower or any other Guaranteed Party or other circumstance
which operates to toll any statute of limitations as to the Borrower or any
other Guaranteed Party shall operate to toll the statute of limitations as to
each Guarantor.

5.        Any Secured Creditor may, in accordance with the terms of the Credit
Agreement, the other Credit Documents and applicable law, at any time and from
time to time without the consent of, or notice to, any Guarantor, without
incurring responsibility to such Guarantor, and without impairing or releasing
the obligations of such Guarantor hereunder, upon or without any terms or
conditions and in whole or in part:

(a)      change the manner, place or terms of payment of, and/or change,
increase or extend the time of payment of, renew or alter, any of the Guaranteed
Obligations (including any increase or decrease in the rate of interest thereon
or the principal amount thereof), any security therefor, or any liability
incurred directly or indirectly in respect thereof, and the guaranty herein made
shall apply to the Guaranteed Obligations as so changed, extended, renewed or
altered;

(b)      take and hold security for the payment of the Guaranteed Obligations
and sell, exchange, release, surrender, impair, realize upon or otherwise deal
with in any manner and in any order any property by whomsoever at any time
pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset there
against;

(c)      exercise or refrain from exercising any rights against the Borrower,
any other Guaranteed Party, any other Credit Party, any Subsidiary thereof or
otherwise act or refrain from acting;

(d)      release or substitute any one or more endorsers, Guarantors, other
guarantors, the Borrower, any other Guaranteed Party, or other obligors;

(e)      settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
the Borrower or any other Guaranteed Party to creditors of the Borrower or such
other Guaranteed Party other than the Secured Creditors;

(f)      apply any sums by whomsoever paid or howsoever realized to any
liability or liabilities of the Borrower or any other Guaranteed Party to the
Secured Creditors regardless of what liabilities of the Borrower or such other
Guaranteed Party remain unpaid;

(g)       consent to or waive any breach of, or any act, omission or default
under, any of the Secured Hedging Agreements, the Credit Documents or any of the
instruments or agreements referred to therein, or otherwise amend, modify or
supplement (in accordance with their terms) any of the Secured Hedging
Agreements, the Credit Documents or any of such other instruments or agreements;





 

--------------------------------------------------------------------------------

 

EXHIBIT C

Page 4

(h)       act or fail to act in any manner which may deprive such Guarantor of
its right to subrogation against the Borrower or any other Guaranteed Party to
recover full indemnity for any payments made pursuant to this Guaranty; and/or

(i)       take any other action which would, under otherwise applicable
principles of common law, give rise to a legal or equitable discharge of such
Guarantor from its liabilities under this Guaranty.

6.       This Guaranty is a continuing one and all liabilities to which it
applies or may apply under the terms hereof shall be conclusively presumed to
have been created in reliance hereon.  No failure or delay on the part of any
Secured Creditor in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder.  The
rights and remedies herein expressly specified are cumulative and not exclusive
of any rights or remedies which any Secured Creditor would otherwise have
hereunder.  No notice to or demand on any Guarantor in any case shall entitle
such Guarantor to any other further notice or demand in similar or other
circumstances or constitute a waiver of the rights of any Secured Creditor to
any other or further action in any circumstances without notice or demand.  It
is not necessary for any Secured Creditor to inquire into the capacity or powers
of the Borrower or any other Guaranteed Party or the officers, directors,
partners or agents acting or purporting to act on its or their behalf, and any
indebtedness made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.

7.       Any indebtedness of the Borrower or any other Guaranteed Party now or
hereafter held by any Guarantor is hereby subordinated to the indebtedness of
the Borrower or such other Guaranteed Party to the Secured Creditors, and such
indebtedness of the Borrower or such other Guaranteed Party to any Guarantor, if
the Administrative Agent or the Security Agent, after the occurrence and during
the continuance of an Event of Default, so requests, shall be collected,
enforced and received by such Guarantor as trustee for the Secured Creditors and
be paid over to the Secured Creditors on account of the indebtedness of the
Borrower or the other Guaranteed Parties to the Secured Creditors, but without
affecting or impairing in any manner the liability of such Guarantor under the
other provisions of this Guaranty.  Without limiting the generality of the
foregoing, each Guarantor hereby agrees with the Secured Creditors that it will
not exercise any right of subrogation which it may at any time otherwise have as
a result of this Guaranty (whether contractual, under Section 509 of the
Bankruptcy Code or otherwise) until all Guaranteed Obligations have been
irrevocably paid in full in cash.

8.       (a)       Each Guarantor waives any right (except as shall be required
by applicable law and cannot be waived) to require the Secured Creditors
to:  (i) proceed against the Borrower, any other Guaranteed Party, any other
Guarantor, any other guarantor of the Guaranteed Obligations or any other party;
(ii) proceed against or exhaust any security held from the Borrower, any other
Guaranteed Party, any other Guarantor, any other guarantor of the Guaranteed
Obligations or any other party; or (iii) pursue any other remedy in the Secured
Creditors’ power whatsoever.  Each Guarantor waives any defense based on or
arising out of any defense of the Borrower, any other Guaranteed Party, any
other Guarantor, any other guarantor of the Guaranteed Obligations or any other
party other than payment in full of the Guaranteed Obligations, including,
without limitation, any defense based on or arising out of the disability of the
Borrower, any other Guaranteed Party, any other Guarantor, any other guarantor
of the Guaranteed Obligations or any other party, or the unenforceability of the
Guaranteed Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of the Borrower or any other Guaranteed Party other
than payment in full of the Guaranteed Obligations.  The Secured Creditors may,
at their election, foreclose on any security held by the Administrative Agent,
the Security Agent or the other Secured Creditors by one or more judicial or
nonjudicial sales, whether or not every aspect of any





 

--------------------------------------------------------------------------------

 

EXHIBIT C

Page 5

such sale is commercially reasonable, or exercise any other right or remedy the
Secured Creditors may have against the Borrower, any other Guaranteed Party or
any other party, or any security, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the Guaranteed
Obligations have been paid in full in cash.  Each Guarantor waives any defense
arising out of any such election by the Secured Creditors, even though such
election operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of such Guarantor against the Borrower, any
other Guaranteed Party or any other party or any security.

(b)       Each Guarantor waives all presentments, promptness, diligence, demands
for performance, protests and notices, including, without limitation, notices of
nonperformance, notices of protest, notices of dishonor, notices of acceptance
of this Guaranty, and notices of the existence, creation or incurring of new or
additional indebtedness.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Guaranteed Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks which such Guarantor assumes and incurs hereunder, and
agrees that the Secured Creditors shall have no duty to advise any Guarantor of
information known to them regarding such circumstances or risks.

Each Guarantor warrants and agrees that each of the waivers set forth above in
this Section 8 is made with full knowledge of its significance and consequences
and that if any of such waivers are determined to be contrary to any applicable
law or public policy, such waivers shall be effective only to the maximum extent
permitted by law.

9.       (a)       The Secured Creditors agree that this Guaranty may be
enforced only by the action of the Administrative Agent or the Security Agent,
in each case acting upon the instructions of the Lenders in accordance with the
Credit Agreement (or, after the date on which all Credit Document Obligations
have been paid in full, the holders of at least a majority of the outstanding
Other Obligations), and that no other Secured Creditors shall have any right
individually to seek to enforce or to enforce this Guaranty, it being understood
and agreed that such rights and remedies may be exercised by the Administrative
Agent or the Security Agent or, after all the Credit Document Obligations have
been paid in full, by the holders of at least a majority of the outstanding
Other Obligations, as the case may be, for the benefit of the Secured Creditors
upon the terms of this Guaranty.  The Secured Creditors further agree that this
Guaranty may not be enforced against any director, officer, employee, partner,
member or stockholder of any Guarantor (except to the extent such partner,
member or stockholder is also a Guarantor hereunder).

(b)       The Administrative Agent and Security Agent will hold in accordance
with this Guaranty all collateral at any time received under this Guaranty.  It
is expressly understood and agreed by each Secured Creditor that by accepting
the benefits of this Guaranty each such Secured Creditor acknowledges and agrees
that the obligations of the Administrative Agent and Security Agent as enforcer
of this Guaranty and interests herein are only those expressly set forth in this
Guaranty and in Section 10 of the Credit Agreement.  The Administrative Agent
and the Security Agent shall act hereunder on the terms and conditions set forth
herein and in Section 10 of the Credit Agreement.

10.       In order to induce the Lenders to make Loans to the Borrower pursuant
to the Credit Agreement, and in order to induce the Other Creditors to execute,
deliver and perform the Secured Hedging Agreements, each Guarantor represents,
warrants and covenants that:

(a)       Such Guarantor (i) is a duly organized and validly existing
corporation or limited liability company in good standing (or the equivalent)
under the laws of the jurisdiction of its incorporation, (ii) has the corporate
or other applicable power and authority, as the case may be, to own its property
and assets and to transact the business in which it is currently engaged and
presently proposes





 

--------------------------------------------------------------------------------

 

EXHIBIT C

Page 6

to engage and (iii) is duly qualified and is authorized to do business and is in
good standing in each jurisdiction where the conduct of its business as
currently conducted requires such qualification, except for failures to be so
qualified which, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

(b)       Such Guarantor has the corporate power and authority to execute,
deliver and perform the terms and provisions of this Guaranty and each other
Credit Document to which it is a party and has taken all necessary corporate
action to authorize the execution, delivery and performance by it of this
Guaranty and each such other Credit Document.  Such Guarantor has duly executed
and delivered this Guaranty and each other Credit Document to which it is a
party, and this Guaranty and each such other Credit Document constitutes the
legal, valid and binding obligation of such Guarantor enforceable against such
Guarantor in accordance with its terms, except to the extent that the
enforceability hereof or thereof may be limited by applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).

(c)       Neither the execution, delivery or performance by such Guarantor of
this Guaranty or any other Credit Document to which it is a party, nor
compliance by it with the terms and provisions hereof and thereof, will (i)
contravene any provision of any applicable law, statute, rule or regulation or
any applicable order, writ, injunction or decree of any court or governmental
instrumentality, (ii) conflict with or result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien (except pursuant to the Security Documents) upon any of the material
properties or assets of such Guarantor or any of its Subsidiaries pursuant to
the terms of any indenture, mortgage, deed of trust, loan agreement or credit
agreement, or any other material agreement, contract or instrument, to which
such Guarantor or any of its Subsidiaries is a party or by which it or any of
its material property or assets is bound or to which it may be subject or (iii)
violate any provision of the Organizational Documents of such Guarantor or any
of its Subsidiaries.

(d)       No order, consent, approval, license, authorization or validation of,
or filing, recording or registration with (except as have been obtained or made
or, in the case of any filings or recordings of the Security Documents (other
than the Collateral Vessel Mortgages) executed on or before the Closing Date,
will be made within 10 days of the Closing Date), or exemption by, any
governmental or public body or authority, or any subdivision thereof, is
required to authorize, or is required in connection with, (i) the execution,
delivery and performance of this Guaranty by such Guarantor or any other Credit
Document to which such Guarantor is a party or (ii) the legality, validity,
binding effect or enforceability of this Guaranty or any other Credit Document
to which such Guarantor is a party.

(e)       There are no actions, suits, investigations or proceedings pending or,
to such Guarantor’s knowledge, threatened (i) with respect to this Guaranty or
any other Credit Document to which such Guarantor is a party or (ii) with
respect to such Guarantor or any of its Subsidiaries that, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

11.       Each Guarantor covenants and agrees that on and after the Closing Date
and until the termination of the Commitments and all Secured Hedging Agreements
entered into with respect to the Loans and until such time as no Notes remain
outstanding and all Guaranteed Obligations have been paid in full, such
Guarantor will comply, and will cause each of its Subsidiaries to comply, with
all of the applicable provisions, covenants and agreements contained in Sections
7 and 8 of the Credit Agreement, and will take, or will refrain from taking, as
the case may be, all actions that are necessary to be taken or not taken so that
it is not in violation of any provision, covenant or agreement contained in
Section 7 or 8 of the Credit Agreement, and so that no Default or Event of
Default is caused by the actions of such Guarantor or any of its Subsidiaries.





 

--------------------------------------------------------------------------------

 

EXHIBIT C

Page 7

12.       The Guarantors hereby jointly and severally agree to pay all
reasonable out-of-pocket costs and expenses of (i) each Secured Creditor in
connection with the enforcement of this Guaranty (including, without limitation,
the reasonable fees and disbursements of counsel employed by each Secured
Creditor) and (ii) the Administrative Agent in connection with any amendment,
waiver or consent relating hereto (including, without limitation, the reasonable
fees and disbursements of counsel employed by the Administrative Agent).

13.       This Guaranty shall be binding upon each Guarantor and its successors
and assigns and shall inure to the benefit of the Secured Creditors and their
successors and assigns.

14.       Neither this Guaranty nor any provision hereof may be changed, waived,
discharged or terminated except with the written consent of each Guarantor
directly affected thereby and with the written consent of (x) the Administrative
Agent (or, to the extent required by Section 11.13 of the Credit Agreement, with
the written consent of the Required Lenders or, as the case may be, all Lenders)
at all times prior to the time on which all Credit Document Obligations have
been paid in full or (y) the holders of at least a majority of the outstanding
Other Obligations at all times after the time on which all Credit Document
Obligations have been paid in full; provided, that any change, waiver,
modification or variance affecting the rights and benefits of a single Class (as
defined below) of Secured Creditors (and not all Secured Creditors in a like or
similar manner) shall also require the written consent of the Requisite
Creditors (as defined below) of such Class of Secured Creditors (it being
understood that the addition or release of any Guarantor hereunder shall not
constitute a change, waiver, discharge or termination affecting any Guarantor
other than the Guarantor so added or released).  For the purpose of this
Guaranty, the term “Class” shall mean each class of Secured Creditors, i.e.,
whether (x) the Lender Creditors as holders of the Credit Document Obligations
or (y) the Other Creditors as the holders of the Other Obligations.  For the
purpose of this Guaranty, the term “Requisite Creditors” of any Class shall mean
(x) with respect to the Credit Document Obligations, the Required Lenders (or,
to the extent required by Section 11.13 of the Credit Agreement, each Lender)
and (y) with respect to the Other Obligations, the holders of at least a
majority of the Other Obligations).

15.       Each Guarantor acknowledges that an executed (or conformed) copy of
each of the Credit Documents and each existing Secured Hedging Agreement has
been made available to a senior officer of such Guarantor and such officer is
familiar with the contents thereof.

16.       In addition to any rights now or hereafter granted under applicable
law (including, without limitation, Section 151 of the New York Debtor and
Secured Creditor Law) and not by way of limitation of any such rights, upon the
occurrence and during the continuance of an Event of Default (such term to mean
and include any “Event of Default” as defined in the Credit Agreement and any
payment default under any Secured Hedging Agreement continuing after any
applicable grace period), each Secured Creditor is hereby authorized, at any
time or from time to time, without notice to any Guarantor or to any other
Person, any such notice being expressly waived, to set off and to appropriate
and apply any and all deposits (general or special) and any other indebtedness
at any time held or owing by such Secured Creditor to or for the credit or the
account of such Guarantor, against and on account of the obligations and
liabilities of such Guarantor to such Secured Creditor under this Guaranty,
irrespective of whether or not such Secured Creditor shall have made any demand
hereunder and although said obligations, liabilities, deposits or claims, or any
of them, shall be contingent or unmatured.

17.       Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including email or
facsimile communication) and mailed, faxed or delivered:  if to any Guarantor,
at the Borrower’s address specified in Section 11.03 of the Credit Agreement; if
to any Secured Creditor, at its address specified opposite its name on Schedule
II to the Credit Agreement; and if to the Administrative Agent, at its Notice
Office; or, as to any





 

--------------------------------------------------------------------------------

 

EXHIBIT C

Page 8

other Credit Party, at such other address as shall be designated by such party
in a written notice to the other parties hereto and, as to each Secured
Creditor, at such other address as shall be designated by such Secured Creditor
in a written notice to the Borrower and the Administrative Agent.  All such
notices and communications shall, (i) when mailed, be effective three Business
Days after being deposited in the mails, prepaid and properly addressed for
delivery, (ii) when sent by overnight courier, be effective one Business Day
after delivery to the overnight courier prepaid and properly addressed for
delivery on such next Business Day, or (iii) when sent by email or facsimile, be
effective when sent by email or facsimile, except that notices and
communications to the Administrative Agent or any Guarantor shall not be
effective until received by the Administrative Agent or such Guarantor, as the
case may be.

18.       If claim is ever made upon any Secured Creditor for repayment or
recovery of any amount or amounts received in payment or on account of any of
the Guaranteed Obligations and any of the aforesaid payees repays all or part of
said amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over such payee or any of its property
or (ii) any settlement or compromise of any such claim effected by such payee
with any such claimant (including the Borrower or any other Guaranteed Party)
then and in such event each Guarantor agrees that any such judgment, decree,
order, settlement or compromise shall be binding upon such Guarantor,
notwithstanding any revocation hereof or other instrument evidencing any
liability of the Borrower or any other Guaranteed Party, and such Guarantor
shall be and remain liable to the aforesaid payees hereunder for the amount so
repaid or recovered to the same extent as if such amount had never originally
been received by any such payee.

19.       (a)       THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.  Any legal action or proceeding with respect to this
Guaranty may be brought in the courts of the State of New York located in New
York County in the City of New York or of the United States of America for the
Southern District of New York, and, by execution and delivery of this Guaranty,
each Guarantor hereby irrevocably accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of the aforesaid
courts.  Each Guarantor hereby further irrevocably waives (to the fullest extent
permitted by applicable law) any claim that any such court lacks personal
jurisdiction over such Guarantor, and agrees not to plead or claim in any legal
action or proceeding with respect to this Guaranty brought in any of the
aforesaid courts that any such court lacks personal jurisdiction over such
Guarantor.  Each Guarantor further irrevocably consents to the service of
process out of any of the aforementioned courts in any such action or proceeding
by the mailing of copies thereof by registered or certified mail, postage
prepaid, to such Guarantor at its address set forth in Section 17 hereof, such
service to become effective 30 days after such mailing.  Each Guarantor hereby
irrevocably waives (to the fullest extent permitted by applicable law) any
objection to such service of process and further irrevocably waives and agrees
not to plead or claim in any action or proceeding commenced hereunder or under
any other Credit Document to which such Guarantor is a party that such service
of process was in any way invalid or ineffective.  Nothing herein shall affect
the right of any of the Secured Creditors to serve process in any other manner
permitted by law or to commence legal proceedings or otherwise proceed against
each Guarantor in any other jurisdiction.

(b)       Each Guarantor hereby irrevocably waives (to the fullest extent
permitted by applicable law) any objection which it may now or hereafter have to
the laying of venue of any of the aforesaid actions or proceedings arising out
of or in connection with this Guaranty or any other Credit Document to which
such Guarantor is a party brought in the courts referred to in clause (a) above
and hereby further irrevocably waives (to the fullest extent permitted by
applicable law) and agrees not to plead or claim in any such court that such
action or proceeding brought in any such court has been brought in an
inconvenient forum.





 

--------------------------------------------------------------------------------

 

EXHIBIT C

Page 9

(c)       EACH GUARANTOR AND EACH SECURED CREDITOR (BY ITS ACCEPTANCE OF THE
BENEFITS OF THIS GUARANTY) HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS GUARANTY, THE OTHER CREDIT DOCUMENTS TO WHICH SUCH GUARANTOR IS A PARTY OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

20.       In the event that all of the capital stock or other equity interests
of one or more Guarantors is sold or otherwise disposed of or liquidated in
compliance with the requirements of Section 8.02 of the Credit Agreement (or
such sale or other disposition has been approved in writing by the Required
Lenders (or all the Lenders if required by Section 11.13 of the Credit
Agreement)) and the proceeds of such sale, disposition or liquidation are
applied in accordance with the provisions of the Credit Agreement, to the extent
applicable, such Guarantor shall upon consummation of such sale or other
disposition (except to the extent that such sale or disposition is to the
Borrower or another Subsidiary thereof) be released from this Guaranty
automatically and without further action and this Guaranty shall, as to each
such Guarantor or Guarantors, terminate, and have no further force or effect (it
being understood and agreed that the sale of one or more Persons that own,
directly or indirectly, all of the capital stock or other equity interests of
any Guarantor shall be deemed to be a sale of such Guarantor for the purposes of
this Section 20).

21.       At any time a payment in respect of the Guaranteed Obligations is made
under this Guaranty, the right of contribution of each Guarantor against each
other Guarantor shall be determined as provided in the immediately following
sentence, with the right of contribution of each Guarantor to be revised and
restated as of each date on which a payment (a “Relevant Payment”) is made on
the Guaranteed Obligations under this Guaranty.  At any time that a Relevant
Payment is made by a Guarantor that results in the aggregate payments made by
such Guarantor in respect of the Guaranteed Obligations to and including the
date of the Relevant Payment exceeding such Guarantor’s Contribution Percentage
(as defined below) of the aggregate payments made by all Guarantors in respect
of the Guaranteed Obligations to and including the date of the Relevant Payment
(such excess, the “Aggregate Excess Amount”), each such Guarantor shall have a
right of contribution against each other Guarantor who has made payments in
respect of the Guaranteed Obligations to and including the date of the Relevant
Payment in an aggregate amount less than such other Guarantor’s Contribution
Percentage of the aggregate payments made to and including the date of the
Relevant Payment by all Guarantors in respect of the Guaranteed Obligations (the
aggregate amount of such deficit, the “Aggregate Deficit Amount”) in an amount
equal to (x) a fraction the numerator of which is the Aggregate Excess Amount of
such Guarantor and the denominator of which is the Aggregate Excess Amount of
all Guarantors multiplied by (y) the Aggregate Deficit Amount of such other
Guarantor.  A Guarantor’s right of contribution pursuant to the preceding
sentences shall arise at the time of each computation, subject to adjustment to
the time of each computation; provided that no Guarantor may take any action to
enforce such right until the Guaranteed Obligations have been paid in full in
cash, it being expressly recognized and agreed by all parties hereto that any
Guarantor’s right of contribution arising pursuant to this Section 21 against
any other Guarantor shall be expressly junior and subordinate to such other
Guarantor’s obligations and liabilities in respect of the Guaranteed Obligations
and any other obligations owing under this Guaranty.  As used in this Section
21:  (i) each Guarantor’s “Contribution Percentage” shall mean the percentage
obtained by dividing (x) the Adjusted Net Worth (as defined below) of such
Guarantor by (y) the aggregate Adjusted Net Worth of all Guarantors; (ii) the
“Adjusted Net Worth” of each Guarantor shall mean the greater of (x) the Net
Worth (as defined below) of such Guarantor and (y) zero; and (iii) the “Net
Worth” of each Guarantor shall mean the amount by which the fair saleable value
of such Guarantor’s assets on the date of any Relevant Payment exceeds its
existing debts and other liabilities (including contingent liabilities, but
without giving effect to any Guaranteed Obligations arising under this Guaranty)
on such date.  All parties hereto recognize and agree that, except for any right
of





 

--------------------------------------------------------------------------------

 

EXHIBIT C

Page 10

contribution arising pursuant to this Section 21, each Guarantor who makes any
payment in respect of the Guaranteed Obligations shall have no right of
contribution or subrogation against any other Guarantor in respect of such
payment until all of the Guaranteed Obligations have been irrevocably paid in
full in cash.  Each of the Guarantors recognizes and acknowledges that the
rights to contribution arising hereunder shall constitute an asset in favor of
the party entitled to such contribution.  In this connection, each Guarantor has
the right to waive its contribution right against any Guarantor to the extent
that after giving effect to such waiver such Guarantor would remain solvent, in
the determination of the Required Lenders.

22.       Each Guarantor and each Secured Creditor (by its acceptance of the
benefits of this Guaranty) hereby confirms that it is its intention that this
Guaranty not constitute a fraudulent transfer or conveyance for purposes of the
Bankruptcy Code, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar Federal, state or other law.  To effectuate the
foregoing intention, each Guarantor and each Secured Creditor (by its acceptance
of the benefits of this Guaranty) hereby irrevocably agrees that the Guaranteed
Obligations guaranteed by such Guarantor shall be limited to such amount as
will, after giving effect to such maximum amount and all other (contingent or
otherwise) liabilities of such Guarantor that are relevant under such laws and
after giving effect to any rights to contribution pursuant to any agreement
providing for an equitable contribution among such Guarantor and the other
Guarantors, result in the Guaranteed Obligations of such Guarantor in respect of
such maximum amount not constituting a fraudulent transfer or conveyance.

23.       This Guaranty may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original (including if delivered by facsimile
transmission), but all of which shall together constitute one and the same
instrument.  A set of counterparts executed by all the parties hereto shall be
lodged with the Guarantors and the Administrative Agent.

24.       (a)       All payments made by any Guarantor hereunder will be made
without setoff, counterclaim or other defense, will be made in the currency or
currencies in which the respective Guaranteed Obligations are then due and
payable and will be made on the same basis as payments are made by the Borrower
under Sections 4.03 and 4.04 of the Credit Agreement.

(b)       The Guarantors’ obligations hereunder to make payments in the
respective currency or currencies in which the respective Guaranteed Obligations
are required to be paid (such currency being herein called the “Obligation
Currency”) shall not be discharged or satisfied by any tender or recovery
pursuant to any judgment expressed in or converted into any currency other than
the Obligation Currency, except to the extent that such tender or recovery
results in the effective receipt by the Administrative Agent, the Security Agent
or the respective other Secured Creditor of the full amount of the Obligation
Currency expressed to be payable to the Administrative Agent, the Security Agent
or such other Secured Creditor under this Guaranty or the other Credit Documents
or any Secured Hedging Agreement, as applicable.  If for the purpose of
obtaining or enforcing judgment against any Guarantor in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than the Obligation Currency (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in the Obligation Currency, the
conversion shall be made, at the rate of exchange (quoted by the Administrative
Agent, determined, in each case, as of the date immediately preceding the day on
which the judgment is given (such Business Day being hereinafter referred to as
the “Judgment Currency Conversion Date”)).

(c)       If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, the Guarantors jointly and severally covenant and agree to pay, or cause to
be paid, such additional amounts, if any (but in any event not a lesser amount),
as may be necessary to ensure that the amount paid in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the





 

--------------------------------------------------------------------------------

 

EXHIBIT C

Page 11

Obligation Currency which could have been purchased with the amount of Judgment
Currency stipulated in the judgment or judicial award at the rate or exchange
prevailing on the Judgment Currency Conversion Date.

(d)       For purposes of determining any rate of exchange for this Section 24,
such amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.

25.       It is understood and agreed that any Subsidiary of the Borrower that
is required to execute a counterpart of this Guaranty after the date hereof
pursuant to the Credit Agreement shall, without any further action, become a
Guarantor hereunder by executing a counterpart hereof and/or a Joinder
Agreement, in each case in form and substance satisfactory to the Administrative
Agent, and delivering the same to the Administrative Agent.





 

--------------------------------------------------------------------------------

 

EXHIBIT C

Page 12

IN WITNESS WHEREOF, each Guarantor and the Administrative Agent has caused this
Guaranty to be executed and delivered as of the date first above written.

 

 

 

 

BALTIC TRADING LIMITED

GENCO INVESTMENTS LLC

BALTIC BEAR LIMITED

BALTIC BREEZE LIMITED

BALTIC COUGAR LIMITED

BALTIC COVE LIMITED

BALTIC FOX LIMITED

BALTIC HARE LIMITED

BALTIC JAGUAR LIMITED

BALTIC LEOPARD LIMITED

BALTIC LION LIMITED

BALTIC MANTIS LIMITED

BALTIC PANTHER LIMITED

BALTIC SCORPION LIMITED

BALTIC TIGER LIMITED

BALTIC WIND LIMITED

BALTIC WOLF LIMITED

GENCO AQUITAINE LIMITED

GENCO ARDENNES LIMITED

GENCO AUVERGNE LIMITED

GENCO AVRA LIMITED

GENCO BAY LIMITED

GENCO BOURGOGNE LIMITED

GENCO BRITTANY LIMITED

GENCO CHALLENGER LIMITED

GENCO CLAUDIUS LIMITED

GENCO COMMODUS LIMITED

GENCO EXPLORER LIMITED

GENCO HUNTER LIMITED

GENCO LANGUEDOC LIMITED

GENCO LOIRE LIMITED

GENCO LORRAINE LIMITED

GENCO MARE LIMITED

GENCO MAXIMUS LIMITED

GENCO MUSE LIMITED

GENCO NORMANDY LIMITED

GENCO OCEAN LIMITED

GENCO PICARDY LIMITED

GENCO PROGRESS LIMITED

GENCO PROVENCE LIMITED

GENCO PYRENEES LIMITED

GENCO RAPTOR LLC

GENCO RHONE LIMITED

GENCO SPIRIT LIMITED

GENCO SURPRISE LIMITED

GENCO THUNDER LLC

GENCO WARRIOR LIMITED

each as a Guarantor

 

 

 

By:

 

 

 

Name:

 

 

Title:

 





 

--------------------------------------------------------------------------------

 

EXHIBIT C

Page 13

Accepted and Agreed to:

NORDEA BANK FINLAND PLC, NEW YORK BRANCH,

as Administrative Agent for and on behalf of the Secured Creditors

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

Exhibits D-1 and D-2

Forms of Marshall Islands Collateral Vessel Mortgage and Liberian Collateral
Vessel Mortgage

 



 



 

--------------------------------------------------------------------------------

 

EXHIBITS D-1and D-2

FORM OF

FIRST PREFERRED SHIP MORTGAGE

ON THE REPUBLIC OF [THE MARSHALL ISLANDS][LIBERIAN] FLAG VESSEL

[VESSEL NAME]

OFFICIAL NO. [OFFICIAL NUMBER]

executed by

[SHIPOWNER],

as Shipowner

in favor of

NORDEA BANK FINLAND PLC, NEW YORK BRANCH,

as Security Agent, acting in its capacity as security trustee and as Mortgagee

[DATE]

 

 



 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

ARTICLE I Representations and Warranties of the Shipowner


3 

Section 1.

Existence:  Authorization


3 

Section 2.

Title to Vessel


3 

Section 3.

ISM, ISPS and MARPOL Compliance


3 

 

 

ARTICLE II Covenants of the Shipowner


3 

Section 1.

Payment of Indebtedness


3 

Section 2.

Mortgage Recording


3 

Section 3.

Lawful Operation


3 

Section 4.

Payment of Taxes


4 

Section 5.

Prohibition of Liens


4 

Section 6.

Notice of Mortgage


4 

Section 7.

Removal of Liens


4 

Section 8.

Release from Arrest


4 

Section 9.

Maintenance


5 

Section 10.

Inspection; Reports


7 

Section 11.

Flag; Home Port


8 

Section 12.

No Sales, Transfers or Charters


8 

Section 13.

Insurance


8 

Section 14.

Reimbursement for Expenses


11 

Section 15.

Performance of Charters


12 

Section 16.

Change in Ownership


12 

Section 17.

Prepayment if Event of Loss


12 

Section 18.

Credit Agreement


12 

 

 

ARTICLE III Events of Default and Remedies


12 

Section 1.

Events of Default; Remedies


12 

Section 2.

Power of Sale


14 

Section 3.

Power of Attorney-Sale


14 

Section 4.

Power of Attorney-Collection


15 

Section 5.

Delivery of Vessel


15 

Section 6.

Mortgagee to Discharge Liens


15 

Section 7.

Payment of Expenses


15 

Section 8.

Remedies Cumulative


16 

Section 9.

Cure of Defaults


16 

Section 10.

Discontinuance of Proceedings


16 

Section 11.

Application of Proceeds


16 

Section 12.

Possession Until Default


16 

Section 13.

Severability of Provisions, etc.


17 

 

 

ARTICLE IV Sundry Provisions


17 

Section 1.

Successors and Assigns


17 

Section 2.

Power of Substitution


18 

Section 3.

Counterparts


18 

Section 4.

Notices


18 

Section 5.

Recording Clause


18 

Section 6.

Further Assurances


19 

Section 7.

Governing Law


19 

Section 8.

Additional Rights of the Mortgagee


19 

 

 



i

--------------------------------------------------------------------------------

 

 

FIRST PREFERRED MORTGAGE

[VESSEL NAME]

This First Preferred Ship Mortgage is made [DATE] (this “Mortgage” or “First
Preferred Mortgage”), by [SHIPOWNER], a [corporation][company] organized and
existing pursuant to the laws of the Republic of the Marshall Islands [and
registered as a foreign maritime entity under the laws of the Republic of
Liberia] (the “Shipowner”), in favor of NORDEA BANK FINLAND PLC, NEW YORK
BRANCH, with offices at 1211 Avenue of the Americas, 23rd Floor, New York, New
York 10036, as Security Agent, acting in its capacity as security trustee
(together with its successors in trust and assigns, the “Mortgagee”), pursuant
to the Credit Agreement referred to below.

WITNESSETH

WHEREAS:

A.       The Shipowner is the sole owner of the whole of the Republic of [the
Marshall Islands][Liberian] flag vessel [VESSEL NAME], Official Number [OFFICIAL
NUMBER] of [GROSS TONS] gross tons and [NET TONS] net tons (the “Vessel”),

B.       Genco Shipping & Trading Limited, a company incorporated in the
Republic of the Marshall Islands (the “Borrower”), the Lenders party thereto
from time to time, and the Mortgagee, as administrative agent (in such capacity,
the “Administrative Agent”) and as security agent (in such capacity, the
“Security Agent”), have entered into a Credit Agreement dated as of November 10,
2016 (as the same may be amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), providing a senior secured credit facility to
the Borrower in the principal amount of up to Four Hundred Million United States
Dollars (U.S.$400,000,000) (the “Credit Facility”) (the Lenders, the
Administrative Agent and the Security Agent, collectively, the “Lender
Creditors”).  A copy of the form of the Credit Agreement (without attachments)
is attached hereto as Exhibit A and made a part hereof.  Except as otherwise
defined herein, capitalized terms used herein and defined in the Credit
Agreement shall be used herein as so defined.

C.       The Borrower may at any time and from time to time enter into one or
more Secured Hedging Agreements with respect to the Credit Facility (and/or the
Commitments) with one or more Lenders or any Affiliate thereof (each such Lender
or Affiliate, even if the respective Lender subsequently ceases to be a Lender
under the Credit Agreement for any reason, together with such Lender’s or
Affiliate’s successors and assigns, if any, collectively, the “Other Creditors”
and, together with the Lender Creditors, the “Secured Creditors”).  The
estimated aggregate notional amount of the liabilities of the Borrower under the
Secured Hedging Agreements entered into with respect to the Facility (and/or the
Commitments) is One Hundred Million United States Dollars (U.S.$100,000,000.00)
(the “Secured Hedging Liabilities”). [A copy of the form of Secured Hedging
Agreement and related schedule and confirmation is attached hereto as Exhibit
[B] and made a part hereof.]1

D.       The Shipowner is a wholly-owned subsidiary of the Borrower.

E.       The Shipowner entered into the Guaranty as of November [●], 2016 (the
“Guaranty”) in favor of the Secured Creditors, pursuant to which the Shipowner
has guaranteed (i) to the Lender Creditors all obligations of the Borrower under
the Credit Agreement and each other Credit Document to which the Borrower is a
party, and (ii) to each of the Other Creditors, all obligations of the Borrower
under each Secured Hedging Agreement entered into with respect to the Credit
Facility (and/or the Commitments).  A copy of the form of the Guaranty is
attached hereto as Exhibit [B][C] and made a part

--------------------------------------------------------------------------------

1 Secured Hedging Agreements, if any, to be attached.

 





 

--------------------------------------------------------------------------------

 

 

hereof.  The Lenders have made the Credit Facility available to the Borrower
pursuant to the Credit Agreement; the Shipowner acknowledges that it is justly
indebted to the Secured Creditors under the Guaranty.

F.       It is a condition to the obligation of the Lender Creditors to advance
funds to the Borrower under the Credit Agreement and a condition to the
obligation of the Other Creditors to enter into Transactions (as defined in the
Secured Hedging Agreement) that the Shipowner (i) executes in favor of the
Mortgagee this first preferred mortgage (hereinafter called the “Mortgage”) over
the Vessel and (ii) records the executed Mortgage in the relevant mortgage
registry office in order to secure its obligations under the Guaranty according
to the terms thereof, and the payment of all other such sums that may
hereinafter be secured by this Mortgage in accordance with the terms hereof, and
to secure the performance and observance of and compliance with all the
agreements, covenants and conditions contained herein and in the Guaranty.

G.       The Shipowner has duly authorized the execution and delivery of this
First Preferred Mortgage under [Chapter 3 of the Marshall Islands Maritime Act
1990][Chapter 3 of Title 21 of the Liberian Code of Laws Revised], as amended.

H.       Pursuant to the Credit Agreement, the Mortgagee has agreed to act as
Security Agent and security trustee for the Secured Creditors.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, and in order to secure the Shipowner’s obligations under the
Guaranty according to the terms thereof, and the payment of all other sums that
may hereafter be secured by this Mortgage in accordance with the terms hereof
(all such obligations and other sums hereinafter called the “Indebtedness hereby
secured”) and to secure the performance and observance of and compliance with
all of the agreements, covenants and conditions contained in this Mortgage and
the Guaranty, the Shipowner has granted, conveyed, mortgaged, pledged,
confirmed, assigned, transferred and set over and by these presents does grant,
convey, mortgage, pledge, confirm, assign, transfer and set over, unto the
Mortgagee, and its successors and assigns, the whole of the said Vessel,
including, without being limited to, all of the boilers, engines, machinery,
masts, spars, boats, anchors, cables, chains, fuel and consumables and other
stores (to the extent owned by the Shipowner), rigging, tackle, capstans,
outfit, tools, pumps and pumping equipment, apparel, furniture, drilling
equipment, fittings, equipment, spare parts, and all other appurtenances
thereunto appertaining or belonging, whether now owned or hereafter acquired,
and also any and all additions, improvements, renewals and replacements
hereafter made in or to such vessel or any part thereof, including all items and
appurtenances aforesaid.

TO HAVE AND TO HOLD all and singular the above mortgaged and described property
unto the Mortgagee and its successors and assigns, to its and to its successors’
and assigns’ own use, benefit and behoof forever.

PROVIDED, and these presents are upon the condition, that, if the Shipowner or
its successors or assigns shall pay or cause to be paid the Indebtedness hereby
secured as and when the same shall become due and payable in accordance with the
terms of the Guaranty and this Mortgage, and all other such sums as may
hereafter become secured by this Mortgage in accordance with the terms hereof,
and the Shipowner shall duly perform, observe and comply with or cause to be
performed, observed, or complied with all the covenants, terms and conditions of
this Mortgage and the Guaranty expressed or implied, to be performed, then this
Mortgage and the estate and rights hereunder shall cease, determine and be void,
otherwise to remain in full force and effect.

The Shipowner, for itself, its successors and assigns, hereby covenants,
declares and agrees with the Mortgagee and its successors and assigns that the
Vessel is to be held subject to the further covenants, conditions, terms and
uses hereinafter set forth.





2

--------------------------------------------------------------------------------

 

 

The Shipowner covenants and agrees with the Mortgagee as follows:

ARTICLE I

Representations and Warranties of the Shipowner

Section 1.       Existence:  Authorization.  The Shipowner is a
[corporation][company] duly organized, validly existing and in good standing
under the laws of the Republic of the Marshall Islands [and registered as a
foreign maritime entity under the laws of the Republic of Liberia] and shall so
remain during the life of this Mortgage.  The Shipowner has full power and
authority to own and mortgage the Vessel; has full right and entitlement to
register the Vessel in its name under the flag of the Republic of [the Marshall
Islands][Liberia] and has duly and effectively taken all action necessary and
required by law for the execution and delivery of this Mortgage. Each of the
Indebtedness hereby secured and this Mortgage is and will be the legal, valid
and binding obligation of the Shipowner enforceable in accordance with its
terms.

Section 2.       Title to Vessel. The Shipowner lawfully owns and is lawfully
possessed of the Vessel free from any lien or encumbrance whatsoever other than
this Mortgage, liens for current crew’s wages and liens not yet required to be
removed under Section 7 of Article II hereof and will warrant and defend the
title and possession thereto and to every part thereof for the benefit of the
Mortgagee against the claims and demands of all persons whomsoever.

Section 3.       ISM, ISPS and MARPOL Compliance.  The Shipowner has obtained
all necessary ISM Documentation in connection with the Vessel and is in full
compliance with the ISM Code, the ISPS Code and Annex VI (Regulations for the
Prevention of Air Pollution from Ships) to MARPOL (as such terms are defined in
Section 9 of Article II).

ARTICLE II

Covenants of the Shipowner

Section 1.       Payment of Indebtedness.  The Shipowner will pay or cause to be
paid the Indebtedness hereby secured and will observe, perform and comply with
the covenants, terms and conditions contained herein and in the Guaranty,
express or implied, on its part to be observed, performed or complied with.  In
the event of inconsistency between this Mortgage and the Guaranty, the
provisions of this Mortgage shall prevail but only to the extent required by
[Marshall Islands][Liberian] law.

The obligation of the Indebtedness hereby secured is an obligation in United
States Dollars and the term “US$” when used herein shall mean such United States
Dollars.  All payments hereunder or otherwise in respect of the Indebtedness
hereby secured shall be payable in terms of United States Dollars when due, in
United States Dollars when paid, whether such payment is made before or after
the due date.

Section 2.       Mortgage Recording.  The Shipowner will cause this Mortgage to
be duly recorded or filed [in the Office of the Deputy Commissioner of Maritime
Affairs of the Republic of the [Marshall Islands][Liberia], in accordance with
the provisions of [Chapter 3 of the Republic of the Marshall Islands Maritime
Act of 1990][Chapter 3 of Title 21 of the Liberian Code of Laws Revised], as
amended, and will otherwise comply with and satisfy all of the provisions of
applicable laws of [the Republic of the Marshall Islands][Liberia] in order to
establish and maintain this Mortgage as a first preferred mortgage thereunder
upon the Vessel and upon all renewals, replacements and improvements made in or
to the same for the amount of the Indebtedness hereby secured.

Section 3.       Lawful Operation.  The Shipowner will not (a) cause or permit
the Vessel to be operated in any manner contrary to law, (b) engage in any
unlawful trade or violate any law or carry any





3

--------------------------------------------------------------------------------

 

 

cargo that will expose the Vessel to penalty, forfeiture or capture, or (c) do,
or suffer or permit to be done, anything which can or may injuriously affect the
registration of the Vessel under the laws and regulations of the Republic of
[the Marshall Islands][Liberia] and will at all times keep the Vessel duly
documented thereunder.

Section 4.       Payment of Taxes.  The Shipowner will pay and discharge when
due and payable, from time to time, all taxes, assessments, governmental charges
or levies, fines and penalties lawfully imposed on the Vessel or any income
therefrom.

Section 5.       Prohibition of Liens.  Neither the Shipowner, any charterer,
the Master of the Vessel nor any other person has or shall have any right, power
or authority to create, incur, assume or permit to be placed or imposed or
continued upon the Vessel, its freights, profits or hire any lien whatsoever
other than this Mortgage, other liens in favor of the Mortgagee and for crew’s
wages, for general average and salvage.

Section 6.       Notice of Mortgage.  The Shipowner will place, and at all times
and places will retain a properly certified copy of this Mortgage on board the
Vessel with her papers and will cause such certified copy and the Vessel’s
marine document to be exhibited to any and all persons having business therewith
which might give rise to any lien thereon other than liens for crew’s wages, for
general average and salvage, and to any representative of the Mortgagee.

The Shipowner will place and keep prominently displayed in the chart room and in
the Master’s cabin on the Vessel a framed printed notice in plain type reading
as follows:

NOTICE OF MORTGAGE

THIS VESSEL IS OWNED BY [SHIPOWNER], AND IS SUBJECT TO A FIRST PREFERRED
MORTGAGE IN FAVOR OF NORDEA BANK FINLAND PLC, NEW YORK BRANCH, AS SECURITY
TRUSTEE/MORTGAGEE UNDER AUTHORITY OF [CHAPTER 3 OF THE MARSHALL ISLANDS MARITIME
ACT 1990][CHAPTER 3 OF TITLE 21 OF THE LIBERIAN CODE OF LAWS REVISED], AS
AMENDED.  UNDER THE TERMS OF SAID MORTGAGE, NEITHER THE SHIPOWNER, ANY
CHARTERER, THE MASTER OF THE VESSEL, NOR ANY OTHER PERSON HAS ANY RIGHT, POWER
OR AUTHORITY TO CREATE, INCUR, ASSUME OR PERMIT TO BE PLACED OR IMPOSED UPON THE
VESSEL, ANY ENCUMBRANCES WHATSOEVER OR ANY OTHER LIEN WHATSOEVER OTHER THAN FOR
CREW’S WAGES, FOR GENERAL AVERAGE AND SALVAGE.

Section 7.       Removal of Liens.  Except for the lien of this Mortgage and
Permitted Liens, the Shipowner will not suffer to be continued any lien,
encumbrance or charge on the Vessel, and in due course and in any event within
thirty (30) days after the same becomes due and payable or within fourteen (14)
days after being requested to do so by the Mortgagee, the Shipowner will pay or
cause to be discharged or make adequate provision for the satisfaction or
discharge of all claims or demands, and will cause the Vessel to be released or
discharged from any such lien, encumbrance or charge therefor.

Section 8.       Release from Arrest.  If a libel, complaint or similar process
be filed against the Vessel or the Vessel be otherwise attached, levied upon or
taken into custody by virtue of any legal proceeding in any court, the Shipowner
will promptly notify the Mortgagee thereof by facsimile confirmed by letter, at
the address, as specified in this Mortgage, and within fourteen (14) days will
cause the Vessel to be released and all liens thereon other than this Mortgage
and as otherwise permitted hereunder to be discharged, will cause a certificate
of discharge to be recorded in the case of any





4

--------------------------------------------------------------------------------

 

 

recording of a notice of claim of lien, and will promptly notify the Mortgagee
thereof in the manner aforesaid.  The Shipowner will notify the Mortgagee within
forty-eight (48) hours of any average or salvage incurred by the Vessel.

Section 9.       Maintenance. (a) The Shipowner will at all times and without
cost or expense to the Mortgagee maintain and preserve, or cause to be
maintained and preserved, the Vessel and all its equipment, outfit and
appurtenances, tight, staunch, strong, in good condition, working order and
repair and in all respects seaworthy and fit for its intended service, and will
keep the Vessel, or cause her to be kept, in such condition as will entitle her
to the highest classification and rating for vessels of the same age and type in
an Acceptable Classification Society.  The Shipowner covenants to deliver to the
Mortgagee, at the Mortgagee’s request, a certificate from such Acceptable
Classification Society showing such classification to be maintained.  The
Shipowner will without cost or expense to the Mortgagee promptly, irrevocably
and unconditionally instruct and authorize the relevant Acceptable
Classification Society of the Vessel, and shall request such Acceptable
Classification Society to give an undertaking to the Mortgagee as follows:

(i)        to send to the Mortgagee, following receipt of a written request from
the Mortgagee, certified true copies of all original class records held by the
relevant Acceptable Classification Society relating to the Vessel;

(ii)       to allow the Mortgagee (or its agents), at any time and from time to
time, to inspect the original class and related records of the Shipowner and the
Vessel at the offices of the relevant Acceptable Classification Society and to
take copies of them;

(iii)      following receipt of a written request from the Mortgagee:

(A)       to advise of any facts or matters which may result in or have resulted
in a change, suspension, discontinuance, withdrawal or expiry of the Vessel’s
class under the rules or terms and conditions of the Shipowner’s or the Vessel’s
membership of the relevant Acceptable Classification Society; and

(B)       to confirm that the Shipowner is not in default of any of its
contractual obligations or liabilities to the classification society and,
without limiting the foregoing, that it has paid in full all fees or other
charges due and payable to the relevant Acceptable Classification Society; and

(C)       if the Shipowner is in default of any of its contractual obligations
or liabilities to the classification society, to specify to the Mortgagee in
reasonable detail the facts and circumstances of such default, the consequences
thereof, and any remedy period agreed or allowed by the relevant Acceptable
Classification Society; and

(D)       to notify the Mortgagee immediately in writing if the classification
society receives notification from the Shipowner or any other person that the
Vessel’s relevant Acceptable Classification Society is to be changed.

Notwithstanding the above instructions and undertaking given for the benefit of
the Mortgagee, the Shipowner shall continue to be responsible to the relevant
Acceptable Classification Society for the performance and discharge of all its
obligations and liabilities relating to or arising out of or in connection with
the contract it has with such Acceptable Classification Society, and nothing
herein or therein shall be construed as imposing any obligation or liability of
the Mortgagee to the classification society in respect thereof.

(b)       The Shipowner shall further notify the relevant Acceptable
Classification Society that all the foregoing instructions and authorizations
shall remain in full force and effect until revoked or





5

--------------------------------------------------------------------------------

 

 

modified by written notice to such Acceptable Classification Society received
from the Mortgagee, and that the Shipowner shall reimburse such Acceptable
Classification Society for all its costs and expenses incurred in complying with
the foregoing instructions.

(c)       The Vessel shall, and the Shipowner covenants that she will, at all
times comply with all applicable laws, treaties and conventions to which the
Republic of the [Marshall Islands][Liberia] is a party, and rules and
regulations issued thereunder, and shall have on board as and when required
thereby valid certificates showing compliance therewith.  The Shipowner will not
make, or permit to be made, any substantial change in the structure, type or
speed of the Vessel or change in her rig, without first receiving the written
approval thereof by the Mortgagee.

(d)       The Shipowner agrees to give the Mortgagee upon Mortgagee’s request,
the dry docking schedule for the Vessel, in order that the Mortgagee may have
representatives present if desired.  The Shipowner agrees that at the
Mortgagee’s request it will satisfy the Mortgagee that the expense of such
survey or drydocking or work to be done thereat is within Shipowner’s financial
capability and will not result in a claim or lien against the Vessel in
violation of the provisions of this Mortgage, the Credit Agreement, the Guaranty
or any other Credit Document.

(e)       The Shipowner shall promptly notify the Mortgagee of and furnish the
Mortgagee with full information, including copies of reports and surveys,
regarding any material accident or accident involving repairs where the
aggregate cost is likely to exceed One Million Five Hundred Thousand United
States Dollars (U.S.$1,500,000) (or its equivalent in another currency), any
major damage to the Vessel, any event affecting the Vessel’s class, any
occurrence in consequence whereof the Vessel has become or is likely to suffer
an Event of Loss.

(f)       The Mortgagee shall have the right at any time, on reasonable notice,
to have its surveyor conduct inspections and surveys of the Vessel to ascertain
the condition of the Vessel and to satisfy itself that the Vessel is being
properly repaired and maintained.  Such inspections and surveys shall be
conducted at such times and in such manner as will not interfere with the
Shipowner’s normal business operations and schedule.

(g)       The Shipowner will furnish to the Mortgagee on demand true and
complete copies of the DOC, the SMC (each as defined in the definition of ISM
Documentation below) and such other ISM Documentation as the Mortgagee may
reasonably request in writing.

(h)       The Shipowner will comply or procure compliance with the ISM Code, the
ISPS Code and Annex VI (Regulations for the Prevention of Air Pollution from
Ships) to MARPOL (as such terms are defined below) and notify the Mortgagee
forthwith upon:

(i)       any claim for breach of the ISM Code or the ISPS Code being made
against the Shipowner, an ISM Designated Person (as such term is defined below)
or the manager of the Vessel in connection with the Vessel; or

(ii)      any other matter, event or incident, actual or which will or could
lead to the ISM Code or the ISPS Code or Annex VI (Regulations for the
Prevention of Air Pollution from Ships) to MARPOL not being complied with;

and keep the Mortgagee advised in writing on a regular basis and in such detail
as the Mortgagee shall require, of the Shipowner’s and Vessel manager’s response
to the items referred to in subclauses (i) and (ii) above.





6

--------------------------------------------------------------------------------

 

 

For the purposes of this Mortgage:

“ISM Code” means in relation to its application the Shipowner, the Vessel and
its operation:

(a)       ‘The International Management Code for the Safe Operation of Ships and
for Pollution Prevention’, currently known or referred to as the ‘ISM Code’,
adopted by the Assembly of the International Maritime Organization by Resolution
A.741(18) on 4 November 1993 and incorporated on 19 May 1994 into Chapter IX of
the International Convention for the Safety of Life at Sea 1974 (SOLAS 1974);
and

(b)       all further resolutions, circulars, codes, guidelines, regulations and
recommendations which are now or in the future issued by or on behalf of the
International Maritime Organization or any other entity with responsibility for
implementing the ISM Code, including without limitation, the ‘Guidelines on
implementation or administering of the International Safety Management (ISM)
Code by Administrations’ produced by the International Maritime Organization
pursuant to Resolution A.788(19) adopted on 25 November 1995,

as the same may be amended, supplemented or replaced from time to time;

“ISM Documentation” includes:

(a)       the document of compliance (“DOC”) and safety management certificate
(“SMC”) issued pursuant to the ISM Code in relation to the Vessel within the
periods specified by the ISM Code;

(b)       the interim safety management certificate (“Interim SMC”) issued
pursuant to the ISM Code in relation to the Vessel prior to or on the delivery
date thereof;

(c)       all other documents and data which are relevant to the ISM SMS and its
implementation and verification which the Mortgagee may request; and

(d)       any other documents which are prepared or which are otherwise relevant
to establish and maintain the Vessel’s or the Shipowner’s compliance with the
ISM Code which the Mortgagee may request.

“ISM Designated Person” means the person from time to time so designated by the
Shipowner for the purposes of the ISM Code.

“ISM SMS” means the safety management system which is required to be developed,
implemented and maintained under the ISM Code.

“ISPS Code” means the International Ship and Port Facility Security Code
constituted pursuant to resolution A.924(22) of the International Maritime
Organisation (“IMO”) adopted by a Diplomatic conference of the IMO on Maritime
Security on 13 December 2002 and now set out in Chapter XI-2 of the Safety of
Life at Sea Convention (SOLAS) 1974 (as amended) adopted on July 1, 2004.

“MARPOL” means the International Convention for the Prevention of Pollution from
Ships 1973 (as modified in 1978 and 1997) and includes any amendments or
extensions of it and any regulation issued pursuant to it.

Section 10.       Inspection; Reports.  (a) The Shipowner will at all reasonable
times afford the Mortgagee or its authorized representatives full and complete
access to the Vessel for the purpose of





7

--------------------------------------------------------------------------------

 

 

inspecting the Vessel and her cargo and papers, including without limitation all
records pertaining to the Vessel’s maintenance and repair, and, at the request
of the Mortgagee, the Shipowner will deliver for inspection copies of any and
all contracts and documents relating to the Vessel, whether on board or not.

(b)       The Shipowner hereby agrees to furnish promptly to the Mortgagee, on
demand, any reports or information which the Shipowner may submit to
shareholders or regulatory agencies and any additional information which the
Mortgagee may request in respect of the financial condition of the Shipowner.

Section 11.       Flag; Home Port.  (a) The Shipowner will not change the flag
or home port of the Vessel without the written consent of the Mortgagee or the
Required Lenders and any such written consent to anyone change of flag or home
port shall not be construed to be a waiver of this provision with respect to any
subsequent proposed change of flag or home port.

(b)       Notwithstanding the foregoing provisions of this Section 11, upon not
less than 30 days prior written notice to the Mortgagee, provided no Default or
Event of Default under the Credit Agreement shall have occurred and be
continuing, the Shipowner may change the flag or home port of the Vessel to
another Acceptable Flag Jurisdiction provided that each of the requirements set
forth in the definition of Flag Jurisdiction Transfer (as defined in the Credit
Agreement) are satisfied.

Section 12.       No Sales, Transfers or Charters.  The Shipowner will not sell,
mortgage, transfer, or change the management of, or charter the Vessel except as
permitted under the Credit Agreement.  Any such sale, mortgage, charter,
transfer, or change of management of the Vessel shall be subject to the
provisions of this Mortgage and the lien hereof.

Section 13.       Insurance. (a) The Shipowner shall keep the Vessel insured
with insurers and protection and indemnity clubs or associations of
internationally recognized reputation, and placed in such markets, on such terms
and conditions, and through brokers, reasonably satisfactory to the Mortgagee
and under forms of policies approved by the Mortgagee against the risks
indicated below and such other risks as the Mortgagee may reasonably specify
from time to time; however, in no case shall the Mortgagee specify insurance in
excess of the customary insurances purchased by first-class owners of comparable
vessels:

(i)        Marine and war risk, including terrorism, confiscation, London
Blocking and Trapping Addendum and Missing Collateral Vessel Clause, hull and
machinery insurance, hull interest insurance and freight interest insurance,
together in an amount in U.S. dollars at all times equal to or greater than (x)
its Appraised Value and (y) an amount which, when aggregated with the insured
value of the other Collateral Vessels then subject to a Collateral Vessel
Mortgage, is equal to 120% of the aggregate principal amount of the Loan and the
Commitments.  The insured value for hull and machinery required under this
clause (i) for the Vessel shall at all times be in an amount equal to or greater
than (x) eighty per cent (80%) of the Appraised Value of the Vessel and (y) an
amount which, when aggregated with the hull and machinery insured value of the
other Collateral Vessels then subject to a Collateral Vessel Mortgage, is equal
to the aggregate principal amount of the Loan and the Commitment outstanding,
and the remaining marine and war risk insurance required by this clause (i) may
be taken out as hull and freight interest insurance.

(ii)       Marine and war risk protection and indemnity insurance or equivalent
insurance (including coverage against liability for crew, fines and penalties
arising out of the operation of the Vessel, insurance against liability arising
out of pollution, spillage or leakage, and workmen’s compensation or
longshoremen’s and harbor workers’ insurance as shall be required by applicable
law) in such amounts approved by the Mortgagee; provided,  however, that
insurance





8

--------------------------------------------------------------------------------

 

 

against liability under law or international convention arising out of
pollution, spillage or leakage shall be in an amount not less than the greater
of:

(x)       the maximum amount reasonably available from the International Group
of Protection and Indemnity Associations (the “International Group”) or
alternatively such sources of pollution, spillage or leakage coverage as are
commercially available in any absence of such coverage by the International
Group as shall be carried by prudent shipowners engaged in similar trades; and

(y)       the amounts required by the laws or regulations of the United States
of America or any applicable jurisdiction in which the Vessel may be trading
from time to time.

(iii)       While the Vessel is idle or laid up, at the option of the Shipowner
and in lieu of the above-mentioned marine and war risk hull insurance, port risk
insurance insuring the Vessel against the usual risks encountered by like
vessels under similar circumstances.

(b)       The Mortgagee will obtain Mortgagee’s Insurances on such conditions as
the Mortgagee may reasonably require, satisfactory to the Mortgagee and for an
amount in U.S. dollars approved by Mortgagee but not being less than an amount
which, when aggregated with the insured value of the other Collateral Vessels
then subject to a Collateral Vessel Mortgage, is equal to 110% of the sum of the
aggregate principal amount of Loan and Commitments outstanding pursuant to the
Credit Agreement, the Borrower and the Shipowner having no interest or
entitlement in respect of such policies; all such Mortgagee’s Insurances cover
shall be obtained directly by the Mortgagee,  provided that in no event shall
the Borrower be required to reimburse the Mortgagee for any such costs in excess
of the premium level then available to the Mortgagee in the market.

(c)       The marine and commercial war-risk insurance required in this Section
13 for the Vessel shall have deductibles and franchises in amounts reasonably
satisfactory to the Mortgagee.

All insurance maintained hereunder shall be primary insurance without right of
contribution against any other insurance maintained by the Mortgagee.  The
policy of marine and war risk hull and machinery insurance with respect to the
Vessel shall, if so requested by the Mortgagee, provide that the Mortgagee shall
be a named insured in its capacity as mortgagee and as loss payee.  The entry in
a marine and war risk protection indemnity club with respect to the Vessel shall
note the interest of the Mortgagee. The Mortgagee and its successors and assigns
shall not be responsible for any premiums, club calls, assessments or any other
obligations or for the representations and warranties made therein by the
Shipowner, any of the Shipowner’s Subsidiaries or any other Person.  In
addition, the Shipowner shall reimburse the Mortgagee for the cost of
Mortgagee’s Insurances which the Mortgagee will take out on the Vessel upon such
terms and in such amounts as the Mortgagee shall deem appropriate.

(d)       The Mortgagee shall from time to time obtain a detailed report signed
by a firm of marine insurance brokers acceptable to it with respect to P & I
entry, the hull and machinery and war risk insurance carried and maintained on
the Vessel, together with their opinion as to the adequacy thereof and its
compliance with the provisions of this Section 13.  At the Shipowner’s expense
the Shipowner will use its best efforts to cause its insurance broker (which,
for the avoidance of doubt shall be a different insurance broker from the firm
of marine insurance brokers referred to in the immediately preceding sentence)
and the P & I club or association providing P & I insurance referred to in part
(a)(ii) of this Section 13, to agree to advise the Mortgagee by electronic mail
of any expiration, termination, alteration or cancellation of any policy, any
default in the payment of any premium and of any other act or omission on the
part of the Shipowner of which the Shipowner has knowledge and which might
invalidate or render unenforceable, in whole or in part, any insurance on the
Vessel, and to provide an opportunity of paying any such unpaid premium or call,
such right being exercisable by the Mortgagee on the Vessel on an





9

--------------------------------------------------------------------------------

 

 

individual and not on a fleet basis.  In addition, the Shipowner shall promptly
provide the Mortgagee with any information which the Mortgagee reasonably
requests for the purpose of obtaining or preparing any report from the
Mortgagee’s independent marine insurance consultant as to the adequacy of the
insurances effected or proposed to be effected in accordance with this Section
13 as of the date hereof or in connection with any renewal thereof, and the
Shipowner shall upon demand indemnify the Mortgagee in respect of all reasonable
fees and other expenses incurred by or for the account of the Mortgagee in
connection with any such report, provided that the Mortgagee shall be entitled
to such indemnity only for one such report during a period of 12 months.

The underwriters or brokers shall furnish the Mortgagee with a letter or letters
of undertaking to the effect that:

(i)       they will hold the instruments of insurance, and the benefit of the
insurances thereunder, to the order of the Mortgagee in accordance with the
terms of the loss payable clause referred to in the relevant Assignment of
Insurances for the Vessel;

(ii)      they will have endorsed on each and every policy as and when the same
is issued the loss payable clause, to be in the excess of U.S.$1,500,000, and
the notice of assignment referred to in the relevant Assignment of Insurances
for the Vessel; and

(iii)     they will not set off against any sum recoverable in respect of a
claim against the Vessel under the said underwriters or brokers or any other
Person in respect of any other vessel nor cancel the said insurances by reason
of non-payment of such premiums or other amounts.

All policies of insurance required hereby shall provide for not less than 14
days prior written notice to be received by the Mortgagee of the termination or
cancellation of the insurance evidenced thereby.  All policies of insurance
maintained pursuant to this Section 13 for risks covered by insurance other than
that provided by a P & I Club shall contain provisions waiving underwriters’
rights of subrogation thereunder against any assured named in such policy and
any assignee of said assured, only to the extent such underwriters agree to so
waive rights of subrogation (provided that it is understood and agreed that the
Shipowner shall use commercially reasonable efforts to obtain such
waivers).  The Shipowner shall assign to the Mortgagee its full rights under any
policies of insurance in respect of the Vessel in accordance with the terms
contained herein (and, for the avoidance of doubt, such assignments shall
include any additional value of any insurance that exceeds the values expressly
required herein in respect of the Vessel).  The Shipowner agrees that it shall
deliver unless the insurances by their terms provide that they cannot cease (by
reason of nonrenewal or otherwise) without the Mortgagee being informed and
having the right to continue the insurance by paying any premiums not paid by
the Shipowner, receipts showing payment of premiums for Required Insurance and
also of demands from the Vessel’s P & I underwriters to the Mortgagee at least 2
days before the risk in question commences.

(e)       Unless the Mortgagee shall otherwise agree, all amounts of whatsoever
nature payable under any insurance must be payable to the Mortgagee for
distribution first to itself and thereafter to the Shipowner or others as their
interests may appear, provided that, notwithstanding anything to the contrary
herein, until otherwise required by the Mortgagee by notice to the underwriters
upon the occurrence and continuance of an Event of Default hereunder, (i)
amounts payable under any insurance on the Vessel with respect to protection and
indemnity risks may be paid directly to (x) the Shipowner to reimburse it for
any loss, damage or expense incurred by it and covered by such insurance or (y)
the Person to whom any liability covered by such insurance has been incurred,
and (ii) amounts payable under any insurance with respect to the Vessel
involving any damage to the Vessel not constituting an Event of Loss, may be
paid by underwriters directly for the repair, salvage or other charges involved
or, if the Shipowner shall have first fully repaired the damage or paid all of
the salvage or other charges, may be paid to the Shipowner as reimbursement
therefor; provided,  however, that if such amounts (including any franchise





10

--------------------------------------------------------------------------------

 

 

or deductible) are in excess of U.S. $1,500,000, the underwriters shall not make
such payment without first obtaining the written consent thereto of the
Mortgagee and the loss payable clauses pertaining to such insurances shall be
endorsed to that effect.

(f)        All amounts paid to the Mortgagee in respect of any insurance on the
Vessel shall be disposed of as follows (after deduction of the expenses of the
Mortgagee in collecting such amounts):

(i)       any amount which might have been paid at the time, in accordance with
the provisions of paragraph (d) above, directly to the Shipowner or others shall
be paid by the Mortgagee to, or as directed by, the Shipowner;

(ii)      all amounts paid to the Mortgagee in respect of an Event of Loss of
the Vessel shall be applied by the Mortgagee to the payment of the Indebtedness
hereby secured pursuant to Section 4.02(b) of the Credit Agreement; and

(iii)     all other amounts paid to the Mortgagee in respect of any insurance on
the Vessel may, in the Mortgagee’s sole discretion, be held and applied to the
prepayment of the Credit Document Obligations or to making of needed repairs or
other work on the Vessel, or to the payment of other claims incurred by the
Shipowner relating to the Vessel, or may be paid to the Shipowner or whosoever
may be entitled thereto.

(g)       The Shipowner shall deliver to the Mortgagee certified copies and,
whenever so reasonably requested by the Mortgagee, if available to the
Shipowner, the originals of all certificates of entry, cover notes, binders,
evidences of insurance and policies and all endorsements and riders amendatory
thereof in respect of insurance maintained pursuant to Section 7.03 of the
Credit Agreement and this Section 13 for the purpose of inspection or
safekeeping, or, alternatively, satisfactory letters of undertaking from the
broker holding the same.  The Mortgagee shall be under no duty or obligation to
verify the adequacy or existence of any such insurance or any such policies,
endorsement or riders.

(h)       The Shipowner will not execute or permit or willingly allow to be done
any act by which any insurance may be suspended, impaired or cancelled, and that
it will not permit or allow the Vessel to undertake any voyage or run any risk
or transport any cargo which may not be permitted by the policies in force,
without having previously notified the insurers and the Mortgagee in writing and
insured the Vessel by additional coverage to extend to such voyages, risks,
passengers or cargoes.

(i)       In case any underwriter proposes to pay less on any claim than the
amount thereof, the Shipowner shall forthwith inform the Mortgagee, and if a
Default, Event of Default or an Event of Loss has occurred and is continuing,
the Mortgagee shall have the exclusive right to negotiate and agree to any
compromise.

(j)       The Shipowner will comply with and satisfy all of the provisions of
any applicable law, convention, regulation, proclamation or order concerning
financial responsibility for liabilities imposed on the Shipowner or the Vessel
with respect to pollution by any state or nation or political subdivision
thereof and will maintain all certificates or other evidence of financial
responsibility as may be required by any such law, convention, regulation,
proclamation or order with respect to the trade in which the Vessel are from
time to time engaged and the cargo carried by it.

Section 14.       Reimbursement for Expenses.  The Shipowner will reimburse the
Mortgagee promptly for any and all reasonable expenditures which the Mortgagee
may from time to time make, layout or expend in providing such protection in
respect of insurance, discharge or purchase of liens, taxes, dues, tolls,
assessments, governmental charges, levies, fines and penalties lawfully imposed,
repairs, attorney’s fees, and other matters as the Shipowner is obligated herein
to provide, but fails to provide or which, in the sole judgment of the Mortgagee
are necessary or appropriate for the protection of





11

--------------------------------------------------------------------------------

 

 

the Vessel or the security granted by this Mortgage.  Such obligation of the
Shipowner to reimburse the Mortgagee shall be an additional indebtedness due
from the Shipowner, shall bear interest at the interest rate as set forth in
Section 2.06 of the Credit Agreement from the date of payment by the Mortgagee
to and including the date of reimbursement by the Shipowner, shall be secured by
this Mortgage, and shall be payable by the Shipowner on demand.  The Mortgagee,
though privileged to do so, shall be under no obligation to the Shipowner to
make any such expenditure, nor shall the making thereof relieve the Shipowner of
any default in that respect.

Section 15.       Performance of Charters.  The Shipowner will fully perform any
and all charter parties which may be entered into with respect to the Vessel and
will promptly notify the Mortgagee of any material claim by any charterer of
non-performance thereunder by the Shipowner.

Section 16.       Change in Ownership.  The Shipowner further covenants and
agrees with the Mortgagee that, so long as any part of the Indebtedness hereby
secured remains unpaid, there shall be no change in the ownership of the Vessel
or any of the shares of the Shipowner except as permitted under the Credit
Agreement.

Section 17.       Prepayment if Event of Loss.  In the event that the Vessel
suffers an Event of Loss, then and in each such case the Shipowner shall
forthwith repay the Indebtedness hereby secured at the time and in the amount
set forth in Section 4.02(b) of the Credit Agreement except to the extent such
amounts have otherwise been paid as therein provided.

Section 18.       Credit Agreement.  Without duplication of any other provision
in this Mortgage, the representations, warranties, covenants, undertakings and
liabilities of the Borrower set forth in the Credit Agreement relating to the
Vessel (therein referred to as the “Collateral Vessel”) shall apply to this
Mortgage as if set out in full in this Mortgage with references therein to the
Borrower and the Collateral Vessel changed to references to the Shipowner and
the Vessel respectively and with any other necessary modifications and the
Shipowner shall comply with the provisions of those clauses as so modified.

ARTICLE III

Events of Default and Remedies

Section 1.          Events of Default; Remedies.  In case anyone or more of the
following events, herein termed “Events of Default”, shall happen:

(a)       the Shipowner (i) defaults in the payment when due of any principal or
interest payable in connection with the Loan or any Note or (ii) default in the
payment when due of any other sums payable under a Credit Document or under any
document relating to a Credit Document or, in the case of sums payable on
demand, within five (5) Business Days after the date when first demanded;
provided that if such failure to pay a sum when due is solely the result of an
administrative or technical error, it shall not constitute an Event of Default
unless such failure continues unremedied for more than three (3) Business Days;
or

(b)       the statements in Article I shall prove to have been untrue in a
material way when made; or

(c)       a default in the due and punctual observance and performance of any of
the provisions of Sections 2, 3, 7, 8, 9(b), 11, 12, 13(a), (b), (c), (d), (h)
and (j), 16 or 17 of Article II hereof shall have occurred and be continuing; or

(d)       a breach or omission in the due and punctual observance of any of the
other covenants and conditions herein required to be kept and performed by the





12

--------------------------------------------------------------------------------

 

 

Shipowner and such breach or omission shall continue for 30 days after the day
the Shipowner first knew or should have known of such breach or omission; or

(e)       an Event of Default shall have occurred and be continuing under the
Credit Agreement; or

(f)       a payment default by the Borrower under any Secured Hedging Agreement
shall have occurred and be continuing; or

(g)       any notice shall have been issued by the government or any bureau,
department, officer, board or agency thereof of the country of registry of the
Vessel to the effect that the Vessel is subject to cancellation from such
registry or the certificate of registry of the Vessel is subject to revocation
or cancellation for any reason whatsoever, and such notice shall not have been
cancelled or annulled on or before seven (7) Business Days prior to the date set
forth in such notice for such cancellation or revocation; or

(h)       the Vessel shall be cancelled from the country of registry of the
Vessel or the certificate of registry of the Vessel is revoked or cancelled for
any reason whatsoever;

then:

the security constituted by this Mortgage shall become immediately enforceable
and that without limitation, the enforcement remedies specified can be exercised
irrespective of whether or not the Mortgagee has exercised the right of
acceleration under the Credit Agreement or any of the other Credit Documents and
the Mortgagee shall have the right to:

(i)       Declare all or any part of the then unpaid Indebtedness hereby secured
to be due and payable immediately, and upon such declaration, the same shall
become and be immediately due and payable provided,  however, that no
declaration shall be required if an Event of Default shall have occurred by
reason of a Default under Section 9.05 of the Credit Agreement, then and in such
case, the Indebtedness hereby secured shall become immediately due and payable
on the occurrence of such Event of Default without any notice or demand; or

(ii)      Exercise all of the rights and remedies in foreclosure and otherwise
given to a mortgagee by the provisions of the laws of the country of registry of
the Vessel or of any other jurisdiction where the Vessel may be found; or

(iii)     Bring suit at law, in equity or in admiralty, as it may be advised, to
recover judgment for the Indebtedness hereby secured, and collect the same out
of any and all property of the Shipowner whether covered by this Mortgage or
otherwise; or

(iv)      Take and enter into possession of the Vessel, at any time, wherever
the same may be, without legal process and without being responsible for loss or
damage and the Shipowner or other person in possession forthwith upon demand of
the Mortgagee shall surrender to the Mortgagee possession of the Vessel; or

(v)       Without being responsible for loss or damage, the Mortgagee may hold,
lay up, lease, charter, operate or otherwise use such Vessel for such time and
upon such terms as it may deem to be for its best advantage, and demand, collect
and retain all hire, freights, earnings, issues, revenues, income, profits,
return premiums, salvage awards or recoveries, recoveries in general average,
and all other sums due or to become due in respect of such Vessel or in respect
of any insurance thereon from any person whomsoever, accounting only for the net
profits, if any, arising from such use of the Vessel and charging upon all
receipts from the use of the Vessel or from the sale thereof by court
proceedings or pursuant to subsection (vi) next





13

--------------------------------------------------------------------------------

 

 

following, all costs, expenses, charges, damages or losses by reason of such
use; and if at any time the Mortgagee shall avail itself of the right herein
given them to take the Vessel, the Mortgagee shall have the right to dock the
Vessel, for a reasonable time at any dock, pier or other premises of the
Shipowner without charge, or to dock her at any other place at the cost and
expense of the Shipowner; or

(vi)       Without being responsible for loss or damage, the Mortgagee may sell
the Vessel upon such terms and conditions as to the Mortgagee shall seem best,
free from any claim of or by the Shipowner, at public or private sale, by sealed
bids or otherwise, by mailing, by air or otherwise, notice of such sale, whether
public or private, addressed to the Shipowner at its last known address and to
any other registered mortgagee, twenty (20) calendar days prior to the date
fixed for entering into the contract of sale and by first publishing notice of
any such public sale for ten (10) consecutive days, in daily newspapers of
general circulation published in the City of New York, State of New York; in the
event that the Vessel shall be offered for sale by private sale, no newspaper
publication of notice shall be required, nor notice of adjournment of sale; sale
may be held at such place and at such time as the Mortgagee by notice may have
specified, or may be adjourned by the Mortgagee from time to time by
announcement at the time and place appointed for such sale or for such adjourned
sale, and without further notice or publication the Mortgagee may make any such
sale at the time and place to which the same shall be so adjourned; and any sale
may be conducted without bringing the Vessel to the place designated for such
sale and in such manner as the Mortgagee may deem to be for its best advantage,
and the Mortgagee may become the purchaser at any sale.  The Shipowner agrees
that any sale made in accordance with the terms of this paragraph shall be
deemed made in a commercially reasonable manner insofar as it is concerned; or

(vii)       Require that all policies, contracts, certificates of entry and
other records relating to the insurance with respect to the Vessel, including,
but not limited to, those described in Article II, Section 13 hereof (the
“Insurances”) (including details of and correspondence concerning outstanding
claims) be forthwith delivered to or to the order of the Mortgagee; or

(viii)      Collect, recover, compromise and give a good discharge for any and
all monies and claims for monies then outstanding or thereafter arising under
the Insurances or in respect of the earnings or any requisition compensation and
to permit any brokers through whom collection or recovery is effected to charge
the usual brokerage therefor.

Section 2.       Power of Sale.  Any sale of the Vessel made in pursuance of
this Mortgage, whether under the power of sale hereby granted or any judicial
proceedings, shall operate to divest all right, title and interest of any nature
whatsoever of the Shipowner therein and thereto, and shall bar the Shipowner,
its successors and assigns, and all persons claiming by, through or under
them.  No purchaser shall be bound to inquire whether notice has been given, or
whether any default has occurred, or as to the propriety of the sale, or as to
the application of the proceeds thereof.  In case of any such sale, the
Mortgagee, if it is the purchaser, shall be entitled, for the purpose of making
settlement or payment for the property purchased, to use and apply the
Indebtedness hereby secured in order that there may be credited against the
amount remaining due and unpaid thereon the sums payable out of the net proceeds
of such sale to the Mortgagee after allowing for the costs and expense of sale
and other charges; and thereupon such purchaser shall be credited, on account of
such purchase price, with the net proceeds that shall have been so credited upon
the Indebtedness hereby secured.  At any such sale, the Mortgagee may bid for
and purchase such property and upon compliance with the terms of sale may hold,
retain and dispose of such property without further accountability therefor.

Section 3.       Power of Attorney-Sale.  The Mortgagee is hereby irrevocably
appointed attorney-in-fact of the Shipowner to execute and deliver to any
purchaser aforesaid, and is hereby vested





14

--------------------------------------------------------------------------------

 

 

with full power and authority to make, in the name and on behalf of the
Shipowner, a good conveyance of the title to the Vessel so sold.  Any person
dealing with the Mortgagee or attorney-in-fact shall not be put on enquiry as to
whether the power of attorney contained herein has become exercisable.  In the
event of any sale of the Vessel, under any power herein contained, the Shipowner
will, if and when required by the Mortgagee, execute such form of conveyance of
the Vessel as the Mortgagee may direct or approve.

Section 4.       Power of Attorney-Collection.  The Mortgagee is hereby
irrevocably appointed attorney-in-fact of the Shipowner upon the happening of
any Event of Default, in the name of the Shipowner to demand, collect, receive,
compromise and sue for, so far as may be permitted by law, all freight, hire,
earnings, issues, revenues, income and profits of the Vessel and all amounts due
from underwriters under any insurance thereon as payment of losses or as return
premiums or otherwise, salvage awards and recoveries, recoveries in general
average or otherwise, and all other sums due or to become due at the time of the
happening of any Event of Default as defined in Section 1 of Article III hereof
in respect of the Vessel, or in respect of any insurance thereon, from any
person whomsoever, and to make, give and execute in the name of the Shipowner
acquittances, receipts, releases or other discharges for the same, whether under
seal or otherwise, and to endorse and accept in the name of the Shipowner all
checks, notes, drafts, warrants, agreements and other instruments in writing
with respect to the foregoing.  Any person dealing with the Mortgagee or
attorney-in-fact shall not be put on enquiry as to whether the Power of Attorney
contained herein has become exercisable.

Section 5.       Delivery of Vessel.  Upon the security constituted by this
Mortgage becoming enforceable pursuant to Section 1 of Article III, the
Mortgagee shall (in addition to the powers described in Section 1 of Article
III) become forthwith entitled (but not bound) to appoint, by an instrument in
writing under its seal or under the hand of any director or officer or
authorized signatory, a receiver and/or manager of the Vessel upon such terms as
to remuneration and otherwise as the Mortgagee shall deem fit with power from
time to time to remove any receiver and appoint another in his stead and any
receiver shall be the agent of the Shipowner (who shall be solely responsible
for his acts and defaults and remuneration) and shall have all the powers
conferred by law by way of addition to, but without limiting, those powers any
receiver shall have all the powers and entitlements conferred on the Mortgagee
by this Mortgage and generally shall be entitled to the same protection and to
exercise the same powers and discretions as are granted to the Mortgagee under
this Mortgage.

Section 6.       Mortgagee to Discharge Liens.  The Shipowner authorizes and
empowers the Mortgagee or its appointees or any of them to appear in the name of
the Shipowner, its successors and assigns, in any court of any country or nation
of the world where a suit is pending against the Vessel because of or on account
of any alleged lien against the Vessel from which the Vessel has not been
released and to take such proceedings as to them or any of them may seem proper
towards the defense of such suit and the purchase or discharge of such lien, and
all expenditures made or incurred by them or any of them for the purpose of such
defense or purchase or discharge shall be a debt due from the Shipowner, its
successors and assigns, to the Mortgagee, and shall be secured by the lien of
this Mortgage in like manner and extent as if the amount and description thereof
were written herein. Neither the Mortgagee nor any receiver shall be liable as
Mortgagee in possession in respect of the Vessel to account or be liable for any
loss upon realization or for any neglect or default of any nature, unless caused
by such Person’s gross negligence or willful misconduct as determined by a court
of competent jurisdiction in a final and non-appealable decision, whatsoever in
connection therewith for which a Mortgagee in possession may be liable as such.

Section 7.       Payment of Expenses.  The Shipowner covenants that upon the
happening of any one or more of the events of default, then, upon written demand
of the ‘Mortgagee, the Shipowner will pay to the Mortgagee the whole amount due
and payable in respect of the Indebtedness hereby secured pursuant to the terms
of the Guaranty; and in case the Shipowner shall fail to pay the same forthwith
upon such demand, the Mortgagee shall be entitled to recover judgment for the
whole amount so due and





15

--------------------------------------------------------------------------------

 

 

unpaid, together with such further amounts as shall be sufficient to cover the
reasonable compensation of the Mortgagee or its agents, attorneys and counsel
and any necessary advances, expenses and liabilities made or incurred by it or
them or the Mortgagee hereunder.  All moneys collected by the Mortgagee under
this Section 7 shall be applied by the Mortgagee in accordance with the
provisions of Section 11 of this Article III.

Section 8.        Remedies Cumulative.  Each and every power and remedy herein
given to the Mortgagee shall be cumulative and shall be in addition to every
other power and remedy herein given or now or hereafter existing at law, in
equity, in admiralty or by statute, and each and every power and remedy whether
herein given or otherwise existing may be exercised from time to time and as
often and in such order as may be deemed expedient by the Mortgagee, and the
exercise or the beginning of the exercise of any power or remedy shall not be
construed to be a waiver of the right to exercise at the same time or thereafter
any other power or remedy.  The Mortgagee shall not be required or bound to
enforce any of its rights under any of the other Credit Documents, prior to
enforcing its rights under this Mortgage.  No delay or omission by the Mortgagee
in the exercise of any right or power or in the pursuance of any remedy accruing
upon any default as above defined shall impair any such right, power or remedy
or be construed to be a waiver of any such Event of Default or to be an
acquiescence therein; nor shall the acceptance by the Mortgagee of any security
or of any payment of or on account of the Indebtedness hereby secured maturing
after any Event of Default or of any payment on account of any past default be
construed to be a waiver of any right to exercise its remedies due to any future
Event of Default or of any past Event of Default not completely cured
thereby.  No consent, waiver or approval of the Mortgagee shall be deemed to be
effective unless in writing and duly signed by authorized signatories of the
Mortgagee; any waiver by the Mortgagee of any of the terms of this Mortgage or
any consent given under this Mortgage shall only be effective for the purpose
and on the terms which it is given and shall be without prejudice to the right
to give or withhold consent in relation to future matters (which are either the
same or different).

Section 9.        Cure of Defaults.  If at any time after an Event of Default
and prior to the actual sale of the Vessel by the Mortgagee or prior to any
enforcement or foreclosure proceedings the Shipowner offers completely to cure
all events of default and to pay all expenses, advances and damages to the
Mortgagee consequent on such events of default, with interest at the interest
rate set forth in Section 2.06 of the Credit Agreement, then the Mortgagee may,
but shall not be obligated to, accept such offer and payment and restore the
Shipowner to its former position, but such action, if taken, shall not affect
any subsequent Event of Default or impair any rights consequent thereon.

Section 10.       Discontinuance of Proceedings.  In case the Mortgagee shall
have proceeded to enforce any right, power or remedy under this Mortgage by
foreclosure, entry or otherwise, and such proceedings shall have been
discontinued or abandoned for any reason or shall have been determined adversely
to the Mortgagee, then and in every such case the Shipowner and the Mortgagee
shall be restored to its former position and right hereunder with respect to the
property subject or intended to be subject to this Mortgage, and all rights,
remedies and powers of the Mortgagee shall continue as if no such proceedings
had been taken.

Section 11.       Application of Proceeds.  After an Event of Default hereunder
shall have occurred and be continuing, the proceeds of any sale of the Vessel
and any and all other moneys received by the Mortgagee pursuant to or under the
terms of this Mortgage or in any proceedings hereunder, the application of which
has not elsewhere herein been specifically provided for, shall be applied as set
forth in Section 4.05 of the Credit Agreement.

Section 12.       Possession Until Default.  Until one or more of the events of
default hereinafter described shall happen, the Shipowner (a) shall be suffered
and permitted to retain actual possession and use of the Vessel and (b) shall
have the right, from time to time, in its discretion, and without application





16

--------------------------------------------------------------------------------

 

 

or notice to the Mortgagee, and without obtaining a release thereof by the
Mortgagee, to dispose of, free from the lien hereof, any boilers, engines,
machinery, masts, spars, sails, rigging, boats, anchors, chains, tackle,
apparel, furniture, fittings or equipment or any other appurtenances of the
Vessel that are no longer useful, necessary, profitable or advantageous in the
operation of the Vessel, first or simultaneously replacing the same by new
boilers, engines, machinery, masts, spars, sails, rigging, boats, anchors,
chains, tackle, apparel, furniture, fittings, equipment, or other appurtenances
of substantially equal value to the Shipowner, which shall forthwith become
subject to the lien of this Mortgage as a first priority mortgage thereon.

Section 13.       Severability of Provisions, etc.. (a) If any provision of this
Mortgage should be deemed invalid or shall be deemed to affect adversely the
preferred status of this Mortgage under any applicable law, such provision shall
be void and of no effect and shall cease to be a part of this Mortgage without
affecting the remaining provisions, which shall remain in full force and effect.

(b)       In the event that the Guaranty, this Mortgage, any of the other Credit
Documents or any of the documents or instruments which may from time to time be
delivered thereunder or hereunder or any provision thereof or hereof shall be
deemed invalidated by present or future law of any nation or by decision of any
court, this shall not affect the validity and/or enforceability of all or any
other parts of the Guaranty, this Mortgage, any of the other Credit Documents or
such documents or instruments and, in any such case, the Shipowner covenants and
agrees that, on demand, it will execute and deliver such other and further
agreements and/or documents and/or instruments and do such things as the
Mortgagee in its sole discretion may reasonably deem to be necessary to carry
out the true intent of this Mortgage, the Guaranty and the other Credit
Documents.

(c)       In the event that the title, or ownership of the Vessel shall be
requisitioned, purchased or taken by any government of any country or any
department, agency or representative thereof, pursuant to any present or future
law, proclamation, decree order or otherwise, the lien of this Mortgage shall be
deemed to attach to the claim for compensation therefor and any payments due
pursuant thereto and any payments actually received in respect thereof, and the
compensation, purchase or other taking of such title or ownership is hereby
agreed to be payable to the Mortgagee who shall be entitled to receive the same
and shall apply it as provided in Section 11 of this Article III.  In the event
of any such requisition, purchase or taking, and the failure of the Mortgagee to
receive proceeds as herein provided, the Shipowner shall promptly execute and
deliver to the Mortgagee such documents, if any, as in the opinion of the
Mortgagee may be necessary or useful to facilitate or expedite the collection by
the Mortgagee of such part of the compensation, purchase price, reimbursement or
award as is payable to it hereunder.  The Shipowner shall give prompt written
notice to the Mortgagee of the occurrence of all such events.

(d)       Anything herein to the contrary notwithstanding, it is intended that
nothing herein shall waive the priority status of this Mortgage, and if any
provision of this Mortgage or portion thereof shall be construed to waive the
priority status of this Mortgage, then such provision to such extent shall be
void and of no effect.

ARTICLE IV

Sundry Provisions

Section 1.       Successors and Assigns.  All of the covenants, promises,
stipulations and agreements of the Shipowner in this Mortgage contained shall
bind the Shipowner and its successors and shall inure to the benefit of the
Mortgagee and its successors and assigns.  In the event of any assignment or
transfer of this Mortgage, the term “Mortgagee”, as used in this Mortgage, shall
be deemed to mean any such assignee or transferee.





17

--------------------------------------------------------------------------------

 

 

Section 2.       Power of Substitution.  Wherever and whenever herein any right,
power or authority is granted or given to the Mortgagee, such right, power or
authority may be exercised in all cases by the Mortgagee or such agent or agents
as it may appoint, and the act or acts of such agent or agents when taken shall
constitute the act of the Mortgagee hereunder.

Section 3.       Counterparts.  This Mortgage may be executed in any number of
counterparts, each of which shall be an original, but such counterparts shall
together constitute but one and the same instrument.

Section 4.       Notices.  Except as otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including email or facsimile communication) and mailed, emailed, faxed or
delivered, if to the Shipowner or to the Mortgagee, at its address as specified
below, or at such other address as shall be designated by such party in a
written notice to the other party:

If to the Shipowner, addressed to it in care of:

c/o Genco Shipping & Trading Limited

299 Park Avenue, 12th Floor

New York, NY 10171

Telephone: (646) 443-8555

Facsimile:  (646) 443-8550

Email:  John.Wobensmith@gencoshipping.com

If to the Mortgagee, addressed to it:

Nordea Bank Finland Plc, New York Branch

1211 Avenue of the Americas, 23rd Floor

New York, NY 10036

Attention:  Head of Shipping, Offshore & Oil Services

Telephone:  212-318-9300

Facsimile:  212-421-4420

with a copy to:

Essendropsgate 7

P.O. Box 1166 Sentrum

NO-0107 Oslo, Norway

Facsimile: +47 22 48 66 78

E-mail: agency.soosid@nordea.com

All such notices and communications shall, (i) when mailed, be effective three
Business Days after being deposited in the mails, prepaid and properly addressed
for delivery, (ii) when sent by overnight courier, be effective one Business Day
after delivery to the overnight courier prepaid and properly addressed for
delivery on such next Business Day, or (iii) when sent by facsimile or email, be
effective when sent by facsimile or email, except that notices and
communications to the Mortgagee shall not be effective until received by the
Mortgagee.

Section 5.       Recording Clause.  For purposes of recording this First
Preferred Mortgage as required by [Chapter 3 of the Republic of the Marshall
Islands Maritime Act of 1990][Chapter 3 of Title 21 of the Liberian Code of Laws
Revised], as amended, the total amount of the direct and contingent obligations
secured by this Mortgage is Five Hundred Million United States Dollars (U.S.
$500,000,000), comprising of Four Hundred Million United States Dollars
(U.S.$400,000,000) for the Facility, One





18

--------------------------------------------------------------------------------

 

 

Hundred Million United States Dollars (U.S.$100,000,000) for the Secured Hedging
Liabilities, and interest, fees, commissions and performance of mortgage
covenants.  The maturity date is on demand.  There is no separate discharge
amount.

Section 6.         Further Assurances.  The Shipowner shall execute and do all
such assurances, acts and things as the Mortgagee, or any receiver in its
absolute discretion may require for:

(a)       perfecting or protecting the security created (or intended to be
created) by this Mortgage; or

(b)       preserving or protecting any of the rights of the Mortgagee under this
Mortgage (or any of them); or

(c)       ensuring that the security constituted by this Mortgage and the
covenants and obligations of the Shipowner under this Mortgage shall enure to
the benefit of assignees of the Mortgagee (or any of them); or

(d)       facilitating the appropriation or realization of the Vessel or any
part thereof and enforcing the security constituted by this Mortgage on or at
any time after the same shall have become enforceable; or

(e)       the exercise of any power, authority or discretion vested in the
Mortgagee under this Mortgage,

in any such case, forthwith upon demand by the Mortgagee and at the expense of
the Shipowner. Without limitation of the foregoing, in connection with any
Secured Hedging Agreements entered into from time to time, the Shipowner shall,
at its expense enter into, deliver and cause to be recorded such amendments and
supplements to this Mortgage, and such other instruments and legal opinions, as
the Mortgagee may reasonably request.

Section 7.         Governing Law.  The provisions of this Mortgage shall, with
respect to its validity, effect, recordation and enforcement, be governed by and
construed in accordance with the applicable laws of the Republic of [the
Marshall Islands][Liberia],

Section 8.         Jurisdiction.  The mortgagee reserves the rights,

(a)       to commence proceedings in relation to any matter which arises out or
in connection with this Mortgage in the courts of any country which have or
claim jurisdiction to that matter; and

(b)       to commence such proceedings in the courts of any such country or
countries concurrently with or in addition to proceedings in the Republic of
[the Marshall Islands][Liberia] or without commencing proceedings in the
Republic of [the Marshall Islands][Liberia].

Section 9.       Additional Rights of the Mortgagee.  In the event the Mortgagee
shall be entitled to exercise any of its remedies under Article III hereof, the
Mortgagee shall have the right to arrest and take action against the Vessel at
whatever place the Vessel shall be found lying and for the purpose of any action
which the Mortgagee may bring before the courts of such jurisdiction or other
judicial authority and for the purpose of any action which the Mortgagee may
bring against the Vessel, any writ, notice, judgment or other legal process or
documents may (without prejudice to any other method of service under applicable
law) be served upon the Master of the Vessel (or upon anyone acting as the
Master) and such service shall be deemed good service on the Shipowner for all
purposes.





19

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Shipowner has caused this First Preferred Mortgage over
the [VESSEL NAME] to be duly executed by its authorized representative the day
and year first above written.

 

 

 

 

[NAME OF SHIPOWNER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 





20

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGMENT2

 

 

STATE OF NEW YORK

 

 

:  SS:

COUNTY OF NEW YORK       )

 

 

On this [     ] day of [DATE], before me personally appeared [NAME], known to me
to be the person who executed the foregoing instrument, who, being by me duly
sworn did depose and say that he resides at _________________, New York, NY;
that he is [TITLE] of [SHIPOWNER], the Marshall Islands corporation described in
and which executed the foregoing instrument; that he signed his name pursuant to
authority granted to him by [SHIPOWNER]; and that he further acknowledged that
said instrument is the act and deed of [SHIPOWNER],

 

 

 

 

 

Notary Public

 

--------------------------------------------------------------------------------

2 To be amended to local form of notarization if not executed in New York.

 

 

 



21

--------------------------------------------------------------------------------

 

 

Exhibit A

Credit Agreement





 

--------------------------------------------------------------------------------

 

 

Exhibit [B]

[Secured Hedging Agreement, Schedule and Confirmation]





 

--------------------------------------------------------------------------------

 

 

Exhibit [B][C]

Guaranty





 

--------------------------------------------------------------------------------

 

 

Exhibit D-3

Form of Hong Kong Collateral Vessel Mortgage

 

 



 

--------------------------------------------------------------------------------

 

White_Case_logo_k.wmf [gnk20161231ex1050b4a85001.jpg]

Dated November [●], 2016

Deed of Covenants to Accompany a First Preferred

Ship Mortgage

On Hong Kong Flag Vessel

M/V [VESSEL NAME]

Official No. [OFFICIAL NUMBER]

between

[SHIPOWNER]

as Shipowner

and

Nordea Bank Finland plc

New York Branch,

as Security Agent, acting in its capacity as security trustee, as Mortgagee

 

 

 



White & Case LLP

1155 Avenue of the Americas

New York, New York 10036-2787

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Page

 

 

 

Article I Representations and Warranties of the Shipowner


3 

Section 1.01

Existence; Authorization


3 

Section 1.02

Title to Vessel


3 

Section 1.03

ISM, ISPS and MARPOL Compliance


3 

 

 

Article II COVENANTS OF THE SHIPOWNER


3 

Section 2.01

Payment of Indebtedness


3 

Section 2.02

Mortgage Recording


3 

Section 2.03

Lawful Operation


4 

Section 2.04

Payment of Taxes


4 

Section 2.05

Prohibition of Liens


4 

Section 2.06

Notice of Mortgage


4 

Section 2.07

Removal of Liens


4 

Section 2.08

Release from Arrest


5 

Section 2.09

Maintenance


5 

Section 2.10

Inspection; Reports


8 

Section 2.11

Flag; Home Port


8 

Section 2.12

No Sales, Transfers or Charters


8 

Section 2.13

Insurance


8 

Section 2.14

Reimbursement for Expenses


12 

Section 2.15

Performance of Charters


12 

Section 2.16

Change in Ownership


12 

Section 2.17

Prepayment if Event of Loss


12 

Section 2.18

Credit Agreement


12 

 

 

Article III Events of Default and Remedies


12 

Section 3.01

Events of Default; Remedies


12 

Section 3.02

Power of Sale


14 

Section 3.03

Power of Attorney-Sale


15 

Section 3.04

Power of Attorney-Collection


15 

Section 3.05

Delivery of Vessel


15 

Section 3.06

Mortgagee to Discharge Liens


15 

Section 3.07

Payment of Expenses


16 

Section 3.08

Remedies Cumulative


16 

Section 3.09

Cure of Defaults


16 

Section 3.10

Discontinuance of Proceedings


16 

Section 3.11

Application of Proceeds


17 

Section 3.12

Possession Until Default


17 

Section 3.13

Severability of Provisions, etc.


17 

 





(i)

--------------------------------------------------------------------------------

 

 

 

 

 

 

Page

 

 

Article IV Sundry Provisions


18 

Section 4.01

Successors and Assigns


18 

Section 4.02

Power of Substitution


18 

Section 4.03

Counterparts


18 

Section 4.04

Notices


18 

Section 4.05

Statutory Mortgage


19 

Section 4.06

Further Assurances


19 

Section 4.07

Governing Law


19 

Section 4.08

Jurisdiction


19 

Section 4.09

Additional Rights of the Mortgagee


20 

Section 4.10

Third Party Rights


20 

 

 

 



(ii)

--------------------------------------------------------------------------------

 

 

DEED OF COVENANTS

[VESSEL NAME]

This Deed of Covenants is made November [●], 2016 (this  “Deed”), between
[SHIPOWNER], a [corporation][company] organized and existing pursuant to the
laws of the Republic of the Marshall Islands whose registered office is at Trust
Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands,
MH 96960 and a registered non-Hong Kong company under the Companies Ordinance
(Cap. 622 of the Laws of Hong Kong) having its principal place of business at
15th Floor, Tower One, Lippo Centre, 89 Queensway, Admiralty, Hong Kong (the
“Shipowner”), and NORDEA BANK FINLAND PLC, NEW YORK BRANCH, a bank incorporated
under the laws of the Kingdom of Norway, with offices at 1211 Avenue of the
Americas, 23rd Floor, New York, New York 10036, as Security Agent, acting in its
capacity as security trustee (together with its successors in trust and assigns,
the “Mortgagee”), pursuant to the Credit Agreement referred to below.

W I T N E S S E T H

WHEREAS:

A.       The Shipowner is the sole, absolute and unencumbered owner of the whole
of the Hong Kong flag vessel [VESSEL NAME], Official Number [OFFICIAL NUMBER] of
[GROSS TONS] gross tons and [NET TONS] net tons with its home port at Hong Kong.

B.       Genco Shipping & Trading Limited, a company incorporated in the
Republic of the Marshall Islands (the “Borrower”), the Lenders party thereto
from time to time, and the Mortgagee, as administrative agent (in such capacity,
the “Administrative Agent”) and as security agent (in such capacity, the
“Security Agent”), have entered into a Credit Agreement dated as of November 10,
2016 (as the same may be amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), providing a senior secured credit facility to
the Borrower in the principal amount of up to Four Hundred Million United States
Dollars (U.S.$400,000,000) (the “Credit Facility”) (the Lenders, the
Administrative Agent and the Security Agent, collectively, the “Lender
Creditors”).  A copy of the form of the Credit Agreement (without attachments)
is attached hereto as Exhibit A and made a part hereof.  Except as otherwise
defined herein, capitalized terms used herein and defined in the Credit
Agreement shall be used herein as so defined.

C.       The Borrower may at any time and from time to time enter into one or
more Secured Hedging Agreements with respect to the Credit Facility (and/or the
Commitments) with one or more Lenders or any Affiliate thereof (each such Lender
or Affiliate, even if the respective Lender subsequently ceases to be a Lender
under the Credit Agreement for any reason, together with such Lender’s or
Affiliate’s successors and assigns, if any, collectively, the “Other Creditors”
and, together with the Lender Creditors, the “Secured Creditors”).  The
estimated aggregate notional amount of the liabilities of the Borrower under the
Secured Hedging Agreements entered into with respect to the Facility (and/or the
Commitments) is One Hundred Million United States Dollars (U.S.$10 0,000,000.00)
(the “Secured Hedging Liabilities”).

D.       The Shipowner is a wholly-owned subsidiary of the Borrower.

E.       The Shipowner entered into the Guaranty as of November [●], 2016  (the
“Guaranty”) in favor of the Secured Creditors, pursuant to which the Shipowner
has guaranteed (i) to the Lender Creditors all obligations of the Borrower under
the Credit Agreement and each other Credit Document to which the Borrower is a
party, and (ii) to each of the Other Creditors, all obligations of the Borrower
under each Secured Hedging Agreement entered into with respect to the Credit
Facility (and/or the Commitments).  A copy of the form of the Guaranty is
attached hereto as Exhibit B and made a part





 

--------------------------------------------------------------------------------

 

 

hereof.  The Lenders have made the Credit Facility available to the Borrower
pursuant to the Credit Agreement; the Shipowner acknowledges that it is justly
indebted to the Secured Creditors under the Guaranty.

F.       Contemporaneously with the execution of this Deed there has been
executed and registered by the Shipowner in favor of the Mortgagee a first
priority statutory Hong Kong ship mortgage (the “Mortgage”) to secure its
obligations under the Guaranty according to the terms thereof, and the payment
of all other such sums due or which may become due to the Mortgagee pursuant to
the Guaranty, constituting a first priority mortgage over the said Vessel (as
defined below) and the Shipowner has agreed to execute this Deed collateral to
the Mortgage and to the security thereby created.

G.       This Deed shall be read together with the Guaranty, but in the case of
any inconsistency between this Deed and the Guaranty, the provisions of this
Deed shall prevail, but only to the extent permitted by Hong Kong law.

H.       Pursuant to the Credit Agreement, the Mortgagee has agreed to act as
Security Agent and security trustee for the Secured Creditors.

NOW, THIS DEED WITNESSETH AS FOLLOWS:

1.       In consideration of the premises and other good and valuable
consideration, and in order to secure the Shipowner’s obligations under the
Guaranty according to the terms thereof, and the payment of all other sums that
may hereafter be secured by this Mortgage in accordance with the terms hereof
(all such obligations and other sums hereinafter called the “Indebtedness hereby
secured”) and to secure the performance and observance of and compliance with
all of the agreements, covenants and conditions contained in this Deed and the
Guaranty, the Shipowner has granted, conveyed, mortgaged, pledged, confirmed,
assigned, transferred and set over and by these presents does grant, convey,
mortgage, pledge, confirm, assign, transfer and set over, unto the Mortgagee,
and its successors and assigns, the whole of the said vessel M/V [VESSEL NAME],
including, without being limited to, all of the boilers, engines, machinery,
masts, spars, boats, anchors, cables, chains, fuel and consumables and other
stores (to the extent owned by the Shipowner), rigging, tackle, capstans,
outfit, tools, pumps and pumping equipment, apparel, furniture, drilling
equipment, fittings, equipment, spare parts, and all other appurtenances
thereunto appertaining or belonging, whether now owned or hereafter acquired,
and also any and all additions, improvements, renewals and replacements
hereafter made in or to such vessel or any part thereof, including all items and
appurtenances aforesaid (such vessel, together with all of the foregoing, being
herein called the “Vessel”).

2.       By way of security for payment, the Shipowner as legal and beneficial
owner hereby MORTGAGES AND CHARGES to and in favor of the Mortgagee all its
interest, present and future, in the Vessel and proceeds thereof (which the
Shipowner hereby warrants to be free at the date hereof from any other charges
or encumbrances whatsoever other than Permitted Liens).

3.       The Shipowner and the Mortgagee hereby covenant with each other that
the security created by this Deed, the Guaranty and any of the other Credit
Documents to which the Shipowner is a party shall be held by the Mortgagee as
continuing security, and that the security so created shall not be satisfied by
any intermediate payment of any part of the Indebtedness hereby secured.

4.       Upon the Mortgagee being satisfied that the Indebtedness hereby secured
has been unconditionally and irrevocably paid and discharged in full or, under
the terms of the Credit Agreement, the Shipowner is entitled to have the
security created by the Mortgage and this Deed released, and following a written
request therefor from the Shipowner, the Mortgagee will, subject to being
indemnified in scope and substance to its satisfaction for the costs and
expenses incurred by it in connection therewith, release the security created by
the Mortgage and this Deed.





2

--------------------------------------------------------------------------------

 

 

5.       The Shipowner shall remain liable to fulfill all obligations assumed by
it in relation to the Vessel and the Mortgagee shall be under no obligation of
any kind whatsoever in respect thereof or be under any liability whatsoever in
event of any failure by the Shipowner to perform its obligations in respect
thereof.

It is hereby covenanted, declared and agreed that the property above described
is to be held subject to the further covenants, conditions, terms and uses
hereinafter set forth.

The Shipowner covenants and agrees with the Mortgagee as follows:

ARTICLE I

REPRESENTATIONS AND WARRANTIES OF THE SHIPOWNER

Section 1.01       Existence; Authorization.  The Shipowner is a
[corporation][company] duly organized, validly existing and in good standing
under the laws of the Republic of the Marshall Islands having its principal
place of business in Hong Kong, and shall so remain during the life of this
Deed.  The Shipowner has full power and authority to own and mortgage the
Vessel; has full right and entitlement to register the Vessel in its name under
the flag of the Hong Kong and all action necessary and required by law for the
execution and delivery of this Deed and the Mortgage has been duly and
effectively taken; and each of the Indebtedness hereby secured and this Deed and
the Mortgage is and will be the legal, valid and binding obligation of the
Shipowner enforceable in accordance with its terms.

Section 1.02       Title to Vessel.  The Shipowner lawfully owns and is lawfully
possessed of the Vessel free from any lien or encumbrance whatsoever other than
the Mortgage, liens for current crew’s wages and liens not yet required to be
removed under Section 2.07 of Article II hereof and will warrant and defend the
title and possession thereto and to every part thereof for the benefit of the
Mortgagee against the claims and demands of all persons whomsoever.

Section 1.03       ISM, ISPS and MARPOL Compliance.  The Shipowner has obtained
all necessary ISM Documentation in connection with the Vessel and is in full
compliance with the ISM Code, the ISPS Code and Annex VI (Regulations for the
Prevention of Air Pollution from Ships) to MARPOL (as such terms are defined in
Section 2.09 of Article II).

ARTICLE II

COVENANTS OF THE SHIPOWNER

Section 2.01       Payment of Indebtedness.  The Shipowner will pay or cause to
be paid the Indebtedness hereby secured and will observe, perform and comply
with the covenants, terms and conditions herein and in the Guaranty, express or
implied, on its part to be observed, performed or complied with.  In the event
of inconsistency between this Deed and the Guaranty, the provisions of this Deed
shall prevail but only to the extent required by Hong Kong law.

The obligation of the Indebtedness hereby secured is an obligation in United
States Dollars and the term “US$” when used herein shall mean such United States
Dollars.  Notwithstanding fluctuations in the value or rate of United States
Dollars in terms of gold or any other currency, all payments hereunder or
otherwise in respect of the Indebtedness hereby secured shall be payable in
terms of United States Dollars when due, in United States Dollars when paid,
whether such payment is made before or after the due date.

Section 2.02       Mortgage Recording.  The Shipowner will cause the Mortgage to
be duly recorded or filed in the Shipping Registry of Hong Kong, in accordance
with the applicable provisions of the laws of Hong Kong and will otherwise
comply with and satisfy all of the provisions of applicable





3

--------------------------------------------------------------------------------

 

 

laws of Hong Kong in order to establish and maintain (a) the Mortgage as a first
priority statutory mortgage thereunder upon the Vessel and upon all renewals,
replacements and improvements made in or to the same and (b) this Deed as a
first priority assignment of, charge over, and security interest in the Vessel
or other property assigned hereunder.

Section 2.03       Lawful Operation.  The Shipowner will not (a) cause or permit
the Vessel to be operated in any manner contrary to law, (b) engage in any
unlawful trade or violate any law or carry any cargo that will expose the Vessel
to penalty, forfeiture or capture or (c) do, or suffer or permit to be done,
anything which can or may injuriously affect the registration of the Vessel
under the laws and regulations of Hong Kong and will at all times keep the
Vessel duly documented thereunder.

Section 2.04       Payment of Taxes.  The Shipowner will pay and discharge when
due and payable, from time to time, all taxes, assessments, governmental charges
or levies, fines and penalties lawfully imposed on the Vessel or any income
therefrom.

Section 2.05       Prohibition of Liens.  Neither the Shipowner, any charterer,
the Master of the Vessel nor any other person has or shall have any right, power
or authority to create, incur or permit to be placed or imposed or continued
upon the Vessel, its freights, profits or hire any lien whatsoever other than
the Mortgage, this Deed, other liens in favor of the Mortgagee and for crew’s
wages, for general average and salvage.

Section 2.06       Notice of Mortgage.  The Shipowner will place, and at all
times and places will retain a properly certified copy of the Mortgage and a
true copy of this Deed on board the Vessel with its papers and will cause such
certified copy and the Vessel’s marine document to be exhibited to any and all
persons having business therewith which might give rise to any lien thereon
other than liens for crew’s wages, for general average and salvage, and to any
representative of the Mortgagee.

The Shipowner will place and keep prominently displayed in the chart room and in
the Master’s cabin on the Vessel a framed printed notice in plain type reading
as follows:

NOTICE OF MORTGAGE

THIS VESSEL IS OWNED BY [SHIPOWNER], AND IS SUBJECT TO A FIRST PRIORITY SHIP
MORTGAGE AND DEED OF COVENANTS COLLATERAL THERETO IN FAVOR OF NORDEA BANK
FINLAND PLC, NEW YORK BRANCH, AS SECURITY TRUSTEE/MORTGAGEE.  UNDER THE TERMS OF
SAID DEED, NEITHER THE SHIPOWNER, ANY CHARTERER, THE MASTER OF THE VESSEL, NOR
ANY OTHER PERSON HAS ANY RIGHT, POWER OR AUTHORITY TO CREATE, INCUR, ASSUME OR
PERMIT TO BE PLACED OR IMPOSED UPON THE VESSEL, ANY ENCUMBRANCES WHATSOEVER OR
ANY OTHER LIEN WHATSOEVER OTHER THAN FOR CREW’S WAGES, FOR GENERAL AVERAGE AND
SALVAGE.

Section 2.07       Removal of Liens.  Except for the lien of this Deed and the
Mortgage and Permitted Liens, the Shipowner will not suffer to be continued any
lien, encumbrance or charge on the Vessel, and in due course and in any event
within thirty (30) days after the same becomes due and payable or within
fourteen (14) days after being requested to do so by the Mortgagee, the
Shipowner will pay or cause to be discharged or make adequate provision for the
satisfaction or discharge of all claims or demands, and will cause the Vessel to
be released or discharged from any such lien, encumbrance or charge therefor.





4

--------------------------------------------------------------------------------

 

 

Section 2.08       Release from Arrest.  If a libel, complaint or similar
process be filed against the Vessel or the Vessel be otherwise attached, levied
upon or taken into custody by virtue of any legal proceeding in any court, the
Shipowner will promptly notify the Mortgagee thereof by facsimile confirmed by
letter, at the address, as specified in this Deed, and within fourteen (14) days
will cause the Vessel to be released and all liens thereon other than the
Mortgage and this Deed to be discharged, will cause a certificate of discharge
to be recorded in the case of any recording of a notice of claim of lien, and
will promptly notify the Mortgagee thereof in the manner aforesaid.  The
Shipowner will notify the Mortgagee within forty-eight (48) hours of any average
or salvage incurred by the Vessel.

Section 2.09       Maintenance. (a) The Shipowner will at all times and without
cost or expense to the Mortgagee maintain and preserve, or cause to be
maintained and preserved, the Vessel and all its equipment, outfit and
appurtenances, tight, staunch, strong, in good condition, working order and
repair and in all respects seaworthy and fit for its intended service, and will
keep the Vessel, or cause it to be kept, in such condition as will entitle it to
the highest classification and rating for vessels of the same age and type in an
Acceptable Classification Society.  The Shipowner covenants to deliver to the
Mortgagee, at the Mortgagee’s request, a certificate from such Acceptable
Classification Society showing such classification to be maintained.  The
Shipowner will without cost or expense to the Mortgagee promptly, irrevocably
and unconditionally instruct and authorize the relevant Acceptable
Classification Society of the Vessel, and shall request such Acceptable
Classification Society to give an undertaking to the Mortgagee as follows:

(i)         to send to the Mortgagee, following receipt of a written request
from the Mortgagee, certified true copies of all original class records held by
the relevant Acceptable Classification Society relating to the Vessel;

(ii)        to allow the Mortgagee (or its agents), at any time and from time to
time, to inspect the original class and related records of the Shipowner and the
Vessel at the offices of the relevant Acceptable Classification Society and to
take copies of them;

(iii)       following receipt of a written request from the Mortgagee:

(A)       to advise of any facts or matters which may result in or have resulted
in a change, suspension, discontinuance, withdrawal or expiry of the Vessel’s
class under the rules or terms and conditions of the Shipowner’s or the Vessel’s
membership of the relevant Acceptable Classification Society; and

(B)       to confirm that the Shipowner is not in default of any of its
contractual obligations or liabilities to the classification society and,
without limiting the foregoing, that it has paid in full all fees or other
charges due and payable to the relevant Acceptable Classification Society; and

(C)       if the Shipowner is in default of any of its contractual obligations
or liabilities to the classification society, to specify to the Mortgagee in
reasonable detail the facts and circumstances of such default, the consequences
thereof, and any remedy period agreed or allowed by the relevant Acceptable
Classification Society; and

(D)       to notify the Mortgagee immediately in writing if the classification
society receives notification from the Shipowner or any other person that the
Vessel’s relevant Acceptable Classification Society is to be changed.

Notwithstanding the above instructions and undertaking given for the benefit of
the Mortgagee, the Shipowner shall continue to be responsible to the relevant
Acceptable Classification Society for the performance and discharge of all its
obligations and liabilities relating to or arising out of or in connection





5

--------------------------------------------------------------------------------

 

 

with the contract it has with the relevant Acceptable Classification Society,
and nothing herein or therein shall be construed as imposing any obligation or
liability of the Mortgagee to the classification society in respect thereof.

(b)       The Shipowner shall further notify the relevant Acceptable
Classification Society that all the foregoing instructions and authorizations
shall remain in full force and effect until revoked or modified by written
notice to the relevant Acceptable Classification Society received from the
Mortgagee, and that the Shipowner shall reimburse the relevant Acceptable
Classification Society for all its costs and expenses incurred in complying with
the foregoing instructions.

(c)       The Vessel shall, and the Shipowner covenants that it will, at all
times comply with all applicable laws, treaties and conventions to which Hong
Kong is a party, and rules and regulations issued thereunder, and shall have on
board as and when required thereby valid certificates showing compliance
therewith.  The Shipowner will not make, or permit to be made, any substantial
change in the structure, type or speed of the Vessel or change in its rig,
without first receiving the written approval thereof by the Mortgagee.

(d)       The Shipowner agrees to give the Mortgagee, upon Mortgagee’s request,
the dry docking schedule for the Vessel, in order that the Mortgagee may have
representatives present if desired.  The Shipowner agrees that at the
Mortgagee’s request it will satisfy the Mortgagee that the expense of such
survey or drydocking or work to be done thereat is within Shipowner’s financial
capability and will not result in a claim or lien against the Vessel in
violation of the provisions of this Deed, the Credit Agreement, the Guaranty or
any other Credit Document.

(e)       The Shipowner shall promptly notify the Mortgagee of and furnish the
Mortgagee with full information, including copies of reports and surveys,
regarding any material accident or accident involving repairs where the
aggregate cost is likely to exceed One Million Five Hundred Thousand United
States Dollars (U.S. $1,500,000) (or its equivalent in another currency), any
major damage to the Vessel, any event affecting the Vessel’s class, any
occurrence in consequence whereof the Vessel has become or is likely to suffer
an Event of Loss.

(f)       The Mortgagee shall have the right at any time, on reasonable notice,
to have its surveyor conduct inspections and surveys of the Vessel to ascertain
the condition of the Vessel and to satisfy itself that the Vessel is being
properly repaired and maintained.  Such inspections and surveys shall be
conducted at such times and in such manner as will not interfere with the
Shipowner’s normal business operations and schedule.

(g)       The Shipowner will furnish to the Mortgagee on demand true and
complete copies of the DOC, the SMC (each as defined in the definition of ISM
Documentation below) and such other ISM Documentation as the Mortgagee may
reasonably request in writing.

(h)       The Shipowner will comply or procure compliance with the ISM Code, the
ISPS Code and Annex VI (Regulations for the Prevention of Air Pollution from
Ships) to MARPOL (as such terms are defined below) and notify the Mortgagee
forthwith upon:

(i)       any claim for breach of the ISM Code or the ISPS Code being made
against the Shipowner, an ISM Designated Person (as such term is defined below)
or the manager of the Vessel in connection with the Vessel; or

(ii)      any other matter, event or incident, actual or which will or could
lead to the ISM Code or the ISPS Code or Annex VI (Regulations for the
Prevention of Air Pollution from Ships) to MARPOL not being complied with;





6

--------------------------------------------------------------------------------

 

 

and keep the Mortgagee advised in writing on a regular basis and in such detail
as the Mortgagee shall require, of the Shipowner’s and Vessel manager’s response
to the items referred to in subclauses (i) and (ii) above.

For the purposes of this Mortgage:

“ISM Code” means in relation to its application the Shipowner, the Vessel and
its operation:

(a)       ‘The International Management Code for the Safe Operation of Ships and
for Pollution Prevention’, currently known or referred to as the ‘ISM Code’,
adopted by the Assembly of the International Maritime Organization by Resolution
A.741(18) on 4 November 1993 and incorporated on 19 May 1994 into Chapter IX of
the International Convention for the Safety of Life at Sea 1974 (SOLAS 1974);
and

(b)       all further resolutions, circulars, codes, guidelines, regulations and
recommendations which are now or in the future issued by or on behalf of the
International Maritime Organization or any other entity with responsibility for
implementing the ISM Code, including without limitation, the ‘Guidelines on
implementation or administering of the International Safety Management
(ISM) Code by Administrations’ produced by the International Maritime
Organization pursuant to Resolution A.788(19) adopted on 25 November 1995,

as the same may be amended, supplemented or replaced from time to time;

“ISM Documentation” includes:

(a)       the document of compliance (“DOC”) and safety management certificate
(“SMC”) issued pursuant to the ISM Code in relation to the Vessel within the
periods specified by the ISM Code;

(b)       the interim safety management certificate (“Interim SMC”) issued
pursuant to the ISM Code in relation to the Vessel prior to or on the delivery
date thereof;

(c)       all other documents and data which are relevant to the ISM SMS and its
implementation and verification which the Mortgagee may request; and

(d)       any other documents which are prepared or which are otherwise relevant
to establish and maintain the Vessel’s or the Shipowner’s compliance with the
ISM Code which the Mortgagee may request.

“ISM Designated Person” means the person from time to time so designated by the
Shipowner for the purposes of the ISM Code.

“ISM SMS” means the safety management system which is required to be developed,
implemented and maintained under the ISM Code.

“ISPS Code” means the International Ship and Port Facility Security Code
constituted pursuant to resolution A.924(22) of the International Maritime
Organisation (“IMO”) adopted by a Diplomatic conference of the IMO on Maritime
Security on December 13, 2002 and now set out in Chapter XI-2 of the Safety of
Life at Sea Convention (SOLAS) 1974 (as amended) adopted on July 1, 2004.

“MARPOL” means the International Convention for the Prevention of Pollution from
Ships 1973 (as modified in 1978 and 1997) and includes any amendments or
extensions of it and any regulation issued pursuant to it.





7

--------------------------------------------------------------------------------

 

 

Section 2.10       Inspection; Reports. (a)  The Shipowner will at all
reasonable times afford the Mortgagee or its authorized representatives full and
complete access to the Vessel for the purpose of inspecting the Vessel and its
cargo and papers, including without limitation all records pertaining to the
Vessel’s maintenance and repair, and, at the request of the Mortgagee, the
Shipowner will deliver for inspection copies of any and all contracts and
documents relating to the Vessel, whether on board or not.

(b)         The Shipowner hereby agrees to furnish promptly to the Mortgagee, on
demand, any reports or information which the Shipowner may submit to
shareholders or regulatory agencies and any additional information which the
Mortgagee may request in respect of the financial condition of the Shipowner.

Section 2.11       Flag; Home Port. (a)  The Shipowner will not change the flag
or home port of the Vessel without the written consent of the Mortgagee or the
Required Lenders and any such written consent to anyone change of flag or home
port shall not be construed to be a waiver of this provision with respect to any
subsequent proposed change of flag or home port.

(b)        Notwithstanding the foregoing provisions of this Section 2.11, upon
not less than 30 days prior written notice to the Mortgagee, provided no Default
or Event of Default under the Credit Agreement shall have occurred and be
continuing, the Shipowner may change the flag or home port of the Vessel to
another Acceptable Flag Jurisdiction provided that each of the requirements set
forth in the definition of Flag Jurisdiction Transfer (as defined in the Credit
Agreement) are satisfied.

Section 2.12       No Sales, Transfers or Charters.  The Shipowner will not
sell, mortgage, transfer, or change the management of, or charter the Vessel
except as permitted under the Credit Agreement.  Any such sale, mortgage,
charter, transfer, or change of management of the Vessel shall be subject to the
provisions of this Deed, the Mortgage and the lien thereof.

Section 2.13       Insurance. (a)  The Shipowner shall keep the Vessel insured
with insurers and protection and indemnity clubs or associations of
internationally recognized reputation,  and placed in such markets, on such
terms and conditions, and through brokers, reasonably satisfactory to the
Mortgagee and under forms of policies approved by the Mortgagee against the
risks indicated below and such other risks as the Mortgagee may reasonably
specify from time to time; however, in no case shall the Mortgagee specify
insurance in excess of the customary insurances purchased by first class owners
of comparable vessels:

(i)       Marine and war risk, including terrorism, confiscation, London
Blocking and Trapping Addendum and Missing Collateral Vessel Clause, hull and
machinery insurance, hull interest insurance and freight interest insurance,
together in an amount in U.S. dollars at all times equal to or greater than
(x) its Appraised Value, and (y) an amount which when aggregated with the
insured value of the other Collateral Vessels then subject to a Collateral
Vessel Mortgage, is equal to 120% of the aggregate principal amount of the Loan
and the Commitments.  The insured value for hull and machinery required under
this clause (i) for the Vessel shall at all times be in an amount equal to or
greater than (x) eighty per cent (80%) of the Appraised Value of the Vessel and
(y) an amount which, when aggregated with the hull and machinery insured value
of the other Collateral Vessels then subject to a Collateral Vessel Mortgage, is
equal to the aggregate principal amount of the Loan and the Commitment
outstanding, and the remaining marine and war risk insurance required by this
clause (i) may be taken out as hull and freight interest insurance.

(ii)      Marine and war risk protection and indemnity insurance or equivalent
insurance (including coverage against liability for crew, fines and penalties
arising out of the operation of the Vessel, insurance against liability arising
out of pollution, spillage or





8

--------------------------------------------------------------------------------

 

 

leakage, and workmen’s compensation or longshoremen’s and harbor workers’
insurance as shall be required by applicable law) in such amounts approved by
the Mortgagee; provided, however, that insurance against liability under law or
international convention arising out of pollution, spillage or leakage shall be
in an amount not less than the greater of:

(x)       the maximum amount reasonably available from the International Group
of Protection and Indemnity Associations (the “International Group”) or
alternatively such sources of pollution, spillage or leakage coverage as are
commercially available in any absence of such coverage by the International
Group as shall be carried by prudent shipowners engaged in similar trades; and

(y)       the amounts required by the laws or regulations of the United States
of America or any applicable jurisdiction in which the Vessel may be trading
from time to time.

(iii)       While the Vessel is idle or laid up, at the option of the Shipowner
and in lieu of the above-mentioned marine and war risk hull insurance, port risk
insurance insuring the Vessel against the usual risks encountered by like
vessels under similar circumstances.

(b)       The Mortgagee will obtain Mortgagee’s Insurances on such conditions as
the Mortgagee may reasonably require, satisfactory to the Mortgagee and for an
amount in U.S. dollars approved by Mortgagee but not being less than an amount
which, when aggregated with the insured value of the other Collateral Vessels
then subject to a Collateral Vessel Mortgage, is equal to 110% of the sum of the
aggregate principal amount of Loan and Commitments outstanding pursuant to the
Credit Agreement, the Borrower and the Shipowner having no interest or
entitlement in respect of such policies; all such Mortgagee’s Insurances cover
shall be obtained directly by the Mortgagee, provided that in no event shall the
Borrower be required to reimburse the Mortgagee for any such costs in excess of
the premium level then available to the Mortgagee in the market.

(c)       The marine and commercial war-risk insurance required in this Section
2.13 for the Vessel shall have deductibles and franchises in amounts reasonably
satisfactory to the Mortgagee.

All insurance maintained hereunder shall be primary insurance without right of
contribution against any other insurance maintained by the Mortgagee.  The
policy of marine and war risk hull and machinery insurance with respect to the
Vessel shall, if so requested by the Mortgagee, provide that the Mortgagee shall
be a named insured in its capacity as mortgagee and as loss payee.  The entry in
a marine and war risk protection indemnity club with respect to the Vessel shall
note the interest of the Mortgagee.  The Mortgagee and its successors and
assigns shall not be responsible for any premiums, club calls, assessments or
any other obligations or for the representations and warranties made therein by
the Shipowner any of the Shipowner’s Subsidiaries or any other Person.  In
addition, the Shipowner shall reimburse the Mortgagee for the cost of
Mortgagee’s Insurances which the Mortgagee will take out on the Vessel upon such
terms and in such amounts as the Mortgagee shall deem appropriate.

(d)       The Mortgagee shall from time to time obtain a detailed report signed
by a firm of marine insurance brokers acceptable to the Mortgagee with respect
to P & I entry, the hull and machinery and war risk insurance carried and
maintained on the Vessel, together with their opinion as to the adequacy thereof
and its compliance with the provisions of this Section 2.13.  At the Shipowner’s
expense the Shipowner will use its best efforts to cause its insurance broker
(which, for the avoidance of doubt shall be a different insurance broker from
the firm of marine insurance brokers referred to in the immediately preceding
sentence) and the P & I club or association providing P & I insurance referred
to





9

--------------------------------------------------------------------------------

 

 

in part (a)(ii) of this Section 2.13, to agree to advise the Mortgagee by
electronic mail of any expiration, termination, alteration or cancellation of
any policy, any default in the payment of any premium and of any other act or
omission on the part of the Shipowner of which the Shipowner has knowledge and
which might invalidate or render unenforceable, in whole or in part, any
insurance on the Vessel, and to provide an opportunity of paying any such unpaid
premium or call, such right being exercisable by the Mortgagee on the Vessel on
an individual and not on a fleet basis.  In addition, the Shipowner shall
promptly provide the Mortgagee with any information which the Mortgagee
reasonably requests for the purpose of obtaining or preparing any report from
the Mortgagee’s independent marine insurance consultant as to the adequacy of
the insurances effected or proposed to be effected in accordance with this
Section 2.13 as of the date hereof or in connection with any renewal thereof,
and the Shipowner shall upon demand indemnify the Mortgagee in respect of all
reasonable fees and other expenses incurred by or for the account of the
Mortgagee in connection with any such report, provided that the Mortgagee shall
be entitled to such indemnity only for one such report during a period of 12
months.

The underwriters or brokers shall furnish the Mortgagee with a letter or letters
of undertaking to the effect that:

(i)       they will hold the instruments of insurance, and the benefit of the
insurances thereunder, to the order of the Mortgagee in accordance with the
terms of the loss payable clause referred to in the relevant Assignment of
Insurances for the Vessel;

(ii)      they will have endorsed on each and every policy as and when the same
is issued the loss payable clause, to be in the excess of U.S.$1,500,000, and
the notice of assignment referred to in the relevant Assignment of Insurances
for the Vessel; and

(iii)      they will not set off against any sum recoverable in respect of a
claim against the Vessel under the said underwriters or brokers or any other
Person in respect of any other vessel nor cancel the said insurances by reason
of non-payment of such premiums or other amounts.

All policies of insurance required hereby shall provide for not less than 14
days prior written notice to be received by the Mortgagee of the termination or
cancellation of the insurance evidenced thereby.  All policies of insurance
maintained pursuant to this Section 2.13 for risks covered by insurance other
than that provided by a P & I Club shall contain provisions waiving
underwriters’ rights of subrogation thereunder against any assured named in such
policy and any assignee of said assured, only to the extent such underwriters
agree to so waive rights of subrogation (provided that it is understood and
agreed that the Shipowner shall use commercially reasonable efforts to obtain
such waivers).  The Shipowner shall assign to the Mortgagee its full rights
under any policies of insurance in respect of the Vessel in accordance with the
terms contained herein (and, for the avoidance of doubt, such assignments shall
include any additional value of any insurance that exceeds the values expressly
required herein in respect of the Vessel).  The Shipowner agrees that it shall
deliver unless the insurances by their terms provide that they cannot cease (by
reason of nonrenewal or otherwise) without the Mortgagee being informed and
having the right to continue the insurance by paying any premiums not paid by
the Shipowner, receipts showing payment of premiums for Required Insurance and
also of demands from the Vessel’s P & I underwriters to the Mortgagee at least 2
days before the risk in question commences.

(e)       Unless the Mortgagee shall otherwise agree, all amounts of whatsoever
nature payable under any insurance must be payable to the Mortgagee for
distribution first to itself and thereafter to the Shipowner or others as their
interests may appear, provided that, notwithstanding anything to the contrary
herein, until otherwise required by the Mortgagee by notice to the underwriters
upon the occurrence and continuance of an Event of Default hereunder,
(i) amounts payable under any insurance on the Vessel with respect to protection
and indemnity risks may be paid directly to (x) the Shipowner to





10

--------------------------------------------------------------------------------

 

 

reimburse it for any loss, damage or expense incurred by it and covered by such
insurance or (y) the Person to whom any liability covered by such insurance has
been incurred, and (ii) amounts payable under any insurance with respect to the
Vessel involving any damage to the Vessel not constituting an Event of Loss, may
be paid by underwriters directly for the repair, salvage or other charges
involved or, if the Shipowner shall have first fully repaired the damage or paid
all of the salvage or other charges, may be paid to the Shipowner as
reimbursement therefor; provided,  however, that if such amounts (including any
franchise or deductible) are in excess of U.S. $1,500,000, the underwriters
shall not make such payment without first obtaining the written consent thereto
of the Mortgagee and the loss payable clauses pertaining to such insurances
shall be endorsed to that effect.

(f)         All amounts paid to the Mortgagee in respect of any insurance on the
Vessel shall be disposed of as follows (after deduction of the expenses of the
Mortgagee in collecting such amounts):

(i)       any amount which might have been paid at the time, in accordance with
the provisions of paragraph (d) above, directly to the Shipowner or others shall
be paid by the Mortgagee to, or as directed by, the Shipowner;

(ii)      all amounts paid to the Mortgagee in respect of an Event of Loss of
the Vessel shall be applied by the Mortgagee to the payment of the Indebtedness
hereby secured pursuant to Section 4.02(b) of the Credit Agreement; and

(iii)      all other amounts paid to the Mortgagee in respect of any insurance
on the Vessel may, in the Mortgagee’s sole discretion, be held and applied to
the prepayment of the Credit Document Obligations or to making of needed repairs
or other work on the Vessel, or to the payment of other claims incurred by the
Shipowner relating to the Vessel, or may be paid to the Shipowner or whosoever
may be entitled thereto.

(g)       The Shipowner shall deliver to the Mortgagee certified copies and,
whenever so reasonably requested by the Mortgagee, if available to the
Shipowner, the originals of all certificates of entry, cover notes, binders,
evidences of insurance and policies and all endorsements and riders amendatory
thereof in respect of insurance maintained pursuant to Section 7.03 of the
Credit Agreement and this Section 2.13 for the purpose of inspection or
safekeeping, or, alternatively, satisfactory letters of undertaking from the
broker holding the same.  The Mortgagee shall be under no duty or obligation to
verify the adequacy or existence of any such insurance or any such policies,
endorsement or riders.

(h)       The Shipowner will not execute or permit or willingly allow to be done
any act by which any insurance may be suspended, impaired or cancelled, and that
it will not permit or allow the Vessel to undertake any voyage or run any risk
or transport any cargo which may not be permitted by the policies in force,
without having previously notified the insurers and the Mortgagee in writing and
insured the Vessel by additional coverage to extend to such voyages, risks,
passengers or cargoes.

(i)       In case any underwriter proposes to pay less on any claim than the
amount thereof, the Shipowner shall forthwith inform the Mortgagee, and if a
Default, Event of Default or an Event of Loss has occurred and is continuing,
the Mortgagee shall have the exclusive right to negotiate and agree to any
compromise.

(j)       The Shipowner will comply with and satisfy all of the provisions of
any applicable law, convention, regulation, proclamation or order concerning
financial responsibility for liabilities imposed on the Shipowner or the Vessel
with respect to pollution by any state or nation or political subdivision
thereof and will maintain all certificates or other evidence of financial
responsibility as may be required by any such law, convention, regulation,
proclamation or order with respect to the trade in which the Vessel are from
time to time engaged and the cargo carried by it.





11

--------------------------------------------------------------------------------

 

 

Section 2.14       Reimbursement for Expenses.  The Shipowner will reimburse the
Mortgagee promptly for any and all reasonable expenditures which the Mortgagee
may from time to time make, layout or expend in providing such protection in
respect of insurance, discharge or purchase of liens, taxes, dues, tolls,
assessments, governmental charges, levies, fines and penalties lawfully imposed,
repairs, attorney’s fees, and other matters as the Shipowner is obligated herein
to provide, but fails to provide or which, in the sole judgment of the Mortgagee
are necessary or appropriate for the protection of the Vessel or the security
granted by this Deed.  Such obligation of the Shipowner to reimburse the
Mortgagee shall be an additional indebtedness due from the Shipowner, shall bear
interest at the interest rate as set forth in Section 2.06 of the Credit
Agreement from the date of payment by the Mortgagee to and including the date of
reimbursement by the Shipowner, shall be secured by this Deed and the Mortgage,
and shall be payable by the Shipowner on demand.  The Mortgagee, though
privileged to do so, shall be under no obligation to the Shipowner to make any
such expenditure, nor shall the making thereof relieve the Shipowner of any
default in that respect.

Section 2.15       Performance of Charters.  The Shipowner will fully perform
any and all charter parties which may be entered into with respect to the Vessel
and will promptly notify the Mortgagee of any material claim by any charterer of
non-performance thereunder by the Shipowner.

Section 2.16       Change in Ownership.  The Shipowner further covenants and
agrees with the Mortgagee that, so long as any part of the Indebtedness hereby
secured remains unpaid, there shall be no change in the ownership of the Vessel
or any of the shares of the Shipowner except as permitted under the Credit
Agreement.

Section 2.17       Prepayment if Event of Loss.  In the event that the Vessel
suffers an Event of Loss, then and in each such case the Shipowner shall
forthwith repay the Indebtedness hereby secured at the time and in the amount
set forth in Section 4.02(b) of the Credit Agreement except to the extent such
amounts have otherwise been paid as therein provided.

Section 2.18       Credit Agreement.  Without duplication of any other provision
in this Mortgage, the representations, warranties, covenants, undertakings and
liabilities of the Borrower set forth in the Credit Agreement relating to the
Vessel (therein referred to as the “Collateral Vessel”) shall apply to this
Mortgage as if set out in full in this Mortgage with references therein to the
Borrower and the Collateral Vessel changed to references to the Shipowner and
the Vessel respectively and with any other necessary modifications and the
Shipowner shall comply with the provisions of those clauses as so modified.

ARTICLE III

EVENTS OF DEFAULT AND REMEDIES

Section 3.01       Events of Default; Remedies.  In case anyone or more of the
following events, herein termed “Events of Default”, shall happen:

(a)         the Shipowner (i) defaults in the payment when due of any principal
or interest payable in connection with the Loan or any Note or (ii) default in
the payment when due of any other sums payable under a Credit Document or under
any document relating to a Credit Document or, in the case of sums payable on
demand, within five (5) Business Days after the date when first demanded;
provided that if such failure to pay a sum when due is solely the result of an
administrative or technical error, it shall not constitute an Event of Default
unless such failure continues unremedied for more than three (3) Business Days;
or

(b)        the statements in Article I shall prove to have been untrue in a
material way when made; or





12

--------------------------------------------------------------------------------

 

 

(c)       a default in the due and punctual observance and performance of any of
the provisions of Sections 2.02, 2.03, 2.07, 2.08, 2.09(b), 2.11, 2.12, 2.13(a),
(b), (c), (e), (h) and (j), 2.16 or 2.17 of Article II hereof shall have
occurred and be continuing; or

(d)       a breach or omission in the due and punctual observance of any of the
other covenants and conditions herein required to be kept and performed by the
Shipowner and such breach or omission shall continue for 30 days after the day
the Shipowner first knew or should have known of such breach or omission; or

(e)       an Event of Default shall have occurred and be continuing under the
Credit Agreement; or

(f)       a payment default by the Borrower under any Secured Hedging Agreement
shall have occurred and be continuing; or

(g)       any notice shall have been issued by the government or any bureau,
department, officer, board or agency thereof of the country of registry of the
Vessel to the effect that the Vessel is subject to cancellation from such
registry or the certificate of registry of the Vessel is subject to revocation
or cancellation for any reason whatsoever, and such notice shall not have been
cancelled or annulled on or before seven (7) Business Days prior to the date set
forth in such notice for such cancellation or revocation; or

(h)       the Vessel shall be cancelled from the country of registry of the
Vessel or the certificate of registry of the Vessel is revoked or cancelled for
any reason whatsoever;

then:

the security constituted by this Deed and the Mortgage shall become immediately
enforceable and that without limitation, the enforcement remedies specified can
be exercised irrespective of whether or not the Mortgagee has exercised the
right of acceleration under the Credit Agreement or any of the other Credit
Documents and the Mortgagee shall have the right to:

(i)       Declare all or any part of the then unpaid Indebtedness hereby secured
to be due and payable immediately, and upon such declaration, the same shall
become and be immediately due and payable provided, however, that no declaration
shall be required if an Event of Default shall have occurred by reason of a
Default under Section 9.05 of the Credit Agreement, then and in such case, the
Indebtedness hereby secured shall become immediately due and payable on the
occurrence of such Event of Default without any notice or demand; or

(ii)      Exercise all of the rights and remedies in foreclosure and otherwise
given to a mortgagee by the provisions of the laws of the country of registry of
the Vessel or of any other jurisdiction where the Vessel may be found; or

(iii)      Bring suit at law, in equity or in admiralty, as it may be advised,
to recover judgment for the Indebtedness hereby secured, and collect the same
out of any and all property of the Shipowner whether covered by this Mortgage or
otherwise; or

(iv)      Take and enter into possession of the Vessel, at any time, wherever
the same may be, without legal process and without being responsible for loss or
damage and the Shipowner or other person in possession forthwith upon demand of
the Mortgagee shall surrender to the Mortgagee possession of the Vessel; or





13

--------------------------------------------------------------------------------

 

 

(v)       Without being responsible for loss or damage, the Mortgagee may hold,
lay up, lease, charter, operate or otherwise use such Vessel for such time and
upon such terms as it may deem to be for its best advantage, and demand, collect
and retain all hire, freights, earnings, issues, revenues, income, profits,
return premiums, salvage awards or recoveries, recoveries in general average,
and all other sums due or to become due in respect of such Vessel or in respect
of any insurance thereon from any person whomsoever, accounting only for the net
profits, if any, arising from such use of the Vessel and charging upon all
receipts from the use of the Vessel or from the sale thereof by court
proceedings or pursuant to subsection (vi) next following, all costs, expenses,
charges, damages or losses by reason of such use; and if at any time the
Mortgagee shall avail itself of the right herein given them to take the Vessel,
the Mortgagee shall have the right to dock the Vessel, for a reasonable time at
any dock, pier or other premises of the Shipowner without charge, or to dock her
at any other place at the cost and expense of the Shipowner; or

(vi)      Without being responsible for loss or damage, the Mortgagee may sell
the Vessel upon such terms and conditions as to the Mortgagee shall seem best,
free from any claim of or by the Shipowner, at public or private sale, by sealed
bids or otherwise, by mailing, by air or otherwise, notice of such sale, whether
public or private, addressed to the Shipowner at its last known address and to
any other registered mortgagee, twenty (20) calendar days prior to the date
fixed for entering into the contract of sale and by first publishing notice of
any such public sale for ten (10) consecutive days, in daily newspapers of
general circulation published in the City of New York, State of New York; in the
event that the Vessel shall be offered for sale by private sale, no newspaper
publication of notice shall be required, nor notice of adjournment of sale; sale
may be held at such place and at such time as the Mortgagee by notice may have
specified, or may be adjourned by the Mortgagee from time to time by
announcement at the time and place appointed for such sale or for such adjourned
sale, and without further notice or publication the Mortgagee may make any such
sale at the time and place to which the same shall be so adjourned; and any sale
may be conducted without bringing the Vessel to the place designated for such
sale and in such manner as the Mortgagee may deem to be for its best advantage,
and the Mortgagee may become the purchaser at any sale.  The Shipowner agrees
that any sale made in accordance with the terms of this paragraph shall be
deemed made in a commercially reasonable manner insofar as it is concerned; or

(vii)      Require that all policies, contracts, certificates of entry and other
records relating to the insurance with respect to the Vessel, including, but not
limited to, those described in Article II,  Section 2.13 hereof (the
“Insurances”) (including details of and correspondence concerning outstanding
claims) be forthwith delivered to or to the order of the Mortgagee; or

(viii)     Collect, recover, compromise and give a good discharge for any and
all monies and claims for monies then outstanding or thereafter arising under
the Insurances or in respect of the earnings or any requisition compensation and
to permit any brokers through whom collection or recovery is effected to charge
the usual brokerage therefor.

Section 3.02       Power of Sale.  Any sale of the Vessel made in pursuance of
this Deed, whether under the power of sale hereby granted or any judicial
proceedings, shall operate to divest all right, title and interest of any nature
whatsoever of the Shipowner therein and thereto, and shall bar the Shipowner,
its successors and assigns, and all persons claiming by, through or under
them.  No purchaser shall be bound to inquire whether notice has been given, or
whether any default has occurred, or as to the propriety of the sale, or as to
the application of the proceeds thereof.  In case of any such sale, the





14

--------------------------------------------------------------------------------

 

 

Mortgagee, if it is the purchaser, shall be entitled, for the purpose of making
settlement or payment for the property purchased, to use and apply the
Indebtedness hereby secured in order that there may be credited against the
amount remaining due and unpaid thereon the sums payable out of the net proceeds
of such sale to the Mortgagee after allowing for the costs and expense of sale
and other charges; and thereupon such purchaser shall be credited, on account of
such purchase price, with the net proceeds that shall have been so credited upon
the Indebtedness hereby secured.  At any such sale, the Mortgagee may bid for
and purchase such property and upon compliance with the terms of sale may hold,
retain and dispose of such property without further accountability therefor.

Section 3.03       Power of Attorney-Sale.  The Mortgagee is hereby irrevocably
appointed attorney-in-fact of the Shipowner to execute and deliver to any
purchaser aforesaid, and is hereby vested with full power and authority to make,
in the name and on behalf of the Shipowner, a good conveyance of the title to
the Vessel so sold.  Any person dealing with the Mortgagee or attorney-in-fact
shall not be put on enquiry as to whether the power of attorney contained herein
has become exercisable.  In the event of any sale of the Vessel, under any power
herein contained, the Shipowner will, if and when required by the Mortgagee,
execute such form of conveyance of the Vessel as the Mortgagee may direct or
approve.

Section 3.04       Power of Attorney-Collection.  The Mortgagee is hereby
irrevocably appointed attorney-in-fact of the Shipowner upon the happening of
any Event of Default, in the name of the Shipowner to demand, collect, receive,
compromise and sue for, so far as may be permitted by law, all freight, hire,
earnings, issues, revenues, income and profits of the Vessel and all amounts due
from underwriters under any insurance thereon as payment of losses or as return
premiums or otherwise, salvage awards and recoveries, recoveries in general
average or otherwise, and all other sums due or to become due at the time of the
happening of any Event of Default as defined in Section 3.01 of Article III
hereof in respect of the Vessel, or in respect of any insurance thereon, from
any person whomsoever, and to make, give and execute in the name of the
Shipowner acquittances, receipts, releases or other discharges for the same,
whether under seal or otherwise, and to endorse and accept in the name of the
Shipowner all checks, notes, drafts, warrants, agreements and other instruments
in writing with respect to the foregoing.  Any person dealing with the Mortgagee
or attorney-in-fact shall not be put on enquiry as to whether the Power of
Attorney contained herein has become exercisable.

Section 3.05       Delivery of Vessel.  Upon the security constituted by this
Deed and the Mortgage becoming immediately enforceable pursuant to Section 3.01
of Article III, the Mortgagee shall (in addition to the powers described in
Section 3.01 of Article III) become forthwith entitled (but not bound) to
appoint, by an instrument in writing under its seal or under the hand of any
director or officer or authorized signatory, a receiver and/or manager of the
Vessel upon such terms as to remuneration and otherwise as the Mortgagee shall
deem fit with power from time to time to remove any receiver and appoint another
in his stead and any receiver shall be the agent of the Shipowner (who shall be
solely responsible for his acts and defaults and remuneration) and shall have
all the powers conferred by law by way of addition to, but without limiting,
those powers any receiver shall have all the powers and entitlements conferred
on the Mortgagee by this Deed and generally shall be entitled to the same
protection and to exercise the same powers and discretions as are granted to the
Mortgagee under this Deed.

Section 3.06       Mortgagee to Discharge Liens.  The Shipowner authorizes and
empowers the Mortgagee or its appointees or any of them to appear in the name of
the Shipowner, its successors and assigns, in any court of any country or nation
of the world where a suit is pending against the Vessel because of or on account
of any alleged lien against the Vessel from which the Vessel has not been
released and to take such proceedings as to them or any of them may seem proper
towards the defense of such suit and the purchase or discharge of such lien, and
all expenditures made or incurred by them or any of them for the purpose of such
defense or purchase or discharge shall be a debt due from the Shipowner, its
successors and assigns, to the Mortgagee, and shall be secured by the lien of
this Deed and the in like





15

--------------------------------------------------------------------------------

 

 

manner and extent as if the amount and description thereof were written herein.
Neither the Mortgagee nor any receiver shall be liable as Mortgagee in
possession in respect of the Vessel to account or be liable for any loss upon
realization or for any neglect or default of any nature, unless caused by such
Person’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final and non-appealable decision, whatsoever in
connection therewith for which a Mortgagee in possession may be liable as such.

Section 3.07       Payment of Expenses.  The Shipowner covenants that upon the
happening of any one or more of the events of default, then, upon written demand
of the Mortgagee, the Shipowner will pay to the Mortgagee the whole amount due
and payable in respect of the Indebtedness hereby secured pursuant to the terms
of the Guaranty; and in case the Shipowner shall fail to pay the same forthwith
upon such demand, the Mortgagee shall be entitled to recover judgment for the
whole amount so due and unpaid, together with such further amounts as shall be
sufficient to cover the reasonable compensation of the Mortgagee or its agents,
attorneys and counsel and any necessary advances, expenses and liabilities made
or incurred by it or them or the Mortgagee hereunder.  All moneys collected by
the Mortgagee under this Section 3.07 shall be applied by the Mortgagee in
accordance with the provisions of Section 3.11 of this Article III.

Section 3.08       Remedies Cumulative.  Each and every power and remedy herein
given to the Mortgagee shall be cumulative and shall be in addition to every
other power and remedy herein given or now or hereafter existing at law
(including but not excluding all powers conferred by the Conveyancing and
Property Ordinance (Chapter 219 of the Laws of Hong Kong)), in equity, in
admiralty or by statute, and each and every power and remedy whether herein
given or otherwise existing may be exercised from time to time and as often and
in such order as may be deemed expedient by the Mortgagee, and the exercise or
the beginning of the exercise of any power or remedy shall not be construed to
be a waiver of the right to exercise at the same time or thereafter any other
power or remedy.  The Mortgagee shall not be required or bound to enforce any of
its rights under any of the other Credit Documents, prior to enforcing its
rights under this Deed and the Mortgage.  No delay or omission by the Mortgagee
in the exercise of any right or power or in the pursuance of any remedy accruing
upon any default as above defined shall impair any such right, power or remedy
or be construed to be a waiver of any such Event of Default or to be an
acquiescence therein; nor shall the acceptance by the Mortgagee of any security
or of any payment of or on account of the Indebtedness hereby secured maturing
after any Event of Default or of any payment on account of any past default be
construed to be a waiver of any right to exercise its remedies due to any future
Event of Default or of any past Event of Default not completely cured
thereby.  No consent, waiver or approval of the Mortgagee shall be deemed to be
effective unless in writing and duly signed by authorized signatories of the
Mortgagee; any waiver by the Mortgagee of any of the terms of this Deed or any
consent given under this Deed shall only be effective for the purpose and on the
terms which it is given and shall be without prejudice to the right to give or
withhold consent in relation to future matters (which are either the same or
different).

Section 3.09       Cure of Defaults.  If at any time after an Event of Default
and prior to the actual sale of the Vessel by the Mortgagee or prior to any
enforcement or foreclosure proceedings the Shipowner offers completely to cure
all Event of Default and to pay all expenses, advances and damages to the
Mortgagee consequent on such events of default, with interest at the interest
rate set forth in Section 2.06 of the Credit Agreement, then the Mortgagee may,
but shall not be obligated to, accept such offer and payment and restore the
Shipowner to its former position, but such action, if taken, shall not affect
any subsequent Event of Default or impair any rights consequent thereon.

Section 3.10       Discontinuance of Proceedings.  In case the Mortgagee shall
have proceeded to enforce any right, power or remedy under this Mortgage by
foreclosure, entry or otherwise, and such proceedings shall have been
discontinued or abandoned for any reason or shall have been determined adversely
to the Mortgagee, then and in every such case the Shipowner and the Mortgagee
shall be





16

--------------------------------------------------------------------------------

 

 

restored to its former position and right hereunder with respect to the property
subject or intended to be subject to this Mortgage, and all rights, remedies and
powers of the Mortgagee shall continue as if no such proceedings had been taken.

Section 3.11       Application of Proceeds.  After an Event of Default hereunder
shall have occurred and be continuing, the proceeds of any sale of the Vessel
and any and all other moneys received by the Mortgagee pursuant to or under the
terms of this Mortgage or in any proceedings hereunder, the application of which
has not elsewhere herein been specifically provided for, shall be applied as set
forth in Section 4.05 of the Credit Agreement.

Section 3.12       Possession Until Default.  Until one or more of the events of
default hereinafter described shall happen, the Shipowner (a) shall be suffered
and permitted to retain actual possession and use of the Vessel and (b) shall
have the right, from time to time, in its discretion, and without application or
notice to the Mortgagee, and without obtaining a release thereof by the
Mortgagee, to dispose of, free from the lien hereof, any boilers, engines,
machinery, masts, spars, sails, rigging, boats, anchors, chains, tackle,
apparel, furniture, fittings or equipment or any other appurtenances of the
Vessel that are no longer useful, necessary, profitable or advantageous in the
operation of the Vessel, first or simultaneously replacing the same by new
boilers, engines, machinery, masts, spars, sails, rigging, boats, anchors,
chains, tackle, apparel, furniture, fittings, equipment, or other appurtenances
of substantially equal value to the Shipowner, which shall forthwith become
subject to the lien of this Deed and the Mortgage.

Section 3.13       Severability of Provisions, etc..  (a)  If any provision of
this Deed should be deemed invalid or shall be deemed to affect adversely the
preferred status of this Deed or the Mortgage under any applicable law, such
provision shall be void and of no effect and shall cease to be a part of this
Deed without affecting the remaining provisions, which shall remain in full
force and effect.

(b)         In the event that the Guaranty, this Deed, the Mortgage, any of the
other Credit Documents or any of the documents or instruments which may from
time to time be delivered thereunder or hereunder or any provision thereof or
hereof shall be deemed invalidated by present or future law of any nation or by
decision of any court, this shall not affect the validity and/or enforceability
of all or any other parts of the Guaranty, this Deed, the Mortgage, any of the
other Credit Documents or such documents or instruments and, in any such case,
the Shipowner covenants and agrees that, on demand, it will execute and deliver
such other and further agreements and/or documents and/or instruments and do
such things as the Mortgagee in its sole discretion may reasonably deem to be
necessary to carry out the true intent of this Deed, the Mortgage, the Guaranty
and the other Credit Documents.

(c)         In the event that the title, or ownership of the Vessel shall be
requisitioned, purchased or taken by any government of any country or any
department, agency or representative thereof, pursuant to any present or future
law, proclamation, decree order or otherwise, the lien of this Deed and the
Mortgage shall be deemed to attach to the claim for compensation therefor and
any payments due pursuant thereto and any payments actually received in respect
thereof, and the compensation, purchase or other taking of such title or
ownership is hereby agreed to be payable to the Mortgagee who shall be entitled
to receive the same and shall apply it as provided in Section 3.11 of this
Article III.  In the event of any such requisition, purchase or taking, and the
failure of the Mortgagee to receive proceeds as herein provided, the Shipowner
shall promptly execute and deliver to the Mortgagee such documents, if any, as
in the opinion of the Mortgagee may be necessary or useful to facilitate or
expedite the collection by the Mortgagee of such part of the compensation,
purchase price, reimbursement or award as is payable to it hereunder. The
Shipowner shall give prompt written notice to the Mortgagee of the occurrence of
all such events.

(d)         Anything herein to the contrary notwithstanding, it is intended that
nothing herein shall waive the priority status of this Deed and the Mortgage,
and if any provision of this Deed or





17

--------------------------------------------------------------------------------

 

 

portion thereof shall be construed to waive the priority status of this Deed and
the Mortgage, then such provision to such extent shall be void and of no effect.

ARTICLE IV

SUNDRY PROVISIONS

Section 4.01       Successors and Assigns.  All of the covenants, promises,
stipulations and agreements of the Shipowner in this Deed contained shall bind
the Shipowner and its successors and shall inure to the benefit of the Mortgagee
and its successors and assigns.  In the event of any assignment or transfer of
this Deed, the term “Mortgagee”, as used in this Deed, shall be deemed to mean
any such assignee or transferee.

Section 4.02       Power of Substitution.  Wherever and whenever herein any
right, power or authority is granted or given to the Mortgagee, such right,
power or authority may be exercised in all cases by the Mortgagee or such agent
or agents as it may appoint, and the act or acts of such agent or agents when
taken shall constitute the act of the Mortgagee hereunder.

Section 4.03       Counterparts.  This Deed may be executed in any number of
counterparts, each of which shall be an original, but such counterparts shall
together constitute but one and the same instrument.

Section 4.04       Notices.  Except as otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including email or facsimile communication) and mailed, emailed, faxed or
delivered, if to the Shipowner or to the Mortgagee, at its address as specified
below, or at such other address as shall be designated by such party in a
written notice to the other party:

If to the Shipowner, addressed to it in care of:

c/o Genco Shipping & Trading Limited

299 Park Avenue, 12th Floor

New York, NY 10171

Telephone: (646) 443-8555

Facsimile: (646) 443-8550

Email:  John.Wobensmith@gencoshipping.com

If to the Mortgagee, addressed to it:

Nordea Bank Finland Plc,

New York Branch

1211 Avenue of the Americas, 23rd Floor New York, NY 10036

Attention:  Head of Shipping, Offshore & Oil Services

Telephone: 212-318-9300

Facsimile: 212-421-4420

with a copy to:

Essendropsgate 7

P.O. Box 1166 Sentrum

NO 0107 Oslo, Norway

Facsimile: +47 22 48 66 78

Email: agency.soosid@nordea.com





18

--------------------------------------------------------------------------------

 

 

All such notices and communications shall, (i) when mailed, be effective three
Business Days after being deposited in the mails, prepaid and properly addressed
for delivery, (ii) when sent by overnight courier, be effective one Business Day
after delivery to the overnight courier prepaid and properly addressed for
delivery on such next Business Day, or (iii) when sent by facsimile or email, be
effective when sent by facsimile or email, except that notices and
communications to the Mortgagee shall not be effective until received by the
Mortgagee.

Section 4.05      Statutory Mortgage.  This Deed accompanies and is to be read
with and forms part of the Mortgage dated the date hereof and shall be effective
from the date hereof.

Section 4.06      Further Assurances.  The Shipowner shall execute and do all
such assurances, acts and things as the Deed and the Mortgagee, or any receiver
in its absolute discretion may require for:

(a)         perfecting or protecting the security created (or intended to be
created) by this Deed and the Mortgage; or

(b)         preserving or protecting any of the rights of the Mortgagee under
this Deed and the Mortgage (or any of them); or

(c)         ensuring that the security constituted by this Deed and the Mortgage
and the covenants and obligations of the Shipowner under this Deed shall endure
to the benefit of assignees of the Mortgagee (or any of them); or

(d)         facilitating the appropriation or realization of the Vessel or any
part thereof and enforcing the security constituted by this Deed and the
Mortgage on or at any time after the same shall have become enforceable; or

(e)         the exercise of any power, authority or discretion vested in the
Mortgagee under this Deed and the Mortgage (or any of them),

in any such case, forthwith upon demand by the Mortgagee and at the expense of
the Shipowner. Without limitation of the foregoing, in connection with any
Secured Hedging Agreement entered into from time to time, the Shipowner shall,
at its expense enter into, deliver and cause to be recorded such amendments and
supplements to this Mortgage, and such other instruments and legal opinions as
the Mortgagee may reasonably request.

Section 4.07       Governing Law.  The provisions of this Deed shall, with
respect to its validity, effect, recordation and enforcement, be governed by and
construed in accordance with the applicable laws of Hong Kong.

Section 4.08       Jurisdiction.

(a)          The courts of Hong Kong have non-exclusive jurisdiction to settle
any dispute arising out of or in connection with this Deed (including a dispute
regarding the existence, validity or termination of this Deed) (a “Dispute”).

(b)         The parties to this Deed agree that the courts of Hong Kong are the
most appropriate and convenient courts to settle the Disputes and accordingly
they shall not argue to the contrary.

(c)         This Clause is for the benefit of the Mortgagee only.  As a result,
the Mortgagee shall not be prevented from taking proceedings relating to a
Dispute in any other courts with jurisdiction.  To the extent allowed by law,
the Mortgagee may take concurrent proceedings in any number of jurisdictions.





19

--------------------------------------------------------------------------------

 

 

Section 4.09       Additional Rights of the Mortgagee.  In the event the
Mortgagee shall be entitled to exercise any of its remedies under Article III
hereof, the Mortgagee shall have the right to arrest and take action against the
Vessel at whatever place the Vessel shall be found lying and for the purpose of
any action which the Mortgagee may bring before the courts of such jurisdiction
or other judicial authority and for the purpose of any action which the
Mortgagee may bring against the Vessel, any writ, notice, judgment or other
legal process or documents may (without prejudice to any other method of service
under applicable law) be served upon the Master of the Vessel (or upon anyone
acting as the Master) and such service shall be deemed good service on the
Shipowner for all purposes.

Section 4.10     Third Party Rights.

(a)       Subject to clause (c) below, a person who is not a party to this Deed
has no right under the Contracts (Rights of Third Parties) Ordinance (Cap. 623
of the Laws of Hong Kong) (the “Third Parties Ordinance”) to enforce or to enjoy
the benefit of any term of this Deed.

(b)       Notwithstanding any term of this Deed, the consent of any person who
is not a party to this Deed is not required to rescind or vary this Deed at any
time.

(c)       Any director, officer, employee, affiliate or agent of the Mortgagee
may, by virtue of the Third Parties Ordinance, rely on any provision of this
Deed (including without limitation any indemnity, limitation or exclusion of
liability) which expressly confers rights or benefits on that person.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

 



20

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Shipowner has caused this Deed of Covenants to be duly
executed by its authorized representative the day and year first above written.

 

 

Signed Sealed and Delivered

 

for and on behalf of

 

[NAME OF SHIPOWNER]

 

 

 

 

 

 

 

By

 

 

 

in the presence of:

 

 

 

Witness’ signature:

 

 

 

Witness’ name:

 

 

 

 



[Signature Page to Deed of Covenants – [NAME OF SHIPOWNER]]

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGMENT

 

 

STATE OF NEW YORK

)

 

       ):  SS:

COUNTY OF NEW YORK

)

 

On this __ day of ________, 2016, before me personally appeared ___________,
known to me to be the person who executed the foregoing instrument, who, being
by me duly sworn did depose and say that he resides at ___________; that he is
___________ of [TITLE] of [SHIPOWNER], the Marshall Islands corporation
described in and which executed the foregoing instrument; that he signed his
name pursuant to authority granted to him by [SHIPOWNER]; and that he further
acknowledged that said instrument is the act and deed of [SHIPOWNER].

 

 

 

 

 

Notary Public

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

 

SIGNED by

)

 

)

for and on behalf of

)

NORDEA BANK FINLAND PLC, NEW YORK BRANCH

)

 

 

 

 

witnessed / verified by

 

 

 

 

 

 

 

Name:

 

Title:

 

 





A-1

--------------------------------------------------------------------------------

 

 

Exhibit A

Credit Agreement

 

 



A-2

--------------------------------------------------------------------------------

 

 

Exhibit E

Form of Pledge Agreement

 

 



 

--------------------------------------------------------------------------------

 

 

EXHIBIT E

FORM OF PLEDGE AND SECURITY AGREEMENT

THIS PLEDGE AND SECURITY AGREEMENT (as amended, modified, restated and/or
supplemented from time to time, this “Agreement”), dated as of November [●],
2016, made by each of the undersigned as pledgors (each a “Pledgor” and,
together with any other entity that becomes a pledgor hereunder pursuant to
Section 25 hereof, the “Pledgors”) in favor of NORDEA BANK FINLAND PLC, NEW YORK
BRANCH (“Nordea”), as Security Agent (in such capacity, together with any
successor Security Agent, the “Pledgee”), for the benefit of the Secured
Creditors (as defined below), and Nordea, as deposit account bank (in such
capacity, the “Deposit Account Bank”).

W I T N E S S E T H  :

WHEREAS, Genco Shipping & Trading Limited (the “Borrower”), the various lenders
from time to time party thereto (the “Lenders”) and Nordea, as administrative
agent (in such capacity, together with any successor administrative agent, the
“Administrative Agent”) and security agent (in such capacity, together with any
successor security agent, the “Security Agent”), have entered into a credit
agreement, dated as of November 10, 2016 (as amended, modified, restated and/or
supplemented from time to time, the “Credit Agreement”), providing for the
making of the Loan to the Borrower as contemplated therein (the Lenders, the
Administrative Agent, the Security Agent and the Pledgee, in each of the
aforementioned capacities, are herein called the “Lender Creditors”);

WHEREAS, pursuant to Section 1.2 hereof, each applicable Pledgor and the Deposit
Account Bank are entering into the Control Agreement attached hereto as Annex G
simultaneously herewith;

WHEREAS, the Borrower may at any time and from time to time after the date
hereof enter into, or guaranty the obligations of one or more other Pledgors or
any of their respective Subsidiaries under, one or more Secured Hedging
Agreements with respect to the Borrower’s obligations under the Credit Agreement
with respect to the outstanding Loans and/or Commitments from time to time with
one or more Lenders or any affiliate thereof (each such Lender or affiliate,
even if the respective Lender subsequently ceases to be a Lender under the
Credit Agreement for any reason, together with such Lender’s or affiliate’s
successors and assigns, if any, collectively, the “Other Creditors” and,
together with the Lenders holding from time to time outstanding Loans (and/or
Commitments), are herein called the “Secured Creditors”);

WHEREAS, it is a condition precedent to the making of the Loan to the Borrower
under the Credit Agreement that each Pledgor shall have executed and delivered
to the Pledgee this Agreement; and

WHEREAS, each Pledgor desires to enter into this Agreement in order to satisfy
the condition described in the preceding paragraph.

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Pledgor, the receipt and sufficiency of which are hereby acknowledged, each
Pledgor hereby makes the following representations and warranties to the Pledgee
for the benefit of the Secured Creditors and hereby covenants and agrees with
the Pledgee for the benefit of the Secured Creditors as follows:

1.          SECURITY FOR OBLIGATIONS; ESTABLISHMENT OF OPERATING ACCOUNT.

1.1.       Security.  This Agreement is made by each Pledgor for the benefit of
the Secured Creditors to secure:





 

--------------------------------------------------------------------------------

 

 

(i)       the full and prompt payment when due (whether at the stated maturity,
by acceleration or otherwise) of (x) the principal of, premium, if any, and
interest on the Notes, if any, issued by, and the Loan made to, the Borrower
under the Credit Agreement, and (y) all other obligations (including obligations
which, but for the automatic stay under Section 362(a) of the Bankruptcy Code,
would become due), liabilities and indebtedness owing by the Pledgors to the
Lender Creditors (in the capacities referred to in the definition of Lender
Creditors) under the Credit Agreement and each other Credit Document to which
the Pledgors are a party (including, without limitation, indemnities, fees and
interest thereon (including any interest accruing after the commencement of any
bankruptcy, insolvency, receivership or similar proceeding at the rate provided
for in the Credit Agreement, whether or not such interest is an allowed claim in
any such proceeding)), whether now existing or hereafter incurred under, arising
out of or in connection with the Credit Agreement and any such other Credit
Document and the due performance and compliance by the Pledgors with all of the
terms, conditions and agreements contained in all such Credit Documents (all
such principal, premium, interest, liabilities, indebtedness and obligations
being herein collectively called the “Credit Document Obligations”);

(ii)      the full and prompt payment when due (whether at the stated maturity,
by acceleration or otherwise) of all obligations (including obligations which,
but for the automatic stay under Section 362(a) of the Bankruptcy Code, would
become due), liabilities and indebtedness (including any interest accruing after
the commencement of any bankruptcy, insolvency, receivership or similar
proceeding at the rate provided for in the respective Secured Hedging
Agreements, whether or not such interest is an allowed claim in any such
proceeding) owing by the Pledgors under any Secured Hedging Agreement entered
into with any Other Creditors in respect of the Pledgors’ obligations with
respect to the outstanding Loan and/or Commitments from time to time, whether
now in existence or hereafter arising, and the due performance and compliance by
such Pledgor with all of the terms, conditions and agreements contained in each
such Secured Hedging Agreement to which it is a party (all such obligations,
liabilities and indebtedness being herein collectively called the “Other
Obligations”);

(iii)     any and all sums advanced by the Pledgee in order to preserve the
Collateral (as hereinafter defined) or preserve its security interest in the
Collateral;

(iv)     in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations or liabilities of such Pledgor referred to in clauses
(i) and (ii) above, after an Event of Default shall have occurred and be
continuing, the reasonable expenses of retaking, holding, preparing for sale or
lease, selling or otherwise disposing of or realizing on the Collateral, or of
any exercise by the Pledgee of its rights hereunder, together with reasonable
attorneys’ fees and court costs; and

(v)      all amounts paid by any Secured Creditor as to which such Secured
Creditor has the right to reimbursement under Section 11 of this Agreement;

all such obligations, liabilities, sums and expenses set forth in clauses (i)
through (v) of this Section 1.1 being herein collectively called the
“Obligations,” it being acknowledged and agreed that the “Obligations” shall
include extensions of credit of the types described above, whether outstanding
on the date of this Agreement or extended from time to time after the date of
this Agreement.

1.2.     Earnings Accounts; Minimum Liquidity Account; (a) The relevant Pledgor
and the Pledgee have established, or shall establish, in the name and for the
benefit of the Pledgee, as agent for the Secured Creditors, the Earnings
Accounts and the Minimum Liquidity Account, in each case, for purposes of this
Agreement and the other relevant Credit Documents, which Earnings Accounts and





 

--------------------------------------------------------------------------------

 

 

Minimum Liquidity Account are or shall be maintained with the deposit account
bank located at 1211 Avenue of the Americas, 23rd Floor, New York, New York
10036 (the “Deposit Account Bank”).  Each relevant Pledgor, the Pledgee and the
Deposit Account Bank are, simultaneously herewith, entering into, or shall enter
into, the control agreement attached hereto as Annex G (the “Control
Agreement”), which provides that each of the Earnings Accounts and the Minimum
Liquidity Account shall be under the control of the Pledgee, as agent for the
Secured Creditors, and the Pledgee shall have the right to direct withdrawals
from each of  the Earnings Accounts and the Minimum Liquidity Account and to
exercise all rights with respect to all of the Earnings Collateral (as defined
below) after the occurrence and the continuance of an Event of Default.  All
Earnings Collateral delivered to, or held by or on behalf of, the Pledgee
pursuant to each of the Assignments of Earnings shall be held in the Earnings
Accounts in accordance with the provisions hereof and of the Control Agreement.

(b)       Until such time as the Security Agent shall have delivered a Notice of
Exclusive Control (as defined in the Control Agreement) (which the Security
Agent agrees to do only during the continuance of an Event of Default), the
relevant Pledgor may apply amounts in the Earnings Accounts to the payment of
operating expenses and other expenditures of the Borrower and the other Pledgors
permitted under the Credit Agreement.  After the delivery of a Notice of
Exclusive Control (as defined in the Control Agreement), only the Security Agent
shall be entitled to withdraw funds from the Earnings Accounts, to give any
instructions in respect of the Earnings Accounts and any funds held therein or
credited thereto or otherwise deal with the Earnings Accounts.

(c)       The Borrower shall procure that, at all times on and from the Closing
Date until the Maturity Date, the credit balance in the Minimum Liquidity
Account is at least the Pledged Liquidity Amount.  Only the Security Agent shall
be entitled to withdraw funds from the Minimum Liquidity Account, to give any
instructions in respect of the Minimum Liquidity Account and any funds held
therein or credited thereto or otherwise deal with the Minimum Liquidity
Account.

2.         DEFINITIONS, (a) Unless otherwise defined herein, all capitalized
terms used herein and defined in the Credit Agreement shall be used herein as
therein defined.  Reference to singular terms shall include the plural and vice
versa.

(b)       The following capitalized terms used herein shall have the definitions
specified below:

“Administrative Agent” shall have the meaning set forth in the Recitals hereto.

“Adverse Claim” shall have the meaning given such term in Section 8-102(a)(1) of
the UCC.

“Agreement” shall have the meaning set forth in the first paragraph hereof.

“Borrower” shall have the meaning set forth in the Recitals hereto.

“Certificated Security” shall have the meaning given such term in Section
8-102(a)(4) of the UCC.

“Clearing Corporation” shall have the meaning given such term in Section
8-102(a)(5) of the UCC.

“Collateral” shall have the meaning set forth in Section 3.1 hereof.

“Control Agreement” shall have the meaning provided in Section 1.2 hereof.





 

--------------------------------------------------------------------------------

 

 

“Credit Agreement” shall have the meaning set forth in the Recitals hereto.

“Credit Document Obligations” shall have the meaning set forth in Section 1.1
(i) hereof. “Deposit Account Bank” shall have the meaning provided such term in
Section 1.2 hereof.

“Earnings Accounts” shall mean, collectively, the accounts listed on Annex H
hereto and all other accounts established at any time by any Pledgor and pledged
in favor of the Pledgee pursuant to the terms of this Agreement or the Credit
Agreement.

“Earnings Collateral” shall mean, collectively, all of the collateral granted,
sold, conveyed, assigned, transferred, mortgaged and pledged pursuant to, and in
accordance with, Section 1 of each Assignment of Earnings.

“Event of Default” shall mean any Event of Default under, and as defined in, the
Credit Agreement and any payment default under any Secured Hedging Agreement
entered into with any Other Creditors in respect of the Borrower’s obligations
with respect to the outstanding Loans and/or Commitments from time to time,
after any applicable grace period.

“Indemnitees” shall have the meaning set forth in Section 11 hereof.

“Lender Creditors” shall have the meaning set forth in the Recitals hereto.

“Lenders” shall have the meaning set forth in the Recitals hereto.

“Limited Liability Company Assets” shall mean all assets, whether tangible or
intangible and whether real, personal or mixed (including, without limitation,
all limited liability company capital and interest in other limited liability
companies), at any time owned or represented by any Limited Liability Company
Interest.

“Limited Liability Company Interests” shall mean the entire limited liability
company membership interest at any time owned by any Pledgor in any limited
liability company.

“Minimum Liquidity Account” shall mean, collectively, the accounts listed on
Annex I hereto and all other accounts established at any time by any Pledgor and
pledged in favor of the Pledgee pursuant to the terms of this Agreement or the
Credit Agreement.

“Obligations” shall have the meaning set forth in Section 1.1 hereof.

“Other Creditors” shall have the meaning set forth in the Recitals hereto.

“Other Obligations” shall have the meaning set forth in Section 1.1 (ii) hereof.

“Partnership Assets” shall mean all assets, whether tangible or intangible and
whether real, personal or mixed (including, without limitation, all partnership
capital and interest in other partnerships), at any time owned or represented by
any Partnership Interest.

“Partnership Interest” shall mean the entire general partnership interest or
limited partnership interest at any time owned by any Pledgor in any general
partnership or limited partnership.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.

“Pledgee” shall have the meaning set forth in the first paragraph hereof.

“Pledgor” shall have the meaning set forth in the first paragraph hereof.



 

--------------------------------------------------------------------------------

 

 

“Proceeds” shall have the meaning given such term in Section 9-102(64) of the
UCC.

“Required Secured Creditors” shall mean (i) at any time when any Credit Document
Obligations are outstanding or any Commitments under the Credit Agreement exist,
the Required Lenders (or, to the extent provided in Section 13.12 of the Credit
Agreement, each of the Lenders), and (ii) at any time after all of the Credit
Document Obligations have been paid in full in cash and all Commitments under
the Credit Agreement have been terminated and if any Other Obligations are
outstanding, the holders of a majority of the Other Obligations.

“Secured Creditors” shall have the meaning set forth in the Recitals hereto.

“Secured Debt Agreements” shall mean and include this Agreement, the other
Credit Documents and the Secured Hedging Agreement entered into with any Other
Creditors in respect of the Borrower’s obligations with respect to the
outstanding Loans and/or Commitments from time to time.

“Securities Act” shall mean the Securities Act of 1933, as amended, as in effect
from time to time.

“Security” and “Securities” shall have the meaning given such term in Section
8-102(a)(15) of the UCC and shall in any event also include all Stock.

“Security Entitlement” shall have the meaning given such term in Section
8-102(a)(17) of the UCC.

“Stock” shall mean all of the issued and outstanding shares of capital stock of
any corporation at any time owned by any Pledgor.

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.

“Termination Date” shall have the meaning set forth in Section 20 hereof.

“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York from time to time; provided that, all references herein to specific
sections or subsections of the UCC are references to such sections or
subsections, as the case may be, of the Uniform Commercial Code as in effect in
the State of New York on the date hereof.

“Uncertificated Security” shall have the meaning given such term in Section
8-102(a)(18) of the UCC.

3.         PLEDGE OF STOCK, ACCOUNTS, ETC.

3.1       Pledge.  To secure the Obligations now or hereafter owed or to be
performed by such Pledgor, each Pledgor does hereby grant and pledge to the
Pledgee for the benefit of the Secured Creditors, and does hereby create a
continuing first priority security interest in favor of the Pledgee for the
benefit of the Secured Creditors in, all of its right, title and interest in and
to the following, whether now existing or hereafter from time to time acquired
(collectively, the “Collateral”):

(a)       the Earnings Accounts, together with all of such Pledgor’s right,
title and interest in and to all sums of property (including cash equivalents
and other investments) now or at any





 

--------------------------------------------------------------------------------

 

 

time hereafter on deposit therein, credited thereto or payable thereon, and all
instruments, documents and other writings evidencing the Earnings Accounts;

(b)       the Minimum Liquidity Account, together with all of such Pledgor’s
right, title and interest in and to all sums of property (including cash
equivalents and other investments) now or at any time hereafter on deposit
therein, credited thereto or payable thereon, and all instruments, documents and
other writings evidencing the Minimum Liquidity Account;

(c)       all Stock of each Subsidiary Guarantor owned by such Pledgor from time
to time and all options and warrants owned by such Pledgor from time to time to
purchase Stock of any such Subsidiary Guarantor;

(d)       all Limited Liability Company Interests in any Subsidiary Guarantor
owned by such Pledgor from time to time and all of its right, title and interest
in each limited liability company to which each such interest relates, whether
now existing or hereafter acquired, including, without limitation, to the
fullest extent permitted under the terms and provisions of the documents and
agreements governing such Limited Liability Company Interests and applicable
law:

(A)       all the capital thereof and its interest in all profits, losses,
Limited Liability Company Assets and other distributions to which such Pledgor
shall at any time be entitled in respect of such Limited Liability Company
Interests;

(B)       all other payments due or to become due to such Pledgor in respect of
Limited Liability Company Interests, whether under any limited liability company
agreement or otherwise, whether as contractual obligations, damages, insurance
proceeds or otherwise;

(C)       all of such Pledgor’s claims, rights, powers, privileges, authority,
options, security interests, liens and remedies, if any, under any limited
liability company agreement or operating agreement, or at law or otherwise in
respect of such Limited Liability Company Interests;

(D)       all present and future claims, if any, of such Pledgor against any
such limited liability company for moneys loaned or advanced, for services
rendered or otherwise;

(E)       all of such Pledgor’s rights under any limited liability company
agreement or operating agreement or at law to exercise and enforce every right,
power, remedy, authority, option and privilege of such Pledgor relating to such
Limited Liability Company Interests, including any power to terminate, cancel or
modify any limited liability company agreement or operating agreement, to
execute any instruments and to take any and all other action on behalf of and in
the name of such Pledgor in respect of such Limited Liability Company Interests
and any such limited liability company, to make determinations, to exercise any
election (including, but not limited to, election of remedies) or option or to
give or receive any notice, consent, amendment, waiver or approval, together
with full power and authority to demand, receive, enforce, collect or receipt
for any of the foregoing or for any Limited Liability Company Asset, to enforce
or execute any checks, or other instruments or orders, to file any claims and to
take any action in connection with any of the foregoing; and

(F)       all other property hereafter delivered in substitution for or in
addition to any of the foregoing, all certificates and instruments representing
or evidencing such





 

--------------------------------------------------------------------------------

 

 

other property and all cash, securities, interest, dividends, rights and other
property at any time and from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all thereof;

(e)       all Partnership Interests in any Subsidiary Guarantor owned by such
Pledgor from time to time and all of its right, title and interest in each
partnership to which each such interest relates, whether now existing or
hereafter acquired, including, without limitation, to the fullest extent
permitted under the terms and provisions of the documents and agreements
governing such Partnership Interests and applicable law:

(A)       all the capital thereof and its interest in all profits, losses,
Partnership Assets and other distributions to which such Pledgor shall at any
time be entitled in respect of such Partnership Interests;

(B)       all other payments due or to become due to such Pledgor in respect of
such Partnership Interests, whether under any partnership agreement or
otherwise, whether as contractual obligations, damages, insurance proceeds or
otherwise;

(C)       all of its claims, rights, powers, privileges, authority, options,
security interests, liens and remedies, if any, under any partnership agreement
or operating agreement, or at law or otherwise in respect of such Partnership
Interests;

(D)       all present and future claims, if any, of such Pledgor against any
such partnership for moneys loaned or advanced, for services rendered or
otherwise;

(E)       all of such Pledgor’s rights under any partnership agreement or
operating agreement or at law to exercise and enforce every right, power,
remedy, authority, option and privilege of such Pledgor relating to such
Partnership Interests, including any power to terminate, cancel or modify any
partnership agreement or operating agreement, to execute any instruments and to
take any and all other action on behalf of and in the name of any of such
Pledgor in respect of such Partnership Interests and any such partnership, to
make determinations, to exercise any election (including, but not limited to,
election of remedies) or option or to give or receive any notice, consent,
amendment, waiver or approval, together with full power and authority to demand,
receive, enforce, collect or receipt for any of the foregoing or for any
Partnership Asset, to enforce or execute any checks, or other instruments or
orders, to file any claims and to take any action in connection with any of the
foregoing; and

(F)       all other property hereafter delivered in substitution for or in
addition to any of the foregoing, all certificates and instruments representing
or evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;
and

(f)         all Proceeds of any and all of the foregoing.

3.2.       Procedures. (a) To the extent that any Pledgor at any time or from
time to time owns, acquires or obtains any right, title or interest in any
Collateral, such Collateral shall automatically (and without the taking of any
action by such Pledgor) be pledged pursuant to Section 3.1 of this Agreement
and, in addition thereto, such Pledgor shall (to the extent provided below)
take, or, in the case of Section 3.2(a)(v), authorize the Pledgee to take, the
following actions as set forth below (as promptly as practicable and, in any
event, within 30 days after it obtains such Collateral) for the benefit of the
Pledgee and the Secured Creditors:





 

--------------------------------------------------------------------------------

 

 

(i)       with respect to a Certificated Security (other than a Certificated
Security credited on the books of a Clearing Corporation), such Pledgor shall
deliver such Certificated Security to the Pledgee with transfer powers executed
in blank;

(ii)      with respect to an Uncertificated Security (other than an
Uncertificated Security credited on the books of a Clearing Corporation), such
Pledgor shall cause the issuer of such Uncertificated Security (or, in the case
of an issuer that is not a Subsidiary of such Pledgor, will use reasonable
efforts to cause such issuer) to duly authorize and execute, and deliver to the
Pledgee, an agreement for the benefit of the Pledgee and the other Secured
Creditors substantially in the form of Annex F hereto (appropriately completed
to the reasonable satisfaction of the Pledgee and with such modifications, if
any, as shall be reasonably satisfactory to the Pledgee) pursuant to which such
issuer agrees to comply with any and all instructions originated by the Pledgee
without further consent by the registered owner and not to comply with
instructions regarding such Uncertificated Security originated by any other
Person other than a court of competent jurisdiction;

(iii)     with respect to a Certificated Security, Uncertificated Security,
Partnership Interest or Limited Liability Company Interest credited on the books
of a Clearing Corporation (including a Federal Reserve Bank, Participants Trust
Company or The Depository Trust Company), such Pledgor shall promptly notify the
Pledgee thereof and shall promptly take all actions required (i) to comply in
all material respects with the applicable rules of such Clearing Corporation and
(ii) to perfect the security interest of the Pledgee under applicable law
(including, in any event, under Sections 9-314(a), (b) and (c), 9-106 and
8-106(d) of the UCC). Such Pledgor further agrees to take such actions as the
Pledgee deems reasonably necessary to effect the foregoing;

(iv)     with respect to a Partnership Interest or a Limited Liability Company
Interest (other than a Partnership Interest or Limited Liability Interest
credited on the books of a Clearing Corporation), (1) if such Partnership
Interest or Limited Liability Company Interest is represented by a certificate
and is a Security for purposes of the UCC, the procedure set forth in Section
3.2(a)(i) hereof, and (2) if such Partnership Interest or Limited Liability
Company Interest is not represented by a certificate or is not a Security for
purposes of the UCC, the procedure set forth in Section 3.2(a)(ii) hereof; and

(v)     with respect to cash proceeds from any of the Collateral described in
Section 3.1 hereof which are not released to such Pledgor in accordance with
Section 6 hereof, (i) establishment by the Pledgee of a cash account in the name
of such Pledgor over which the Pledgee shall have exclusive and absolute control
and dominion (and no withdrawals or transfers may be made therefrom by any
Person except with the prior written consent of the Pledgee) and (ii) deposit of
such cash in such cash account.

(b)      In addition to the actions required to be taken pursuant to Section
3.2(a) hereof, each Pledgor shall take the following additional actions with
respect to the Collateral:

(i)       with respect to all Collateral of such Pledgor whereby or with respect
to which the Pledgee may obtain “control” thereof within the meaning of Section
8-106 of the UCC (or under any provision of the UCC as same may be amended or
supplemented from time to time, or under the laws of any relevant State other
than the State of New York), such Pledgor shall take all actions as may be
reasonably requested from time to time by the Pledgee so that “control” of such
Collateral is obtained and at all times held by the Pledgee; and

(ii)      each Pledgor shall from time to time cause appropriate financing
statements (on Form UCC-1 or other appropriate form) under the Uniform
Commercial Code as in effect in the





 

--------------------------------------------------------------------------------

 

 

various relevant states, covering all Collateral hereunder (with the form of
such financing statements to be satisfactory to the Pledgee), to be filed in the
relevant filing offices so that at all times the Pledgee has a security interest
in all Collateral which is perfected by the filing of such financing statements
(in each case to the maximum extent perfection by filing may be obtained under
the laws of the relevant states, including, without limitation, Section 9-312(a)
of the UCC).

3.3.       Subsequently Acquired Collateral.  If any Pledgor shall acquire (by
purchase, stock dividend or similar distribution or otherwise) any additional
Collateral at any time or from time to time after the date hereof, such
Collateral shall automatically (and without any further action being required to
be taken) be subject to the pledge and security interests created pursuant to
Section 3.1 hereof and, furthermore, such Pledgor will promptly thereafter take
(or cause to be taken) all action with respect to such Collateral in accordance
with the procedures set forth in Section 3.2 hereof, and will promptly
thereafter deliver to the Pledgee (i) a certificate executed by a principal
executive officer of such Pledgor describing such Collateral and certifying that
the same has been duly pledged in favor of the Pledgee (for the benefit of the
Secured Creditors) hereunder and (ii) supplements to Annexes A through E hereto
as are reasonably necessary to cause such annexes to be complete and accurate at
such time.

3.4.       Transfer Taxes.  Each pledge of Collateral under Section 3.1 or
Section 3.3 hereof shall be accompanied by any transfer tax stamps required, if
any, in connection with the pledge of such Collateral.

3.5.       Certain Representations and Warranties Regarding the
Collateral.  Each Pledgor represents and warrants that on the date hereof:  (i)
the jurisdiction of organization of such Pledgor, and such Pledgor’s
organizational identification number, is listed on Annex A hereto; (ii) each
Subsidiary of such Pledgor that is a Subsidiary Guarantor is listed in Annex B
hereto; (iii) the Stock (and any warrants or options to purchase Stock) of any
Subsidiary Guarantor held by such Pledgor consists of the number and type of
shares of the stock (or warrants or options to purchase any stock) of the
corporations as described in Annex C hereto; (iv) such Stock constitutes that
percentage of the issued and outstanding capital stock of the respective
Subsidiary Guarantors as is set forth in Annex C hereto; (v) the Limited
Liability Company Interests in any and all Subsidiary Guarantors held by such
Pledgor consist of the number and type of interests of the respective Subsidiary
Guarantors described in Annex D hereto; (vi) each such Limited Liability Company
Interest constitutes that percentage of the issued and outstanding equity
interest of the respective Subsidiary Guarantors as set forth in Annex D hereto;
(vii) the Partnership Interests held by such Pledgor in any and all Subsidiary
Guarantors consist of the number and type of interests of the respective
Subsidiary Guarantors described in Annex E hereto; (viii) each such Partnership
Interest constitutes that percentage or portion of the entire partnership
interest of the Partnership as set forth in Annex E hereto; (ix) such Pledgor
has complied with the respective procedure set forth in Section 3.2(a) hereof
with respect to each item of Collateral described in Annexes B through E hereto;
and (xi) on the date hereof, such Pledgor owns no other Stock, Limited Liability
Company Interests or Partnership Interests of, in each case, any Subsidiary
Guarantor.

4.       APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC.  If and to the extent
necessary to enable the Pledgee to perfect its security interest in any of the
Collateral or to exercise any of its remedies hereunder, the Pledgee shall have
the right to appoint one or more subagents for the purpose of retaining physical
possession of the Collateral, which may be held (in the discretion of the
Pledgee) in the name of the relevant Pledgor, endorsed or assigned in blank or
in favor of the Pledgee or any nominee or nominees of the Pledgee or a sub-agent
appointed by the Pledgee.

5.       VOTING, ETC., WHILE NO EVENT OF DEFAULT.  Unless and until there shall
have occurred and be continuing an Event of Default, each Pledgor shall be
entitled to exercise any and all voting and other consensual rights pertaining
to the Collateral owned by it, and to give consents, waivers or ratifications in
respect thereof; provided that, in each case, no vote shall be cast or any
consent,





 

--------------------------------------------------------------------------------

 

 

waiver or ratification given or any action taken or omitted to be taken which
would violate or be inconsistent with any of the terms of any Secured Debt
Agreement, or which could reasonably be expected to have the effect of impairing
the value of the Collateral or any part thereof or the position or interests of
the Pledgee or any other Secured Creditor in the Collateral unless expressly
permitted by the terms of the Secured Debt Agreements.  All such rights of each
Pledgor to vote and to give consents, waivers and ratifications shall cease in
case an Event of Default has occurred and is continuing, and Section 7 hereof
shall become applicable.

6.       DIVIDENDS AND OTHER DISTRIBUTIONS.  Unless and until there shall have
occurred and be continuing an Event of Default, and subject always to Section
8.03 of the Credit Agreement, all cash dividends, cash distributions, cash
Proceeds and other cash amounts payable in respect of the Collateral shall be
paid to the Pledgors.  The Pledgee shall be entitled to receive directly, and to
retain as part of the Collateral:

(i)       all other or additional stock, notes, limited liability company
interests, partnership interests, instruments or other securities or property
(including, but not limited to, cash dividends other than as set forth above in
the first sentence of this Section 6) paid or distributed by way of dividend or
otherwise in respect of the Collateral;

(ii)      all other or additional stock, notes, limited liability company
interests, partnership interests, instruments or other securities or property
(including, but not limited to, cash) paid or distributed in respect of the
Collateral by way of stock-split, spin-off, split-up, reclassification,
combination of shares or similar rearrangement; and

(iii)     all other or additional stock, notes, limited liability company
interests, partnership interests, instruments or other securities or property
(including, but not limited to, cash) which may be paid in respect of the
Collateral by reason of any consolidation, merger, exchange of stock, conveyance
of assets, liquidation or similar corporate or other reorganization.

All dividends, distributions or other payments which are received by any Pledgor
contrary to the provisions of this Section 6 and Section 7 hereof shall be
received in trust for the benefit of the Pledgee, shall be segregated from other
property or funds of such Pledgor and shall be forthwith paid over and/or
delivered to the Pledgee as Collateral in the same form as so received (with any
necessary endorsement).

7.       REMEDIES IN CASE OF AN EVENT OF DEFAULT.  If there shall have occurred
and be continuing an Event of Default, then and in every such case, the Pledgee
shall be entitled to exercise all of the rights, powers and remedies (whether
vested in it by this Agreement, any other Secured Debt Agreement or by law) for
the protection and enforcement of its rights in respect of the Collateral, and
the Pledgee shall be entitled to exercise all the rights and remedies of a
secured party under the Uniform Commercial Code as in effect in any relevant
jurisdiction and also shall be entitled, without limitation, to exercise the
following rights, which each Pledgor hereby agrees to be commercially
reasonable:

(i)       to receive all amounts payable in respect of the Collateral otherwise
payable under Section 6 hereof to the Pledgors;

(ii)      to transfer all or any part of the Collateral into the Pledgee’s name
or the name of its nominee or nominees;

(iii)     to vote all or any part of the Collateral (whether or not transferred
into the name of the Pledgee) and give all consents, waivers and ratifications
in respect of the Collateral and otherwise act with respect thereto as though it
were the outright owner thereof (each Pledgor





 

--------------------------------------------------------------------------------

 

 

hereby irrevocably constituting and appointing the Pledgee the proxy and
attorney-in-fact of such Pledgor, with full power of substitution to do so);

(iv)       at any time and from time to time to sell, assign and deliver, or
grant options to purchase, all or any part of the Collateral, or any interest
therein, at any public or private sale, without demand of performance,
advertisement or notice of intention to sell or of the time or place of sale or
adjournment thereof or to redeem or otherwise (all of which are hereby waived by
each Pledgor), for cash, on credit or for other property, for immediate or
future delivery without any assumption of credit risk, and for such price or
prices and on such terms as the Pledgee in its absolute discretion may
determine, provided that at least 10 days’ written notice of the time and place
of any such sale shall be given to the Pledgors.  The Pledgee shall not be
obligated to make any such sale of Collateral regardless of whether any such
notice of sale has theretofore been given.  Each Pledgor hereby waives and
releases to the fullest extent permitted by law any right or equity of
redemption with respect to the Collateral, whether before or after sale
hereunder, and all rights, if any, of marshalling the Collateral and any other
security for the Obligations or otherwise.  At any such sale, unless prohibited
by applicable law, the Pledgee on behalf of the Secured Creditors may bid for
and purchase all or any part of the Collateral so sold free from any such right
or equity of redemption.  Neither the Pledgee nor any other Secured Creditor
shall be liable for failure to collect or realize upon any or all of the
Collateral or for any delay in so doing nor shall any of them be under any
obligation to take any action whatsoever with regard thereto;

(v)       to set-off any and all Collateral against any and all Obligations; and

(vi)      apply any monies constituting collateral or proceeds thereof
(including, without limitation, amounts on deposit in the Earnings Accounts and
the Minimum Liquidity Account) in accordance with the provisions of Section 9.

8.         REMEDIES, ETC., CUMULATIVE.  Each and every right, power and remedy
of the Pledgee provided for in this Agreement or in any other Secured Debt
Agreement, or now or hereafter existing at law or in equity or by statute shall
be cumulative and concurrent and shall be in addition to every other such right,
power or remedy.  The exercise or beginning of the exercise by the Pledgee or
any other Secured Creditor of any one or more of the rights, powers or remedies
provided for in this Agreement or any other Secured Debt Agreement or now or
hereafter existing at law or in equity or by statute or otherwise shall not
preclude the simultaneous or later exercise by the Pledgee or any other Secured
Creditor of all such other rights, powers or remedies, and no failure or delay
on the part of the Pledgee or any other Secured Creditor to exercise any such
right, power or remedy shall operate as a waiver thereof.  No notice to or
demand on any Pledgor in any case shall entitle it to any other or further
notice or demand in similar or other circumstances or constitute a waiver of any
of the rights of the Pledgee or any other Secured Creditor to any other or
further action in any circumstances without notice or demand.  The Secured
Creditors agree that this Agreement may be enforced only by the action of the
Pledgee, in each case acting upon the instructions of the Required Lenders (or,
after the date on which all Credit Document Obligations have been paid in full,
the holders of at least a majority of the outstanding Other Obligations), and
that no other Secured Creditor shall have any right individually to seek to
enforce or to enforce this Agreement or to realize upon the security to be
granted hereby, it being understood and agreed that such rights and remedies may
be exercised by the Pledgee for the benefit of the Secured Creditors upon the
terms of this Agreement.

9.         APPLICATION OF PROCEEDS.  (a) All monies collected by the Pledgee
upon any sale or other disposition of the Collateral of each Pledgor and any
other collateral under any other Security Document (including, without
limitation, the Collateral Vessel Mortgages, Assignments of Earnings,
Assignments of Insurance, Assignments of Charter, the ABN Account Pledge
Agreement together with all other monies received by the Pledgee hereunder and
under any other Security Document





 

--------------------------------------------------------------------------------

 

 

(except to the extent released in accordance with the applicable provisions of
this Agreement or any other Credit Document)), shall be applied in the manner
set forth in Section 4.05 of the Credit Agreement.

10.       PURCHASERS OF COLLATERAL.  Upon any sale of the Collateral by the
Pledgee hereunder (whether by virtue of the power of sale herein granted,
pursuant to judicial process or otherwise), the receipt of the Pledgee or the
officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold, and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Pledgee or such officer or be answerable in any way for the
misapplication or nonapplication thereof.

11.       INDEMNITY.  Each Pledgor jointly and severally agrees (i) to indemnify
and hold harmless the Pledgee and each other Secured Creditor and their
respective successors, assigns, officers, directors, trustees, employees,
representatives, agents and affiliates (individually an “Indemnitee,” and
collectively the “Indemnitees”) from and against any and all liabilities,
obligations (including removal or remedial actions), losses, damages, penalties,
claims, actions, judgments, suits and out-of-pocket costs, expenses and
disbursements of whatsoever kind or nature, and (ii) to reimburse each
Indemnitee for all reasonable costs and expenses, including reasonable and
documented out-of-pocket attorneys’ and consultants’ fees, charges and
disbursements, in each case growing out of or resulting from this Agreement or
the exercise by any Indemnitee of any right or remedy granted to it hereunder or
under any other Secured Debt Agreement (excluding any losses, liabilities,
claims, damages, penalties, actions, judgments, suits, costs, disbursements or
expenses to the extent incurred, as determined by a court of competent
jurisdiction by final and non-appealable judgment, by reason of the gross
negligence of, the breach in bad faith of the Credit Documents by, or wilful
misconduct of, any such Indemnitee).  In no event shall the Pledgee be liable,
in the absence of gross negligence or willful misconduct on its part, for any
matter or thing in connection with this Agreement other than to account for
monies actually received by it in accordance with the terms hereof.  If and to
the extent that the obligations of any Pledgor under this Section 11 are
unenforceable for any reason, such Pledgor hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under applicable law. Notwithstanding the foregoing, no party hereto
shall be responsible to any Person for any consequential, indirect, special or
punitive damages which may be alleged by such Person arising out of this
Agreement or the other Credit Documents or any agreement or instrument
contemplated hereby, there transactions contemplated hereby or thereby, the Loan
or the use of the proceeds thereof.

12.       PLEDGEE NOT A PARTNER OR LIMITED LIABILITY COMPANY MEMBER.  (a)
Nothing herein shall be construed to make the Pledgee or any other Secured
Creditor liable as a member of any limited liability company or as a partner of
any partnership and neither the Pledgee nor any other Secured Creditor by virtue
of this Agreement or otherwise (except as referred to in the following sentence)
shall have any of the duties, obligations or liabilities of a member of any
limited liability company or partnership.  The parties hereto expressly agree
that, unless the Pledgee shall become the absolute owner of Collateral
consisting of a Limited Liability Company Interest or Partnership Interest
pursuant hereto, this Agreement shall not be construed as creating a partnership
or joint venture among the Pledgee, any other Secured Creditor, any Pledgor
and/or any other Person.

(b)       Except as provided in the last sentence of paragraph (a) of this
Section 12, the Pledgee, by accepting this Agreement, did not intend to become a
member of any limited liability company or a partner of any partnership or
otherwise be deemed to be a co-venturer with respect to any Pledgor, any limited
liability company, partnership and/or any other Person either before or after an
Event of Default shall have occurred.  The Pledgee shall have only those powers
set forth herein and the Secured Creditors shall assume none of the duties,
obligations or liabilities of a member of any limited liability company or as a
partner of any partnership or any Pledgor except as provided in the last
sentence of paragraph (a) of this Section 12.





 

--------------------------------------------------------------------------------

 

 

(c)       The Pledgee and the other Secured Creditors shall not be obligated to
perform or discharge any obligation of any Pledgor as a result of the pledge
hereby effected.

(d)       The acceptance by the Pledgee of this Agreement, with all the rights,
powers, privileges and authority so created, shall not at any time or in any
event obligate the Pledgee or any other Secured Creditor to appear in or defend
any action or proceeding relating to the Collateral to which it is not a party,
or to take any action hereunder or thereunder, or to expend any money or incur
any expenses or perform or discharge any obligation, duty or liability under the
Collateral.

13.       FURTHER ASSURANCES; POWER-OF-ATTORNEY. (a) Each Pledgor agrees that it
will join with the Pledgee in executing and, at such Pledgor’s own expense, file
and refile under the Uniform Commercial Code or other applicable law such
financing statements, continuation statements and other documents in such
offices as the Pledgee may deem reasonably necessary and wherever required by
law in order to perfect and preserve the Pledgee’s security interest in the
Collateral and hereby authorizes the Pledgee to file financing statements and
amendments thereto relative to all or any part of the Collateral without the
signature of such Pledgor where permitted by law, and agrees to do such further
acts and things and to execute and deliver to the Pledgee such additional
conveyances, assignments, agreements and instruments as the Pledgee may
reasonably require or deem necessary to carry into effect the purposes of this
Agreement or to further assure and confirm unto the Pledgee its rights, powers
and remedies hereunder.

(b)       Each Pledgor hereby appoints the Pledgee such Pledgor’s
attorney-in-fact, with full authority in the place and stead of such Pledgor and
in the name of such Pledgor or otherwise, to act from time to time solely after
the occurrence and during the continuance of an Event of Default in the
Pledgee’s reasonable discretion to take any action and to execute any instrument
which the Pledgee may deem reasonably necessary or advisable to accomplish the
purposes of this Agreement.

14.       THE PLEDGEE AS AGENT.  The Pledgee will hold in accordance with this
Agreement and the other Security Documents all items of the Collateral at any
time received under this Agreement or the other Security Documents.  It is
expressly understood and agreed by each Secured Creditor that by accepting the
benefits of this Agreement and the other Security Documents each such Secured
Creditor acknowledges and agrees that the obligations of the Pledgee as holder
of the Collateral and interests therein and with respect to the disposition
thereof, and otherwise under this Agreement and the other Security Documents,
are only those expressly set forth in this Agreement, the other Security
Documents and in Sections 4.05 and 10 of the Credit Agreement.  The Pledgee
shall act hereunder on the terms and conditions set forth herein and in Sections
4.05 and 10 of the Credit Agreement.

15.       TRANSFER BY THE PLEDGORS.  No Pledgor will sell or otherwise dispose
of, grant any option with respect to, or mortgage, pledge or otherwise encumber
any of the Collateral or any interest therein (except as may be permitted in
accordance with the terms of the Secured Debt Agreements).

16.       REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS.  (a) Each
Pledgor represents and warrants that:

(i)       it is the legal, beneficial and record owner of, and has good and
marketable title to, all Collateral pledged by such Pledgor hereunder and that
it has sufficient interest in all Collateral pledged by such Pledgor hereunder
in which a security interest is purported to be created hereunder for such
security interest to attach (subject, in each case, to no pledge, lien,
mortgage, hypothecation, security interest, charge, option, Adverse Claim or
other encumbrance whatsoever, except the liens and security interests created by
this Agreement and Permitted Liens);





 

--------------------------------------------------------------------------------

 

 

(ii)        it has the company, corporate, limited partnership or limited
liability company power and authority, as the case may be, to pledge all the
Collateral pledged by it pursuant to this Agreement;

(iii)       this Agreement has been duly authorized, executed and delivered by
such Pledgor and constitutes a legal, valid and binding obligation of such
Pledgor enforceable against such Pledgor in accordance with its terms, except to
the extent that the enforceability hereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law);

(iv)       except to the extent already obtained or made, or, in the case of any
filings or recordings of the Security Documents (other than the Collateral
Vessel Mortgages) executed on or before the Borrowing Date, no consent of any
other party (including, without limitation, any stockholder, partner, member or
creditor of such Pledgor or any of its Subsidiaries) and no consent, license,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
to be obtained by such Pledgor in connection with (a) the execution, delivery or
performance by such Pledgor of this Agreement, (b) the legality, validity,
binding effect or enforceability of this Agreement, (c) the perfection or
enforceability of the Pledgee’s security interest in the Collateral pledged by
such Pledgor hereunder or (d) except for compliance with or as may be required
by applicable securities laws, the exercise by the Pledgee of any of its rights
or remedies provided herein;

(v)       the execution, delivery and performance of this Agreement will not
violate any provision of any applicable law or regulation or of any order,
judgment, writ, award or decree of any court, arbitrator or governmental
authority, U.S. or non-U.S., applicable to such Pledgor, or of the certificate
or articles of incorporation (or such other equivalent), certificate of
formation, operating agreement, limited liability company agreement, partnership
agreement or by-laws (or such other equivalent) of such Pledgor, as applicable,
or of any securities issued by such Pledgor or any of its Subsidiaries, or of
any mortgage, deed of trust, indenture, lease, loan agreement, credit agreement
or other material contract, agreement or instrument or undertaking to which such
Pledgor or any of its Subsidiaries is a party or which purports to be binding
upon such Pledgor or any of its Subsidiaries or upon any of their respective
assets and will not result in the creation or imposition of (or the obligation
to create or impose) any lien or encumbrance on any of the assets of such
Pledgor or any of its Subsidiaries which are Credit Parties, except as
contemplated by this Agreement or the Credit Agreement;

(vi)       all of the Collateral has been duly and validly issued and acquired,
is fully paid and non-assessable and is subject to no options to purchase or
similar rights;

(vii)       the pledge and collateral assignment to, and possession by, the
Pledgee of the Collateral pledged by such Pledgor hereunder consisting of
Certificated Securities pursuant to this Agreement creates a valid and perfected
first priority security interest in such Certificated Securities, and the
proceeds thereof, subject to no prior Lien or to any agreement purporting to
grant to any third party a Lien on the property or assets of such Pledgor which
would include the Certificated Securities, except for Permitted Liens, and the
Pledgee is entitled to all the rights, priorities and benefits afforded by the
UCC or other relevant law as enacted in any relevant jurisdiction to perfect
security interests in respect of such Collateral; and;

(viii)       “control” (as defined in Section 8-106 of the UCC) has been
obtained by the Pledgee over all Collateral pledged by such Pledgor hereunder
consisting of Stock with respect to which such “control” may be obtained
pursuant to Section 8-106 of the UCC, and “control” (as





 

--------------------------------------------------------------------------------

 

 

defined in Section 9-104 of the UCC) has been obtained by the Pledgee over all
Earnings Accounts and the Minimum Liquidity Account with respect to which such
“control” may be obtained pursuant to Section 9-104 of the UCC.

(b)       Each Pledgor covenants and agrees that it will defend the Pledgee’s
right, title and security interest in and to the Collateral and the proceeds
thereof against the claims and demands of all persons whomsoever; and each
Pledgor covenants and agrees that it will have like title to and right to pledge
any other property at any time hereafter pledged to the Pledgee as Collateral
hereunder and will likewise defend the right thereto and security interest
therein of the Pledgee and the Secured Creditors.

17.       JURISDICTION OF ORGANIZATION; CHIEF EXECUTIVE OFFICE; RECORDS.  The
jurisdiction of organization of each Pledgor is specified in Annex A
hereto.  The chief executive office of each Pledgor is located at the address
specified in Annex A hereto.  Each Pledgor will not change the jurisdiction of
its organization or move its chief executive office.  The originals of all
documents in the possession of such Pledgor evidencing all Collateral (other
than certificates evidencing Stock, Limited Liability Company Interests and
Partnership Interests pledged by such Pledgor hereunder) and the only original
books of account and records of such Pledgor relating thereto are, and will
continue to be, kept at such chief executive office as specified in Annex A
hereto.  All Limited Liability Company Interests and Partnership Interests (to
the extent not certificated) are, and will continue to be, maintained at, and
controlled and directed (including, without limitation, for general accounting
purposes) from, such chief executive office as specified in Annex A hereto.

18.       PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC.  The obligations of each Pledgor
under this Agreement shall be absolute and unconditional and shall remain in
full force and effect without regard to, and shall not be released, suspended,
discharged, terminated or otherwise affected by, any circumstance or occurrence
whatsoever, including, without limitation: (i) any renewal, extension, amendment
or modification of or addition or supplement to or deletion from any Secured
Debt Agreement or any other instrument or agreement referred to therein, or any
assignment or transfer of any thereof; (ii) any waiver, consent, extension,
indulgence or other action or inaction under or in respect of any such agreement
or instrument including, without limitation, this Agreement; (iii) any
furnishing of any additional security to the Pledgee or its assignee or any
acceptance thereof or any release of any security by the Pledgee or its
assignee; (iv) any limitation on any party’s liability or obligations under any
such instrument or agreement or any invalidity or unenforceability, in whole or
in part, of any such instrument or agreement or any term thereof; or (v) any
bankruptcy, insolvency, reorganization, composition, adjustment, dissolution,
liquidation or other like proceeding relating to any Pledgor or any Subsidiary
of any Pledgor, or any action taken with respect to this Agreement by any
trustee or receiver, or by any court, in any such proceeding, whether or not
such Pledgor shall have notice or knowledge of any of the foregoing (it being
understood and agreed that the enforcement hereof may be limited by applicable
bankruptcy, insolvency, restructuring, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles).

19.       REGISTRATION, ETC.  If at any time when the Pledgee shall determine to
exercise its right to sell all or any part of the Collateral consisting of
Stock, Limited Liability Company Interests or Partnership Interests pursuant to
Section 7 hereof, and the Collateral or the part thereof to be sold shall not,
for any reason whatsoever, be effectively registered under the Securities Act,
as then in effect, the Pledgee may, in its sole and absolute discretion, sell
such Collateral, as the case may be, or part thereof by private sale in such
manner and under such circumstances as the Pledgee may deem necessary or
advisable in order that such sale may legally be effected without such
registration.  Without limiting the generality of the foregoing, in any such
event the Pledgee, in its sole and absolute discretion, (i) may proceed to make
such private sale notwithstanding that a registration statement for the purpose
of registering such Collateral or part thereof shall have been filed under such
Securities Act, (ii) may approach and negotiate with a single possible purchaser
to effect such sale, and (iii) may restrict such sale





 

--------------------------------------------------------------------------------

 

 

to a purchaser who will represent and agree that such purchaser is purchasing
for its own account, for investment, and not with a view to the distribution or
sale of such Collateral or part thereof.  In the event of any such sale, the
Pledgee shall incur no responsibility or liability for selling all or any part
of the Collateral at a price which the Pledgee, in its sole and absolute
discretion, in good faith deems reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might be
realized if the sale were deferred until after registration as aforesaid.

20.       TERMINATION; RELEASE, (a) After the Termination Date, this Agreement
and the security interest created hereby shall automatically terminate (provided
that all indemnities set forth herein including, without limitation, in Section
11 hereof shall survive any such termination), and the Pledgee, at the request
and expense of any Pledgor, will as promptly as practicable (i) execute and
deliver to such Pledgor a proper instrument or instruments acknowledging the
satisfaction and termination of this Agreement, (ii) will duly assign, transfer
and deliver to such Pledgor (without recourse and without any representation or
warranty) such of the Collateral as has not theretofore been sold or otherwise
applied or released pursuant to this Agreement or any other Credit Document,
together with any monies at the time held by the Pledgee or any of its
sub-agents hereunder and (iii) notify the deposit banks under the Control
Agreements that such Control Agreements are terminated.  As used in this
Agreement, “Termination Date” shall mean the date upon which the Total
Commitment under the Credit Agreement has been terminated and all Secured
Hedging Agreements applicable to Loans (and/or the Commitments) entered into
with any Other Creditors have been terminated, no Note under the Credit
Agreement is outstanding and all Loans thereunder have been repaid in full and
all Obligations then due and payable (other than indemnities described in
Section 11 hereof and described in Section 11.01 of the Credit Agreement, and
any other indemnities set forth in any other Secured Debt Agreements, in each
case which are not then due and payable) have been paid in full.

(b)       In the event that any part of the Collateral is sold in connection
with a sale permitted by the Credit Agreement (other than a sale to any Pledgor
or any Subsidiary thereof) or is otherwise released with the consent of the
Required Lenders and the proceeds of such sale or sales or from such release are
applied in accordance with the provisions of the Credit Agreement, to the extent
required to be so applied, the Pledgee, at the request and expense of the
respective Pledgor, will duly assign, transfer and deliver to such Pledgor
(without recourse and without any representation or warranty) such of the
Collateral (and releases therefor) as is then being (or has been) so sold or
released and has not theretofore been released pursuant to this Agreement.

(c)       At any time that a Pledgor desires to close an Earnings Account, it
shall, with the consent of the Pledgee (not to be unreasonably withheld),
redirect the contents of such Earnings Account to such other Earnings Account as
the Pledgee shall specify to such Pledgor, and all future deposits shall be
required to be made in such specified Earnings Account.

(d)       At any time that a Pledgor desires that the Pledgee assign, transfer
and deliver Collateral (and releases therefor) as provided in Section 20(a) or
(b) hereof, it shall deliver to the Pledgee a certificate signed by a principal
executive officer of such Pledgor stating that the release of the respective
Collateral is permitted pursuant to such Section 20(a) or (b).

(e)       The Pledgee shall have no liability whatsoever to any other Secured
Creditor as a result of any release of Collateral by it in accordance with this
Section 20.

21.       NOTICES, ETC.  Except as otherwise expressly provided herein, any
notice, demand or other communication to given under or for the purposes of this
Agreement shall be made as provided in Section 11.03 of the Credit Agreement.

22.       WAIVER; AMENDMENT.  None of the terms and conditions of this Agreement
and the other Security Documents may be changed, waived, modified or varied in
any manner whatsoever





 

--------------------------------------------------------------------------------

 

 

except in writing duly signed by each Pledgor directly affected thereby and the
Pledgee (with the written consent of the Required Secured Creditors); provided,
that any change, waiver, modification or variance affecting the rights and
benefits of a single Class (as defined below) of Secured Creditors (and not all
Secured Creditors in a like or similar manner) shall also require the written
consent of the Requisite Creditors (as defined below) of such affected
Class.  For the purpose of this Agreement, the term “Class” shall mean each
class of Secured Creditors, i.e., whether (i) the Lender Creditors as holders of
the Credit Document Obligations or (ii) the Other Creditors as the holders of
the Other Obligations.  For the purpose of this Agreement, the term “Requisite
Creditors” of any Class shall mean each of (i) with respect to the Credit
Document Obligations, the Required Lenders and (ii) with respect to the Other
Obligations, the holders of at least a majority of all obligations outstanding
from time to time under the Secured Hedging Agreements entered into with any
Other Creditors with respect to outstanding Loans (and/or the Commitments) from
time to time.

23.       MISCELLANEOUS.  This Agreement shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of and be enforceable by each of the parties hereto and its successors
and assigns, provided that no Pledgor may assign any of its rights or
obligations under this Agreement except in accordance with the terms of the
Secured Debt Agreements.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.  EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK LOCATED IN NEW
YORK COUNTY IN THE CITY OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
PLEDGOR HEREBY FURTHER IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS.  EACH PLEDGOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS
OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT TO WHICH SUCH PLEDGOR IS A PARTY BROUGHT IN THE COURTS REFERRED
TO IN THIS SECTION 23 AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO
PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  The headings in this
Agreement are for purposes of reference only and shall not limit or define the
meaning hereof.  This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which shall constitute one
instrument.  In the event that any provision of this Agreement shall prove to be
invalid or unenforceable, such provision shall be deemed to be severable from
the other provisions of this Agreement which shall remain binding on all parties
hereto.

24.       RECOURSE.  This Agreement is made with full recourse to the Pledgors
and pursuant to and upon all the representations, warranties, covenants and
agreements on the part of the Pledgors contained herein and in the other Credit
Documents and otherwise in writing in connection herewith or therewith.

25.       ADDITIONAL PLEDGORS.  It is understood and agreed that any Subsidiary
of the Borrower that is required to become a party to this Agreement after the
date hereof pursuant to the requirements of the Credit Agreement shall, without
any further action, become a Pledgor hereunder by





 

--------------------------------------------------------------------------------

 

 

(x) executing a counterpart hereof and/or a Joinder Agreement, in each case in
form and substance satisfactory to the Pledgee, (y) delivering supplements to
Annexes A through E hereto as are necessary to cause such Annexes to be complete
and accurate with respect to such additional Pledgor on such date and (z) taking
all actions as specified in Section 3 of this Agreement as would have been taken
by such Pledgor had it been an original party to this Agreement, in each case
with all documents required above to be delivered to the Pledgee and with all
actions required to be taken above to be taken to the reasonable satisfaction of
the Pledgee.

26.       RELEASE OF GUARANTORS.  In the event any Pledgor which is a Subsidiary
of the Borrower is released from its obligations pursuant to the Guaranty, such
Pledgor (so long as not the Borrower) shall be released from this Agreement and
this Agreement shall, as to such Pledgor only, have no further force or effect.

 

 



 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each Pledgor and the Pledgee have caused this Agreement to
be executed by their duly elected officers duly authorized as of the date first
above written.

 

 

 

 

GENCO SHIPPING & TRADING LIMITED,

 

as Pledgor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 





Signature page to Genco Shipping & Trading Limited Pledge Agreement

--------------------------------------------------------------------------------

 

 

 

 

 

 

BALTIC TRADING LIMITED

GENCO INVESTMENTS LLC

BALTIC BEAR LIMITED 

BALTIC BREEZE LIMITED 

BALTIC COUGAR LIMITED 

BALTIC COVE LIMITED 

BALTIC FOX LIMITED 

BALTIC HARE LIMITED 

BALTIC JAGUAR LIMITED 

BALTIC LEOPARD LIMITED 

BALTIC LION LIMITED

BALTIC MANTIS LIMITED 

BALTIC PANTHER LIMITED 

BALTIC SCORPION LIMITED

BALTIC TIGER LIMITED

BALTIC WIND LIMITED 

BALTIC WOLF LIMITED 

GENCO AQUITAINE LIMITED 

GENCO ARDENNES LIMITED 

GENCO AUVERGNE LIMITED 

GENCO AVRA LIMITED 

GENCO BAY LIMITED 

GENCO BOURGOGNE LIMITED 

GENCO BRITTANY LIMITED 

GENCO CHALLENGER LIMITED 

GENCO CLAUDIUS LIMITED 

GENCO COMMODUS LIMITED

GENCO EXPLORER LIMITED 

GENCO HUNTER LIMITED 

GENCO LANGUEDOC LIMITED 

GENCO LOIRE LIMITED 

GENCO LORRAINE LIMITED 

GENCO MARE LIMITED 

GENCO MAXIMUS LIMITED 

GENCO MUSE LIMITED 

GENCO NORMANDY LIMITED 

GENCO OCEAN LIMITED

GENCO PICARDY LIMITED 

GENCO PROGRESS LIMITED 

GENCO PROVENCE LIMITED 

GENCO PYRENEES LIMITED 

GENCO RAPTOR LLC 

GENCO RHONE LIMITED 

GENCO SPIRIT LIMITED 

GENCO SURPRISE LIMITED 

GENCO THUNDER LLC 

GENCO WARRIOR LIMITED

each as a Pledgor and each by its Sole Member

 

 

 

By:

 

 

 

Name:

 

 

Title:

 





Signature page to Genco Shipping & Trading Limited Pledge Agreement

--------------------------------------------------------------------------------

 

 

Accepted and Agreed to:

 

 

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH,

 

as Pledgee and Deposit Account Bank

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 



Signature page to Genco Shipping & Trading Limited Pledge Agreement

--------------------------------------------------------------------------------

 

 

ANNEX A

to

Pledge and Security Agreement

EXACT LEGAL NAME OF EACH PLEDGOR; JURISDICTION OF

ORGANIZATION; ORGANIZATIONAL ID NUMBER; CHIEF EXECUTIVE OFFICE

 

 

 

 

Name of Pledgor

Jurisdiction of Organization

Organizational ID
Number

Chief Executive Office

Genco Shipping & Trading Limited

Republic of the Marshall Islands

12033

Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

Baltic Trading Limited

Republic of the Marshall Islands

37386

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

Genco Investments LLC

Republic of the Marshall Islands

961144

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

Baltic Bear Limited

Republic of the Marshall Islands

39820

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

Baltic Breeze Limited 

Republic of the Marshall Islands

41734

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

Baltic Cougar Limited 

Republic of the Marshall Islands

39822

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

Baltic Cove Limited 

Republic of the Marshall Islands

41735

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

Baltic Fox Limited 

Republic of the Marshall Islands

62213

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

Baltic Hare Limited 

Republic of the Marshall Islands

62214

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

Name of Pledgor

Jurisdiction of Organization

Organizational ID
Number

Chief Executive Office



Baltic Jaguar Limited 

Republic of the Marshall Islands

39823

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

Baltic Leopard Limited 

Republic of the Marshall Islands

39824

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

Baltic Lion Limited

Republic of the Marshall Islands

64720

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

Baltic Mantis Limited 

Republic of the Marshall Islands

66213

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

Baltic Panther Limited 

Republic of the Marshall Islands

39825

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

Baltic Scorpion Limited 

Republic of the Marshall Islands

66212

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

Baltic Tiger Limited

Republic of the Marshall Islands

64721

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

Baltic Wind Limited 

Republic of the Marshall Islands

41736

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

Baltic Wolf Limited 

Republic of the Marshall Islands

39821

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

Genco Aquitaine Limited 

Republic of the Marshall Islands

42065

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

Genco Ardennes Limited 

Republic of the Marshall Islands

42066

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

Name of Pledgor

Jurisdiction of Organization

Organizational ID
Number

Chief Executive Office



Genco Auvergne Limited 

Republic of the Marshall Islands

42067

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

Genco Avra Limited 

Republic of the Marshall Islands

41729

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

Genco Bay Limited 

Republic of the Marshall Islands

41730

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

Genco Bourgogne Limited 

Republic of the Marshall Islands

42068

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

Genco Brittany Limited 

Republic of the Marshall Islands

42069

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

Genco Challenger Limited 

Republic of the Marshall Islands

25337

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

Genco Claudius Limited 

Republic of the Marshall Islands

24863

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

Genco Commodus Limited

Republic of the Marshall Islands

24861

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

Genco Explorer Limited 

Republic of the Marshall Islands

12277

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

Genco Hunter Limited 

Republic of the Marshall Islands

25335

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

Genco Languedoc Limited 

Republic of the Marshall Islands

42070

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

Name of Pledgor

Jurisdiction of Organization

Organizational ID
Number

Chief Executive Office



Genco Loire Limited 

Republic of the Marshall Islands

42071

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

Genco Lorraine Limited 

Republic of the Marshall Islands

42072

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

Genco Mare Limited 

Republic of the Marshall Islands

41731

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

Genco Maximus Limited 

Republic of the Marshall Islands

24862

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

Genco Muse Limited 

Republic of the Marshall Islands

15930

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

Genco Normandy Limited 

Republic of the Marshall Islands

42073

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

Genco Ocean Limited

Republic of the Marshall Islands

41732

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

Genco Picardy Limited 

Republic of the Marshall Islands

42074

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

Genco Progress Limited 

Republic of the Marshall Islands

12366

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

Genco Provence Limited 

Republic of the Marshall Islands

42075

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

Genco Pyrenees Limited 

Republic of the Marshall Islands

42076

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

Name of Pledgor

Jurisdiction of Organization

Organizational ID
Number

Chief Executive Office



Genco Raptor LLC 

Republic of the Marshall Islands

961346

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

Genco Rhone Limited 

Republic of the Marshall Islands

42077

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

Genco Spirit Limited 

Republic of the Marshall Islands

41733

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

Genco Surprise Limited 

Republic of the Marshall Islands

19237

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

Genco Thunder LLC 

Republic of the Marshall Islands

961334

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

Genco Warrior Limited

Republic of the Marshall Islands

25334

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

 

 

 



 

--------------------------------------------------------------------------------

 

EXHIBIT F

ANNEX B

to

Pledge and Security Agreement

LIST OF SUBSIDIARIES

 

 

Pledgor

Direct Subsidiaries that are Subsidiary Guarantors

Genco Shipping & Trading Limited

Baltic Lion Limited

Baltic Tiger Limited

Genco Aquitaine Limited

Genco Ardennes Limited

Genco Auvergne Limited

Genco Avra Limited

Genco Bay Limited

Genco Bourgogne Limited

Genco Brittany Limited

Genco Challenger Limited

Genco Claudius Limited

Genco Commodus Limited

Genco Explorer Limited

Genco Hunter Limited

Genco Investments LLC

Genco Languedoc Limited

Genco Loire Limited

Genco Lorraine Limited

Genco Mare Limited

Genco Maximus Limited

Genco Muse Limited

Genco Normandy Limited

Genco Ocean Limited

Genco Picardy Limited

Genco Progress Limited

Genco Provence Limited

Genco Pyrenees Limited

Genco Raptor LLC

Genco Rhone Limited

Genco Spirit Limited

Genco Surprise Limited

Genco Thunder LLC

Genco Warrior Limited

Genco Investments LLC

Baltic Trading Limited

 



 

--------------------------------------------------------------------------------

 

EXHIBIT F

Page 2



 

--------------------------------------------------------------------------------

 

EXHIBIT F

Page 3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Baltic Trading Limited

Baltic Bear Limited

Baltic Breeze Limited

Baltic Cougar Limited

Baltic Cove Limited

Baltic Fox Limited

Baltic Hare Limited

Baltic Jaguar Limited

Baltic Leopard Limited

Baltic Mantis Limited

Baltic Panther Limited

Baltic Scorpion Limited

Baltic Wind Limited

Baltic Wolf Limited

 





 

--------------------------------------------------------------------------------

 

EXHIBIT F

Page 4

ANNEX C

to

Pledge and Security Agreement

LIST OF STOCK

Name of Pledgor

Percentage Ownership of
Issued and Outstanding
Stock

Name of Issuer

Share Certificate
Number/Number of
Shares

Genco Shipping & Trading Limited

100%

Genco Aquitaine Limited

No. 1/500 Shares

100%

Genco Ardennes Limited

No. 1/500 Shares

100%

Genco Auvergne Limited

No. 1/500 Shares

100%

Genco Avra Limited

No. 1/500 Shares

100%

Genco Bay Limited

No. 1/500 Shares

100%

Genco Bourgogne Limited

No. 1/500 Shares

100%

Genco Brittany Limited

No. 1/500 Shares

100%

Genco Challenger Limited

No. 1/500 Shares

100%

Genco Claudius Limited

No. 2/500 Shares

100%

Genco Commodus Limited

No. 2/ 500 Shares

100%

Genco Explorer Limited

No. 1/ 500 Shares

100%

Genco Hunter Limited

No. 2/500 Shares

100%

Genco Languedoc Limited

No. 1/500 Shares

100%

Genco Loire Limited

No. 1/500 Shares

100%

Genco Lorraine Limited

No. 1/500 Shares

100%

Genco Mare Limited

No. 1/500 Shares

100%

Genco Maximus Limited

No. 2/500 Shares

100%

Genco Muse Limited

No. 1/500 Shares

100%

Genco Normandy Limited

No. 1/500 Shares

100%

Genco Ocean Limited

No. 1/500 Shares

100%

Genco Picardy Limited

No. 1/500 Shares

100%

Genco Progress Limited

No. 1/500 Shares

100%

Genco Provence Limited

No. 1/500 Shares

100%

Genco Pyrenees Limited

No. 1/500 Shares

100%

Genco Rhone Limited

No. 1/500 Shares

100%

Genco Spirit Limited

No. 1/500 Shares

100%

Genco Surprise Limited

No. 1/500 Shares

100%

Genco Warrior Limited

No. 2/500 Shares

 

--------------------------------------------------------------------------------

 

EXHIBIT F

Page 5

Name of Pledgor

Percentage Ownership of
Issued and Outstanding
Stock

Name of Issuer

Share Certificate
Number/Number of
Shares



Genco Investments LLC

100%

Baltic Trading Limited

No. 1/100 Shares

Baltic Trading Limited

100%

Baltic Bear Limited

No. 2/500 Shares

100%

Baltic Breeze Limited

No. 2/500 Shares

100%

Baltic Cougar Limited

No. 2/500 Shares

100%

Baltic Cove Limited

No. 2/500 Shares

100%

Baltic Fox Limited

No. 1/500 Shares

100%

Baltic Hare Limited

No. 1/500 Shares

100%

Baltic Jaguar Limited

No. 2/500 Shares

100%

Baltic Leopard Limited

No. 2/500 Shares

100%

Baltic Lion Limited

No. 2/500 Shares

100%

Baltic Mantis Limited

No. 1/500 Shares

100%

Baltic Panther Limited

No. 2/500 Shares

100%

Baltic Scorpion Limited

No. 1/500 Shares

100%

Baltic Tiger Limited

No. 2/500 Shares

100%

Baltic Wind Limited

No. 2/500 Shares

100%

Baltic Wolf Limited

No. 2/500 Shares

 





 

--------------------------------------------------------------------------------

 

EXHIBIT F

Page 6

ANNEX D

to

Pledge and Security Agreement

LIST OF LIMITED LIABILITY COMPANY INTERESTS

 

 

 

 

Name
of
Pledgor

Name of Issuer

Type of Interest
(certificated or
uncertificated)/Certificate
Number

Percentage
Ownership of issued and
Outstanding Equity
Interests

Genco Shipping & Trading Limited

Genco Investments LLC

Uncertificated Membership Interests

100%

Genco Shipping & Trading Limited

Genco Raptor LLC

Certificated Membership Interests/No. 2

100%

Genco Shipping & Trading Limited

Genco Thunder LLC

Certificated Membership Interests/No. 2

100%

 





 

--------------------------------------------------------------------------------

 

EXHIBIT F

Page 7

ANNEX E

to

Pledge and Security Agreement

LIST OF PARTNERSHIP INTERESTS

None.





 

--------------------------------------------------------------------------------

 

EXHIBIT F

Page 8

ANNEX F

to

Pledge and Security Agreement

Form of Agreement Regarding Uncertificated Securities, Limited Liability

Company Interests and Partnership Interests

AGREEMENT (as amended, modified or supplemented from time to time, this
“Agreement”), dated as of _______, ____ _____, among the undersigned pledgor
(the “Pledgor”), NORDEA BANK FINLAND PLC, NEW YORK BRANCH, not in its individual
capacity but solely as security agent (the “Pledgee”), and ________, as the
issuer of the Uncertificated Securities, Limited Liability Company Interests
and/or Partnership Interests (each as defined below) (the “Issuer”).

W I T N E S S E T H:

WHEREAS, the Pledgor, certain of its affiliates and the Pledgee have entered
into a pledge and security agreement, dated as of _____________ ____, 2016 (as
amended, amended and restated, modified or supplemented from time to time, the
“Pledge Agreement”), under which, among other things, in order to secure the
payment of the Obligations (as defined in the Pledge Agreement), the Pledgor
will pledge to the Pledgee for the benefit of the Secured Creditors (as defined
in the Pledge Agreement), and grant a first priority security interest in favor
of the Pledgee for the benefit of the Secured Creditors in, all of the right,
title and interest of the Pledgor in and to any and all (1) “uncertificated
securities” (as defined in Section 8-102(a)(18) of the Uniform Commercial Code,
as adopted in the State of New York) (“Uncertificated Securities”), (2)
Partnership Interests (as defined in the Pledge Agreement) and (3) Limited
Liability Company Interests (as defined in the Pledge Agreement), in each case
issued from time to time by the Issuer, whether now existing or hereafter from
time to time acquired by the Pledgor (with all of such Uncertificated
Securities, Partnership Interests and Limited Liability Company Interests being
herein collectively called the “Issuer Pledged Interests”); and

WHEREAS, the Pledgor desires the Issuer to enter into this Agreement in order to
protect the security interest of the Pledgee under the Pledge Agreement in the
Issuer Pledged Interests, to vest in the Pledgee control of the Issuer Pledge
Interests and to provide for the rights of the parties under this Agreement.

NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

1.       The Pledgor hereby irrevocably authorizes and directs the Issuer, and
the Issuer hereby agrees, to comply with any and all instructions and orders
originated by the Pledgee (and its successors and assigns) regarding any and all
of the Issuer Pledged Interests without the further consent by the registered
owner (including the Pledgor), and, after receiving a notice from the Pledgee
stating that an “Event of Default” has occurred and is continuing, not to comply
with any instructions or orders regarding any or all of the Issuer Pledged
Interests originated by any person or entity other than the Pledgee (and its
successors and assigns) or a court of competent jurisdiction.

2.       The Issuer hereby certifies that (i) no notice of any security
interest, lien or other encumbrance or claim affecting the Issuer Pledged
Interests (other than the security interest of the Pledgee) has been received by
it, and (ii) the security interest of the Pledgee in the Issuer Pledged
Interests has been registered in the books and records of the Issuer.





 

--------------------------------------------------------------------------------

 

EXHIBIT F

Page 9

ANNEX F

3.       The Issuer hereby represents and warrants that (i) the pledge by the
Pledgor of, and the granting by the Pledgor of a security interest in, the
Issuer Pledged Interests to the Pledgee, for the benefit of the Secured
Creditors, does not violate the charter, by-laws, partnership agreement,
membership agreement or any other agreement governing the Issuer or the Issuer
Pledged Interests, and (ii) the Issuer Pledged Interests are fully paid and
nonassessable.

4.       All notices, statements of accounts, reports, prospectuses, financial
statements and other communications to be sent to the Pledgor by the Issuer in
respect of the Issuer will also be sent to the Pledgee at the following address:

Nordea Bank Finland Plc, New York Branch

1211 Avenue of the Americas, 23rd Floor

New York, NY 10036

Attention:  Head of Shipping, Offshore & Oil Services

Telephone:  212-318-9300

Facsimile:  212-421-4420

with a copy to:

Essendropsgate 7

P.O. Box 1166 Sentrum

NO-0107 Oslo, Norway

Facsimile: +47 22 48 66 78

E-mail: agency.soosid@nordea.com

5.       Until the Pledgee shall have delivered written notice to the Issuer
that all of the Obligations have been paid in full and this Agreement is
terminated, the Issuer will, upon receiving notice from the Pledgee stating that
an “Event of Default” has occurred and is continuing, send any and all
redemptions, distributions, interest or other payments in respect of the Issuer
Pledged Interests from the Issuer for the account of the Pledgor only by wire
transfers to such account as the Pledgee shall instruct.

6.       Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including email or
facsimile communication) and mailed, faxed or delivered.  All such notices and
communications shall, (i) when mailed, be effective three Business Days after
being deposited in the mails, prepaid and properly addressed for delivery, (ii)
when sent by overnight courier, be effective one Business Day after delivery to
the overnight courier prepaid and properly addressed for delivery on such next
Business Day, or (iii) when sent by email or facsimile, be effective when sent
by email or facsimile, except that notices and communications to the Pledgor or
Pledgee shall not be effective until received by Pledgor or Pledgee.  All
notices and other communications shall be in writing and addressed as follows:

(a)      if to any Pledgor, at:

c/o Genco Shipping & Trading Limited,

299 Park Avenue, 12th Floor

New York, NY 10171

Attention:  John Wobensmith

Telephone No.:  646-443-8555

Facsimile No.:  646-552-4052

(b)      if to the Pledgee, at:

Nordea Bank Finland Plc, New York Branch





 

--------------------------------------------------------------------------------

 

EXHIBIT F

Page 10

ANNEX F

1211 Avenue of the Americas, 23rd Floor

New York, NY 10036

Attention:  Head of Shipping, Offshore & Oil Services

Telephone:  212-318-9300

Facsimile:  212-421-4420

with a copy to:

Essendropsgate 7

P.O. Box 1166 Sentrum

NO-0107 Oslo, Norway

Facsimile: +47 22 48 66 78

E-mail: agency.soosid@nordea.com

(c)      if to the Issuer, at:

c/o Genco Shipping & Trading Limited,

299 Park Avenue, 12th Floor

New York, NY 10171

Attention:  John Wobensmith

Telephone No.:  646-443-8555

Facsimile No.:  646-552-4052

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder.

7.       This Agreement shall be binding upon the successors and assigns of the
Pledgor and the Issuer and shall inure to the benefit of and be enforceable by
the Pledgee and its successors and assigns.  This Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument.  In the event that any provision of this
Agreement shall prove to be invalid or unenforceable, such provision shall be
deemed to be severable from the other provisions of this Agreement which shall
remain binding on all parties hereto.  None of the terms and conditions of this
Agreement may be changed, waived, modified or varied in the manner whatsoever
except in writing signed by the Pledgee, the Issuer and the Pledgor.

8.       THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK.  EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK LOCATED IN NEW
YORK COUNTY IN THE CITY OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
PLEDGOR HEREBY FURTHER IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS.  EACH PLEDGOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS
OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT TO WHICH SUCH PLEDGOR IS A PARTY BROUGHT IN THE COURTS REFERRED
TO IN THIS SECTION 8 AND HEREBY FURTHER IRREVOCABLY





 

--------------------------------------------------------------------------------

 

EXHIBIT F

Page 11

ANNEX F

WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION
OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.





 

--------------------------------------------------------------------------------

 

EXHIBIT F

Page 12

ANNEX F

IN WITNESS WHEREOF, the Pledgor, the Pledgee and the Issuer have caused this
Agreement to be executed by their duly elected officers duly authorized as of
the date first above written.

 

 

 

 

[______________________],

 

 

as Pledgor

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH, not in its individual capacity but
solely as Pledgee

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[______________________],

 

 

as Issuer

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 





 

--------------------------------------------------------------------------------

 

EXHIBIT F

Page 13

ANNEX G

to

Pledge and Security Agreement

Form of Control Agreement Regarding Deposit Accounts

THIS CONTROL AGREEMENT REGARDING DEPOSIT ACCOUNTS (as amended, modified or
supplemented from time to time, this “Agreement”), dated as of __________ __,
20___, among the undersigned assignor (the “Assignor”) and NORDEA BANK FINLAND
PLC, NEW YORK BRANCH, not in its individual capacity but as Security Agent (the
“Security Agent”) and itself, as the deposit account bank (the “Deposit Account
Bank”), as the bank (as defined in Section 9-102 of the UCC as in effect on the
date hereof in the State of New York (the “UCC”)) with which one or more deposit
accounts (as defined in Section 9-102 of the UCC), including the accounts listed
on Annex A hereto, are maintained by the Assignor (with all such deposit
accounts now or at any time in the future maintained by the Assignor with the
Deposit Account Bank being herein called the “Deposit Accounts”).

W I T N E S S E T H:

WHEREAS, the Assignor, various other assignors and the Security Agent have
entered into a pledge and security agreement, dated as of ____________ ___, 2016
(as amended, amended and restated, modified or supplemented from time to time,
the “Pledge and Security Agreement”), under which, among other things, in order
to secure the payment of the Obligations (as defined in the Pledge and Security
Agreement), the Assignor has granted a first priority security interest to the
Security Agent for the benefit of the Secured Creditors (as defined in the
Pledge and Security Agreement) in all of the right, title and interest of the
Assignor in and into any and all deposit accounts (as defined in Section 9-102
of the UCC) of such Assignor and in all monies, securities, instruments and
other investments deposited therein from time to time (collectively, herein
called the “Collateral”); and

WHEREAS, the Assignor desires that the Deposit Account Bank enter into this
Agreement in order to establish “control” (as defined in Section 9-104 of the
UCC) in each Deposit Account at any time or from time to time maintained with
the Deposit Account Bank, and to provide for the rights of the parties under
this Agreement with respect to such Deposit Accounts.

NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

1.       Assignor’s Dealings with Deposit Accounts; Notice of Exclusive
Control.  Until the Deposit Account Bank shall have received from the Security
Agent a Notice of Exclusive Control (as defined below), the Assignor shall be
entitled to present items drawn on and otherwise to withdraw or direct the
disposition of funds from the Deposit Accounts and give instructions in respect
of the Deposit Accounts; provided,  however, that the Assignor may not, and the
Deposit Account Bank agrees that it shall not permit the Assignor to, without
the Security Agent’s prior written consent, close any Deposit Account.  If upon
the occurrence and during the continuance of an Event of Default (as defined in
the Pledge and Security Agreement) the Security Agent shall give to the Deposit
Account Bank a notice of the Security Agent’s exclusive control of the Deposit
Accounts, which notice states that it is a “Notice of Exclusive Control” (a
“Notice of Exclusive Control”), only the Security Agent shall be entitled to
withdraw funds from the Deposit Accounts, to give any instructions in respect of
the Deposit Accounts and any funds held therein or credited thereto or otherwise
to deal with the Deposit Accounts.

2.       Security Agent’s Right to Give Instructions as to Deposit Accounts. (a)
Notwithstanding the foregoing or any separate agreement that the Assignor may
have with the Deposit Account Bank, the Security Agent shall be entitled, at any
time, following the occurrence and during the





 

--------------------------------------------------------------------------------

 

EXHIBIT F

Page 14

ANNEX G

continuance of an Event of Default and delivery to the Deposit Account Bank of a
Notice of Exclusive Control for purposes of this Agreement, to give the Deposit
Account Bank instructions as to the withdrawal or disposition of any funds from
time to time credited to any Deposit Account, or as to any other matters
relating to any Deposit Account or any other Collateral, without further consent
from the Assignor.  The Assignor hereby irrevocably authorizes and instructs the
Deposit Account Bank, and the Deposit Account Bank hereby agrees, to comply with
any instructions directing disposition of the funds in the Deposit Account from
the Security Agent without any further consent from the Assignor.  Such
instructions may include the giving of stop payment orders for any items being
presented to any Deposit Account for payment.  The Deposit Account Bank shall be
fully entitled to rely on, and shall comply with, such instructions from the
Security Agent even if such instructions are contrary to any instructions or
demands that the Assignor may give to the Deposit Account Bank.  In case of any
conflict between instructions received by the Deposit Account Bank from the
Security Agent and the Assignor, the instructions from the Security Agent shall
prevail.

(b)       It is understood and agreed that the Deposit Account Bank’s duty to
comply with instructions from the Security Agent regarding the Deposit Accounts
following the delivery to the Deposit Account Bank of a Notice of Exclusive
Control is absolute, and the Deposit Account Bank shall be under no duty or
obligation, nor shall it have the authority, to inquire or determine whether or
not such instructions are in accordance with the Pledge and Security Agreement
or any other Credit Document (as defined in the Pledge and Security Agreement),
nor seek confirmation thereof from the Assignor or any other Person.

3.       Assignor’s Exculpation and Indemnification of Depository Bank.  The
Assignor hereby irrevocably authorizes and instructs the Deposit Account Bank to
follow instructions from the Security Agent regarding the Deposit Accounts even
if the result of following such instructions from the Security Agent is that the
Deposit Account Bank dishonors items presented for payment from any Deposit
Account.  The Assignor further confirms that the Deposit Account Bank shall have
no liability to the Assignor for wrongful dishonor of such items in following
such instructions from the Security Agent.  The Deposit Account Bank shall have
no duty to inquire or determine whether the Assignor’s obligations to the
Security Agent are in default or whether the Security Agent is entitled, under
any separate agreement between the Assignor and the Security Agent, to give any
such instructions.  The Assignor further agrees to be responsible for the
Deposit Account Bank’s customary charges and to indemnify the Deposit Account
Bank from and to hold the Deposit Account Bank harmless from and against any and
all liabilities, obligations (including removal or remedial actions), losses,
damages, penalties, claims, actions, judgments, suits and out-of-pocket costs,
expenses and disbursements  (including reasonable and documented out-of-pocket
attorneys’ and consultants’ fees, charges and disbursements) that the Deposit
Account Bank may sustain or incur in acting upon instructions which the Deposit
Account Bank believes in good faith to be instructions from the Security Agent
excluding all liabilities, obligations (including removal or remedial actions),
losses, damages, penalties, claims, actions, judgments, suits and out-of-pocket
costs, expenses and disbursements  (including reasonable and documented
out-of-pocket attorneys’ and consultants’ fees, charges and disbursements) to
the extent incurred by reason of the gross negligence of or willful misconduct
of the Deposit Account Bank.  Notwithstanding the foregoing, no party hereto
shall be responsible to any Person for any consequential, indirect, special or
punitive damages which may be alleged by such Person arising out of this
Agreement or the other Credit Documents.

4.       Subordination of Security Interests; Deposit Account Bank’s Recourse to
Deposit Accounts.  The Deposit Account Bank hereby subordinates any claims and
security interests it may have against, or with respect to, any Deposit Account
at any time established or maintained with it by the Assignor (including any
amounts, investments, instruments or other Collateral from time to time on
deposit therein) to the security interests of the Security Agent (for the
benefit of the Secured Creditors) therein, and agrees that no amounts shall be
charged by it to, or withheld or set-off or otherwise recouped by it from, any
Deposit Account of the Assignor or any amounts, investments, instruments or
other





 

--------------------------------------------------------------------------------

 

EXHIBIT F

Page 15

ANNEX G

Collateral from time to time on deposit therein; provided that the Deposit
Account Bank may, however, from time to time debit the Deposit Accounts for any
of its customary charges in maintaining the Deposit Accounts or for
reimbursement for the reversal of any provisional credits granted by the Deposit
Account Bank to any Deposit Account, to the extent, in each case, that the
Assignor has not separately paid or reimbursed the Deposit Account Bank
therefor.

5.         Representations, Warranties and Covenants of Deposit Account
Bank.  The Deposit Account Bank represents and warrants to the Security Agent
that:

(a)       The Deposit Account Bank constitutes a “bank” (as defined in Section
9- 102 of the UCC), that the jurisdiction (determined in accordance with Section
9-304 of the UCC) of the Deposit Account Bank for purposes of each Deposit
Account maintained by the Assignor with the Deposit Account Bank shall be the
State of New York.

(b)       The Deposit Account Bank shall not permit any Assignor to establish
any demand, time, savings, passbook or other account with it which does not
constitute a “deposit account” (as defined in Section 9-102 of the UCC).

(c)       The account agreements between the Deposit Account Bank and the
Assignor relating to the establishment and general operation of the Deposit
Accounts provide, whether specifically or generally, that the laws of New York
govern secured transactions relating to the Deposit Accounts and that the
Deposit Account Bank’s “jurisdiction” for purposes of Section 9- 304 of the UCC
in respect of the Deposit Accounts is New York.  The Deposit Account Bank will
not, without the Security Agent’s prior written consent, amend any such account
agreement so that the Deposit Account Bank’s jurisdiction for purposes of
Section 9-304 of the UCC is a jurisdiction other than the State of New
York.  All account agreements in respect of each Deposit Account in existence on
the date hereof are listed on Annex A hereto and copies of all such account
agreements have been furnished to the Security Agent.  The Deposit Account Bank
will promptly furnish to the Security Agent a copy of the account agreement for
each Deposit Account hereafter established by the Deposit Account Bank for the
Assignor.

(d)       The Deposit Account Bank has not entered and will not enter, into any
agreement with any other Person by which the Deposit Account Bank is obligated
to comply with instructions from such other Person as to the disposition of
funds from any Deposit Account or other dealings with any Deposit Account or
other of the Collateral.

(e)       On the date hereof the Deposit Account Bank maintains no deposit
accounts (as defined in Section 9-102 of the UCC) for the Assignor other than
the Deposit Accounts specifically identified in Annex A hereto.

(f)       Any items or funds received by the Deposit Account Bank for the
Assignor’s account will be credited to said Deposit Accounts specified in
paragraph (e) above or to any other Deposit Accounts hereafter established by
the Deposit Account Bank for the Assignor in accordance with this Agreement.

(g)       The Deposit Account Bank will promptly notify the Security Agent of
each Deposit Account hereafter established by the Deposit Account Bank for the
Assignor (which notice shall specify the account number of such Deposit Account
and the location at which the Deposit Account is maintained), and each such new
Deposit Account shall be subject to the terms of this Agreement in all respects.

6.       Deposit Account Statements and Information.  The Deposit Account Bank
agrees, and is hereby authorized and instructed by the Assignor, to furnish to
the Security Agent, at its address indicated below, copies of all account
statements and other information relating to each Deposit





 

--------------------------------------------------------------------------------

 

EXHIBIT F

Page 16

ANNEX G

Account that the Deposit Account Bank sends to the Assignor and to disclose to
the Security Agent all information requested by the Security Agent regarding any
Deposit Account.

7.       Conflicting Agreements.  This Agreement shall have control over any
conflicting agreement between the Deposit Account Bank and the Assignor.

8.       Merger or Consolidation of Deposit Account Bank.  Without the execution
or filing of any paper or any further act on the part of any of the parties
hereto, any bank into which the Deposit Account Bank may be merged or with which
it may be consolidated, or any bank resulting from any merger to which the
Deposit Account Bank shall be a party, shall be the successor of the Deposit
Account Bank hereunder and shall be bound by all provisions hereof which are
binding upon the Deposit Account Bank and shall be deemed to affirm as to itself
all representations and warranties of the Deposit Account Bank contained herein.

9.       Notices, (a) All notices and other communications provided for in this
Agreement shall be in writing (including email or facsimile communication) and
mailed, faxed or delivered to the intended recipient at its address or facsimile
number set forth below:

If to the Security Agent, at:

Nordea Bank Finland Plc, New York Branch

1211 Avenue of the Americas, 23rd Floor

New York, NY 10036

Attention:  Head of Shipping, Offshore & Oil Services

Telephone:  212-318-9300

Facsimile:  212-421-4420

with a copy to:

Essendropsgate 7

P.O. Box 1166 Sentrum

NO-0107 Oslo, Norway

Facsimile: +47 22 48 66 78

E-mail: agency.soosid@nordea.com

If to the Assignor, at:

c/o Genco Shipping & Trading Limited,

299 Park Avenue, 12th Floor

New York, NY 10171

Attention:  John Wobensmith

Telephone No.:  646-443-8555

Facsimile No.:  646-552-4052

If to the Deposit Account Bank, at:

Nordea Bank Finland Plc, New York Branch

1211 Avenue of the Americas, 23rd Floor

New York, NY 10036

Attention:  Head of Shipping, Offshore & Oil Services

Telephone:  212-318-9300

Facsimile:  212-421-4420





 

--------------------------------------------------------------------------------

 

EXHIBIT F

Page 17

ANNEX G

or, as to any party, to such other address or facsimile number as such party may
designate from time to time by notice to the other parties.

(b)       Except as otherwise provided herein, all notices and communications
shall, (i) when mailed, be effective three Business Days after being deposited
in the mail, prepaid and properly addressed for delivery, (ii) when sent by
overnight courier, be effective one Business Day after delivery to the overnight
courier prepaid and properly addressed for delivery on such next Business Day,
or (iii) when sent by email or facsimile, be effective when sent by email or
facsimile.

10.       Amendment.  This Agreement may not be amended, modified or
supplemented except in writing executed and delivered by all the parties hereto.

11.       Binding Agreement.  This Agreement shall bind the parties hereto and
their successors and assign and shall inure to the benefit of the parties hereto
and their successors and assigns.  Without limiting the provisions of the
immediately preceding sentence, the Security Agent at any time or from time to
time may designate in writing to the Deposit Account Bank a successor Security
Agent (at such time, if any, as such entity becomes the Security Agent under the
Pledge and Security Agreement, or at any time thereafter) who shall thereafter
succeed to the rights of the existing Security Agent hereunder and shall be
entitled to all of the rights and benefits provided hereunder.

12.       Continuing Obligations.  The rights and powers granted herein to the
Security Agent have been granted in order to protect and further perfect its
security interests in the Deposit Accounts and other Collateral and are powers
coupled with an interest and will be affected neither by any purported
revocation by the Assignor of this Agreement or the rights granted to the
Security Agent hereunder or by the bankruptcy, insolvency, conservatorship or
receivership of the Assignor or the Deposit Account Bank or by the lapse of
time.  The rights of the Security Agent hereunder and in respect of the Deposit
Accounts and the other Collateral, and the obligations of the Assignor and
Deposit Account Bank hereunder, shall continue in effect until the security
interests of Security Agent in the Deposit Accounts and such other Collateral
have been terminated and the Security Agent has notified the Deposit Account
Bank of such termination in writing.

13.       Governing Law; Consent to Jurisdiction; Venue; Waiver of Jury
Trial.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF
NEW YORK.  EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN THE COURTS
OF THE STATE OF NEW YORK LOCATED IN NEW YORK COUNTY IN THE CITY OF NEW YORK OR
OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, THE ASSIGNOR HEREBY IRREVOCABLY ACCEPTS FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS.  THE ASSIGNOR HEREBY FURTHER
IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR
IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT TO WHICH THE
ASSIGNOR IS A PARTY BROUGHT IN THE COURTS REFERRED TO IN THIS SECTION 13 AND
HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH
COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.





 

--------------------------------------------------------------------------------

 

EXHIBIT F

Page 18

ANNEX G

14.       Counterparts.  This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.

15.       Termination.  This Agreement and the security interest created hereby
shall terminate on the date on which the Security Agent shall have given the
Deposit Account Bank written notice that this Agreement shall have terminated.





 

--------------------------------------------------------------------------------

 

EXHIBIT F

Page 19

ANNEX G

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first written above.

 

 

 

 

Assignor:

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Security Agent:

 

NORDEA BANK FINLAND PLC, NEW

 

YORK BRANCH,

 

as Security Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Deposit Account Bank:

 

 

 

 

 

NORDEA BANK FINLAND PLC, NEW

 

YORK BRANCH,

 

as Deposit Account Bank

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 





 

--------------------------------------------------------------------------------

 

EXHIBIT F

Page 20

Annex A

to

Control Agreement Regarding Deposit Accounts

Earnings Accounts

 

 

Assignor

Account Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Minimum Liquidity Account

Assignor

Account Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 

EXHIBIT F

Page 21

 

[DATE]

ASSIGNMENT OF INSURANCES

[VESSEL NAME]

Official Number [OFFICIAL NUMBER]

[SHIPOWNER], a [corporation][company] organized and existing under the laws of
the Republic of the Marshall Islands with its registered address at Trust
Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands
MH96960 (the “Assignor”), in consideration of the Secured Creditors (as defined
below) entering into the transactions described in the Credit Agreement (as
defined below), and for One Dollar ($1) lawful money of the United States of
America, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, as sole owner of the [Marshall
Islands][Liberian][Hong Kong] flag vessel [VESSEL NAME], Official Number
[OFFICIAL NUMBER] (the “Vessel”), has sold, assigned, transferred and set over,
and by this instrument as beneficial owner does sell, assign, transfer and set
over, unto Nordea Bank Finland Plc, New York Branch, with offices at 1211 Avenue
of the Americas, 23rd Floor, New York, New York 10036, as Security Agent
(hereinafter called the “Assignee”), and unto the Assignee’s successors and
assigns, as such to it and its successors’ and assigns’ own proper use and
benefit, and does hereby grant to the Assignee a security interest in, all
right, title and interest of the Assignor under, in and to (i) all insurances
required pursuant to Schedule IV-B of the Credit Agreement in respect of the
Vessel, whether now or hereafter to be effected, and all renewals of or
replacements for the same, (ii) all claims, returns of premium and other moneys
and claims for moneys due and to become due under said insurance or in respect
of said insurance, and (iii) all other rights of the Assignor under or in
respect of said insurance, including proceeds (the above clauses (i), (ii) and
(iii) collectively called the “Insurance Collateral”).

Terms used herein and not otherwise defined herein are used as defined in the
credit agreement dated as of November 10, 2016 (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among (i) Genco Shipping & Trading Limited (the “Borrower”), (ii) various
Lenders referred to therein and (iii) the Assignee, as administrative agent (in
such capacity, the “Administrative Agent”) and as Security Agent, pursuant to
which the Lenders have agreed to make available a senior secured credit facility
to the Borrower in the principal amount of up to Four Hundred Million United
States Dollars (U.S.$ 400,000,000) (the Lenders, the Administrative Agent and
Security Agent, collectively, the “Lender Creditors”).

The Assignor is a wholly-owned subsidiary of the Borrower.  The Borrower may at
any time and from time to time enter into, or guaranty the obligations of one or
more Subsidiary Guarantors or any of their respective Subsidiaries under, one or
more Secured Hedging Agreement with respect to the Loan (and/or the Commitments)
with one or more Lenders or any Affiliate thereof (each such Lender or
Affiliate, even if the respective Lender subsequently ceases to be a Lender
under the Credit Agreement for any reason, together with such Lender’s or
Affiliate’s successors and assigns, if any, collectively, the  “Other Creditors”
and, together with the Lender Creditors, the “Secured Creditors”).

The Assignor has entered into the Guaranty in favor of the Secured Creditors
pursuant to which the Assignor has guaranteed (i) to the Lender Creditors, all
obligations of the Borrower under the Credit Agreement and each other Credit
Document to which the Borrower is a party, and (ii) to each of the Other
Creditors, all obligations of the Borrower under each Secured Hedging Agreement
entered into with respect to the Loan (and/or the Commitments), and the Assignor
has granted the Assignee a first





 

--------------------------------------------------------------------------------

 

EXHIBIT F

Page 22

[preferred]4[priority statutory]5 mortgage [and related deed of covenants]6 (the
“Mortgage”) on the Vessel to secure, among other things, its obligations under
the Guaranty.

This Assignment is given as security for all amounts due and to become due to
the Secured Creditors under the Guaranty.

It is expressly agreed that anything herein contained to the contrary
notwithstanding, the Assignor shall remain liable under said insurances to
perform all of the obligations assumed by it thereunder, and the Assignee shall
have no obligation or liability under said insurances by reason of or arising
out of this instrument of assignment nor shall the Assignee be required or
obligated in any manner to perform or fulfill any obligations of the Assignor
under or pursuant to said insurances or to make any payment or to make any
inquiry as to the nature or sufficiency of any payment received by it or to
present or file any claim, or to take any other action to collect or enforce the
payment of any amounts which may have been assigned to it or to which it may be
entitled hereunder at any time or times.

The Assignor does hereby constitute the Assignee, its successors and assigns,
the Assignor’s true and lawful attorney-in-fact, irrevocably, with full power
(in the name of the Assignor or otherwise), upon the occurrence and continuance
of a Default, an Event of Default or an Event of Loss to ask, require, demand,
receive, compound and give acquittance for any and all moneys and claims for
moneys due and to become due under or arising out of said insurances, to endorse
any checks or other instruments or orders in connection therewith and to file
any claims or to take any action or institute any proceedings which the Assignee
may deem to be necessary or appropriate in the premises.

The Assignor hereby covenants and agrees to procure that notice of this
Assignment shall be duly given to all underwriters, substantially in the form
hereto attached as Exhibit A, and that where the consent of any underwriter is
required pursuant to any of the insurances assigned hereby that it shall be
obtained and evidence thereof shall be given to the Assignee, or, in the
alternative, that in the case of protection and indemnity coverage the Assignee
shall obtain a letter of undertaking by the underwriters, and that there shall
be duly endorsed upon all slips, cover notes, policies, certificates of entry or
other instruments issued or to be issued in connection with the insurances
assigned hereby such clauses as to loss payees as the Assignee may require or
approve.  In all cases, unless otherwise agreed in writing by the Assignee, such
slips, cover notes, notices, certificates of entry or other instruments shall
provide that there will be no recourse against the Assignee for payment of
premiums, calls or assessments.

The Assignor agrees that at any time and from time to time, upon the written
request of the Assignee, the Assignor will promptly and duly execute and deliver
any and all such further instruments and documents as the Assignee may deem
desirable in obtaining the full benefits of this Assignment and of the rights
and powers herein granted.

The Assignor does hereby warrant and represent that it has not assigned or
pledged, and hereby covenants that, without the prior written consent thereto of
the Assignee, so long as this instrument of assignment shall remain in effect,
it will not assign or pledge the whole or any part of the right, title and
interest hereby assigned to anyone other than the Assignee, its successors and
assigns, and it will not take or omit to take any action, the taking or omission
of which might result in an alteration or impairment of said insurances, of this
Assignment or of any of the rights created by said insurances or this
Assignment.

All notices or other communications which are required to be made to the
Assignee hereunder shall be made by postage prepaid letter or email or telecopy
confirmed by postage prepaid letter to:

--------------------------------------------------------------------------------

4  If Marshall Islands or Liberian mortgage.

5  If Hong Kong mortgage.

6  If Hong Kong mortgage.

 





 

--------------------------------------------------------------------------------

 

EXHIBIT F

Page 23

Nordea Bank Finland Plc, New York Branch

1211 Avenue of the Americas, 23rd Floor

New York, NY 10036

Attention: Shipping, Offshore and Oil Services

Telephone:  212-318-9634

Facsimile:  212-421-4420

with a copy to:

Essendropsgate 7

P.O. Box 1166 Sentrum

NO-0107 Oslo, Norway

Facsimile: +47 22 48 66 78

E-mail: agency.soosid@nordea.com

or at such other address as may have been furnished in writing by the Assignee.
All notices or other communications which are required to be made to the
Assignor shall be made as provided in Section 11.03 of the Credit Agreement or
Section 17 of the Guaranty.

Any payments made pursuant to the terms hereof shall be made to such account as
may, from time to time, be designated by the Assignee or as the Assignee may
otherwise instruct.

Each Assignor agrees (i) to indemnify and hold harmless the Assignee and each
other Secured Creditor and their respective successors, assigns, employees,
agents and affiliates (individually an “Indemnitee,” and collectively the
“Indemnitees”) from and against any and liabilities, obligations, losses,
damages, penalties, claims, actions judgements, civil penalties, fines,
settlements and suits of whatsoever kind or nature, and (ii) to reimburse each
Indemnitee for all reasonable costs and expenses, including reasonable and
documented attorneys’ fees, in each case growing out of or resulting from this
Assignment or the exercise by any Indemnitee of any right or remedy granted to
it hereunder or under the Credit Documents or the Interest Rate Protection
Agreements entered into with any Other Creditors (but excluding all liabilities,
obligations, losses, damages, penalties, claims, actions, judgements, civil
penalties, fines, settlements, suits, costs and expenses to the extent incurred
by reason of the gross negligence of, the breach in bad faith of this Assignment
by,  or willful misconduct of such Indemnitee).  In no event shall the Assignee
be liable, in the absence of gross negligence or willful misconduct on its part,
for any matter or thing in connection with this Assignment other than to account
for monies actually received by it in accordance with the terms hereof.  If and
to the extent that the obligations of any Assignor hereunder are unenforceable
for any reason, such Assignor hereby agrees to make the maximum contribution to
the payment and satisfaction of such obligations which is permissible under
applicable law. The indemnity obligations of each Assignor contained herein
shall continue in full force and effect notwithstanding the full payment of all
of the Notes issued under the Credit Agreement, all Interest Rate Protection
Agreements applicable to Loan (and/or the Commitments) entered into with any
Other Creditors, and the payment of all other Obligations notwithstanding the
discharge thereof. Notwithstanding the foregoing, no party hereto shall be
responsible to any Person for any consequential, indirect, special or punitive
damages which may be alleged by such Person arising out of this Assignment or
the other Credit Documents.

THIS ASSIGNMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW
YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS ASSIGNMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK LOCATED IN NEW YORK COUNTY IN THE
CITY OF NEW YORK OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF
NEW YORK AND, BY EXECUTION AND





 

--------------------------------------------------------------------------------

 

EXHIBIT F

Page 24

DELIVERY OF THIS ASSIGNMENT, EACH ASSIGNOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS.  EACH ASSIGNOR HEREBY FURTHER IRREVOCABLY
WAIVES (TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW) ANY CLAIM THAT ANY
SUCH COURT LACKS PERSONAL JURISDICTION OVER SUCH ASSIGNOR, AND AGREES NOT TO
PLEAD OR CLAIM IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS ASSIGNMENT
BROUGHT IN ANY OF THE AFORESAID COURTS THAT ANY SUCH COURT LACKS PERSONAL
JURISDICTION OVER SUCH ASSIGNOR.  EACH ASSIGNOR HEREBY IRREVOCABLY WAIVES (TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW) ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS ASSIGNMENT OR ANY OTHER
CREDIT DOCUMENT TO WHICH SUCH ASSIGNOR IS A PARTY BROUGHT IN THE COURTS REFERRED
TO ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES (TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW) AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT SUCH
ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.  EACH OF THE PARTIES HERETO HEREBY FURTHER IRREVOCABLY
WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING, SUIT, CLAIM OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS ASSIGNMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.  This Assignment shall not be amended and/or varied except
by agreement in writing signed by the parties hereto.

[Signature Page Follows]





 

--------------------------------------------------------------------------------

 

EXHIBIT F

Page 25

IN WITNESS WHEREOF, the Assignor and Assignee have caused this Insurance
Assignment to be duly executed the day and year first above written. 

 

 

 

[SHIPOWNER],

 

as Assignor

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[GENCO SHIPPING & TRADING LIMITED,

 

as Assignor

 

 

 

 

 

By:

 

 

Name:

 

 

Title:]7

 

 

 

 

 

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH,

 

as Assignee

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

7  If Borrower is a named assured under insurance policies, additional changes
to be incorporated.





 

--------------------------------------------------------------------------------

 

EXHIBIT F

Page 26

Exhibit A to
Insurance Assignment

NOTICE OF ASSIGMENT

The undersigned, [SHIPOWNER], the Owner of the [Marshall Islands][Liberian][Hong
Kong] flag Vessel [VESSEL NAME], hereby gives you notice that by an Assignment
of Insurances dated [●], 2016 entered into by us with Nordea Bank Finland Plc,
New York Branch, as Security Agent (hereinafter called the “Assignee”), there
has been assigned by us to the Assignee all insurances effected and to be
effected in respect thereof including the insurances constituted by the policy
whereon this Notice is endorsed.  This Notice of Assignment and the applicable
loss payable clauses in the form hereto attached as Annex I are to be endorsed
on all policies and certificates of entry evidencing such insurance.

Dated:  __________ __, 20___

[SHIPOWNER],

as Owner

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[GENCO SHIPPING & TRADING LIMITED,

 

as Assignor

 

 

 

 

 

By:

 

 

Name:

 

 

Title:]8

 

 

--------------------------------------------------------------------------------

8  If Borrower is a named assured under insurance policies, additional changes
to be incorporated.





 

--------------------------------------------------------------------------------

 

EXHIBIT F

Page 27

ANNEX I

Notice of Insurance Assignment

FORM OF LOSS PAYABLE CLAUSES

Hull and War Risks

Loss, if any, payable to NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as Security
Agent (the “Mortgagee”), for distribution by the Mortgagee to itself as Security
Agent and to [SHIPOWNER], as owner (the “Owner”), as their respective interests
may appear, or order, except that, unless underwriters have been otherwise
instructed by notice in writing from the Mortgagee, in the case of any loss
involving any damage to the Vessel or liability of the Vessel, the underwriters
may pay directly for the repair, salvage, liability or other charges involved
or, if the Owner shall have first fully repaired the damage and paid the cost
thereof, or discharged the liability or paid all of the salvage or other
charges, then the underwriters may pay the Owner as reimbursements therefore;
provided,  however, that if such damage involves a loss in excess of
U.S.$1,500,000 or its equivalent the underwriters shall not make such payment
without first obtaining the written consent thereto of the Mortgagee.

In the event of an actual or constructive total loss or a compromise or arranged
total loss or requisition of title, all insurance payments therefor shall be
paid to the Mortgagee, for distribution by it in accordance with the terms of
the mortgage granted by the Owner in favor of the Mortgagee.

Protection and Indemnity

Loss, if any, payable to NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as Security
Agent (the “Mortgagee”), for distribution by the Mortgagee to itself as Security
Agent and [SHIPOWNER], as owner (“Owner”), as their respective interests may
appear, or order, except that, unless and until the underwriters have been
otherwise instructed by notice in writing from the Mortgagee, any loss may be
paid directly to the person to whom the liability covered by this insurance has
been incurred, or to the Owner to reimburse it for any loss, damage or expenses
incurred by it and covered by this insurance; provided the underwriters shall
have first received evidence that the liability insured against has been
discharged.

 

 



 

--------------------------------------------------------------------------------

 

EXHIBIT G

ASSIGNMENT OF EARNINGS

[VESSEL NAME]

Official Number [OFFICIAL NUMBER]

This ASSIGNMENT OF EARNINGS, dated [DATE] (this “Assignment”), is given by
[SHIPOWNER], a [corporation][company] organized and existing under the laws of
the Republic of the Marshall Islands with its registered address at Trust
Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands
MH96960 (the “Assignor”), in favor of Nordea Bank Finland Plc, New York Branch,
with offices at 1211 Avenue of the Americas, 23rd Floor, New York, New York
10036, as Security Agent (in such capacity, the “Security Agent”) under the
Credit Agreement (as defined below) (the “Assignee”).  Except as otherwise
defined herein, capitalized terms used herein and defined in the Credit
Agreement (as defined below) shall be used herein as so defined.

RECITALS

A.       The Assignor is the sole owner of the [Marshall Islands][Liberian][Hong
Kong] flag vessel [VESSEL NAME], Official Number [OFFICIAL NUMBER] (the
“Vessel”).

B.       Genco Shipping & Trading Limited, a Marshall Islands corporation (the
“Borrower”) has entered into a credit agreement dated as of November 10, 2016
(as the same may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among (i) the Borrower, (ii) various Lenders
referred to therein, and (iii) the Assignee, as administrative agent (in such
capacity, the “Administrative Agent”) and Security Agent, providing a senior
secured credit facility to the Borrower in the principal amount of up to Four
Hundred Million United States Dollars (U.S.$400,000,000) (the Lenders, the
Administrative Agent and Security Agent, collectively, the “Lender Creditors”).

C.       The Assignor is a wholly-owned subsidiary of the Borrower.

D.       The Borrower may at any time and from time to time enter into, or
guaranty the obligations of one or more Subsidiary Guarantors or any of their
respective Subsidiaries under, one or more Secured Hedging Agreements with
respect to the Loan (and/or the Commitments) with one or more Lenders or any
Affiliate thereof (each such Lender or Affiliate, even if the respective Lender
subsequently ceases to be a Lender under the Credit Agreement for any reason,
together with such Lender’s or Affiliate’s successors and assigns, if any,
collectively, the “Other Creditors” and, together with the Lender Creditors, the
“Secured Creditors”).

E.       The Assignor has entered into the Guaranty in favor of the Secured
Creditors pursuant to which the Assignor has guaranteed (i) to the Lender
Creditors, all obligations of the Borrower under the Credit Agreement and each
other Credit Document to which the Borrower is a party, and (ii) to each of the
Other Creditors, all obligations of the Borrower under each Secured Hedging
Agreement entered into with respect to the Loan (and/or the Commitments), and
the Assignor has granted the Assignee a [preferred]9[priority statutory]10
mortgage [and related deed of covenants](11) (the “Mortgage”) on the Vessel to
secure, among other things, its obligations under the Guaranty.

F.       It is a condition under the Credit Agreement that the Assignor enters
into this Assignment as security for its obligations under the Guaranty.

--------------------------------------------------------------------------------

9   If Marshall Islands or Liberian mortgage.

10  If Hong Kong mortgage.

11  If Hong Kong mortgage.

 

 



 

--------------------------------------------------------------------------------

 

EXHIBIT G
Page 2

 

NOW, THEREFORE, the parties hereto agree as follows:

Section 1.       As security for all amounts due and to become due to the
Secured Creditors under the Guaranty, the Assignor as beneficial owner hereby
grants, sells, conveys, assigns, transfers, mortgages and pledges to the
Assignee, and unto the Assignee’s successors and assigns, all its right, title,
interest, claim and demand in and to, and hereby also grants unto the Assignee a
security interest in and to (the following clauses (i) through (vi),
collectively, the “Earnings Collateral”) (i) the earnings of the Vessel,
including, but not limited to, all freight, hire and passage moneys, proceeds of
off-hire insurance, any other moneys earned and to be earned, due or to become
due, or paid or payable to, or for the account of, the Assignor, of whatsoever
nature, arising out of or as a result of the ownership, use, operation or
management by the Assignor or its agents of the Vessel, (ii) all moneys and
claims for moneys due and to become due to the Assignor under and all claims for
damages arising out of the breach (or payments for variation or termination) of
any charter, or contract relating to or under which is employed the Vessel, any
and all other present and future charter parties, contracts of affreightment,
and operations of every kind whatsoever of the Vessel, and in and to any and all
claims and causes of action for money, loss or damages that may now and
hereafter accrue or belong to the Assignor, its successors or assigns, arising
out of or in any way connected with the present or future ownership, use,
operation or management of the Vessel or arising out of or in any way connected
with the Vessel, (iii) if the Vessel is employed on terms whereby any money
falling within clauses (i) or (ii) above are pooled or shared with any other
Person, that proportion of the net receipts of the pooling or sharing
arrangements which is attributable to the Vessel, (iv) all moneys and claims for
moneys due and to become due to the Assignor, and all claims for damages, in
respect of the actual or constructive total loss of or requisition of use of or
title to the Vessel, (v) all moneys and claims for moneys due in respect of
demurrage or detention, (vi) all remuneration for salvage and towing services
and (vii) any proceeds of any of the foregoing.

Section 2.       The Assignor covenants that (i) it will have all the earnings
and other moneys hereby assigned paid over promptly to such Earnings Account as
the Security Agent may specify in writing (including email or facsimile
communication)  from time  to time; (ii) it will promptly notify in writing
substantially in the form of Exhibit A hereto, and deliver a duplicate copy of
such notice to the Assignee, each of the Assignor’s agents and representatives
into whose possession or control may come any earnings and moneys hereby
assigned, informing each such Person of this Assignment and instructing such
addressee to remit promptly to such Earnings Account all earnings and moneys
hereby assigned which may come into such Person’s hands or control and to
continue to make such remittances until such time as such Person may receive
written notice or instructions to the contrary directly from the Assignee; and
(iii) it will instruct each such Person to acknowledge directly to the Assignee
receipt of the Assignor’s written notification and the instructions.

Section 3.       Anything herein contained to the contrary notwithstanding, the
Assignee, or its respective successors and assigns, shall have no obligation or
liability under any agreement, including any charter or contract of
affreightment by reason of or arising out of this Assignment, or out of any
Assignment of Charter (as defined below) made pursuant to Section 6 hereof, and
the Assignee, and its respective successors and assigns, shall not be required
or obligated in any manner to perform or fulfill any obligations of the Assignor
under or pursuant to any agreement, including any charter or contract of
affreightment, or to make any payment or to make any inquiry as to the nature or
sufficiency of any payment received by the Assignee or to present or file any
claim, or to take any other action to collect or enforce the payment of any
amounts which may have been assigned to it or to which it may be entitled
hereunder at any time or times.

Section 4.       The Assignor hereby constitutes the Assignee, its successors
and assigns, its true and lawful attorney-in-fact, irrevocably, with full power,
in the name of the Assignor or otherwise, upon the occurrence and continuance of
a Default or an Event of Default, to ask, require, demand, receive, compound and
give acquittance for any and all moneys and claims for moneys due and to become
due,





 

--------------------------------------------------------------------------------

 

EXHIBIT G
Page 3

property and rights hereby assigned, to endorse any checks or other instruments
or orders in connection therewith and to file any document or to take any action
or institute any proceedings which the Assignee and its successors and assigns
may reasonably deem necessary or appropriate in the premises.

Section 5.       The powers and authorities granted to the Assignee and its
successors or assigns herein have been given for valuable consideration and are
hereby declared to be irrevocable.

Section 6.       The Assignor hereby agrees that at any time and from time to
time, upon entering into any charter or contract of affreightment or other
agreement for employment of the Vessel of whatsoever nature for a stated period
of twenty-four (24) months or longer (or, with respect to any charter or similar
contract of employment existing on the Borrower Date, a remaining term of
twenty-four (24) months or longer), it will promptly and duly execute and
deliver to and in favor of the Assignee at the cost and expense of the Assignor
an Assignment of Charters in respect of such charter to the Assignee
substantially in the form attached as Exhibit H to the Credit Agreement (the
“Assignment of Charters”) and it will promptly execute and deliver any and all
such further instruments and documents as the Assignee, and its successors or
assigns, may reasonably require in order to obtain the full benefits of this
Assignment, the Assignment of Charters and of the rights and powers herein and
therein granted.  The Assignor covenants to use its commercially reasonable
efforts to obtain the consent of the charterer under said charter to the
Assignment of Charters pursuant to the terms of the Assignment of Charters or in
other form and substance reasonably satisfactory to the Assignee.

Section 7.       The Assignor warrants and represents that it has not assigned
or pledged or otherwise granted a security interest or liens on in the rights,
title and interest assigned hereunder to anyone other than the Assignee.  The
Assignor hereby covenants that, without the prior written consent thereto of the
Assignee, so long as this Assignment shall remain in effect, it will not assign
or pledge or otherwise grant a security interest in or lien on the whole or any
part of the rights, title and interest hereby assigned to anyone other than the
Assignee, and it will not take or omit to take any action, the taking or
omission of which might result in an alteration or impairment of this
Assignment, or of any of the rights created by this Assignment.

Section 8.       The Assignor agrees that at any time and from time to time,
upon the written request of the Assignee, the Assignor will promptly and duly
execute and deliver any and all further instruments and documents as the
Assignee may deem desirable in obtaining the full benefits of this Assignment.

Section 9.       THIS ASSIGNMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
ASSIGNMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK LOCATED IN NEW
YORK COUNTY IN THE CITY OF NEW YORK OR OF THE UNITED STATES OF AMERICA FOR THE
SOUTHERN DISTRICT OF NEW YORK AND, BY EXECUTION AND DELIVERY OF THIS ASSIGNMENT,
EACH ASSIGNOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS.  EACH ASSIGNOR HEREBY FURTHER IRREVOCABLY WAIVES (TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW) ANY CLAIM THAT ANY SUCH COURT LACKS
PERSONAL JURISDICTION OVER EACH SUCH ASSIGNOR, AND AGREES NOT TO PLEAD OR CLAIM
IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS ASSIGNMENT BROUGHT IN ANY
OF THE AFORESAID COURTS THAT ANY SUCH COURT LACKS PERSONAL JURISDICTION OVER
EACH SUCH ASSIGNOR.  EACH ASSIGNOR HEREBY IRREVOCABLY WAIVES (TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW) ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF





 

--------------------------------------------------------------------------------

 

EXHIBIT G
Page 4

VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN
CONNECTION WITH THIS ASSIGNMENT OR ANY OTHER CREDIT DOCUMENT TO WHICH EACH SUCH
ASSIGNOR IS A PARTY BROUGHT IN THE COURTS REFERRED TO IN THIS SECTION 9 AND
HEREBY FURTHER IRREVOCABLY WAIVES (TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW) AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT SUCH ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.  EACH OF THE PARTIES HERETO HEREBY FURTHER IRREVOCABLY WAIVES ALL RIGHTS
TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING, SUIT, CLAIM OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS ASSIGNMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.  This Assignment shall not be amended and/or varied except by agreement
in writing signed by the parties hereto.

Section 10.       Any notice, demand or other communication to be given under or
for the purposes of this Assignment shall be made as provided in Section 11.03
of the Credit Agreement or Section 4 of Article IV of the Mortgage.

Section 11.       This Assignment may be executed in any number of counterparts
each of which shall be an original (including if delivered by e-mail or
facsimile transmission), but all such counterparts shall together constitute one
and the same instrument.

Section 12.       (a) After the Termination Date, this Assignment and the
security interest created hereby shall automatically terminate (provided that
all indemnities set forth herein including, without limitation, in Section 13
hereof shall survive any such termination), and the Assignee, at the request and
expense of any Assignor, will as promptly as practicable execute and deliver to
such Assignor a proper instrument or instruments acknowledging the satisfaction
and termination of this Assignment, and will duly assign, transfer and deliver
to such Assignor (without recourse and without any representation or warranty)
such of the Collateral as has not theretofore been sold or otherwise applied or
released pursuant to this Assignment or any other Credit Document, together with
any monies at the time held by the Assignee or any of its sub-agents
hereunder.  As used in this Assignment, “Termination Date” shall mean the date
upon which the Total Commitment under the Credit Agreement has been terminated
and all Interest Rate Protection Agreements applicable to the Loan (and/or the
Commitments) entered into with any Other Creditors have been terminated, no Note
under the Credit Agreement is outstanding and the Loan thereunder has been
repaid in full and all Obligations then due and payable (other than indemnities
described in Section 13 hereof and described in Section 11.01 of the Credit
Agreement, and any other indemnities set forth in any other secured Credit
Documents, in each case which are not then due and payable) have been paid in
full.

(b) In the event that any part of the Collateral is sold in connection with a
sale permitted by the Credit Agreement (other than a sale to any Assignor or any
Subsidiary thereof) or is otherwise released with the consent of the Required
Lenders (or all of the Lenders, to the extent required by Section 11.13 of the
Credit Agreement) and the proceeds of such sale or sales or from such release
are applied in accordance with the provisions of the Credit Agreement, to the
extent required to be so applied, the Assignee, at the request and expense of
the respective Assignor, will duly assign, transfer and deliver to such Assignor
(without recourse and without any representation or warranty) such of the
Collateral (and releases therefor) as is then being (or has been) so sold or
released and has not theretofore been released pursuant to this Assignment.

(c) At any time that an Assignor desires that the Assignee assign, transfer and
deliver Collateral (and releases therefor) as provided in Section 12(a) or (b)
hereof, it shall deliver to the Assignee a certificate signed by an officer of
such Assignor stating that the release of the respective Collateral is permitted
pursuant to such Section 12(a) or (b), as applicable.





 

--------------------------------------------------------------------------------

 

EXHIBIT G
Page 5

(d) The Assignee shall have no liability whatsoever to any other Secured
Creditor as a result of any release of Collateral by it in accordance with this
Section 13.

Section 13.       Each Assignor agrees (i) to indemnify and hold harmless the
Assignee and each other Secured Creditor and their respective successors,
assigns, employees, agents and affiliates (individually an “Indemnitee,” and
collectively the “Indemnitees”) from and against any and liabilities,
obligations, losses, damages, penalties, claims, actions judgements, civil
penalties, fines, settlements and suits of whatsoever kind or nature, and (ii)
to reimburse each Indemnitee for all reasonable costs and expenses, including
reasonable and documented attorneys’ fees, in each case growing out of or
resulting from this Assignment or the exercise by any Indemnitee of any right or
remedy granted to it hereunder or under the Credit Documents or the Secured
Hedging Agreements entered into with any Other Creditors (but excluding all
liabilities, obligations, losses, damages, penalties, claims, actions,
judgements, civil penalties, fines, settlements, suits, costs and expenses to
the extent incurred by reason of the gross negligence of, the breach in bad
faith of this Assignment by,  or willful misconduct of such Indemnitee).  In no
event shall the Assignee be liable, in the absence of gross negligence or
willful misconduct on its part, for any matter or thing in connection with this
Assignment other than to account for monies actually received by it in
accordance with the terms hereof.  If and to the extent that the obligations of
any Assignor under this Section 13 are unenforceable for any reason, such
Assignor hereby agrees to make the maximum contribution to the payment and
satisfaction of such obligations which is permissible under applicable law. The
indemnity obligations of the Assignors contained in this Section 13 shall
continue in full force and effect notwithstanding the full payment of all of the
Notes issued under the Credit Agreement, all Interest Rate Protection Agreements
applicable to the Loan (and/or the Commitments) entered into with any Other
Creditors, and the payment of all other Obligations notwithstanding the
discharge thereof. Notwithstanding the foregoing, no party hereto shall be
responsible to any Person for any consequential, indirect, special or punitive
damages which may be alleged by such Person arising out of this Assignment or
the other Credit Documents.





 

--------------------------------------------------------------------------------

 

EXHIBIT G
Page 6

IN WITNESS WHEREOF, the Assignor and Assignee have duly executed this instrument
on the day and year first above written.

[SHIPOWNER],

as Assignor

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

NORDEA BANK FINLAND PLC,

 

NEW YORK BRANCH,

 

as Assignee

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 





 

--------------------------------------------------------------------------------

 

EXHIBIT G
Page 7

Exhibit A to
Assignment of Earnings

FORM OF NOTICE OF ASSIGNMENT

The undersigned, [SHIPOWNER], the owner (the “Owner”) of the [Marshall
Islands][Liberian][Hong Kong] flag vessel “[VESSEL NAME]”, hereby gives you
notice that by an Assignment of Earnings, dated [DATE], 2016, entered into by us
with Nordea Bank Finland Plc, New York Branch, in its capacity as Security Agent
for certain Lenders (hereinafter called the “Assignee”), a copy of which is
attached hereto, there has been assigned by us to the Assignee all earnings
effected and to be effected in respect of the said vessel.

As from the date hereof and so long as the Assignment is in effect, you are
hereby irrevocably authorized and instructed to pay all earnings from time to
time due and payable to, or receivable by, the undersigned to the account of the
Owner, as follows:

Bank:                     Nordea Bank Finland Plc, New York Branch

Swift Code:           [●]

Account No.:         [●]

Account Name:     [_______________]

or to such other accounts as the Assignee may direct by notice in writing
(including email or facsimile communication) from time to time, all such
payments to be made in immediately available funds by wire transfer on the day
when such payment is due.

Please acknowledge receipt of this notice directly to the Assignee at:

Nordea Bank Finland Plc, New York Branch

1211 Avenue of the Americas, 23rd Floor

New York, NY  10036

Attn:  Shipping, Offshore and Oil Services

Telephone:  212-318-9634

Facsimile:   212-421-4420

with a copy to:

Essendropsgate 7

P.O. Box 1166 Sentrum

NO-0107 Oslo, Norway

Facsimile: +47 22 48 66 78

E-mail: agency.soosid@nordea.com

[SHIPOWNER],

as Owner

By:

 

 

Name:

 

 

Title:

 

 

 

 

Dated:

 

 

 

 



 

--------------------------------------------------------------------------------

 

EXHIBIT H

[Form of]

ASSIGNMENT OF CHARTERS

No. ____

[VESSEL NAME]

Official Number [OFFICIAL NUMBER]

[SHIPOWNER], a [corporation][company] organized and existing under the laws of
the Republic of the Marshall Islands with its registered address at Trust
Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands
MH96960 (the “Assignor”), refers to an assignment of earnings, dated [DATE],
2016 (the “Assignment of Earnings”) given by the Assignor in favor of Nordea
Bank Finland Plc, New York Branch, with offices at 1211 Avenue of the Americas,
23rd Floor, New York, New York 10036, as Security Agent (the “Assignee”), under
the Credit Agreement referred to in the Assignment of Earnings, wherein the
Assignor agreed to enter into an assignment of charters (the “Assignment of
Charters”) in the event the Assignor entered or intended to enter into any
charter or contract of affreightment or other agreement for employment of the
[VESSEL NAME] (the “Vessel”), Official No. [______], for a stated period of
twenty-four (24) months or longer.

The Assignor represents that it has entered or intends to enter into a charter
for a stated period of twenty-four (24) months or longer (the “Charter”) with a
charterer acceptable to the Assignee (the “Charterer”), and agrees that as
security for all amounts due and to become due to the Secured Creditors under
the Guaranty, the Assignor as beneficial owner hereby grants, sells, conveys,
assigns, transfers, mortgages and pledges to the Assignee, and unto the
Assignee’s successors and assigns, all its right, title, interest, claim and
demand in and to, and hereby also grants unto the Assignee a security interest
in and to all of the Assignor’s right, title and interest in and to the Charter,
all earnings and freights thereunder, and all amounts due the Assignor
thereunder, and the Assignor does hereby grant, sell, convey, assign, transfer,
mortgage and pledge to the Assignee, and unto the Assignee’s successors and
assigns, all its right, title, interest, claim and demand in and to, and hereby
does also grant unto the Assignee, a security interest in and to, the Charter
and all claims for damages arising out of the breach of and rights to terminate
the Charter, and any proceeds of any of the foregoing.

The Assignor hereby warrants that upon execution of any Charter, the Assignor
will promptly give notice to the Charterer of the Assignment of Earnings (in the
form of Exhibit A to the Assignment of Earnings) as provided by Section 6 of the
Assignment of Earnings and the Assignor will use commercially reasonable efforts
to obtain the consent of the Charterer as evidenced by the execution by the
Charterer of the Charterer’s Consent and Agreement in the form attached hereto
as Annex I.

The Assignor reconfirms that the Assignment of Earnings including all of the
rights and liabilities, covenants and obligations therein remains in full force
and effect.

Terms used herein and not otherwise defined herein are used as defined in, or by
reference in, the Assignment of Earnings.

The Assignor hereby agrees that so long as this Assignment of Charters is in
effect it will not terminate said Charter, or amend, modify, supplement, or
waive any material term of said Charter in a manner adverse to the Assignee, in
each case without first obtaining the written consent of the Assignee
therefor.  The Assignor hereby agrees to notify the Assignee in writing of any
arbitration with respect to the Charter.

No amendment or modification of the Charter, and no consent, waiver or approval
with respect thereto shall be valid unless joined in, in writing, by the
Assignee.  No notice, request or demand under

 

 



 

--------------------------------------------------------------------------------

 

EXHIBIT H

Page 2

the Charter shall be valid as against the Assignee unless and until a copy
thereof is furnished to the Assignee.

THIS ASSIGNMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.  This Assignment shall not be amended and/or varied except by agreement in
writing signed by the parties hereto.





 

--------------------------------------------------------------------------------

 

EXHIBIT H

Page 3

IN WITNESS WHEREOF, the Assignor has caused this Assignment of Charters No.____
to be duly executed this ______ day of ______________.

[SHIPOWNER],

as Assignor

By:

 

 

Name:

 

 

Title:

 

 

 





 

--------------------------------------------------------------------------------

 

EXHIBIT H

Page 4

Exhibit A to
Assignment of Charters

FORM OF NOTICE OF ASSIGNMENT OF CHARTER

The undersigned, [SHIPOWNER], the owner (the “Owner”) of the [Marshall
Islands][Liberian][Hong Kong] flag vessel “[VESSEL NAME]”, hereby gives you
notice that by an Assignment of Earnings dated [●], 2016 and an Assignment of
Charter dated [DATE] (the “Assignments”) entered into by, inter alios, us with
NORDEA BANK FINLAND PLC, NEW YORK BRANCH in its capacity as Collateral Agent for
certain Lenders (hereinafter called the “Assignee”), a copy of which is attached
hereto, there has been assigned by us to the Assignee a continuing, first
priority security interest in all of the undersigned’s right, title and interest
in, to and under a charter dated [●] (as the same may be amended or supplemented
from time to time, the “Charter Agreement”) between the Owner and you (the
“Charterer”).

As from the date hereof and so long as the Assignments are in effect, you are
hereby irrevocably authorized and instructed to pay all earnings from time to
time due and payable to, or receivable by, the undersigned under the Charter to
our account, as follows:

Bank:                    Nordea Bank Finland Plc, New York Branch

Swift Code:          [●]

Account No.:        [●]

Account Name:    [___________]

or to such other accounts as the Assignee may direct by notice in writing
(including email or facsimile communication) from time to time, all such
payments to be made in immediately available funds by wire transfer on the day
when such payment is due in accordance with the terms of the Charter.

Please confirm your consent to the Assignments by executing and returning the
Consent and Agreement attached below.

Dated: [●]

 

[SHIPOWNER],

 

as Owner

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





 

--------------------------------------------------------------------------------

 

EXHIBIT H

Page 5

Annex I

[Form of]

CHARTERER’S CONSENT AND AGREEMENT

No. ____

[VESSEL NAME]

Official Number [OFFICIAL NUMBER]

The undersigned, charterer of the [Marshall Islands][Liberian][Hong Kong] flag
vessel [VESSEL NAME] pursuant to a time charter-party dated [DATE OF TIME
CHARTER PARTY] (the “Charter”), does hereby acknowledge notice of the assignment
(the “Notice”) by the Owner (as defined in the Notice) of all the Owner’s right,
title and interest in and to the Charter to Nordea Bank Finland Plc, New York
Branch, as Security Agent (the “Assignee”), pursuant to an assignment of
charters dated ____________ __, 20_ and an assignment of earnings dated
_________ ___, 20__ (as any of them may be amended, supplemented or otherwise
modified from time to time, the “Assignment”), consents to such assignment, and
agrees that, it will make payment of all moneys due and to become due under the
Charter, without setoff or deduction for any claim not arising under the
Charter, and notwithstanding the existence of a default or event of default of
default by the Assignor under the Charter, direct to the account maintained with
the Assignee located at 1211 Avenue of the Americas, 23rd Floor, New York, New
York 10036 (Account No. [ ]) or such account specified by the Assignee at such
address as the Assignee shall request the undersigned in writing until receipt
of written notice from the Assignee that all obligations of the Owner to it have
been paid in full.

The undersigned agrees that it shall look solely to the Owner for performance of
the Charter and that the Assignee shall have no obligation or liability under or
pursuant to the Charter arising out of the Assignment, nor shall the Assignee be
required or obligated in any manner to perform or fulfill any obligations of the
Owner under or pursuant to the Charter.

The undersigned agrees that it shall not seek from the Assignee the recovery of
any payment actually made by it to the Assignee pursuant to this Charterer’s
Consent and Agreement once such payment has been made.  This provision shall not
be construed to relieve the Owner of any liability to the Charterer.
Notwithstanding the foregoing, if, in the sole opinion of the Assignee, an Event
of Default under the Credit Agreement (as defined in or by reference in the
Assignment) shall have occurred and be continuing, the undersigned agrees that
the Assignee shall have the right, but not the obligation, to perform all of the
Owner’s obligations under the Charter as though named therein as owner.

The undersigned hereby waives the right to assert against the Assignee, as
assignee of the Owner, any claim, defense, counterclaim or setoff that it could
assert against the Owner under the Charter.

The undersigned agrees to execute and deliver, or cause to be executed and
delivered, upon the written request of the Assignee any and all such further
instruments and documents as the Assignee may deem desirable for the purpose of
obtaining the full benefits of the Assignment and of the rights and power herein
granted.

The undersigned agrees that no amendment, modification or alteration of any
material terms or provisions of the Charter shall be made unless the same shall
be consented to in writing by the Assignee.

The undersigned hereby confirms that the Charter is a legal, valid and binding
obligation, enforceable against it in accordance with its terms.





 

--------------------------------------------------------------------------------

 

EXHIBIT H

Page 6

Dated:  ______________

[CHARTERER],

as Charterer

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

Exhibit I

Form of Side Account Pledge Agreement

 

 



 

--------------------------------------------------------------------------------

 

 

 

 

--------------------------------------------------------------------------------

 

PLEDGE AGREEMENT

 

(in respect of a blocked bank account)

 

--------------------------------------------------------------------------------

 

DATED 15 November 2016

 

between

 

GENCO SHIPPING & TRADING LIMITED

 

as Pledgor

 

and

 

ABN AMRO Capital USA LLC

 

as Pledgee

 

 

 



 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

Clause

 

Page

 

 

 

1

DEFINITIONS AND INTERPRETATION


1 

2

creation of security


3 

3

REPRESENTATIONS and warranties


3 

4

undertakings


4 

5

enforcement


4 

6

further assurances and power of attorney


5 

7

Termination


6 

8

assignment


7 

9

NOTICES


7 

10

miscellaneous


7 

11

ACCEPTANCE


8 

12

GOVERNING LAW AND JURISDICTION


8 

 

 

 

SCHEDULES

 

 

Schedule 1

 

Accounts

 

Schedule 2

 

FORM OF NOTICE OF PLEDGE ACCOUNT RIGHTS

 

 

 



 

--------------------------------------------------------------------------------

 

EXHIBIT I

Page 1

THIS PLEDGE AGREEMENT is dated 15 November 2016 and made between:

(1)          GENCO SHIPPING & TRADING LIMITED, a company incorporated under the
laws of the Republic of the Marshall Islands (the Pledgor); and

(2)          ABN AMRO CAPITAL USA LLC, having its office at 100 Park Avenue,
24th Floor, New York, New York 10017, United States of America (in its capacity
as creditor in respect of the ABN Obligations under the Credit Agreement, the
Pledgee).

IT IS AGREED as follows:

1             DEFINITIONS AND INTERPRETATION

1.1          Definitions

1.1.1       Capitalised terms used but not defined in this Agreement shall have
the meaning given thereto in the Credit Agreement.

1.1.2       In this Agreement:

ABN Obligations means any and all “ABN Obligations” (as defined in the Credit
Agreement) and other obligations and liabilities consisting of monetary payment
obligations (verbintenissen tot betaling van een geldsom) of the Pledgor to the
Pledgee, whether present or future, whether actual or contingent, whether as
primary obligor or as surety, whether for principal, interest, costs, fees,
commitment commission or otherwise under or in connection with the Credit
Agreement and the other relevant Credit Documents. 

Account Bank means ABN AMRO Bank N.V., having its official seat (statutaire
zetel) in Amsterdam, the Netherlands and registered with the trade register of
the chambers of commerce under number 34334259.

Account Right(s) means any and all rights and claims (vorderingsrechten) whether
present or future, whether actual or contingent, of the Pledgor with respect to
or against the Account Bank in respect of the Side Account or in respect of any
other deposit made by the Pledgor with the Account Bank.

Agreement means this pledge agreement.

Credit Agreement means the USD 400,000,000 senior secured credit agreement dated
10 November 2016 between, amongst others, Nordea Bank Finland Plc, New York
Branch, as administrative agent and as security agent, and the Pledgor as
borrower.

Enforcement Event means a default by the Pledgor in the performance of the ABN
Obligations (whether in whole or in part) provided that such default constitutes
an Event of Default which is continuing.

Party means a party to this Agreement.

Right of Pledge means a right of pledge created by this Agreement in accordance
with Clause 2 (Creation of security).





 

--------------------------------------------------------------------------------

 

EXHIBIT I

Page 2

 

Side Accounts means any and all present and future bank accounts maintained by
the Pledgor from time to time with the Account Bank, including but not limited
to the blocked account listed in Schedule 1 (Accounts).

1.2          Interpretation

1.2.1       Unless a contrary indication appears, any reference in this
Agreement to:

(a)     a Clause or a Schedule shall, subject to any contrary indication, be
construed as a reference to a clause or a schedule of this Agreement;

(b)     this Agreement, the Credit Agreement, a Credit Document or any other
agreement or instrument includes all amendments, supplements, novations,
restatements or re-enactments (without prejudice to any prohibition thereto)
however fundamental and of whatsoever nature thereunder and includes without
limitation (i) any increase or reduction in any amount available under the
Credit Agreement or any other Credit Documents (as amended, supplemented,
novated, restated or re-enacted) or any alteration of or addition to the purpose
for which any such amount, or increased or reduced amount may be used, (ii) any
facility provided in substitution of or in addition to the facilities originally
made available thereunder, (iii) any rescheduling of the indebtedness incurred
thereunder whether in isolation or in connection with any of the foregoing, (iv)
any extension of the maturity date thereof and (v) any combination of the
foregoing, and the ABN Obligations include all of the foregoing;

(c)      person includes any individual, firm, company, corporation, government,
state or agency of a state or any association, trust, partnership or other
entity (whether or not having separate legal personality) or two or more of the
foregoing;

(d)      the Pledgee, the  Pledgor, the Account Bank or any other person
includes its successors in title, permitted assigns and permitted transferees;
and

(e)      a provision of law is a reference to that provision as amended or
re-enacted.

1.2.2       Clause and Schedule headings are for ease of reference only.
Schedules form an integral part of this Agreement.

1.2.3       An Enforcement Event shall constitute a verzuim (as meant in
paragraph 1 of Section 3:248 of the Dutch Civil Code) in the performance of the
ABN Obligations or any part thereof, without summons or notice of default
(aanmaning of ingebrekestelling) being sent or required.

1.2.4       In this Agreement, words and expressions importing the singular
shall, where the context permits or requires, include the plural and vice versa
and words and expressions importing the masculine shall, where the context
permits or requires, include the feminine and neuter and vice versa.





 

--------------------------------------------------------------------------------

 

EXHIBIT I

Page 3

 

2             creation of security

2.1          Right of pledge

The Pledgor agrees with the Pledgee to create and creates in favour of the
Pledgee, to the extent necessary in advance (bij voorbaat), a right of pledge
(pandrecht) over each of its Account Rights as security for the ABN Obligations.

2.2          Perfection

2.2.1       The Pledgor shall, promptly upon the execution of this Agreement,
notify the Account Bank (with a copy to the Pledgee) of each Right of Pledge by
serving a notice substantially in the form attached as Schedule 1 (Form of
Notice of Pledge of Account Rights). The Pledgor shall use reasonable endeavours
to procure that the Account Bank, within 10 Business Days after the date of this
Agreement, acknowledges such notice and shall promptly, after receipt of such
duly acknowledged notice, send a copy thereof to the Pledgee.

2.2.2       Upon notification of a Right of Pledge to the Account Bank, only the
Account Bank may collect and receive payment of the relevant Account Right in
accordance with Section 3:246 (1) of the Dutch Civil Code. The Pledgor may not
collect and may not make any payments of the relevant Account Right without the
prior approval of the Pledgee or unless it is explicitly permitted under the
Credit Agreement.

2.3          General

2.3.1       Each Right of Pledge includes all accessory rights (afhankelijke
rechten) and all ancillary rights (nevenrechten) attached to the Account Rights.

2.3.2       Each Right of Pledge is in addition to, and shall not in any way be
prejudiced by any other security (whether by contract or statute) now or
subsequently held by the Pledgee. The rights of the Pledgee under this Agreement
are in addition to and not in lieu of those provided by law.

3             REPRESENTATIONS and warranties

3.1.1       The Pledgor makes the representations and warranties in this Clause
3 in respect of the Account Rights existing on the date the representations or
warranties are made.

3.1.2       On the date of this Agreement and on the date future Account Rights
arise:

(a)      subject to any right of pledge arising from the general banking
conditions (algemene bankvoorwaarden), each Right of Pledge is a first ranking
right of pledge (pandrecht eerste in rang);

(b)      the Account Rights have not been transferred, assigned, pledged, made
subject to a limited right (beperkt recht) or otherwise encumbered (in advance
(bij voorbaat)) to any person;

(c)      it is entitled (beschikkingsbevoegd) to pledge its Account Rights;

(d)      its Account Rights are capable of being transferred, assigned and
pledged; and

(e)      its Account Rights are not subject to any attachment.





 

--------------------------------------------------------------------------------

 

EXHIBIT I

Page 4

 

4             undertakings

4.1          General

The undertakings in this Clause 4 remain in force from the date of this
Agreement until each Right of Pledge is terminated in accordance with Clause 7
(Termination).

4.2          Account Rights

Unless explicitly permitted under the Credit Agreement, without the prior
written consent of the Pledgee, the Pledgor shall not:

(a)      save for the second ranking security over the Account Rights in favour
of Nordea Bank Finland Plc, New York Branch as security agent, under the Credit
Agreement to secure the Secured Obligations, transfer, assign, pledge, make
subject to a limited right (beperkt recht) or otherwise encumber the Account
Rights;

(b)      release (kwijtschelden) or waive (afstand doen van) any of the Account
Rights;

(c)     waive any accessory rights (afhankelijke rechten) or ancillary rights
(nevenrechten) attached to the Account Rights;

(d)     agree with a court composition or an out-of-court composition
(gerechtelijk of buitengerechtelijk akkoord) or enter into any settlement
agreement in respect of the Account Rights; or

(e)      perform any act which adversely affects or may adversely affect the
Account Rights or any Right of Pledge.

4.3          Information

4.3.1       The Pledgor shall promptly inform the Pledgee of an occurrence of an
event that may be relevant to the Pledgee with respect to the Account Rights or
adversely affects or may adversely affect any Right of Pledge.

4.3.2       The Pledgor shall promptly notify in writing, at its own cost, the
existence of this Agreement and each Right of Pledge to any court process server
(deurwaarder), bankruptcy trustee (curator), administrator (bewindvoerder) or
similar officer in any jurisdiction or to any other person claiming to have a
right to the Account Rights, and shall promptly send to the Pledgee a copy of
the relevant correspondence.

5             enforcement

5.1          Enforcement

Upon the occurrence of an Enforcement Event, the Pledgee shall have the right to
enforce any Right of Pledge in accordance with Dutch law and any other
applicable law and may take all (legal) steps and measures which it deems
necessary or desirable for that purpose.





 

--------------------------------------------------------------------------------

 

EXHIBIT I

Page 5

 

5.2          Enforcement waivers

5.2.1       The Pledgee shall not be obliged to give notice of a sale of the
Account Rights to the Pledgor, debtors, holders of a limited right (beperkt
recht) or persons who have made an attachment (beslag) on the Account Rights (as
provided in Sections 3:249 and 3:252 of the Dutch Civil Code).

5.2.2       The Pledgor waives its right to make a request to the court:

(a)      to determine that the Account Rights shall be sold in a manner
deviating from the provisions of Section 3:250 of the Dutch Civil Code (as
provided in paragraph 1 of Section 3:251 of the Dutch Civil Code); and

(b)      to collect and receive payment of the Account Rights after a Right of
Pledge has been disclosed or as relevant, the authorisation has been terminated
in accordance with Clause 2.2 (Perfection) (as provided in paragraph 4 of
Section 3:246 of the Dutch Civil Code).

5.2.3       The Pledgor waives its right to demand that the Pledgee:

(a)      shall first enforce any security granted by any other person, pursuant
to Section 3:234 of the Dutch Civil Code;

(b)      shall first proceed against or claim payment from any other person or
enforce any guarantee, before enforcing any Right of Pledge; and

(c)      pays for costs which the Pledgor has made in respect of the Account
Rights pursuant to paragraph 2 of Section 3:233 of the Dutch Civil Code.

5.2.4       The Pledgor waives its right (a) to set-off (verrekenen) its claims
(if any) against the Pledgee under or in connection with this Agreement against
the ABN Obligations and (b) if it has granted security for any other person’s
obligations, to invoke the suspension or the termination of its liability for
any ABN Obligations pursuant to Section 6:139 of the Dutch Civil Code.

5.3          Application of monies

Subject to the mandatory provisions of Dutch law on enforcement, all monies
received or realised by the Pledgee in connection with the enforcement of any
Right of Pledge or collection of the Account Rights following an Enforcement
Event shall be applied by the Pledgee in accordance with Section 4.05(b) of the
Credit Agreement.

6             further assurances and power of attorney

6.1          Further assurances

6.1.1       The Pledgee is entitled to present this Agreement and any other
document pursuant to this Agreement for registration to any office, registrar or
governmental body (including the Dutch tax authorities) in any jurisdiction.

6.1.2       If no valid right of pledge is created pursuant to this Agreement in
respect of any Account Right, the Pledgor irrevocably and unconditionally
undertakes to pledge to the Pledgee such Account Right as soon as it becomes
available for pledging, by way of supplemental agreements or deeds or other
instruments on the same (or similar) terms of this Agreement.





 

--------------------------------------------------------------------------------

 

EXHIBIT I

Page 6

 

6.1.3       The Pledgor shall at its own cost execute any instrument, provide
such assurances and do all acts and things as may be necessary or desirable for:

(a)      perfecting, preserving or protecting any Right of Pledge created (or
intended to be created) by, or any of the rights of the Pledgee under this
Agreement;

(b)      exercising any power, authority or discretion vested in the Pledgee
under this;

(c)      ensuring that any Right of Pledge and any obligations of the Pledgor
under this Agreement shall inure to the benefit of any successor, transferee or
assignee of the Pledgee; or

(d)      facilitating the collection of the Account Rights or the enforcement of
a Right of Pledge or any part thereof in the manner contemplated by this
Agreement.

6.2          Power of attorney

6.2.1       The Pledgor irrevocably and unconditionally appoints the Pledgee as
its attorney (gevolmachtigde) for as long as any of the ABN Obligations are
outstanding for the purposes of doing in its name all acts and executing,
signing and (if required) registering in its name all documents which the
Pledgor itself could do, execute, sign or register in relation to the Account
Rights or this Agreement.

6.2.2       It is expressly agreed that the appointment under Clause 6.2.1 will
only be exercised by the Pledgee if the Pledgor has not acted in accordance with
the provisions of this Agreement, and is given with full power of substitution
and also applies to any situation where the Pledgee acts as the Pledgor's
counterparty (Selbsteintritt) within the meaning of Section 3:68 of the Dutch
Civil Code or as a representative of the Pledgor's counterparty.

7             Termination

7.1          Continuing

7.1.1       Each Right of Pledge shall remain in full force and effect, until
all ABN Obligations have been irrevocably and unconditionally paid in full (to
the Pledgee’s satisfaction) and no new ABN Obligations will arise (in the sole
opinion of the Pledgee), unless terminated by the Pledgee pursuant to Clause 7.2
(Termination by Pledgee).

7.1.2       In case a Right of Pledge is terminated, the Pledgee shall at the
request and expense of the Pledgor provide written evidence to the Pledgor to
that effect.

7.2          Termination by Pledgee

The Pledgee is entitled to terminate by notice (opzeggen) or waive (afstand
doen) a Right of Pledge, in respect of all or part of the Account Rights and all
or part of the ABN Obligations and in respect of any or all of the Pledgors. The
Pledgor agrees in advance to any waiver (afstand van recht) granted by the
Pledgee under this Clause 7.2.





 

--------------------------------------------------------------------------------

 

EXHIBIT I

Page 7

 

8             assignment

8.1          No assignment – Pledgor

The rights and obligations of the Pledgor under this Agreement cannot be
transferred, assigned or pledged, all in accordance with Section 3:83 (2) of the
Dutch Civil Code.

8.2          Assignment – Pledgee

The Pledgee may transfer, assign or pledge any of its rights and obligations
under this Agreement in accordance with the Credit Agreement and the Pledgor, to
the extent legally required, irrevocably cooperates or consents in advance
(verleent bij voorbaat medewerking of geeft bij voorbaat toestemming) to such
transfer, assignment or pledge. If the Pledgee transfers, assigns or pledges its
rights under the ABN Obligations (or a part thereof), the Pledgor and the
Pledgee agree that each Right of Pledge shall follow pro rata parte the
transferred, assigned or pledged rights under the ABN Obligations (as an
ancillary right (nevenrecht) to the relevant transferee, assignee or pledgee).

9             NOTICES

Any communication to be made under or in connection with this Agreement shall be
made in accordance with the relevant provisions of the Credit Agreement.

10           miscellaneous

10.1        Costs

All costs, charges, expenses and taxes in connection with this Agreement shall
be payable by the Pledgor in accordance with the relevant provisions of the
Credit Agreement.

10.2        Evidence of debt

As to the existence and composition of the ABN Obligations, a written statement
by the Pledgee made in accordance with its books shall, save for manifest error,
constitute conclusive evidence (dwingend bewijs). In the event of a disagreement
with respect thereto, this does not affect the right of enforcement or
collection under this Agreement.

10.3        No liability Pledgee

Except for its gross negligence (grove nalatigheid) or wilful misconduct
(opzet), the Pledgee shall not be liable towards the Pledgor for not (or not
completely) collecting, recovering or selling the Account Rights or any loss or
damage resulting from any collection, recovery or sale of the Account Rights or
arising out of the exercise of or failure to exercise any of its powers under
this Agreement or for any other loss of any nature whatsoever in connection with
the Account Rights or this Agreement.

10.4        Severability

10.4.1     If a provision of this Agreement is or becomes illegal, invalid or
unenforceable in any jurisdiction that shall not affect:





 

--------------------------------------------------------------------------------

 

EXHIBIT I

Page 8

 

(a)      the validity or enforceability in that jurisdiction of any other
provision of this Agreement; or

(b)      the validity or enforceability in other jurisdictions of that or any
other provision of this Agreement.

10.4.2     The Pledgor and the Pledgee shall negotiate in good faith to replace
any provision of this Agreement which may be held unenforceable with a provision
which is enforceable and which is as similar as possible in substance to the
unenforceable provision.

10.5        No rescission

The Pledgor waives, to the fullest extent permitted by law, its rights to
rescind (ontbinden) this Agreement, to suspend (opschorten) any of its
obligations or liability under this Agreement, or to nullify (vernietigen) this
Agreement on any ground under Dutch law or under any other applicable law.

10.6        No waiver

No failure to exercise, nor any delay in exercising, on the part of the Pledgee,
any right or remedy under this Agreement shall operate as a waiver, nor shall
any single or partial exercise of any right or remedy prevent any further or
other exercise or the exercise of any other right or remedy. The rights and
remedies provided in this Agreement are cumulative and not exclusive of any
rights or remedies provided by law.

10.7        Amendment

This Agreement shall not be amended except in writing.

10.8        Counterparts

This Deed may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument.

11           ACCEPTANCE

The Pledgee accepts each Right of Pledge and all terms, waivers, authorities and
powers pursuant to this Agreement.

12           GOVERNING LAW AND JURISDICTION

12.1        Governing law

This Agreement and any non-contractual obligations arising out of or in
connection with it, are governed by Dutch law.

12.2        Jurisdiction

12.2.1     The court (rechtbank) of Amsterdam, the Netherlands has exclusive
jurisdiction to settle at first instance any dispute arising out of or in
connection with this Agreement (including a dispute regarding the existence,
validity or termination of this Agreement or any non-contractual obligation
arising out of or in connection with this Agreement) (a Dispute).





 

--------------------------------------------------------------------------------

 

EXHIBIT I

Page 9

 

12.2.2     Each Party agrees that the court (rechtbank) of Amsterdam, the
Netherlands is the court to settle Disputes and accordingly no Party will argue
to the contrary.

12.2.3     This Clause 12.2 is for the benefit of the Pledgee only. As a result,
the Pledgee shall not be prevented from taking proceedings relating to a Dispute
in any other courts with jurisdiction. To the extent allowed by law, the Pledgee
may take concurrent proceedings in any number of jurisdictions.

12.3        Acceptance governing law power of attorney

If a Party is represented by an attorney in connection with the execution of
this Agreement or any agreement or document pursuant this Agreement:

(a)       the existence and extent of the authority of; and

(a)       the effects of the exercise or purported exercise of that authority
by,

that attorney is governed by the law designated in the power of attorney
pursuant to which that attorney is appointed and such choice of law is accepted
by the other Parties.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

Remainder of page intentionally left blank

Signature page(s) follow

 



 

--------------------------------------------------------------------------------

 

 

Schedule 1

Accounts

 

 

Name financial institution:

ABN AMRO Bank N.V.

IBAN:

NL37ABNA0495364150

BIC:

ABNANL2A

Currency:

$

Contact person:

Magda Braam-Heijnen

Address:

Coolsingel 93

3012 AE Rotterdam

The Netherlands

Telephone:

+31 10 401 4311

Fax

+31 10 401 5323

Mobile:

+31 6 20 352 006

Email:

magda.braam-heijnen@nl.abnamro.com

 





 

--------------------------------------------------------------------------------

 

 

Schedule 2

FORM OF NOTICE OF PLEDGE ACCOUNT RIGHTS

 

 

To:

ABN AMRO Bank N.V.

 

Magda Braam-Heijnen

Coolsingel 93

3012 AE Rotterdam

The Netherlands

 

magda.braam-heijnen@nl.abnamro.com

 

 

From:

Genco Shipping & Trading Limited

 

J. Wobensmith

299 Park Avenue, 20th Floor

New York, NY 10171

United States of America

 

John.Wobensmith@gencoshipping.com

 

 

Copy to:

ABN AMRO Capital USA LLC1 (the Pledgee)

 

[Attn.  contact person]

100 Park Avenue, 24th Floor

New York, New York 10017

United States of America

 

[email address]

 

Dear Sirs,

We give you notice that by a security agreement dated 15 November 2016 (the
Agreement), we have granted a right of pledge (pandrecht) over any present and
future right, claim and receivable in respect of our bank account with number
NL37ABNA0495364150 (the Side Account), in favour of the Pledgee.

We hereby authorise and instruct you that until further written notice by the
Pledgee we are not permitted to withdraw any amount or deliver any payment
instructions in connection with the Side Account. The Pledgee will inform you in
writing if such restriction is terminated.

Upon receipt of a notice in writing by the Pledgee, you will take the necessary
actions to carry out payment instructions of the Pledgee only in connection with
the Side Account.

This notice is governed by Dutch law.

Yours faithfully,

[place], [date]

 

--------------------------------------------------------------------------------

1      LL:tbc





 

--------------------------------------------------------------------------------

 

 

 

GENCO SHIPPING & TRADING LIMITED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

Name:

Title:

 

Title:

 

We, the undersigned, consent to the right of pledge, acknowledge receipt of this
notice of pledge, agree to be bound by its terms and confirm that we have not
received a notice of another right of pledge over the Side Account. In addition,
we consent for the benefit of the Pledgee not to exercise any right of pledge
and set-off (verrekening), including under article 24 and 25 of the general
banking conditions, in respect of the Side Account other than in respect of
unpaid fees, interest and expenses in respect of the Accounts.

ABN AMRO BANK N.V.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

Name:

Title:

 

Title:

Date:

 

Date:

 





 

--------------------------------------------------------------------------------

 

 

SIGNATURE PAGE

 

Pledgee

 

 

 

 

ABN AMRO CAPITAL USA LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

By:

Title:

 

Title:

 

 

 

 

Pledgor

 

GENCO SHIPPING & TRADING LIMITED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

By:

Title:

 

Title:

 

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

PLEDGE AGREEMENT

 

(in respect of a blocked bank account)

 

--------------------------------------------------------------------------------

 

DATED 15 November 2016

 

between

 

GENCO SHIPPING & TRADING LIMITED

 

as Pledgor

 

and

 

NORDEA BANK FINLAND PLC, NEW YORK
BRANCH

 

as Pledgee

 

 

 



 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

Clause

 

Page

 

 

 

1

DEFINITIONS AND INTERPRETATION


1 

2

creation of security


3 

3

REPRESENTATIONS and warranties


3 

4

undertakings


4 

5

enforcement


5 

6

further assurances and power of attorney


6 

7

Termination


6 

8

assignment


7 

9

NOTICES


7 

10

miscellaneous


7 

11

ACCEPTANCE


9 

12

GOVERNING LAW AND JURISDICTION


9 

 

 

 

SCHEDULES

 

 

 

Schedule 1

 

Accounts

 

Schedule 2

 

FORM OF NOTICE OF PLEDGE ACCOUNT rights

 

 

 



 

--------------------------------------------------------------------------------

 

EXHIBIT I

Page 1

THIS PLEDGE AGREEMENT is dated 15 November 2016 and made between:

(1)          GENCO SHIPPING & TRADING LIMITED, a company incorporated under the
laws of the Republic of the Marshall Islands (the Pledgor); and

(2)           NORDEA BANK FINLAND PLC, NEW YORK BRANCH, having its office at
1211 Avenue of the Americas, 23rd Floor, New York, New York 10036, United States
of America (in its capacity as Security Agent for and on behalf of the Secured
Creditors under the Credit Agreement and/or in its capacity as sole creditor
under the Parallel Liability, in both capacities, the Pledgee).

IT IS AGREED as follows:

1             DEFINITIONS AND INTERPRETATION

1.1          Definitions

1.1.1       Capitalised terms used but not defined in this Agreement shall have
the meaning given thereto in the Credit Agreement.

1.1.2       In this Agreement:

ABN Lender means ABN AMRO Capital USA LLC in its capacity as Lender under the
Credit Agreement.

Account Bank means ABN Amro Bank N.V., having its official seat (statutaire
zetel) in Amsterdam, the Netherlands and registered with the trade register of
the chambers of commerce under number 34334259.

Account Right(s) means any and all rights and claims (vorderingsrechten) whether
present or future, whether actual or contingent, of the Pledgor with respect to
or against the Account Bank in respect of the Side Account or in respect of any
other deposit made by the Pledgor with the Account Bank.

Agreement means this pledge agreement.

Credit Agreement means the USD 400,000,000 senior secured credit agreement dated
10 November 2016 between, amongst others, Nordea Bank Finland Plc, New York
Branch as administrative agent and as security agent and the Pledgor as
borrower.

Enforcement Event means a default by the Pledgor in the performance of the
Secured Obligations (whether in whole or in part) provided that such default
constitutes an Event of Default which is continuing.

First Ranking Right of Pledge means the first ranking right of pledge over the
Account Rights in favour of the ABN Lender to secure the ABN Obligations
pursuant to a pledge agreement dated 15 November 2016 between the ABN Lender as
pledgee and the Pledgor as pledgor.

Party means a party to this Agreement.

Permitted Security means:





 

--------------------------------------------------------------------------------

 

EXHIBIT I

Page 2

(a)      any right of pledge arising from the general banking conditions
(algemene bankvoorwaarden); or

(b)      the First Ranking Right of Pledge.

Right of Pledge means a right of pledge created by this Agreement in accordance
with Clause 2 (Creation of security).

Secured Obligations means any and all “Secured Obligations” (as defined in the
Credit Agreement) and other obligations and liabilities consisting of monetary
payment obligations (verbintenissen tot betaling van een geldsom) of the Pledgor
to the Pledgee, whether present or future, whether actual or contingent, whether
as primary obligor or as surety, whether for principal, interest, costs fees,
commitment commission or otherwise under or in connection with the  Parallel
Liability of the Pledgor (and if at the time of the creation of a Right of
Pledge, or at any time thereafter, the Corresponding Liability owed to the
Pledgee cannot be validly secured through the Parallel Liability, such
Corresponding Liability itself shall be the Secured Obligation).

Side Accounts means any and all present and future bank accounts maintained by
the Pledgor from time to time with the Account Bank, including but not limited
to the blocked account listed in Schedule 1 (Accounts).

1.2          Interpretation

1.2.1       Unless a contrary indication appears, any reference in this
Agreement to:

(a)      a Clause or a Schedule shall, subject to any contrary indication, be
construed as a reference to a clause or a schedule of this Agreement;

(b)     this Agreement, the Credit Agreement, a Credit Document or any other
agreement or instrument includes all amendments, supplements, novations,
restatements or re-enactments (without prejudice to any prohibition thereto)
however fundamental and of whatsoever nature thereunder and includes without
limitation (i) any increase or reduction in any amount available under the
Credit Agreement or any other Credit Documents (as amended, supplemented,
novated, restated or re-enacted) or any alteration of or addition to the purpose
for which any such amount, or increased or reduced amount may be used, (ii) any
facility provided in substitution of or in addition to the facilities originally
made available thereunder, (iii) any rescheduling of the indebtedness incurred
thereunder whether in isolation or in connection with any of the foregoing, (iv)
any extension of the maturity date thereof and (v) any combination of the
foregoing, and the Secured Obligations include all of the foregoing;

(c)      person includes any individual, firm, company, corporation, government,
state or agency of a state or any association, trust, partnership or other
entity (whether or not having separate legal personality) or two or more of the
foregoing;

(d)      the Pledgee, the Pledgor, the Account Bank or any other person includes
its successors in title, permitted assigns and permitted transferees; and

(e)      a provision of law is a reference to that provision as amended or
re-enacted.





 

--------------------------------------------------------------------------------

 

EXHIBIT I

Page 3

1.2.2       Clause and Schedule headings are for ease of reference only.
Schedules form an integral part of this Agreement.

1.2.3       An Enforcement Event shall constitute a verzuim (as meant in
paragraph 1 of Section 3:248 of the Dutch Civil Code) in the performance of the
Secured Obligations or any part thereof, without summons or notice of default
(aanmaning of ingebrekestelling) being sent or required.

1.2.4       In this Agreement, words and expressions importing the singular
shall, where the context permits or requires, include the plural and vice versa
and words and expressions importing the masculine shall, where the context
permits or requires, include the feminine and neuter and vice versa.

2             creation of security

2.1          Right of pledge

The Pledgor agrees with the Pledgee to create and creates in favour of the
Pledgee, to the extent necessary in advance (bij voorbaat), a right of pledge
(pandrecht) over each of its Account Rights as security for the Secured
Obligations, subject to the First Ranking Right of Pledge.

2.2          Perfection

2.2.1       The Pledgor shall, promptly upon the execution of this Agreement,
notify the Account Bank (with a copy to the Pledgee) of each Right of Pledge by
serving a notice substantially in the form attached as Schedule 2 (Form of
Notice of Pledge of Account Rights). The Pledgor shall use reasonable
endeavours, to procure that the Account Bank, within 10 Business Days after the
date of this Agreement, acknowledges such notice and shall promptly, after
receipt of such duly acknowledged notice, send a copy thereof to the Pledgee.

2.2.2       Upon notification of a Right of Pledge to the Account Bank, only the
Account Bank, may collect and receive payment of the relevant Account Right in
accordance with Section 3:246 (1) of the Dutch Civil Code. The Pledgor may not
collect and may not make any payments of the relevant Account Right without the
prior approval of the Pledgee or unless it is explicitly permitted under the
Credit Agreement.

2.3          General

2.3.1       Each Right of Pledge includes all accessory rights (afhankelijke
rechten) and all ancillary rights (nevenrechten) attached to the Account Rights.

2.3.2       Subject to the First Ranking Right of Pledge, each Right of Pledge
is in addition to, and shall not in any way be prejudiced by any other security
(whether by contract or statute) now or subsequently held by the Pledgee. The
rights of the Pledgee under this Agreement are in addition to and not in lieu of
those provided by law.

3             REPRESENTATIONS and warranties

3.1.1       The Pledgor makes the representations and warranties in this Clause
3 in respect of the Account Rights existing on the date the representations or
warranties are made.

3.1.2       On the date of this Agreement and on the date future Account Rights
arise:





 

--------------------------------------------------------------------------------

 

EXHIBIT I

Page 4

(a)      subject to any right of pledge arising from the general banking
conditions (algemene bankvoorwaarden), each Right of Pledge is a second ranking
right of pledge (pandrecht eerste in rang);

(b)      subject to the First Ranking Right of Pledge, the Account Rights have
not been transferred, assigned, pledged, made subject to a limited right
(beperkt recht) or otherwise encumbered (in advance (bij voorbaat)) to any
person;

(c)      it is entitled (beschikkingsbevoegd) to pledge its Account Rights;

(d)      its Account Rights are capable of being transferred, assigned and
pledged; and

(e)      its Account Rights are not subject to any attachment.

4             undertakings

4.1          General

The undertakings in this Clause 4 remain in force from the date of this
Agreement until each Right of Pledge is terminated in accordance with Clause 7
(Termination).

4.2          Account Rights

Unless explicitly permitted under the Credit Agreement, without the prior
written consent of the Pledgee, the Pledgor shall not:

(a)      save for any Permitted Security, transfer, assign, pledge, make subject
to a limited right (beperkt recht) or otherwise encumber the Account Rights;

(b)      release (kwijtschelden) or waive (afstand doen van) any of the Account
Rights;

(c)      waive any accessory rights (afhankelijke rechten) or ancillary rights
(nevenrechten) attached to the Account Rights;

(d)      agree with a court composition or an out-of-court composition
(gerechtelijk of buitengerechtelijk akkoord) or enter into any settlement
agreement in respect of the Account Rights; or

(e)      perform any act which adversely affects or may adversely affect the
Account Rights or any Right of Pledge.

4.3          Information

4.3.1       The Pledgor shall promptly inform the Pledgee of an occurrence of an
event that may be relevant to the Pledgee with respect to the Account Rights or
adversely affects or may adversely affect any Right of Pledge.

4.3.2       The Pledgor shall promptly notify in writing, at its own cost, the
existence of this Agreement and each Right of Pledge to any court process server
(deurwaarder), bankruptcy trustee (curator), administrator (bewindvoerder) or
similar officer in any jurisdiction or to any other person claiming to have a
right to the Account Rights, and shall promptly send to the Pledgee a copy of
the relevant correspondence.





 

--------------------------------------------------------------------------------

 

EXHIBIT I

Page 5

5             enforcement

5.1          Enforcement

Upon the occurrence of an Enforcement Event and subject to the First Ranking
Right of Pledge, the Pledgee shall have the right to enforce any Right of Pledge
in accordance with Dutch law and any other applicable law and may take all
(legal) steps and measures which it deems necessary or desirable for that
purpose.

5.2          Enforcement waivers

5.2.1       The Pledgee shall not be obliged to give notice of a sale of the
Account Rights to the Pledgor, debtors, holders of a limited right (beperkt
recht) or persons who have made an attachment (beslag) on the Account Rights (as
provided in Sections 3:249 and 3:252 of the Dutch Civil Code).

5.2.2       The Pledgor waives its right to make a request to the court:

(a)      to determine that the Account Rights shall be sold in a manner
deviating from the provisions of Section 3:250 of the Dutch Civil Code (as
provided in paragraph 1 of Section 3:251 of the Dutch Civil Code); and

(b)      to collect and receive payment of the Account Rights after a Right of
Pledge has been disclosed or as relevant, the authorisation has been terminated
in accordance with Clause 2.2 (Perfection) (as provided in paragraph 4 of
Section 3:246 of the Dutch Civil Code).

5.2.3       The Pledgor waives its right to demand that the Pledgee:

(a)      shall first enforce any security granted by any other person, pursuant
to Section 3:234 of the Dutch Civil Code;

(b)      shall first proceed against or claim payment from any other person or
enforce any guarantee, before enforcing any Right of Pledge; and

(c)      pays for costs which the Pledgor has made in respect of the Account
Rights pursuant to paragraph 2 of Section 3:233 of the Dutch Civil Code.

5.2.4       The Pledgor waives its right (a) to set-off (verrekenen) its claims
(if any) against the Pledgee under or in connection with this Agreement against
the Secured Obligations and (b) if it has granted security for any other
person’s obligations, to invoke the suspension or the termination of its
liability for any Secured Obligations pursuant to Section 6:139 of the Dutch
Civil Code.

5.3          Application of monies

Subject to the mandatory provisions of Dutch law on enforcement and subject to
the First Ranking Right of Pledge, all monies received or realised by the
Pledgee in connection with the enforcement of any Right of Pledge or collection
of the Account Rights following an Enforcement Event shall be applied by the
Pledgee in accordance with the relevant provisions of the Credit Agreement.





 

--------------------------------------------------------------------------------

 

EXHIBIT I

Page 6

6             further assurances and power of attorney

6.1          Further assurances

6.1.1       The Pledgee is entitled to present this Agreement and any other
document pursuant to this Agreement for registration to any office, registrar or
governmental body (including the Dutch tax authorities) in any jurisdiction.

6.1.2       If no valid right of pledge is created pursuant to this Agreement in
respect of any Account Right, the Pledgor irrevocably and unconditionally
undertakes to pledge to the Pledgee such Account Right as soon as it becomes
available for pledging, by way of supplemental agreements or deeds or other
instruments on the same (or similar) terms of this Agreement.

6.1.3       Subject to the First Ranking Right of Pledge, the Pledgor shall at
its own cost execute any instrument, provide such assurances and do all acts and
things as may be necessary or desirable for:

(a)      perfecting, preserving or protecting any Right of Pledge created (or
intended to be created) by, or any of the rights of the Pledgee under this
Agreement;

(b)      exercising any power, authority or discretion vested in the Pledgee
under this;

(c)      ensuring that any Right of Pledge and any obligations of the Pledgor
under this Agreement shall inure to the benefit of any successor, transferee or
assignee of the Pledgee; or

(d)      facilitating the collection of the Account Rights or the enforcement of
a Right of Pledge or any part thereof in the manner contemplated by this
Agreement.

6.2          Power of attorney

6.2.1       The Pledgor irrevocably and unconditionally appoints the Pledgee as
its attorney (gevolmachtigde) for as long as any of the Secured Obligations are
outstanding for the purposes of doing in its name all acts and executing,
signing and (if required) registering in its name all documents which the
Pledgor itself could do, execute, sign or register in relation to the Account
Rights or this Agreement.

6.2.2       It is expressly agreed that the appointment under Clause 6.2.1 will
only be exercised by the Pledgee if the Pledgor has not acted in accordance with
the provisions of this Agreement, and is given with full power of substitution
and also applies to any situation where the Pledgee acts as the Pledgor's
counterparty (Selbsteintritt) within the meaning of Section 3:68 of the Dutch
Civil Code or as a representative of the Pledgor's counterparty.

7            Termination

7.1          Continuing

7.1.1       Each Right of Pledge shall remain in full force and effect, until
all Secured Obligations have been irrevocably and unconditionally paid in full
(to the Pledgee’s satisfaction) and no new Secured Obligations will arise (in
the sole opinion of the Pledgee), unless terminated by the Pledgee pursuant to
Clause 7.2 (Termination by Pledgee).





 

--------------------------------------------------------------------------------

 

EXHIBIT I

Page 7

7.1.2       In case a Right of Pledge is terminated, the Pledgee shall at the
request and expense of the Pledgor provide written evidence to the Pledgor to
that effect.

7.2          Termination by Pledgee

The Pledgee is entitled to terminate by notice (opzeggen) or waive (afstand
doen) a Right of Pledge, in respect of all or part of the Account Rights and all
or part of the Secured Obligations and in respect of any or all of the Pledgors.
The Pledgor agrees in advance to any waiver (afstand van recht) granted by the
Pledgee under this Clause 7.2.

8             assignment

8.1          No assignment – Pledgor

The rights and obligations of the Pledgor under this Agreement cannot be
transferred, assigned or pledged, all in accordance with Section 3:83 (2) of the
Dutch Civil Code.

8.2          Assignment – Pledgee

The Pledgee may transfer, assign or pledge any of its rights and obligations
under this Agreement in accordance with the Credit Agreement and the Pledgor, to
the extent legally required, irrevocably cooperates or consents in advance
(verleent bij voorbaat medewerking of geeft bij voorbaat toestemming) to such
transfer, assignment or pledge. If the Pledgee transfers, assigns or pledges its
rights under the Secured Obligations (or a part thereof), the Pledgor and the
Pledgee agree that each Right of Pledge shall follow pro rata parte the
transferred, assigned or pledged rights under the Secured Obligations (as an
ancillary right (nevenrecht) to the relevant transferee, assignee or pledgee).

9             NOTICES

Any communication to be made under or in connection with this Agreement shall be
made in accordance with the relevant provisions of the Credit Agreement.

10           miscellaneous

10.1        Subordination

The parties hereto agree that, notwithstanding anything to the contrary provided
herein, (a) the security and all rights granted by the Pledgor to the ABN Lender
under the First Ranking Right of Pledge are senior in priority to the security
and rights granted by the Pledgor hereunder and (b) all rights and remedies of
the Pledgee and Secured Creditors provided in this Agreement are expressly
junior to, subject to, and fully subordinated in all respects to the rights and
remedies of the ABN Lender under the First Ranking Right of Pledge.

10.2        Costs

All costs, charges, expenses and taxes in connection with this Agreement shall
be payable by the Pledgor in accordance with the relevant provisions of the
Credit Agreement.





 

--------------------------------------------------------------------------------

 

EXHIBIT I

Page 8

10.3        Evidence of debt

As to the existence and composition of the Secured Obligations, a written
statement by the Pledgee made in accordance with its books shall, save for
manifest error, constitute conclusive evidence (dwingend bewijs). In the event
of a disagreement with respect thereto, this does not affect the right of
enforcement or collection under this Agreement.

10.4        No liability Pledgee

Except for its gross negligence (grove nalatigheid) or wilful misconduct
(opzet), the Pledgee shall not be liable towards the Pledgor for not (or not
completely) collecting, recovering or selling the Account Rights or any loss or
damage resulting from any collection, recovery or sale of the Account Rights or
arising out of the exercise of or failure to exercise any of its powers under
this Agreement or for any other loss of any nature whatsoever in connection with
the Account Rights or this Agreement.

10.5        Severability

10.5.1       If a provision of this Agreement is or becomes illegal, invalid or
unenforceable in any jurisdiction that shall not affect:

(a)      the validity or enforceability in that jurisdiction of any other
provision of this Agreement; or

(b)      the validity or enforceability in other jurisdictions of that or any
other provision of this Agreement.

10.5.2       The Pledgor and the Pledgee shall negotiate in good faith to
replace any provision of this Agreement which may be held unenforceable with a
provision which is enforceable and which is as similar as possible in substance
to the unenforceable provision.

10.6        No rescission

The Pledgor waives, to the fullest extent permitted by law, its rights to
rescind (ontbinden) this Agreement, to suspend (opschorten) any of its
obligations or liability under this Agreement, or to nullify (vernietigen) this
Agreement on any ground under Dutch law or under any other applicable law.

10.7        No waiver

No failure to exercise, nor any delay in exercising, on the part of the Pledgee,
any right or remedy under this Agreement shall operate as a waiver, nor shall
any single or partial exercise of any right or remedy prevent any further or
other exercise or the exercise of any other right or remedy. The rights and
remedies provided in this Agreement are cumulative and not exclusive of any
rights or remedies provided by law.

10.8        Amendment

This Agreement shall not be amended except in writing.





 

--------------------------------------------------------------------------------

 

EXHIBIT I

Page 9

10.9        Counterparts

This Deed may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument.

11           ACCEPTANCE

The Pledgee accepts each Right of Pledge and all terms, waivers, authorities and
powers pursuant to this Agreement.

12           GOVERNING LAW AND JURISDICTION

12.1        Governing law

This Agreement and any non-contractual obligations arising out of or in
connection with it, are governed by Dutch law.

12.2        Jurisdiction

12.2.1     The court (rechtbank) of Amsterdam, the Netherlands has exclusive
jurisdiction to settle at first instance any dispute arising out of or in
connection with this Agreement (including a dispute regarding the existence,
validity or termination of this Agreement or any non-contractual obligation
arising out of or in connection with this Agreement) (a Dispute).

12.2.2     Each Party agrees that the court (rechtbank) of Amsterdam, the
Netherlands is the court to settle Disputes and accordingly no Party will argue
to the contrary.

12.2.3     This Clause 12.2 is for the benefit of the Pledgee only. As a result,
the Pledgee shall not be prevented from taking proceedings relating to a Dispute
in any other courts with jurisdiction. To the extent allowed by law, the Pledgee
may take concurrent proceedings in any number of jurisdictions.

12.3        Acceptance governing law power of attorney

If a Party is represented by an attorney in connection with the execution of
this Agreement or any agreement or document pursuant this Agreement:

(a)       the existence and extent of the authority of; and

(a)       the effects of the exercise or purported exercise of that authority
by,

that attorney is governed by the law designated in the power of attorney
pursuant to which that attorney is appointed and such choice of law is accepted
by the other Parties.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

Remainder of page intentionally left blank

Signature page(s) follow

 



 

--------------------------------------------------------------------------------

 

 

Schedule 1

Accounts

 

 

 

Name financial institution:

ABN AMRO Bank N.V.

IBAN:

NL37ABNA0495364150

BIC:

ABNANL2A

Currency:

$

Contact person:

Magda Braam-Heijnen

Address:

Coolsingel 93

3012 AE Rotterdam

The Netherlands

Telephone:

+31 10 401 4311

Fax

+31 10 401 5323

Mobile:

+31 6 20 352 006

Email:

magda.braam-heijnen@nl.abnamro.com

 





 

--------------------------------------------------------------------------------

 

 

Schedule 2

FORM OF NOTICE OF PLEDGE ACCOUNT rights

 

 

To:

ABN AMRO Bank N.V.

 

Magda Braam-Heijnen

Coolsingel 93

3012 AE Rotterdam

The Netherlands

 

magda.braam-heijnen@nl.abnamro.com

 

 

From:

Genco Shipping & Trading Limited

 

J. Wobensmith

299 Park Avenue, 20th Floor

New York, NY 10171

United States of America

 

John.Wobensmith@gencoshipping.com

 

 

Copy to:

Nordea Bank Finland Plc, New York Branch1 (the Pledgee)

 

Attn:  Shipping, Offshore and Oil Services

1211 Avenue of the Americas, 23rd Floor

New York, NY 10036

United States of America

 

[email address]

 

Dear Sirs,

We give you notice that by a security agreement dated 15 November 2016 (the
Agreement), we have granted a second ranking right of pledge (pandrecht) over
any present and future right, claim and receivable in respect of our bank
account with number NL37ABNA0495364150 (the Side Account), in favour of the
Pledgee.

We hereby authorise and instruct you that until further written notice by the
Pledgee we are not permitted to withdraw any amount or deliver any payment
instructions in connection with the Side Account. The Pledgee will inform you in
writing if such restriction is terminated.

Upon receipt of a notice in writing by the Pledgee, you will take the necessary
actions to carry out payment instructions of the Pledgee only in connection with
the Side Account.

This notice is governed by Dutch law.

Yours faithfully,

[place], [date]

 

--------------------------------------------------------------------------------

1      LL:tbc





 

--------------------------------------------------------------------------------

 

 

 

GENCO SHIPPING & TRADING LIMITED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

Name:

Title:

 

Title:

 

 

 

We, the undersigned, consent to the right of pledge, acknowledge receipt of this
notice of pledge, agree to be bound by its terms and confirm that we have not
received a notice of another right of pledge over the Side Account. In addition,
we consent for the benefit of the Pledgee not to exercise any right of pledge
and set-off (verrekening), including under article 24 and 25 of the general
banking conditions, in respect of the Side Account other than in respect of
unpaid fees, interest and expenses in respect of the Accounts.

ABN AMRO BANK N.V.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

Name:

Title:

 

Title:

Date:

 

Date:

 





 

--------------------------------------------------------------------------------

 

 

SIGNATURE PAGE

Pledgee

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

By:

Title:

 

Title:

 

Pledgor

 

GENCO SHIPPING & TRADING LIMITED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

By:

Title:

 

Title:

 

 

 



 

--------------------------------------------------------------------------------

 

EXHIBIT J-1

Page 1

FORM OF COMPLIANCE CERTIFICATE

This Compliance Certificate (this “Certificate”) is delivered to you on behalf
of the Company (as hereinafter defined) pursuant to Section 7.01(e) of the
credit agreement, dated as of November 10, 2016 (as amended, supplemented,
restated or modified from time to time, the “Credit Agreement”), among Genco
Shipping & Trading Limited, a company organized under the laws of the Republic
of Marshall Islands, as borrower (the “Company”), the Lenders from time to time
party thereto, and Nordea Bank Finland Plc, New York Branch, as Administrative
Agent and Security Agent.  Terms defined in the Credit Agreement and not
otherwise defined herein are used herein as therein defined.

1.       I am a duly elected, qualified and acting Authorized Officer of the
Company.

2.       I have reviewed and am familiar with the contents of this
Certificate.  I am providing this Certificate solely in my capacity as an
officer of the Company.

[Use the following paragraphs 3 through 7 for annual and quarterly financial
statements provided for in Sections 7.01(a) and (b)]

3.       [I have reviewed the terms of the Credit Agreement and the other Credit
Documents and have made or caused to be made under my supervision, a review in
reasonable detail of the transactions and financial condition of the Company
during the accounting period covered by the financial statements attached hereto
as ANNEX 1 (the “Financial Statements”). The Financial Statements fairly
present, in all material respects, the financial position and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP and have been prepared in accordance with the requirements
of the Credit Agreement.

4.       Attached hereto as ANNEX 2 are the computations showing (in reasonable
detail) compliance with the Financial Covenants specified therein.  All such
computations are true and correct.

5.       [On the date hereof, the representations and warranties contained in
the Credit Agreement and in the other Credit Documents are true and correct with
the same effect as though such representations and warranties had been made on
the date hereof, unless stated to relate to a specific earlier date, in which
case such representations and warranties were true and correct as of such
earlier date.]12

6.       [On the date hereof, no Default or Event of Default has occurred and is
continuing.]13

7.       Attached hereto are updates to Annexes A through E, H and I of the
Pledge Agreement.]

[Use the following paragraph [3][8] for the calculation of Excess Cash Flow
pursuant to Section 7.01(e)(i)(y); to be delivered within 45 days after the end
of each fiscal quarter including the fiscal quarter ending December 31]

[3.][8.]       [Attached hereto as ANNEX 1 are the computations showing (in
reasonable detail) the amount of Excess Cash Flow for the most recently-ended
fiscal quarter and the applicable amount of the mandatory prepayment to be made
on the relevant Excess Cash Flow Payment Date.  All such computations are true
and correct.]

--------------------------------------------------------------------------------

12 If any representation and warranty is not true and correct as of the date
hereof, include a list of such changes and whether the Borrower and the other
Obligors have taken all actions required to be taken by them pursuant to the
Security Documents.

13 If any Default or Event of Default exists, include a description thereof,
specifying the nature and extent thereof (in reasonable detail).





 

--------------------------------------------------------------------------------

 

EXHIBIT J-1

Page 2

IN WITNESS WHEREOF, I have executed this Certificate on behalf of the Company
this ____ day of [DATE], 20__.

 

GENCO SHIPPING & TRADING LIMITED

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





 

--------------------------------------------------------------------------------

 

EXHIBIT J-1

Page 3

ANNEX 1 to
Compliance Certificate14

CONSOLIDATED FINANCIAL STATEMENTS

--------------------------------------------------------------------------------

14  To be delivered with annual and quarterly financial statements provided for
in Sections 7.01(a) and (b).





 

--------------------------------------------------------------------------------

 

EXHIBIT J-1

Page 4

ANNEX 2 to
Compliance Certificate15

COMPLIANCE WORKSHEET

The calculations described herein are as of ___________ __, ___ (the
“Computation Date”) and pertain to the period from ___________ ___, ____ to
__________ ___, ___ (the “Test Period”).

Part A.  Minimum Liquidity

 

 

 

1.

Cash and Cash Equivalents held by the Borrower and its Subsidiaries

$                      

2.

Is Item 1 equal to or greater than the product of $[250,000]16
[400,000]17[700,000]18 multiplied by the number of vessels owned by the Borrower
or any of its Subsidiaries?

YES/NO

Part B.  Minimum Working Capital

 

1.

Consolidated current assets (excluding Restricted Cash and Cash Equivalents) of
the Borrower and its Subsidiaries

$                      

2.

Consolidated current liabilities (other than the current portion of long-term
Financial Indebtedness) of the Borrower and its Subsidiaries

$                      

3

Item 1 minus Item 2

$                      

4.

Is Item 3 equal to or greater than $0?

YES/NO

Part C.  Debt to Capitalization Ratio

 

1.

Total Indebtedness

$                      

2.

Total Capitalization

$                      

3.

Ratio of Item 1 to Item 2

[____]:[____]

4.

Is the ratio in item 3 equal to or less than 0.70?

YES/NO

 

--------------------------------------------------------------------------------

15  To be delivered with annual and quarterly financial statements provided for
in Sections 7.01(a) and (b).

16  For any time during the period from the Closing Date to (and including)
December 31, 2018.

17  For any time during the period from January 1, 2019 to (and including)
December 31, 2019.

18  For any time during the period from January 1, 2020 and thereafter.

 





 

--------------------------------------------------------------------------------

 

EXHIBIT J-1

Page 5

ANNEX [1][3] to
Compliance Certificate19

EXCESS CASH FLOW WORKSHEET

The calculations described herein pertain to the fiscal quarter ended on
___________ ___ (the “Fiscal Quarter”).

 

 

 

1.

Aggregate amount of all earnings received in cash in respect of each Collateral
Vessel during the Fiscal Quarter

$               

2.

Sum of:

$               

 

(a)        Interest, costs, fees and expenses paid in cash under the Credit
Documents during the Fiscal Quarter

$               

 

(b)        Amounts paid or applied by the Borrower or any Subsidiary during the
Fiscal Quarter in respect of any Operating Expenses paid in cash in relation to
the Collateral Vessels, which shall include, without duplication or limitation,
expenses in connection with:

$               

 

(i)         Pro-rated share of G&A;

 

 

(ii)        Drydocking expenses paid by the Borrower and any Subsidiary;

$               

 

(iii)       Management fees and Operating Expenses paid by Borrower and or
Subsidiary; and

$               

 

(iv)       Proceeds from Collateral Dispositions during the Fiscal Quarter

$               

 

(c)       Amounts paid or applied by the Borrower or any       Subsidiary in
respect of its pro rata share of any       Overhead Expenses paid in cash in
relation to the       Collateral Vessels:

$               

 

(d)       Scheduled Repayments (if any) paid during the Fiscal       Quarter

$               

3.

Amount of Excess Cash Flow (Item 1 minus Item 2)

$               

4.

Amount of Excess Cash Flow Payment ([Item 3 multiplied by 100%]20[Item 3
multiplied by 75%]21[the lesser of (x) Item 3 multiplied by 50% and (y) [●]22]23
(excluding the first $10,000,000))

$               

 

--------------------------------------------------------------------------------

19  To be delivered within 45 days after the end of each fiscal quarter
including the fiscal quarter ending December 31.

20  For each fiscal quarter ending after the Closing Date but on or prior to
December 31, 2018.

21  For each fiscal quarter ending on or after January 1, 2019 but on or prior
to the Trigger Date.

22  For fiscal quarters ending after the Trigger Date, the amount set forth
opposite each Payment Date in the table below:

 

 

 

 

 

Payment Date

    

Maximum ECF Amount

 

March 31, 2021

 

$


14,540,959.98 

 

June 30, 2021

 

$


14,540,959.98 

 

September 30, 2021

 

$


14,540,959.98 

 

 

23  For each fiscal quarter ending after the Trigger Date.



 

--------------------------------------------------------------------------------

 

EXHIBIT J-1

Page 6

 

 



 

--------------------------------------------------------------------------------

 

EXHIBIT J-2

Page 1

FORM OF COLLATERAL MAINTENANCE RATIO CERTIFICATE24

This Collateral Maintenance Ratio Certificate (this “Certificate”) is delivered
to you on behalf of the Company (as hereinafter defined) pursuant to Section
7.01(e)(ii) of the credit agreement, dated as of November 10, 2016 (as amended,
supplemented, restated or modified from time to time, the “Credit Agreement”),
among Genco Shipping & Trading Limited, a company organized under the laws of
the Republic of Marshall Islands, as borrower (the “Company”), the Lenders from
time to time party thereto, and Nordea Bank Finland Plc, New York Branch, as
Administrative Agent and Security Agent.  Terms defined in the Credit Agreement
and not otherwise defined herein are used herein as therein defined.

1.       I am a duly elected, qualified and acting Authorized Officer of the
Company.

2.       I have reviewed and am familiar with the contents of this
Certificate.  I am providing this Certificate solely in my capacity as an
officer of the Company.

3.       Attached hereto as ANNEX 1 are Appraisals dated no more than 15 days
prior to the date hereof from two Approved Appraisers stating the then current
Appraised Value of each Collateral Vessel.

4.       Attached hereto as ANNEX 2 are the computations showing (in reasonable
detail) compliance with the Financial Covenant set forth in Section
8.07(d).  All such computations are true and correct.

5.       [On the date hereof, no Default or Event of Default has occurred and is
continuing.]25

--------------------------------------------------------------------------------

24  To be delivered within 15 days after the end of each fiscal quarter
including the fiscal quarter ending December 31.

25 If any Default or Event of Default exists, include a description thereof,
specifying the nature and extent thereof (in reasonable detail).





 

--------------------------------------------------------------------------------

 

EXHIBIT J-2

Page 2

IN WITNESS WHEREOF, I have executed this Certificate on behalf of the Company
this ____ day of [DATE], 20__.

 

GENCO SHIPPING & TRADING LIMITED

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





 

--------------------------------------------------------------------------------

 

EXHIBIT J-2

Page 3

ANNEX 1 to
Collateral Maintenance Ratio Certificate

APPRAISALS





 

--------------------------------------------------------------------------------

 

EXHIBIT J-2

Page 4

ANNEX 2 to
Collateral Maintenance Ratio Certificate

COLLATERAL MAINTENANCE RATIO WORKSHEET

The calculations described herein are as of ___________ __, ___ (the
“Computation Date”).

1.

Aggregate principal amount of outstanding Loan (including capitalized PIK
Interest) on the Computation Date

$             

2.

Aggregate Appraised Value of the Collateral Vessels on the Computation Date plus
any Additional Collateral (other than Additional Vessels)

$             

3.

Item 1 multiplied by [105%]26[115%]27[135%]28

$             

4.

Is Item 2 greater than item 3?

YES/NO

--------------------------------------------------------------------------------

26  For any time during the period from and including June 30, 2018 to December
30, 2018.

27  For any time during the period from and including December 31, 2018 to
December 30, 2020.

28  For any time during the period from and after December 31, 2020.

 

 



 

--------------------------------------------------------------------------------

 

Exhibit K

Page 1

FORM OF SUBORDINATION PROVISIONS

Section 1.01.       Subordination of Liabilities. [Name of Payor] (the “Payor”),
for itself, its successors and assigns, covenants and agrees, and each holder of
the note to which this Annex __ is attached (the “Note”) by its acceptance
thereof likewise covenants and agrees, that the payment of the principal of,
interest on, and all other amounts owing in respect of, the Note (the
“Subordinated Indebtedness”) is hereby expressly subordinated, to the extent and
in the manner set forth below, to the prior payment in full in cash of all
Senior Indebtedness (as defined in Section 1.07 of this Annex __).  The
provisions of this Annex __ shall constitute a continuing offer to all persons
or other entities who, in reliance upon such provisions, become holders of, or
continue to hold, Senior Indebtedness, and such holders are made obligees
hereunder the same as if their names were written herein as such, and they
and/or each of them may proceed to enforce such provisions.

Section 1.02.       Payor Not to Make Payments with Respect to Subordinated
Indebtedness in Certain Circumstances, (a) Upon the maturity of any Senior
Indebtedness (including interest thereon or fees or any other amounts owing in
respect thereof), whether at stated maturity, by acceleration or otherwise, all
Obligations (as defined in Section 1.07 of this Annex ___) owing in respect of
the Senior Indebtedness shall first be paid in full in cash in accordance with
the terms thereof, before any payment of any kind or character, whether in cash,
property, securities or otherwise, is made on account of the Subordinated
Indebtedness.

(b)       The Payor may not, directly or indirectly (and no person or other
entity on behalf of the Payor may), make any payment of any Subordinated
Indebtedness and may not acquire any Subordinated Indebtedness for cash or
property until all Senior Indebtedness has been paid in full in cash if any
Default (as defined in the Credit Agreement identified in Section 1.07 of this
Annex __) or Event of Default (as defined in the Credit Agreement identified in
Section 1.07 of this Annex ___) under the Credit Agreement (as defined in
Section 1.07 of this Annex ___) has occurred and is continuing or would result
therefrom.  Each holder of the Note hereby agrees that, so long as any such
Default or Event of Default in respect of any issue of Senior Indebtedness has
occurred and is continuing, it will not sue for, or otherwise take any action to
enforce the Payor’s obligations to pay, amounts owing in respect of the
Note.  Each holder of the Note understands and agrees that to the extent that
clause (a) of this Section 1.02 or this clause (b) prohibits the payment of any
Subordinated Indebtedness, such unpaid amount shall not constitute a payment
default under the Note and the holder of the Note may not sue for, or otherwise
take action to enforce the Payor’s obligation to pay such amount, provided that
such unpaid amount shall remain an obligation of the Payor to the holder of the
Note pursuant to the terms of the Note and may be paid when the event otherwise
prohibiting such payment ceases to exist.  Notwithstanding the foregoing, so
long as a Default or Event of Default has not occurred, Payor will be entitled
to make (and any person or other entity on behalf of the Payor shall be entitled
to make) and a holder of any Note will be entitled to receive scheduled payments
of principal and interest under the Subordinated Indebtedness.

(c)       In the event that, notwithstanding the provisions of the preceding
subsections (a) and (b) of this Section 1.02, the Payor (or any Person on behalf
of the Payor) shall make (or the holder of the Note shall receive) any payment
on account of the Subordinated Indebtedness at a time when payment is not
permitted by said subsection (a) or (b), such payment shall be held by the
holder of the Note, in trust for the benefit of, and shall be paid forthwith
over and delivered to, the holders of Senior Indebtedness or their
representative or the trustee under the indenture or other agreement pursuant to
which any instruments evidencing any Senior Indebtedness may have been issued,
as their respective interests may appear (including by giving effect to any
intercreditor or subordination arrangements among such holders), for application
pro rata to the payment of all Senior Indebtedness remaining unpaid to the
extent necessary to pay all Senior Indebtedness in full in cash in accordance
with the terms of such Senior





 

--------------------------------------------------------------------------------

 

Exhibit K

Page 2

Indebtedness, after giving effect to any concurrent payment or distribution to
or for the holders of Senior Indebtedness.

Section 1.03.       Subordination to Prior Payment of All Senior Indebtedness on
Dissolution, Liquidation or Reorganization of Payor.  Upon any distribution of
assets of the Payor upon dissolution, winding up, liquidation or reorganization
of the Payor (whether in bankruptcy, insolvency or receivership proceedings or
upon an assignment for the benefit of creditors or otherwise):

(a)       the holders of all Senior Indebtedness shall first be entitled to
receive payment in full in cash of all Senior Indebtedness in accordance with
the terms thereof (including, without limitation, post-petition interest at the
rate provided in the documentation with respect to the Senior Indebtedness,
whether or not such post-petition interest is an allowed claim against the
debtor in any bankruptcy or similar proceeding) before the holder of the Note is
entitled to receive any payment of any kind or character on account of the
Subordinated Indebtedness;

(b)       any payment or distributions of assets of the Payor of any kind or
character, whether in cash, property or securities to which the holder of the
Note would be entitled except for the provisions of this Annex ___, shall be
paid by the liquidating trustee or agent or other person making such payment or
distribution, whether a trustee in bankruptcy, a receiver or liquidating trustee
or other trustee or agent, directly to the holders of Senior Indebtedness or
their representative or representatives, or to the trustee or trustees under any
indenture under which any instruments evidencing any such Senior Indebtedness
may have been issued as their respective interests may appear (including by
giving effect to any intercreditor or subordination arrangements among such
holders), to the extent necessary to make payment in full in cash of all Senior
Indebtedness remaining unpaid, after giving effect to any concurrent payment or
distribution to the holders of such Senior Indebtedness; and

(c)       in the event that, notwithstanding the foregoing provisions of this
Section 1.03, any payment or distribution of assets of the Payor of any kind or
character, whether in cash, property or securities, shall be received by the
holder of the Note on account of Subordinated Indebtedness before all Senior
Indebtedness is paid in full in cash in accordance with the terms thereof, such
payment or distribution shall be received and held in trust for and shall be
paid over to the holders of the Senior Indebtedness remaining unpaid or their
representative or representatives, or to the trustee or trustees under any
indenture under which any instruments evidencing any of such Senior Indebtedness
may have been issued, as their respective interests may appear (including by
giving effect to any intercreditor or subordination arrangements among such
holders) for application to the payment of such Senior Indebtedness until all
such Senior Indebtedness shall have been paid in full in cash in accordance with
the terms thereof, after giving effect to any concurrent payment or distribution
to the holders of such Senior Indebtedness.

Section 1.04.       Subrogation.  Subject to the prior payment in full in cash
of all Senior Indebtedness in accordance with the terms thereof, the holder of
the Note shall be subrogated to the rights of the holders of Senior Indebtedness
to receive payments or distributions of assets of the Payor applicable to the
Senior Indebtedness until all amounts owing on the Note shall be paid in full,
and for the purpose of such subrogation no payments or distributions to the
holders of the Senior Indebtedness by or on behalf of the Payor or by or on
behalf of the holder of the Note by virtue of this Annex ___ which otherwise
would have been made to the holder of the Note shall, as between the Payor, its
creditors other than the holders of Senior Indebtedness, and the holder of the
Note, be deemed to be payment by the Payor to or on account of the Senior
Indebtedness, it being understood that the provisions of this Annex ___ are and
are intended solely for the purpose of defining the relative rights of the
holder of the Note, on the one hand, and the holders of the Senior Indebtedness,
on the other hand.





 

--------------------------------------------------------------------------------

 

Exhibit K

Page 3

Section 1.05.       Obligation of the Payor Unconditional.  Nothing contained in
this Annex ___ or in the Note is intended to or shall impair, as between the
Payor and the holder of the Note, the obligation of the Payor, which is absolute
and unconditional, to pay to the holder of the Note the principal of and
interest on the Note as and when the same shall become due and payable in
accordance with their terms, or is intended to or shall affect the relative
rights of the holder of the Note and creditors of the Payor other than the
holders of the Senior Indebtedness, nor shall anything herein or therein prevent
the holder of the Note from exercising all remedies otherwise permitted by
applicable law upon an event of default under the Note, subject to the
provisions of this Annex ___ and the rights, if any, under this Annex ___ of the
holders of Senior Indebtedness in respect of cash, property, or securities of
the Payor received upon the exercise of any such remedy.  Upon any distribution
of assets of the Payor referred to in this Annex ____, the holder of the Note
shall be entitled to rely upon any order or decree made by any court of
competent jurisdiction in which such dissolution, winding up, liquidation or
reorganization proceedings are pending, or a certificate of the liquidating
trustee or agent or other person making any distribution to the holder of the
Note, for the purpose of ascertaining the persons entitled to participate in
such distribution, the holders of the Senior Indebtedness and other indebtedness
of the Payor, the amount thereof or payable thereon, the amount or amounts paid
or distributed thereon and all other facts pertinent thereto or to this Annex.

Section 1.06.       Subordination Rights Not Impaired by Acts or Omissions of
Payor or Holders of Senior Indebtedness.  No right of any present or future
holders of any Senior Indebtedness to enforce subordination as herein provided
shall at any time in any way be prejudiced or impaired by any act or failure to
act on the part of the Payor or by any act or failure to act in good faith by
any such holder, or by any noncompliance by the Payor with the terms and
provisions of the Note, regardless of any knowledge thereof which any such
holder may have or be otherwise charged with.  The holders of the Senior
Indebtedness may, without in any way affecting the obligations of the holder of
the Note with respect hereto, at any time or from time to time and in their
absolute discretion, change the manner, place or terms of payment of, change or
extend the time of payment of, or renew, increase or otherwise alter, any Senior
Indebtedness or amend, modify or supplement any agreement or instrument
governing or evidencing such Senior Indebtedness or any other document referred
to therein, or exercise or refrain from exercising any other of their rights
under the Senior Indebtedness including, without limitation, the waiver of
default thereunder and the release of any collateral securing such Senior
Indebtedness, all without notice to or assent from the holder of the Note.

Section 1.07.       Senior Indebtedness.  The term “Senior Indebtedness” shall
mean all Obligations (as defined in the Credit Agreement (as defined below)) (i)
of the Payor under, or in respect of, (x) the US$ 400,000,000 senior secured
credit agreement (as amended, modified, supplemented, extended, restated,
refinanced, replaced or refunded from time to time, the “Credit Agreement”),
dated as of November 10, 2016, by and among Genco Shipping & Trading Limited,
the lenders from time to time party thereto, and Nordea Bank Finland Plc, New
York Branch, as Administrative Agent, and any renewal, extension, restatement,
refinancing or refunding thereof, and (y) each other Credit Document (as defined
in the Credit Agreement) to which the Payor is a party, (ii) of the Payor under,
or in respect of (including by reason of any Guaranty (as defined in the Credit
Agreement) to which the Payor is a party), any Secured Hedging Agreement (each
as defined in the Credit Agreement), and (iii) of the Payor under, or in respect
of (including by reason of any guaranty of) the Notes (as defined in the Credit
Agreement). 

 

 



 

--------------------------------------------------------------------------------

 

EXHIBIT L

Page 1

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

DATE:  _________ __, ___

Reference is made to the credit agreement described in Item 2 of Annex I annexed
hereto (as such Credit Agreement may hereafter be amended, modified or
supplemented from time to time, the “Credit Agreement”).  Unless defined in
Annex I annexed hereto, capitalized terms defined in the Credit Agreement are
used herein as therein defined. __________ (the “Assignor”) and ______________
(the “Assignee”) hereby agree as follows:

1.   For an agreed consideration the Assignor hereby irrevocably sells and
assigns to the Assignee without recourse and without representation or warranty
(other than as expressly provided herein), and the Assignee hereby irrevocably
purchases and assumes from the Assignor, as of the Settlement Date (as defined
below), (i) that interest in and to all of the Assignor’s rights and obligations
under the Credit Agreement and any other Credit Documents or any other
instrument or document furnished pursuant thereto, to the extent related to the
Assigned Share (as defined below) as of the date hereof which represents the
percentage interest specified in Item 4 of Annex I attached hereto (the
“Assigned Share”) of all of the outstanding rights and obligations under the
Credit Agreement and any other documents or instruments delivered pursuant
thereto, including, without limitation (x) in the case of any assignment of all
or any portion of the Assignor’s outstanding Loans, all rights and obligations
with respect to the Assigned Share of such outstanding Loan and (y) in the case
of any assignment of all or any portion of the Assignor’s Commitment, all rights
and obligations with respect to the Assigned Share of the Total Commitment and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement and any of the other Credit Documents or any other instrument or
document furnished pursuant thereto or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).

2.   Except as provided in clauses 3 and 4 (as applicable) of this Assignment
and Assumption Agreement, each sale and assignment made pursuant to this
Assignment and Assumption Agreement is without recourse, representation or
warranty by the Assignor and the Assignee. 

3.   The Assignor:

(a)       represents and warrants that (i) it is the legal and beneficial owner
of the Assigned Interest, (ii) the Assigned Interest is free and clear of any
lien, encumbrance or other adverse claim, (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption Agreement and to consummate the transactions contemplated hereby and
(iv) it is not a Defaulting Lender, and

(b)       makes no representation or warranty and assumes no responsibility with
respect to (i) any statements, warranties or representations made in or in
connection with the Credit Agreement or the other Credit Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or the other Credit Documents or any other instrument or
document furnished pursuant thereto; and (ii) the financial condition of the
Borrower or any of its Subsidiaries or the performance or observance by the
Borrower or any of its Subsidiaries of any of their respective obligations under
the Credit Agreement or the other Credit Documents or any other instrument or
document furnished pursuant thereto.





 

--------------------------------------------------------------------------------

 

EXHIBIT L

Page 2

4.   The Assignee:

(a)       represents and warrants that (i) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption Agreement and to consummate the transactions contemplated hereby and
to become a Lender under the Credit Agreement, (ii) it is an Eligible
Transferee, (iii) it is not a Disqualified Lender (iv) from and after the
Settlement Date, it shall be bound by the provisions of the Credit Agreement as
a Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (v) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (vi) it
has received a copy of the Credit Agreement and the other Credit Documents,
together with copies of the financial statements referred to therein and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption
Agreement and to purchase the Assigned Interest, and (vii) it has, independently
and without reliance upon the Administrative Agent, the Security Agent, the
Assignor or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Assignment and Assumption Agreement and to purchase the Assigned Interest;

(b)       agrees that it will (i) independently and without reliance on the
Administrative Agent, the Security Agent, the Assignor or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement and the other Credit Documents and (ii) perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement and the other Credit Documents are required to be performed by
it as a Lender; and

(c)       appoints and authorizes the Administrative Agent and the Security
Agent to take such action as agent on its behalf and to exercise such powers
under the Credit Agreement and the other Credit Documents as are delegated to
the Administrative Agent and the Security Agent, as the case may be, by the
terms thereof, together with such powers as are reasonably incidental thereto.

5.  Following the execution of this Assignment and Assumption Agreement by the
Assignor and the Assignee, an executed original hereof (together with all
attachments) will be delivered to the Administrative Agent.  The effective date
of this Assignment and Assumption Agreement shall be the date of execution
hereof by the Assignor and the Assignee, the receipt of the consent of the
Administrative Agent to the extent required by the Credit Agreement, receipt by
the Administrative Agent of the assignment fee referred to in Section 11.04(b)
of the Credit Agreement, and the recordation by the Administrative Agent of the
assignment effected hereby in the Register, unless otherwise specified in Item 5
of Annex I attached hereto (the “Settlement Date”).

6.  Upon the delivery of a fully executed original hereof to the Administrative
Agent, as of the Settlement Date, (i) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Assumption
Agreement, have the rights and obligations of a Lender thereunder and under the
other Credit Documents and (ii) the Assignor shall, to the extent provided in
this Assignment and Assumption Agreement, relinquish its rights (other than any
indemnities contained in the Credit Agreement or the other Credit Documents
which expressly survive) and be released from its obligations under the Credit
Agreement and the other Credit Documents.

7.  It is agreed that from and after the Settlement Date, the Assignee shall be
entitled to (x) all interest on the Assigned Interest, provided that any
interest relating to the Assigned Share of the Loans shall be at the rates
specified in Item 6 of Annex I attached hereto and (y) all Commitment





 

--------------------------------------------------------------------------------

 

EXHIBIT L

Page 3

Commission (if applicable) on the Assigned Share of the Total Commitment, as the
case may be, at the rate specified in Item 7 of Annex I attached hereto, which,
in each case, accrues on and after the Settlement Date, such interest and, if
applicable, Commitment Commission, to be paid by the Administrative Agent
directly to the Assignee.  It is further agreed that all payments of principal
made on the Assigned Interest which occur on and after the Settlement Date will
be paid directly by the Administrative Agent to the Assignee.  Upon the
Settlement Date, the Assignee shall pay to the Assignor an amount specified by
the Assignor in writing which represents the Assigned Share of the principal
amount of the respective Loans made by the Assignor pursuant to the Credit
Agreement which are outstanding on the Settlement Date, net of any closing
costs, and which are being assigned hereunder.  The Assignor and the Assignee
shall make all appropriate adjustments in payments under the Credit Agreement
for periods prior to the Settlement Date directly between themselves.

8.  This Assignment and Assumption Agreement shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption Agreement may be executed in any number
of counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption Agreement.

9.  THIS ASSIGNMENT AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written, such execution also being made
on Annex I attached hereto.

 

[NAME OF ASSIGNOR],

 

as Assignor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[NAME OF ASSIGNEE],

 

as Assignee

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 



 

--------------------------------------------------------------------------------

 

EXHIBIT L

Page 1

Acknowledged and Agreed:

[NORDEA BANK FINLAND PLC, NEW YORK BRANCH,
as Administrative Agent

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:]29

 

--------------------------------------------------------------------------------

29   Insert only if assignment is being made pursuant to Section 11.04(b)(y) of
the Credit Agreement.





 

--------------------------------------------------------------------------------

 

EXHIBIT L

Page 2

ANNEX FOR ASSIGNMENT AND ASSUMPTION AGREEMENT

ANNEX I

1.          The Borrower:  Genco Shipping & Trading Limited (the “Borrower”).

2.          Name and Date of Credit Agreement:

Credit agreement, dated as of November 10, 2016, among the Borrower, the lenders
from time to time party thereto, and Nordea Bank Finland Plc, New York Branch,
as Administrative Agent and as Security Agent (as amended, restated, modified
and/or supplemented from time to time, the “Credit Agreement”).

3.          Date of Assignment Agreement:

4.          Amounts (as of date of item #3 above):

 

    

Outstanding Principal
of the Loan

    

Commitments

 

 

 

 

 

a. Aggregate Amount for all Lenders

 

$                   

 

$                   

 

 

 

 

 

b. Assigned Share

 

                    %

 

                    %

 

 

 

 

 

c. Amount of Assigned Share

 

$                   

 

$                   

 

 

 

 

 

5.          Settlement Date:

 

 

 

 

 

 

 

 

 

6.         Rate of Interest to the Assignee:

 

As set forth in Section 2.06 of the Credit Agreement

 

 

 

7.         Commitment Commission:

 

As set forth in Section 3.01(a) of the Credit Agreement

 

 

 

8.         Notice:

 

ASSIGNEE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

Reference:

 

 

 

 

 

Payment Instructions:

 

ASSIGNEE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

Reference:

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 

EXHIBIT L

Page 3

Accepted and Agreed:

[NAME OF ASSIGNEE]

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 



 

--------------------------------------------------------------------------------

 

EXHIBIT M

SOLVENCY CERTIFICATE

I, the undersigned, the chief financial officer of Genco Shipping & Trading
Limited (the “Company”), do hereby certify in such capacity and on behalf of the
Company that:

1.          This Certificate is furnished to the Administrative Agent and each
of the Lenders pursuant to Section 5.02(k) of the US$ 400,000,000 senior secured
credit agreement, dated as of November 10, 2016, among Genco Shipping & Trading
Limited, the Lenders party hereto from time to time, Nordea Bank Finland Plc,
New York Branch, as Administrative Agent and as Security Agent under the
Security Documents (such Credit Agreement, as in effect on the date of this
Certificate, being herein called the “Credit Agreement”).  Unless otherwise
defined herein, capitalized terms used in this Certificate shall have the
meanings set forth in the Credit Agreement.

2.          For purposes of this Certificate, the terms below shall have the
following definitions:

(a)       “Fair Value”

The amount at which the assets, in their entirety, of each of the Company on a
stand-alone basis, and the Company and its Subsidiaries taken as a whole, would
change hands between a willing buyer and a willing seller, within a commercially
reasonable period of time, each having reasonable knowledge of the relevant
facts, with neither being under any compulsion to act.

(b)       “Present Fair Salable Value”

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of each of the Company on a stand-alone
basis, and the Company and its Subsidiaries taken as a whole, are sold with
reasonable promptness under normal selling conditions in a current market.

(c)       “New Financing”

The Indebtedness incurred or to be incurred by the Company and its Subsidiaries
under the Credit Documents.

(d)       “Stated Liabilities”

The recorded liabilities that would be recorded in accordance with generally
accepted accounting principles (“GAAP”) of the Company on a stand-alone basis
and of the Company and its Subsidiaries taken as a whole as of the date hereof
after giving effect to the Transaction, determined in accordance with GAAP
consistently applied, together with the amount of all New Financing.

(e)       “Identified Contingent Liabilities”

The maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent liabilities of each of the Company on a stand-alone basis,
and the Company and its Subsidiaries taken as a whole, after giving effect to
all the Vessel Acquisitions, as identified and explained in terms of their
nature and estimated magnitude by responsible officers of the Company and its
Subsidiaries

 

 



 

--------------------------------------------------------------------------------

 

Page 2

or that have been identified as such by an officer of the Company or any of its
Subsidiaries.

(f)       “Will be able to pay its Stated Liabilities and Identified Contingent
Liabilities, as they mature”

For the period from the date hereof through the stated maturity of all the New
Financing, each of the Company on a stand-alone basis, and the Company and its
Subsidiaries taken as a whole, will have sufficient assets and cash flow to pay
its Stated Liabilities and Identified Contingent Liabilities as those
liabilities mature or otherwise become payable.

(g)       “Does not have Unreasonably Small Capital”

For the period from the date hereof through the stated maturity of all the New
Financing, each of the Company on a stand-alone basis, and the Company and its
Subsidiaries taken as a whole, after consummation of the Transaction and all
Indebtedness being incurred or assumed and Liens created by the Company and its
Subsidiaries in connection therewith, is a going concern and has sufficient
capital to ensure that it will continue to be a going concern for such period
and to remain a going concern.

3.          For purposes of this Certificate, I, or other officers of the
Company and its Subsidiaries under my direction and supervision, have performed
the following procedures as of and for the periods set forth below.

(a)        I have reviewed the balance sheets referred to in Section 6.07 of the
Credit Agreement.

(b)        I have made inquiries of certain officials of the Company and its
Subsidiaries who have responsibility for financial and accounting matters
regarding the existence and amount of Identified Contingent Liabilities
associated with the business of the Company and its Subsidiaries.

(c)         I have knowledge of and have reviewed to my satisfaction the Credit
Documents and the respective Schedules and Exhibits thereto.

(d)        With respect to Identified Contingent Liabilities, I:

(i)         inquired of certain officials of the Company and its Subsidiaries
who have responsibility for legal, financial and accounting matters as to the
existence and estimated liability with respect to all contingent liabilities
known to them; and

(ii)        confirmed with officers of the Company and its Subsidiaries that, to
the best of such officers’ knowledge, all appropriate items were included in
Identified Contingent Liabilities and the amounts relating thereto were the
maximum estimated amount of liabilities reasonably likely to result therefrom as
of the date hereof.

(e)        I have made inquiries of certain officers of the Company and its
Subsidiaries who have responsibility for financial reporting and accounting
matters regarding whether they were aware of any events or conditions that, as
of the date hereof, would cause either the Company on a stand-alone basis, or
the Company and its





 

--------------------------------------------------------------------------------

 

Page 3

Subsidiaries taken as a whole, in either case after giving effect to the
incurrence of the Loan to (i) have assets with a Fair Value or Present Fair
Salable Value that are less than the sum of Stated Liabilities and Identified
Contingent Liabilities; (ii) have Unreasonably Small Capital; or (iii) not be
able to pay its Stated Liabilities and Identified Contingent Liabilities as they
mature or otherwise become payable.

4.          Based on and subject to the foregoing, I, in my capacity as the
Authorized Officer of the Company, hereby certify on behalf of the Company that,
after giving effect to the Transaction and the related financing transactions
(including the incurrence of the New Financing) it is my informed opinion that
(i) the Fair Value of the assets of each of the Company on a stand-alone basis,
and the Company and its Subsidiaries taken as a whole, is greater than its
Stated Liabilities and Identified Contingent Liabilities; (ii) the Present Fair
Salable Value of the assets of each of the Company on a stand-alone basis, and
the Company and its Subsidiaries taken as a whole, is greater than its Stated
Liabilities and Identified Contingent Liabilities; (iii) each of the Company on
a stand-alone basis, and the Company and its Subsidiaries taken as a whole, will
be able to pay its Stated Liabilities and Identified Contingent Liabilities, as
they mature or otherwise become payable; and (iv) neither the Company on a
stand-alone basis, nor the Company and its Subsidiaries taken as a whole, has
Unreasonably Small Capital.





 

--------------------------------------------------------------------------------

 

Page 4

IN WITNESS WHEREOF, I have hereto on behalf of the Company set my hand this ___
day of __________, 20__.

 

GENCO SHIPPING & TRADING LIMITED

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title: Chief Financial Officer

 

 

 

--------------------------------------------------------------------------------